 

Exhibit 10.1

Execution Version

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

$212,500,000

CREDIT AGREEMENT

Dated as of January 29, 2018

 

among

 

K. HOVNANIAN ENTERPRISES, INC.,
as Borrower

HOVNANIAN ENTERPRISES, INC.,
as Holdings

 

THE SUBSIDIARIES OF HOLDINGS NAMED HEREIN,

as Subsidiary Guarantors

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent

 

and

 

THE LENDERS PARTY HERETO

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I       DEFINITIONS AND ACCOUNTING TERMS      

SECTION 1.01

Defined Terms

1

SECTION 1.02

Rules of Construction

39

SECTION 1.03

Times of Day

39

SECTION 1.04

Timing of Payment or Performance

39

     

Article II

     

THE COMMITMENTS AND BORROWINGS

   

SECTION 2.01

Term Commitments and Loans

39

SECTION 2.02

Borrowings

40

SECTION 2.03

Prepayments

40

SECTION 2.04

Termination of Commitments

43

SECTION 2.05

Repayment of Loans

43

SECTION 2.06

Interest

43

SECTION 2.07

Fees

44

SECTION 2.08

Computation of Interest and Fees

44

SECTION 2.09

Evidence of Indebtedness

44

SECTION 2.10

Payments Generally

45

SECTION 2.11

Sharing of Payments

46

SECTION 2.12

[Reserved]

47

SECTION 2.13

Extensions of Term Loans

47

SECTION 2.14

Refinancing Facilities

49

SECTION 2.15

Defaulting Lenders

50

 

Article III

 

TAXES, PROTECTION AND ILLEGALITY

 

SECTION 3.01

Taxes

51

SECTION 3.02

[Reserved]

54

SECTION 3.03

[Reserved]

54

SECTION 3.04

Capital Adequacy

54

SECTION 3.05

[Reserved]

55

SECTION 3.06

Matters Applicable to All Requests for Compensation

55

SECTION 3.07

Replacement of Lenders Under Certain Circumstances

55

SECTION 3.08

Survival

56

 

i

--------------------------------------------------------------------------------

 

 

Article IV

     

CONDITIONS PRECEDENT

     

SECTION 4.01

Conditions to Effectiveness

56

SECTION 4.02

Conditions to Borrowing of the First Draw Term Loans (Closing Date)

57

SECTION 4.03

Conditions to Borrowing of the Delayed Draw Term Loans

58

     

Article V

     

REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND THE BORROWER

     

SECTION 5.01

Good Standing of the Borrower, Holdings and its Subsidiaries

59

SECTION 5.02

Loan Documents

59

SECTION 5.03

Absence of Defaults and Conflicts

59

SECTION 5.04

Authorization of this Agreement

60

SECTION 5.05

Environmental Laws and ERISA

60

SECTION 5.06

Litigation

60

SECTION 5.07

Financial Statements

60

SECTION 5.08

Investment Company Act

60

SECTION 5.09

Solvency

60

SECTION 5.10

Regulations T, U, X

60

SECTION 5.11

Sanctions

61

SECTION 5.12

Taxes

61

SECTION 5.13

Compliance with Laws

62

     

Article VI

     

COVENANTS

     

SECTION 6.01

Existence

62

SECTION 6.02

Payment of Taxes

62

SECTION 6.03

Limitations on Indebtedness

62

SECTION 6.04

Limitations on Restricted Payments

64

SECTION 6.05

Limitations on Liens

68

SECTION 6.06

Limitations on Restrictions Affecting Restricted Subsidiaries

68

SECTION 6.07

Limitations on Dispositions of Assets

70

SECTION 6.08

Guarantees by Restricted Subsidiaries

71

SECTION 6.09

[Reserved]

71

SECTION 6.10

Limitations on Transactions with Affiliates

71

SECTION 6.11

Limitations on Mergers, Consolidations and Sales of Assets

73

SECTION 6.12

Reports to Lenders

74

 

ii

--------------------------------------------------------------------------------

 

 

SECTION 6.13

Notice of Other Default

74

SECTION 6.14

[Reserved]

74

SECTION 6.15

Maintenance of Ratings

74

SECTION 6.16

Change of Control Offers

74

SECTION 6.17

Use of Proceeds

75

     

Article VII

     

EVENTS OF DEFAULT AND REMEDIES

     

SECTION 7.01

Events of Default

75

SECTION 7.02

[Reserved]

78

SECTION 7.03

Application of Funds

78

     

Article VIII

     

ADMINISTRATIVE AGENT AND OTHER AGENTS

     

SECTION 8.01

Appointment and Authority

79

SECTION 8.02

Rights as a Lender

80

SECTION 8.03

Exculpatory Provisions

80

SECTION 8.04

Reliance by Administrative Agent

82

SECTION 8.05

Delegation of Duties

82

SECTION 8.06

Resignation of Administrative Agent: Appointment of Successor

83

SECTION 8.07

Non-Reliance on Administrative Agent and Other Lenders

84

SECTION 8.08

Guarantee Matters

84

SECTION 8.09

[Reserved]

85

SECTION 8.10

Appointment of Supplemental Administrative Agents

85

SECTION 8.11

Administrative Agent May File Proofs of Claim

86

SECTION 8.12

Indemnification of Administrative Agent

87

     

Article IX

     

MISCELLANEOUS

     

SECTION 9.01

Amendments, Etc.

87

SECTION 9.02

Notices and Other Communications; Facsimile Copies

89

SECTION 9.03

No Waiver; Cumulative Remedies

90

SECTION 9.04

Expenses

90

SECTION 9.05

Indemnification by the Borrower

91

SECTION 9.06

Marshalling; Payments Set Aside

92

SECTION 9.07

Successors and Assigns

93

SECTION 9.08

[Reserved]

96

SECTION 9.09

Setoff

96

 

iii

--------------------------------------------------------------------------------

 

 

SECTION 9.10

Interest Rate Limitation

96

SECTION 9.11

Counterparts

96

SECTION 9.12

Integration

97

SECTION 9.13

Survival

97

SECTION 9.14

Severability

97

SECTION 9.15

GOVERNING LAW

97

SECTION 9.16

WAIVER OF RIGHT TO TRIAL BY JURY

98

SECTION 9.17

Binding Effect

98

SECTION 9.18

U.S.A PATRIOT Act Notice

98

SECTION 9.19

No Advisory or Fiduciary Relationship

98

     

Article X

     

GUARANTEES; RELEASE OF GUARANTOR

     

SECTION 10.01

Guarantee

98

SECTION 10.02

Obligations of each Guarantor Unconditional

99

SECTION 10.03

Release of a Guarantor

100

SECTION 10.04

Execution and Delivery of Guarantee

100

SECTION 10.05

Limitation on Guarantor Liability

100

SECTION 10.06

Article X not to Prevent Events of Default

100

SECTION 10.07

Waiver by the Guarantors

100

SECTION 10.08

Subrogation and Contribution

100

SECTION 10.09

Stay of Acceleration

101

 

SCHEDULES

 

I

Initial Term Lenders

1.01

Unrestricted Subsidiaries

2.01

Initial Term Commitments

9.02

Administrative Agent’s Office, Certain Addresses for Notices

10.01

Subsidiary Guarantors

    EXHIBITS  

A-1

Form of Loan Notice

A-2

Form of Prepayment Notice

B

Form of Term Note

C

Form of Assignment and Assumption

D

Form of Administrative Questionnaire

E-1

U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships For U.S.
Federal Income Tax Purposes)

E-2

U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships For U.S.
Federal Income Tax Purposes)

E-3

U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships For
U.S. Federal Income Tax Purposes)

 

iv

--------------------------------------------------------------------------------

 

 

SCHEDULES

E-4

U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships For U.S.
Federal Income Tax Purposes)

F-1

[Reserved]

G-1

Form of Borrower Secretary’s Certificate

G-2

Form of Loan Party Secretary’s Certificate

H-1

Form of Certificate of Responsible Officer

H-2

Form of Solvency Certificate

I-1

Form of Opinion of Simpson Thacher & Bartlett LLP

I-2

Form of General Counsel Opinion

J

Form of Supplemental Guarantee

K Note Purchase Agreement L Form of Existing Unsecured Notes Redemption Notice

 

v

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (as amended, restated, amended and restated or otherwise
modified from time to time, this “Agreement”) is entered into as of January 29,
2018 among HOVNANIAN ENTERPRISES, INC., a Delaware corporation (“Holdings”), K.
HOVNANIAN ENTERPRISES, INC., a California corporation (the “Borrower”), the
Subsidiaries of Holdings from time to time party hereto (each a “Subsidiary
Guarantor” and collectively, together with Holdings, the “Guarantors”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, each a “Lender”) and WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Administrative Agent (as defined herein).

 

PRELIMINARY STATEMENTS

 

The Borrower has requested that the Initial Term Lenders make Initial Term Loans
to the Borrower in an aggregate principal amount of $212,500,000 comprised of
$132,500,000 of First Draw Term Loans and up to $80,000,000 of Delayed Draw Term
Loans.

 

The Guarantors have agreed to guarantee the Loan Obligations of the Borrower
hereunder pursuant to the Guarantee.

 

The Lenders have agreed to provide the Loans on the terms and subject to the
conditions set forth in this Agreement and the other Loan Documents.

 

In consideration of the mutual covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto covenant and
agree as follows:

 

Article I

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01     Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“7.000% Notes” means the Borrower’s 7.000% Senior Notes due 2019 issued under
the 7.000% Notes Indenture.

 

“7.000% Notes Indenture” means the indenture governing the Borrower’s 7.000%
Notes, dated as of January 10, 2014 (as may be amended or supplemented as of the
date hereof or from time to time), among the Borrower, Holdings, each of the
other guarantors named therein and Wilmington Trust, National Association as
Trustee (as defined in the 7.000% Notes Indenture).

 

“7.000% Notes Refinancing” shall have the meaning assigned to such term in
Section 4.02(i).

 

“Acquired Indebtedness” means (a) with respect to any Person that becomes a
Restricted Subsidiary (or is merged into Holdings, the Borrower or any
Restricted Subsidiary) after the Closing Date, Indebtedness of such Person or
any of its Subsidiaries existing at the time such Person becomes a Restricted
Subsidiary (or is merged into Holdings, the Borrower or any Restricted
Subsidiary) that was not incurred in connection with, or in contemplation of,
such Person becoming a Restricted Subsidiary (or being merged into Holdings, the
Borrower or any Restricted Subsidiary) and (b) with respect to Holdings, the
Borrower or any Restricted Subsidiary, any Indebtedness expressly assumed by
Holdings, the Borrower or any Restricted Subsidiary in connection with the
acquisition of any assets from another Person (other than Holdings, the Borrower
or any Restricted Subsidiary), which Indebtedness was not incurred by such other
Person in connection with or in contemplation of such acquisition. Indebtedness
incurred in connection with or in contemplation of any transaction described in
clause (a) or (b) of the preceding sentence shall be deemed to have been
incurred by Holdings or a Restricted Subsidiary, as the case may be, at the time
such Person becomes a Restricted Subsidiary (or is merged into Holdings, the
Borrower or any Restricted Subsidiary) in the case of clause (a) or at the time
of the acquisition of such assets in the case of clause (b), but shall not be
deemed Acquired Indebtedness.

 

1

--------------------------------------------------------------------------------

 

 

“Administrative Agent” means (a) on the date hereof, Wilmington Trust, National
Association in its capacity as administrative agent under any of the Loan
Documents or (b) at any time after the date hereof, any permitted successor
administrative agent appointed in accordance with the terms hereof.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.02, or such other address or
account as the Administrative Agent may from time to time notify in writing to
the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit D.

 

“Affiliate” means, when used with reference to a specified Person, any Person
directly or indirectly controlling, or controlled by or under direct or indirect
common control with, the Person specified.

 

“Affiliate Transaction” has the meaning specified in Section 6.10.

 

“Agent Fee Letter” means that certain letter, dated as of the date hereof, by
and among the Borrower and the Administrative Agent.

 

“Agent-Related Person” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

“Agents” means, collectively, the Administrative Agent and the Supplemental
Administrative Agents (if any).

 

“Aggregate Commitments” means the Term Commitments of all the Lenders.

 

“Aggregate Exposure” means, with respect to a Lender at any time, an amount
equal to such Lender’s Total Outstandings at such time plus the amount of such
Lender’s unfunded Commitment then in effect (if any).

 

“Aggregate Exposure Percentage” means, with respect to a Lender at any time, the
ratio (expressed as a percentage) of (a) such Lender’s Aggregate Exposure at
such time to (b) the sum of the Aggregate Exposures of all Lenders at such time.

 

“Agreement” has the meaning specified in the introductory paragraph.

 

“Applicable Debt” means all Indebtedness of Holdings, the Borrower or any other
Loan Party (a) under Credit Facilities or (b) that is publicly traded (including
in the Rule 144A market), including, without limitation, the Borrower’s senior
notes outstanding on the Closing Date and the Exchange Notes.

 

“Applicable Rate” means with respect to an Initial Term Loan, 5.0% per annum.

 

2

--------------------------------------------------------------------------------

 

 

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Asset Acquisition” means (a) an Investment by Holdings, the Borrower or any
Restricted Subsidiary in any other Person if, as a result of such Investment,
such Person shall become a Restricted Subsidiary or shall be consolidated or
merged with or into Holdings, the Borrower or any Restricted Subsidiary or (b)
the acquisition by Holdings, the Borrower or any Restricted Subsidiary of the
assets of any Person, which constitute all or substantially all of the assets or
of an operating unit or line of business of such Person or which is otherwise
outside the ordinary course of business.

 

“Asset Disposition” means any sale, transfer, conveyance, lease or other
disposition (including, without limitation, by way of merger, consolidation or
sale and leaseback or sale of shares of Capital Stock in any Subsidiary) (each,
a “transaction”) by Holdings, the Borrower or any Restricted Subsidiary to any
Person of any Property having a Fair Market Value in any transaction or series
of related transactions of at least $10.0 million. The term “Asset Disposition”
shall not include:

 

(a)     a transaction between Holdings, the Borrower and any Restricted
Subsidiary or a transaction between Restricted Subsidiaries,

 

(b)     a transaction in the ordinary course of business, including, without
limitation, sales (directly or indirectly), sales subject to repurchase options,
dedications and other donations to governmental authorities, leases and sales
and leasebacks of (i) homes, improved land and unimproved land and (ii) real
estate (including related amenities and improvements),

 

(c)     a transaction involving the sale of Capital Stock of, or the disposition
of assets in, an Unrestricted Subsidiary,

 

(d)     any exchange or swap of assets of Holdings, the Borrower or any
Restricted Subsidiary for assets (including Capital Stock of any Person that is
or will be a Restricted Subsidiary following receipt thereof) that (i) are to be
used by Holdings, the Borrower or any Restricted Subsidiary in the ordinary
course of its Real Estate Business and (ii) have a Fair Market Value not less
than the Fair Market Value of the assets exchanged or swapped,

 

(e)     any sale, transfer, conveyance, lease or other disposition of assets and
properties that is governed by Section 6.11 hereof,

 

(f)     dispositions of mortgage loans and related assets and mortgage-backed
securities in the ordinary course of a mortgage lending business,

 

(g)     the creation of a Permitted Lien and dispositions in connection with
Permitted Liens,

 

(h)     any sale, transfer, conveyance, lease or other disposition that
constitutes a Restricted Payment or Permitted Investment,

 

(i)     sales, transfers and other dispositions of Investments in joint ventures
to the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements,

 

3

--------------------------------------------------------------------------------

 

 

(j)     the unwinding of any Hedging Obligations,

 

(k)     foreclosures, condemnation, eminent domain or any similar action on
assets,

 

(l)     any financing transaction with respect to property built or acquired by
Holdings or any Restricted Subsidiary after the Closing Date,

 

(m)     any surrender or waiver of contractual rights or the settlement, release
or surrender of contractual rights or other litigation claims in the ordinary
course of business, and

 

(n)     the issuance of directors’ qualifying shares and shares issued to
foreign nationals or other third parties as required by applicable Law.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit C or in another form reasonably acceptable to the
Administrative Agent.

 

“Attorney Costs” means and includes all reasonable and documented out-of-pocket
fees, expenses and disbursements of any law firm or other external counsel.

 

“Attributable Debt” means, with respect to any Capitalized Lease Obligations,
the capitalized amount thereof determined in accordance with GAAP.

 

“Bankruptcy Law” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

 

“Board of Directors” means, when used with reference to the Borrower or
Holdings, as the case may be, the board of directors or any duly authorized
committee of that board or any director or directors and/or officer or officers
to whom that board or committee shall have delegated its authority.

 

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Borrowing” means a borrowing of First Draw Term Loans, Delayed Draw Term Loans,
Refinancing Term Loans or Extended Term Loans, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in the state where the Administrative Agent’s Office is located.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of or in
such Person’s capital stock or other equity interests, and options, rights or
warrants to purchase such capital stock or other equity interests, whether now
outstanding or issued after the Closing Date, including, without limitation, all
Disqualified Stock and Preferred Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

 

“Capitalized Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under a lease that is required to be
capitalized for financial reporting purposes in accordance with GAAP, and the
amount of such obligations will be the capitalized amount thereof determined in
accordance with GAAP.

 

4

--------------------------------------------------------------------------------

 

 

“Cash Equivalents” means:

 

(a)     U.S. dollars, Canadian dollars, euros, pound sterling, any national
currency of any participating member state in the European Union or local
currencies held from time to time in the ordinary course of business;

 

(b)     securities issued or directly and fully guaranteed or insured by the
U.S. government or any country that is a member state of the European Union or
any agency or instrumentality thereof having maturities of one year or less from
the date of acquisition;

 

(c)     certificates of deposit, time deposits, eurodollar time deposits,
overnight bank deposits or bankers’ acceptances with maturities of one year or
less from the date of acquisition, in each case with any domestic commercial
bank having capital and surplus in excess of $500.0 million;

 

(d)     marketable general obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
and, at the time of acquisition, having a credit rating of at least “A” or the
equivalent thereof by S&P or Moody’s, or carrying an equivalent rating by a
nationally recognized Rating Agency, if both of the two named Rating Agencies
cease publishing ratings of investments;

 

(e)     repurchase obligations for underlying securities of the types described
in clauses (b), (c) and (d) of this definition entered into with any financial
institution meeting the qualifications specified in clause (c) of this
definition;

 

(f)     commercial paper rated P-1, A-1 or the equivalent thereof by Moody’s or
S&P, respectively, and in each case maturing within one year after the date of
acquisition;

 

(g)     investments with average maturities of one year or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s; and

 

(h)     investments in investment companies or money market funds substantially
all of the assets of which consist of securities described in the foregoing
clauses (a) through (g) of this definition.

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (a) above;
provided that such amounts are converted into any currency listed in clause (a)
as promptly as practicable and in any event within ten (10) Business Days
following the receipt of such amounts.

 

“Cash Management Services” means any of the following to the extent not
constituting a line of credit (other than an overnight overdraft facility that
is not in default): ACH transactions, treasury and/or cash management services,
including, without limitation, controlled disbursement services, overdraft
facilities, foreign exchange facilities, deposit and other accounts and merchant
services.

 

“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair any such equipment, fixed assets or
real property.

 

“Change of Control” means:

 

(a)     any sale, lease or other transfer (in one transaction or a series of
transactions) of all or substantially all of the consolidated assets of Holdings
and its Restricted Subsidiaries to any Person (other than a Restricted
Subsidiary); provided, however, that a transaction where the holders of all
classes of Common Equity of Holdings immediately prior to such transaction own,
directly or indirectly, more than 50% of all classes of Common Equity of such
Person immediately after such transaction shall not be a Change of Control;

 

5

--------------------------------------------------------------------------------

 

 

(b)     a “person” or “group” (within the meaning of Section 13(d) of the
Exchange Act (other than (x) Holdings or (y) the Permitted Hovnanian Holders))
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act)
of Common Equity of Holdings representing more than 50% of the voting power of
the Common Equity of Holdings; or

 

(c)     the stockholders of Holdings approve any plan or proposal for the
liquidation or dissolution of Holdings; provided, however, that a liquidation or
dissolution of Holdings which is part of a transaction that does not constitute
a Change of Control under the proviso contained in clause (a) of this definition
shall not constitute a Change of Control.

 

“Change of Control Offer” has the meaning specified in Section 6.16.

 

“Change of Control Repurchase Date” has the meaning specified in Section 6.16.

 

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are the Initial Term Lenders, Refinancing Term Lenders or Extending Term Lenders
with loans or commitments hereunder with identical terms, (b) when used with
respect to Term Commitments, refers to whether such Term Commitments are Initial
Term Commitments or Term Commitments in respect of Refinancing Term Loans with
identical terms and (c) when used with respect to Loans or a Borrowing, refers
to whether such Loans, or the Loans comprising such Borrowing, are Initial Term
Loans, Refinancing Term Loans or Extended Term Loans with identical terms, in
the case of each of clauses (a), (b) and (c), under this Agreement as originally
in effect or as amended or otherwise modified pursuant to Sections 2.13, 2.14 or
9.01, of which such Loan, Borrowing or Term Commitment shall be a part.

 

“Closing Date” means the first date all the conditions precedent in Section 4.02
are satisfied or waived in accordance with Section 4.02, which date shall be no
later than the Commitment Termination Date.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and rules and regulations related thereto.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Commitment Termination Date” means March 1, 2018.

 

“Common Equity” of any Person means Capital Stock of such Person that is
generally entitled to (a) vote in the election of directors of such Person or
(b) if such Person is not a corporation, vote or otherwise participate in the
selection of the governing body, partners, managers or others that will control
the management or policies of such Person.

 

“Compensation Period” has the meaning specified in Section 2.10(b)(ii).

 

“Competitors” means those Persons identified in writing to the Administrative
Agent and the Initial Term Lenders on or prior to the Effective Date as
competitors or who are clearly identifiable Affiliates of such Persons solely by
similarity of such Affiliate’s name.

 

6

--------------------------------------------------------------------------------

 

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Cash Flow Available for Fixed Charges” means, for any period,
Consolidated Net Income for such period plus (each to the extent deducted in
calculating such Consolidated Net Income and determined in accordance with GAAP)
the sum for such period, without duplication, of:

 

(a)     provision for taxes based on income or profits or capital gains,
including, without limitation, U.S. federal, state, non-U.S., franchise, excise,
value added and similar taxes and foreign withholding taxes of such Person paid
or accrued during such period, including any penalties and interest relating to
such taxes or arising from any tax examinations,

 

(b)     Consolidated Interest Expense,

 

(c)     depreciation and amortization expenses and other non-cash charges to
earnings,

 

(d)     any fees, expenses, charges or losses (other than depreciation or
amortization expense) related to any Equity Offering, Permitted Investment,
acquisition, disposition, recapitalization or the incurrence of Indebtedness
permitted to be incurred by this Agreement (including a refinancing thereof)
(whether or not successful), including (i) such fees, expenses or charges
related to the making of Loans hereunder, incurrence of indebtedness pursuant to
the New Secured Credit Agreement and the issuance of the Exchange Notes and (ii)
any amendment or other modification of the Loans hereunder, the New Secured
Credit Agreement, the Exchange Notes or other Indebtedness,

 

(e)     any other non-cash charges, including any write offs, write downs,
expenses, losses or items, excluding any such charge that represents an accrual
or reserve for a cash expenditure for a future period,

 

(f)     costs of surety bonds incurred in such period in connection with
financing activities,

 

(g)      any costs or expense incurred by Holdings or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of Holdings or net cash proceeds of an
issuance of Qualified Stock solely to the extent that such net cash proceeds are
excluded from the calculation set forth in clause (iii) of Section 6.04(a),

 

(h) effects of adjustments (including the effects of such adjustments pushed
down to Holdings and its Restricted Subsidiaries) in any line item in such
Person’s consolidated financial statements in accordance with GAAP resulting
from the application of purchase accounting, or the amortization or write-off of
any amounts thereof, net of taxes,

 

(i)     any impairment charge, asset write-off or write-down pursuant to ASC 350
and ASC 360 (formerly Financial Accounting Standards Board Statement Nos. 142
and 144, respectively) and the amortization of intangibles arising pursuant to
ASC 805 (formerly Financial Accounting Standards Board Statement No. 141), and

 

7

--------------------------------------------------------------------------------

 

 

(j)     cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Consolidated Cash Flow Available for Fixed Charges in
any period to the extent non-cash gains relating to such receipts were deducted
in the calculation of Consolidated Cash Flow Available for Fixed Charges
pursuant to clause (k) below for any previous period and not added back, minus

 

(k)     non-cash gains increasing Consolidated Net Income for such period,
excluding any non-cash gains which represent the reversal of any accrual of, or
cash reserve for, anticipated cash charges that reduced Consolidated Cash Flow
Available for Fixed Charges in any prior period; provided that, to the extent
non-cash gains are deducted pursuant to this clause (k) for any previous period
and not otherwise added back to Consolidated Cash Flow Available for Fixed
Charges, Consolidated Cash Flow Available for Fixed Charges shall be increased
by the amount of any cash receipts (or any netting arrangements resulting in
reduced cash expenses) in respect of such non-cash gains received in subsequent
periods to the extent not already included therein, and plus or minus (as
applicable and without duplication) to eliminate the following items to the
extent reflected in Consolidated Net Income,

 

(l)     (i) any net gain or loss resulting in such period from currency gains or
losses related to Indebtedness, intercompany balances and other balance sheet
items, and (ii) any unrealized net gain or loss resulting in such period from
Hedging Obligations, and the application of Financial Accounting Standards
Codification No. 815—Derivatives and Hedging (formerly Financing Accounting
Standards Board Statement No. 133), and its related pronouncements and
interpretations (or any successor provision).

 

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any
determination date, the ratio of (x) Consolidated Cash Flow Available for Fixed
Charges for the prior four full fiscal quarters (the “Four Quarter Period”) for
which financial results have been reported immediately preceding the
determination date (the “Transaction Date”), to (y) the aggregate Consolidated
Interest Incurred for the Four Quarter Period. For purposes of this definition,
“Consolidated Cash Flow Available for Fixed Charges” and “Consolidated Interest
Incurred” shall be calculated after giving effect on a pro forma basis for the
period of such calculation to:

 

(a)     the incurrence or the repayment, repurchase, redemption, retirement,
defeasance or other discharge or the assumption by another Person that is not an
Affiliate (collectively, “repayment”) of any Indebtedness of Holdings, the
Borrower or any Restricted Subsidiary (and the application of the proceeds
thereof) giving rise to the need to make such calculation, and any incurrence or
repayment of other Indebtedness (and the application of the proceeds thereof),
at any time on or after the first day of the Four Quarter Period and on or prior
to the Transaction Date, as if such incurrence or repayment, as the case may be
(and the application of the proceeds thereof), occurred on the first day of the
Four Quarter Period, except that Indebtedness under revolving credit facilities
shall be deemed to be the average daily balance of such Indebtedness during the
Four Quarter Period (as reduced on such pro forma basis by the application of
any proceeds of the incurrence of Indebtedness giving rise to the need to make
such calculation);

 

(b)     any Asset Disposition, Asset Acquisition (including, without limitation,
any Asset Acquisition giving rise to the need to make such calculation as a
result of Holdings, the Borrower or any Restricted Subsidiary (including any
Person that becomes a Restricted Subsidiary as a result of any such Asset
Acquisition) incurring Acquired Indebtedness at any time on or after the first
day of the Four Quarter Period and on or prior to the Transaction Date),
Investment, merger or consolidation as if such Asset Disposition, Asset
Acquisition (including the incurrence or repayment of any such Indebtedness),
Investment, merger or consolidation and the inclusion, notwithstanding clause
(b) of the definition of “Consolidated Net Income,” of any Consolidated Cash
Flow Available for Fixed Charges associated with such Asset Acquisition or other
transaction as if it occurred on the first day of the Four Quarter Period;
provided, however, that the Consolidated Cash Flow Available for Fixed Charges
associated with any Asset Acquisition or other transaction shall not be included
to the extent the net income so associated would be excluded pursuant to the
definition of “Consolidated Net Income,” other than clause (b) thereof, as if it
applied to the Person or assets involved before they were acquired; and

 

8

--------------------------------------------------------------------------------

 

 

(c)     the Consolidated Cash Flow Available for Fixed Charges and the
Consolidated Interest Incurred attributable to discontinued operations, as
determined in accordance with GAAP, shall be excluded.

 

Furthermore, in calculating “Consolidated Cash Flow Available for Fixed Charges”
for purposes of determining the denominator (but not the numerator) of this
“Consolidated Fixed Charge Coverage Ratio,”

 

(a)     interest on Indebtedness in respect of which a pro forma calculation is
required that is determined on a fluctuating basis as of the Transaction Date
(including Indebtedness actually incurred on the Transaction Date) and which
will continue to be so determined thereafter shall be deemed to have accrued at
a fixed rate per annum equal to the rate of interest on such Indebtedness in
effect on the Transaction Date, and

 

(b)     notwithstanding the immediately preceding clause (a), interest on such
Indebtedness determined on a fluctuating basis, to the extent such interest is
covered by agreements relating to Interest Protection Agreements, shall be
deemed to accrue at the rate per annum resulting after giving effect to the
operation of such agreements.

 

“Consolidated Interest Expense” of Holdings for any period means the Interest
Expense of Holdings, the Borrower and the Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Incurred” for any period means the Interest Incurred of
Holdings, the Borrower and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Income” for any period means the aggregate net income (or
loss) of Holdings and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided, that there will be
excluded from such net income (loss) (to the extent otherwise included therein),
without duplication:

 

(a)     the net income (or loss) of (x) any Unrestricted Subsidiary (other than
a Mortgage Subsidiary) or (y) any Person (other than a Restricted Subsidiary or
a Mortgage Subsidiary) that is accounted for by the equity method of accounting,
except, in each case, to the extent that any such income has actually been
received by Holdings, the Borrower or any Restricted Subsidiary in the form of
cash dividends or similar cash distributions during such period,

 

(b)     except to the extent includable in Consolidated Net Income pursuant to
clause (a) of this definition, the net income (or loss) of any Person that
accrued prior to the date that (i) such Person becomes a Restricted Subsidiary
or is merged with or into or consolidated with Holdings, the Borrower or any of
its Restricted Subsidiaries (except, in the case of an Unrestricted Subsidiary
that is redesignated a Restricted Subsidiary during such period, to the extent
of its retained earnings from the beginning of such period to the date of such
redesignation) or (ii) the assets of such Person are acquired by Holdings or any
Restricted Subsidiary,

 

9

--------------------------------------------------------------------------------

 

 

(c)     solely for the purpose of determining the amount available for
Restricted Payments under clause (iii) of Section 6.04(a), the net income of any
Restricted Subsidiary that is not a Loan Party to the extent that (but only so
long as) the declaration or payment of dividends or similar distributions by
such Restricted Subsidiary of that income is not permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Restricted
Subsidiary during such period, except, the net income of any such Restricted
Subsidiary for such period will be included in such Consolidated Net Income up
to the aggregate amount of cash that could have been distributed by such
Restricted Subsidiary during such period to Holdings or another Restricted
Subsidiary as a dividend,

 

(d)     the gains or losses, together with any related provision for taxes,
realized during such period by Holdings, the Borrower or any Restricted
Subsidiary resulting from (i) the acquisition of securities, or extinguishment
of Indebtedness or Hedging Obligations or other derivative instruments
(including deferred financing costs written off and premiums paid), of Holdings
or any Restricted Subsidiary, (ii) any Asset Disposition by Holdings or any
Restricted Subsidiary, (iii) any non-cash income (or loss) related to currency
gains or losses related to Indebtedness, intercompany balances and other balance
sheet items and to Hedging Obligations pursuant to Financial Accounting
Standards Codification No. 815—Derivatives and Hedging (formerly Financing
Accounting Standards Board Statement No. 133) and its related pronouncements and
interpretations (or any successor provision) and (iv) any non-cash expense,
income or loss attributable to the movement in mark-to-market valuation of
foreign currencies, Indebtedness or derivative instruments pursuant to GAAP,

 

(e)     any extraordinary, unusual or non-recurring gain or loss (but excluding
any impairment charges), in each case, less all fees and expenses relating
thereto and any expenses, severance, relocation costs, curtailments or
modifications to pension and post-retirement employee benefits plans,
integration and other restructuring and business optimization costs, charges,
reserves or expenses (including relating to acquisitions after the Effective
Date), and one-time compensation charges together with any related provision for
taxes, realized by Holdings, the Borrower or any Restricted Subsidiary,

 

(f)     the cumulative effect of a change in accounting principles and changes
as a result of adoption or modification of accounting policies during such
period,

 

(g)     any net after-tax gains or losses on disposal of disposed, abandoned,
transferred, closed or discontinued operations,

 

(h)     any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions or abandonments other than
in the ordinary course of business, as determined in good faith by Holdings,

 

(i)     (A) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, phantom equity, stock options, restricted stock,
units or other rights to officers, directors, managers or employees and (B)
non-cash income (loss) attributable to deferred compensation plans or trusts,

 

(j)     any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
recapitalization, Asset Disposition, issuance or repayment of Indebtedness,
issuance of Capital Stock, refinancing transaction or amendment or modification
of any debt instrument (in each case, including any such transaction consummated
prior to the Effective Date and any such transaction undertaken but not
completed) and any charges or non-recurring merger costs incurred during such
period as a result of any such transaction, and

 

10

--------------------------------------------------------------------------------

 

 

(k) to the extent covered by insurance or indemnification and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer or indemnifying party and only to the extent that such amount is (i) not
denied by the applicable carrier or indemnifying party in writing within 180
days and (ii) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within 365 days), losses and expenses with respect to liability or casualty
events or business interruption shall be excluded;

 

provided, further, that for purposes of calculating Consolidated Net Income
solely as it relates to clause (iii) of Section 6.04(a), clauses (d)(ii) and (h)
above shall not be applicable.

 

“Consolidated Tangible Assets” of Holdings as of any date means the total amount
of assets of Holdings and its Restricted Subsidiaries (less applicable reserves
and including any deferred tax assets (for which a valuation allowance has been
recorded with respect thereto as if no such valuation allowance was required in
making such calculation)) on a consolidated basis at the end of the fiscal
quarter for which financial results have been reported immediately preceding
such date, as determined in accordance with GAAP, less: (a) Intangible Assets
and (b) appropriate adjustments on account of minority interests of other
Persons holding equity investments in Restricted Subsidiaries, in the case of
each of clauses (a) and (b) above, as reflected on the consolidated balance
sheet of Holdings and its Restricted Subsidiaries as of the end of the fiscal
quarter immediately preceding such date, with such pro forma adjustments to
Consolidated Tangible Assets as are appropriate and consistent with the pro
forma adjustment provisions set forth in the definition of “Consolidated Fixed
Charge Coverage Ratio.”

 

“Consolidated Tangible Net Worth” of Holdings as of any date means the
stockholders’ equity (including any Preferred Stock that is classified as equity
under GAAP, other than Disqualified Stock) of Holdings and its Restricted
Subsidiaries on a consolidated basis at the end of the fiscal quarter for which
financial results have been reported immediately preceding such date, as
determined in accordance with GAAP (provided that any deferred tax assets for
which a valuation allowance has been recorded with respect thereto shall be
included as if no such valuation allowance was required in making such
calculation), less the amount of Intangible Assets reflected on the consolidated
balance sheet of Holdings and its Restricted Subsidiaries as of the end of the
fiscal quarter for which financial results have been reported immediately
preceding such date.

 

“control” when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Credit Facilities” means, with respect to Holdings, the Borrower or any of its
Restricted Subsidiaries, one or more debt facilities or other financing
arrangements (including, without limitation, commercial paper facilities or
indentures) providing for revolving credit loans, term loans, letters of credit
or other long-term indebtedness, including any notes, mortgages, guarantees,
collateral documents, instruments and agreements executed in connection
therewith, and any amendments, supplements, modifications, extensions, renewals,
restatements or refundings thereof and any indentures or credit facilities or
commercial paper facilities that exchange, replace, refund, refinance, extend,
renew, restate, amend, supplement or modify any part of the loans, notes, other
credit facilities or commitments thereunder, including any such exchanged,
replacement, refunding, refinancing, extended, renewed, restated, amended,
supplemented or modified facility or indenture that increases the amount
permitted to be borrowed thereunder or alters the maturity thereof (provided
that such increase in borrowings is permitted under Section 6.03) or adds
Holdings, the Borrower or Restricted Subsidiaries as additional borrowers or
guarantors thereunder and whether by the same or any other agent, lender or
group of lenders.

 

11

--------------------------------------------------------------------------------

 

 

“Currency Agreement” of any Person means any foreign exchange contract, currency
swap agreement or other similar agreement or arrangement designed to protect
such Person or any of its Subsidiaries against fluctuations in currency values.
For the avoidance of doubt, any Permitted Convertible Indebtedness Call
Transaction will not constitute a Currency Agreement.

 

“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 

“Debtor Relief Laws” means Title 11 of the United States Code, and all other
liquidation, conservatorship, bankruptcy, general assignment for the benefit of
creditors, moratorium, rearrangement, receivership, examinership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Declined Proceeds” has the meaning specified in Section 2.03(b)(iii).

 

“Default” means any event, act or condition that is, or after notice or the
passage of time or both would be, an Event of Default.

 

“Default Rate” means, with respect to any overdue Loan or interest, an interest
rate equal to 2.00% per annum in excess of the interest rate otherwise
applicable to such overdue Loan (or the Loan to which such overdue interest
relates).

 

“Defaulting Lender” means, at any time, a Lender as to which the Administrative
Agent has notified the Borrower that (a) such Lender has failed for two (2) or
more Business Days to comply with its obligations under this Agreement to make a
Loan (a “Lender Funding Obligation”) required to be funded hereunder, (b) such
Lender has notified the Administrative Agent or Borrower in writing, that it
will not comply with any such Lender Funding Obligation hereunder, or has
defaulted on its Lender Funding Obligations under other loan agreements, credit
agreements or other similar agreements in which it commits to extend credit
generally or (c) such Lender has, for three (3) or more Business Days, failed to
confirm in writing to the Borrower, in response to a written request of the
Borrower (based on the reasonable belief that it may not fulfill its Lender
Funding Obligations), that it will comply with its Lender Funding Obligations
hereunder; provided, that any such Lender shall cease to be a Defaulting Lender
under this clause (c) upon receipt of such confirmation by the Borrower. The
Administrative Agent or Borrower will promptly send to all parties hereto a copy
of any notice to the Borrower or Administrative Agent, as applicable, provided
for in this definition.

 

“Delayed Draw Term Commitment” means, as to each Initial Term Lender, its
obligation to fund Delayed Draw Term Loans to the Borrower pursuant to Section
2.01 and subject to Sections 4.03 and 6.17; provided, that the aggregate
principal amount of such Initial Term Lender’s Delayed Draw Term Loans shall not
exceed the amount set forth opposite such Initial Term Lender’s name in
Schedule 2.01 under the caption “Delayed Draw Term Commitment” or in the
Assignment and Assumption pursuant to which such Lender purchases such Delayed
Draw Term Commitment, as applicable, as such amount may be adjusted from time to
time in accordance with this Agreement. The aggregate principal amount of the
Delayed Draw Term Commitments of all Lenders as of the Effective Date is
$80,000,000. The Initial Term Lenders shall have the right, on or before the
date on which the Delayed Draw Term Loan Commitment is initially funded, to
deliver an updated Schedule 2.01 to Holdings (with a copy to the Administrative
Agent) providing for the re-allocation of the Delayed Draw Term Commitment
solely among the Initial Term Lenders, which shall replace the Schedule 2.01 in
effect on such date in its entirety; provided that, in no event shall the
aggregate amount of Delayed Draw Term Commitments of the Initial Term Lenders as
of the Closing Date be less than $80,000,000.

 

12

--------------------------------------------------------------------------------

 

 

“Delayed Draw Term Loan” has the meaning specified in Section 2.01.

 

“Designation Amount” has the meaning specified under the definition of
“Unrestricted Subsidiary.”

 

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, (a) matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof, in whole or in part, on or prior to the Latest
Maturity Date on the date of determination or (b) is convertible into or
exchangeable or exercisable for (whether at the option of the issuer or the
holder thereof) (i) debt securities or (ii) any Capital Stock referred to in (a)
above, in each case, at any time prior to the Latest Maturity Date on the date
of determination; provided, however, that any Capital Stock that would not
constitute Disqualified Stock but for provisions thereof giving holders thereof
(or the holders of any security into or for which such Capital Stock is
convertible, exchangeable or exercisable) the right to require Holdings to
repurchase or redeem such Capital Stock upon the occurrence of a change in
control or asset disposition occurring prior to the Latest Maturity Date on the
date of determination shall not constitute Disqualified Stock if the change in
control or asset disposition provision applicable to such Capital Stock are no
more favorable to such holders than the provisions of Section 6.07 or Section
6.09 (as applicable) and such Capital Stock specifically provides that Holdings
will not repurchase or redeem any such Capital Stock pursuant to such provisions
prior to Holdings’ repurchase of the Loans as are required pursuant to the
provisions of Section 6.07 or Section 6.09 hereof (as applicable).

 

“Dollar” and “$” mean lawful money of the United States.

 

“Effective Date” means the date on which the conditions precedent in Section
4.01 are satisfied, which date is January 29, 2018.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person that meets the requirements to be an
assignee under Section 9.07(b), provided, that under no circumstances shall (i)
any Competitor be an assignee without the prior written consent of the Borrower
and, (ii) subject to clauses (k) and (l) of Section 9.07, Holdings, the Borrower
or any Affiliate thereof or a natural person, be an Eligible Assignee.

 

“Environmental Laws” has the meaning specified in Section 5.10.

 

“Equity Offering” means any public or private sale, after the Closing Date, of
Qualified Stock of Holdings, other than (a) an Excluded Contribution, (b) public
offerings registered on Form S-4 or S-8 or any successor form thereto or (c) any
issuance pursuant to employee benefit plans or otherwise in compensation to
officers, directors or employees.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Event of Default” has the meaning specified in Section 7.01.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

13

--------------------------------------------------------------------------------

 

 

“Exchange Notes” means the (i) 13.5% Senior Notes due 2026 of the Borrower and
(ii) 5.0% Senior Notes due 2040 of the Borrower issued under the Exchange Notes
Indenture.

 

“Exchange Notes Guarantees” means the guarantee of the Exchange Notes by each
guarantor under the Exchange Notes Indenture.

 

“Exchange Notes Indenture” means the Indenture, to be dated on or about February
1, 2018 (as it may be amended, supplemented or otherwise modified from time to
time), by and among the Borrower, Holdings, each of the guarantors party thereto
and the Exchange Notes Trustee under which the Exchange Notes are issued.

 

“Exchange Notes Trustee” means Wilmington Trust, National Association acting as
the trustee under the Exchange Notes Indenture for the holders of the Exchange
Notes, and any successor acting in such capacity.

 

“Excluded Contribution” means cash or Cash Equivalents received by Holdings as
capital contributions to its equity (other than through the issuance of
Disqualified Stock) or from the issuance or sale (other than to a Subsidiary) of
Qualified Stock of Holdings, in each case, after the Effective Date and to the
extent designated as an Excluded Contribution pursuant to an Officer’s
Certificate of the Company.

 

“Excluded Subsidiary” means (a) each non-wholly owned Subsidiary and (b) each
Subsidiary of Holdings (other than the Borrower) that has a book value of less
than $5.0 million, measured at the end of the most recently completed fiscal
year for which financial statements have been provided as set forth under
Section 6.12 (or if acquired or created subsequent to such delivery, measured at
the most recent practicable date (or estimated in the reasonable judgment of
Holdings)); provided that in each case, such Subsidiary has not guaranteed any
other Applicable Debt of Holdings or the Borrower.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Agent or Lender or required to be withheld or deducted from a payment to any
Lender or an Agent, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Lender or Agent being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, United States federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Term Commitment pursuant to a law in effect on the date on which (i)
such Lender acquires such interest in the Loan or Term Commitment (other than
pursuant to an assignment request by the Borrower under Section 3.07) or (ii)
such Lender changes its Lending Office, except in each case to the extent that,
pursuant to Section 3.01, amounts with respect to such Taxes were payable either
to such Lender's assignor immediately before such Lender acquired the applicable
interest in a Loan or Term Commitment or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Lender’s or Agent’s
failure to comply with Section 3.01(f) and (d) any withholding Taxes imposed
under FATCA.

 

“Existing Revolving Credit Agreement” means the Credit Agreement, dated as of
June 7, 2013, among the Borrower, Holdings, the other guarantors party thereto,
and the lender party thereto, as amended by the Credit Agreement First
Amendment, dated as of June 11, 2013, the Credit Agreement Second Amendment,
dated as of June 18, 2013, the Credit Agreement Third Amendment, dated as of
June 27, 2013 and the Credit Agreement Fourth Amendment, dated as of July 10,
2013 and as further amended, restated, supplemented or otherwise modified from
time to time hereafter, including any such amendment, restatement or other
modification that increases the amount permitted to be borrowed thereunder or
alters the maturity thereof (to the extent that such increase in borrowings is
permitted under Section 6.03 hereof) or adds Holdings, the Borrower or
Restricted Subsidiaries as additional borrowers or guarantors thereunder and
whether by the same or any other agent, lender or group of lenders.

 

14

--------------------------------------------------------------------------------

 

 

“Existing Secured Notes” means the Borrower’s 10.000% Senior Secured Notes due
2022 and the Borrower’s 10.500% Senior Secured Notes due 2024, issued under the
Existing Secured Notes Indenture.

 

“Existing Secured Notes Indenture” means the Indenture, dated as of July 27,
2017, among the Borrower, Holdings and the other guarantors party thereto and
the trustee named therein and the collateral agent named therein, in each case
as amended and supplemented as of the date hereof and as further amended or
supplemented from time to time hereafter.

 

“Existing Unsecured Notes” means the Borrower’s 8.000% Senior Notes due 2019
issued under the Existing Unsecured Notes Indenture.

 

“Existing Unsecured Notes Exchange” means (a) the Borrower’s offer to exchange,
and subsequent exchange of, up to $185,000,000 aggregate principal amount of its
Existing Unsecured Notes for a combination of cash and Exchange Notes pursuant
to the terms and conditions set forth in the confidential offering memorandum of
the Borrower in respect of such offer and exchange, dated December 28, 2017, and
(b) all payments made and securities issued in connection with the foregoing.

 

“Existing Unsecured Notes Indenture” means the Indenture governing the Existing
Unsecured Notes, dated as of November 5, 2014, among the Borrower, the
guarantors party thereto and Wilmington Trust, National Association, as trustee,
as amended and supplemented as of the date hereof and as further amended or
supplemented from time to time hereafter.

 

“Extended Term Loan Facility” means a facility providing for the Borrowing of
Extended Term Loans.

 

“Extended Term Loans” shall have the meaning assigned to such term in Section
2.13(a)(ii).

 

“Extending Term Lender” shall have the meaning assigned to such term in Section
2.13(a)(ii).

 

“Extension” shall have the meaning specified in Section 2.13(a).

 

“Extension Offer” shall have the meaning specified in Section 2.13(a).

 

“Facility” means the Term Loan Facility.

 

“Fair Market Value” means, with respect to any asset, the price (after taking
into account any liabilities relating to such assets) that would be negotiated
in an arm’s-length transaction for cash between a willing seller and a willing
and able buyer, neither of which is under any compulsion to complete the
transaction, as such price is determined in good faith by the Board of Directors
of Holdings or a duly authorized committee thereof, as evidenced by a resolution
of such Board of Directors or committee.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations with respect thereto or official administrative interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
(or any amended or successor version described above), any intergovernmental
agreements entered into to implement such Sections of the Code, and any laws,
fiscal or regulatory legislation, rules, guidance notes and practices
implementing the foregoing.

 

15

--------------------------------------------------------------------------------

 

 

“First Draw Term Commitment” means, as to each Initial Term Lender, its
obligation to make (i) First Draw Term Loans to the Borrower pursuant to Section
2.01 in an aggregate principal amount not to exceed the amount set forth
opposite such Initial Term Lender’s name in Schedule 2.01 under the caption
“First Draw Term Commitment” or in the Assignment and Assumption pursuant to
which such Lender purchases such First Draw Term Commitment, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
The aggregate principal amount of the First Draw Term Commitments as of the
Effective Date is $132,500,000. The Initial Term Lenders shall have the right,
on or before the Closing Date, to deliver an updated Schedule 2.01 to Holdings
(with a copy to the Administrative Agent) providing for the re-allocation of the
First Draw Term Commitment solely among the Initial Term Lenders, which shall
replace any Schedule 2.01 in effect on such date in its entirety; provided that,
in no event shall the aggregate principal amount of First Draw Term Commitments
of the Initial Term Lenders as of the Closing Date be less than $132,500,000.

 

“First Draw Term Loan” has the meaning specified in Section 2.01.

 

“Four Quarter Period” has the meaning specified in the definition of
“Consolidated Fixed Charge Coverage Ratio”.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, as in effect on the Effective Date.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions).

 

“Guarantee” means the guarantee of the Loan Obligations by each Guarantor under
this Agreement.

 

“guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person: (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness of
such other Person (whether arising by virtue of partnership arrangements, or by
agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or (b)
entered into for purposes of assuring in any other manner the obligee of such
Indebtedness of the payment thereof or to protect such obligee against loss in
respect thereof, in whole or in part; provided, that the term “guarantee” does
not include endorsements for collection or deposit in the ordinary course of
business. The term “guarantee” used as a verb has a corresponding meaning.

 

“Guarantors” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Interest Protection Agreement, commodity swap agreement,
commodity cap agreement, commodity collar agreement, Currency Agreement or
similar agreement providing for the transfer or mitigation of interest rate,
commodity price or currency risks either generally or under specific
contingencies.

 

16

--------------------------------------------------------------------------------

 

 

“Historical Financial Statements” has the meaning specified in Section 5.07.

 

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

 

“incurrence” has the meaning ascribed to it in Section 6.03 hereof.

 

“Indebtedness” of any Person means, without duplication,

 

(a)     any liability of such Person (i) for borrowed money or under any
reimbursement obligation relating to a letter of credit or other similar
instruments (other than standby letters of credit or similar instruments issued
for the benefit of, or surety, performance, completion or payment bonds, earnest
money notes or similar purpose undertakings or indemnifications issued by, such
Person in the ordinary course of business), (ii) evidenced by a bond, note,
debenture or similar instrument (including a purchase money obligation) given in
connection with the acquisition of any businesses, properties or assets of any
kind or with services incurred in connection with capital expenditures (other
than any obligation to pay a contingent purchase price which, as of the date of
incurrence thereof, is not required to be recorded as a liability in accordance
with GAAP), or (iii) in respect of Capitalized Lease Obligations (to the extent
of the Attributable Debt in respect thereof),

 

(b)     any Indebtedness of others that such Person has guaranteed to the extent
of the guarantee; provided, however, that Indebtedness of Holdings and its
Restricted Subsidiaries will not include the obligations of Holdings or a
Restricted Subsidiary under warehouse lines of credit of Mortgage Subsidiaries
to repurchase mortgages at prices no greater than 98% of the principal amount
thereof, and upon any such purchase the excess, if any, of the purchase price
thereof over the Fair Market Value of the mortgages acquired, will constitute
Restricted Payments subject to Section 6.04 hereof,

 

(c)     to the extent not otherwise included, the obligations of such Person
under Hedging Obligations to the extent recorded as liabilities not constituting
Interest Incurred, net of amounts recorded as assets in respect of such
obligations, in accordance with GAAP, and

 

(d)     all Indebtedness of others secured by a Lien on any asset of such
Person, whether or not such Indebtedness is assumed by such Person;

 

provided, that Indebtedness shall not include accounts payable, liabilities to
trade creditors of such Person or other accrued expenses arising in the ordinary
course of business or completion guarantees entered into in the ordinary course
of business. The amount of Indebtedness of any Person at any date shall be (i)
the outstanding balance at such date of all unconditional obligations as
described above, net of any unamortized discount to be accounted for as Interest
Expense, in accordance with GAAP, (ii) the maximum liability of such Person for
any contingent obligations under clause (a) of this definition at such date, net
of an unamortized discount to be accounted for as Interest Expense in accordance
with GAAP, (iii) in the case of clause (c) above, zero, if permitted under
clause (f) of the definition of “Permitted Indebtedness” or, otherwise, the net
termination amount payable in respect thereof, and (iv) in the case of clause
(d) above, the lesser of (x) the fair market value of any asset subject to a
Lien securing the Indebtedness of others on the date that the Lien attaches and
(y) the amount of the Indebtedness secured.

 

17

--------------------------------------------------------------------------------

 

 

For the avoidance of doubt, obligations of any Person under a Permitted Bond
Hedge transaction or a Permitted Warrant transaction shall be deemed not to
constitute Indebtedness.

 

“Indemnified Liabilities” has the meaning specified in Section 9.05.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 9.05.

 

“Initial Term Commitment” means the First Draw Term Commitment and the Delayed
Draw Term Commitment.

 

“Initial Term Lenders” means the Lenders listed on Schedule 2.01.

 

“Initial Term Loans” means the First Draw Term Loan and the Delayed Draw Term
Loans

 

“Initial Term Loan Facility” means the facility providing for the Borrowing of
Initial Term Loans.

 

“Intangible Assets” of Holdings means all unamortized debt discount and expense,
unamortized deferred charges, goodwill, patents, trademarks, service marks,
trade names, copyrights and all other items (other than any deferred tax assets)
which would be treated as intangibles on the consolidated balance sheet of
Holdings and its Restricted Subsidiaries prepared in accordance with GAAP.

 

“Interest Expense” of any Person for any period means, without duplication, the
aggregate amount of (a) interest which, in conformity with GAAP, would be set
opposite the caption “interest expense” or any like caption on an income
statement for such Person (including, without limitation, imputed interest
included in Capitalized Lease Obligations, all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing, the net costs (but reduced by net gains) associated with Currency
Agreements and Interest Protection Agreements, amortization of other financing
fees and expenses, the interest portion of any deferred payment obligation,
amortization of discount or premium, if any, and all other noncash interest
expense (other than interest and other charges amortized to cost of sales)), and
(b) all interest actually paid by Holdings or a Restricted Subsidiary under any
guarantee of Indebtedness (including, without limitation, a guarantee of
principal, interest or any combination thereof) of any Person other than
Holdings, the Borrower or any Restricted Subsidiary during such period;
provided, that Interest Expense shall exclude any expense associated with the
complete write-off of financing fees and expenses in connection with the
repayment of any Indebtedness.

 

“Interest Incurred” of any Person for any period means, without duplication, the
aggregate amount of (a) Interest Expense and (b) all capitalized interest and
amortized debt issuance costs.

 

“Interest Payment Date” means, as to each Loan, (a) the last Business Day of
each January, April, July and October to occur while such Loan is outstanding,
commencing with the first such Interest Payment Date to occur immediately after
the Closing Date, (b) each date of any repayment or prepayment made in respect
thereof prior to the Termination Date of such Loan and (c) the Maturity Date of
such Loan.

 

“Interest Protection Agreement” of any Person means any interest rate swap
agreement, interest rate collar agreement, option or futures contract or other
similar agreement or arrangement designed to protect such Person or any of its
Subsidiaries against fluctuations in interest rates with respect to Indebtedness
permitted to be incurred under this Agreement. For the avoidance of doubt, any
Permitted Convertible Indebtedness Call Transaction will not constitute an
Interest Protection Agreement.

 

18

--------------------------------------------------------------------------------

 

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Investments” of any Person means (a) all investments by such Person in any
other Person in the form of loans, advances or capital contributions, (b) all
guarantees of Indebtedness of any other Person by such Person, (c) all purchases
(or other acquisitions for consideration) by such Person of Indebtedness,
Capital Stock or other securities of any other Person and (d) all other items
that would be classified as investments in any other Person (including, without
limitation, purchases of assets outside the ordinary course of business) on a
balance sheet of such Person prepared in accordance with GAAP.

 

“IRS” means the United States Internal Revenue Service.

 

“JV Holdings Secured Group Notes” means the Borrower’s 2.00% Senior Secured
Notes due 2021, the Borrower’s 5.00% Senior Secured Notes due 2021 and the
Borrower’s 9.50% Senior Secured Notes due 2020, issued under the JV Holdings
Secured Group Notes Indentures.

 

“JV Holdings Secured Group Notes Indentures” means (i) the Indenture dated as of
November 1, 2011 among the Borrower, Holdings and the other guarantors party
thereto and the trustee named therein and the collateral agent named therein
relating to the Borrower’s 2.00% Senior Secured Notes due 2021 and 5.00% Senior
Secured Notes due 2021 and (ii) the Indenture dated as of September 8, 2016,
among the Borrower, Holdings, the other guarantors party thereto and the trustee
named therein and the collateral agent named therein relating to the Borrower’s
9.50% Senior Secured Notes due 2020, in each case as amended and supplemented as
of the date hereof and as further amended or supplemented from time to time
hereafter.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date or expiration date applicable to any Loan or Commitment hereunder at such
time, as extended in accordance with this Agreement from time to time.

 

“Laws” means, collectively, all applicable international, foreign, Federal,
state, commonwealth and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph of this
Agreement.

 

“Lender Funding Obligation” has the meaning specified in the definition of
“Defaulting Lender.”

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Lien” means, with respect to any Property, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such Property. For
purposes of this definition, a Person shall be deemed to own, subject to a Lien,
any Property which it has acquired or holds subject to the interest of a vendor
or lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such Property.

 

19

--------------------------------------------------------------------------------

 

 

“Loan” means an extension of credit by a Lender to the Borrower in the form of a
Term Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Agent Fee Letter (for purposes of Section 9.05 only), (d) each other document,
instrument or agreement entered into by a Loan Party for the benefit of any
Agent or any Lender in connection with the foregoing and (e) any amendment,
waiver, supplement or other modification to any of the foregoing.

 

“Loan Notice” means a notice of a Borrowing delivered pursuant to Section
2.02(a), which, if in writing, shall be substantially in the form of Exhibit
A-1.

 

“Loan Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Loan Obligations of the Loan
Parties under the Loan Documents include the obligation to pay principal,
interest, charges, expenses, fees, Attorney Costs indemnities and other amounts
payable by any Loan Party under any Loan Document.

 

“Loan Parties” means, collectively, Holdings, the Borrower and each Subsidiary
Guarantor.

 

“Make-Whole Premium” means, as of any date of determination, an amount equal to
the excess, if any, of (a) the present value as of such prepayment date of (i)
the principal amount of such Loans being prepaid plus the Prepayment Premium
that would be payable in connection with a prepayment of such Loans occurring on
the second anniversary of the Closing Date plus (ii) all interest that would
have accrued on the principal amount of such Loans being prepaid from such date
through the second anniversary of the Closing Date (excluding any accrued but
unpaid interest to such prepayment date), in each case computed using a discount
rate equal to the Treasury Rate (determined as of such prepayment date) plus
0.50%, over (b) the principal amount of such Loans being prepaid.

 

“Marketable Securities” means (a) equity securities that are listed on a
national securities exchange and (b) debt securities that are rated by a
nationally recognized rating agency, listed on a national securities exchange or
covered by at least two reputable market makers.

 

“Material Adverse Effect” has the meaning specified in Section 5.01.

 

“Maturity Date” means with respect to the Initial Term Loan Facility, the ninth
anniversary of the Closing Date; provided further that the reference to Maturity
Date (i) with respect to Refinancing Term Loans shall be the final maturity date
as specified in the applicable Refinancing Term Loan Amendment and (ii) with
respect to Extended Term Loans shall be the final maturity date as specified in
the applicable Extension Offer.

 

“Maximum Rate” has the meaning specified in Section 9.10.

 

“Minimum Extension Condition” shall have the meaning specified in Section
2.13(b).

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor to its debt
rating business.

 

“Mortgage Subsidiary” means any Subsidiary of Holdings substantially all of
whose operations consist of the mortgage lending business.

 

20

--------------------------------------------------------------------------------

 

 

“Net Cash Proceeds” means

 

 (a)    with respect to an Asset Disposition or Casualty Event, payments
received in cash (including any such payments received by way of deferred
payment of principal pursuant to a note or installment receivable or otherwise
(including any cash received upon sale or disposition of such note or
receivable), but only as and when received), excluding any other consideration
received in the form of assumption by the acquiring Person of Indebtedness or
other obligations relating to the Property disposed of in such Asset
Disposition, or received in any other non-cash form unless and until such
non-cash consideration is converted into cash therefrom, in each case, net of
all legal, title and recording tax expenses, commissions and other fees and
expenses incurred, and all federal, state and local taxes required to be accrued
as a liability under GAAP as a consequence of such Asset Disposition or Casualty
Event, and in each case net of a reasonable reserve for the after-tax cost of
any indemnification or other payments (fixed and contingent) attributable to the
seller’s indemnities or other obligations to the purchaser undertaken by
Holdings, the Borrower or any of its Restricted Subsidiaries in connection with
such Asset Disposition, and net of all payments made on any Indebtedness which
is secured by or relates to such Property in accordance with the terms of any
Lien or agreement upon or with respect to such Property or which such
Indebtedness must by its terms or by applicable Law be repaid out of the
proceeds from such Asset Disposition or Casualty Event, and net of all
contractually required distributions and payments made to minority interest
holders in Restricted Subsidiaries or joint ventures as a result of such Asset
Disposition or Casualty Event; and

 

(b)    with respect to the incurrence or issuance of any Indebtedness by
Holdings, the Borrower or any Restricted Subsidiary meeting the definition of
Other Prepayment Event, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such incurrence or issuance over (ii)
all taxes paid or reasonably estimated to be payable, and all fees, commissions,
costs and other out-of-pocket expenses and other customary expenses incurred, in
each case by the applicable party in connection with such incurrence or
issuance.

 

“New Secured Credit Agreement” means the senior secured first lien revolving
credit agreement, dated as of the Effective Date, among the Borrower, Holdings,
the other guarantors party thereto, the lenders party thereto from time to time
and Wilmington Trust, National Association, as administrative agent and
collateral agent, as the same may be amended, restated, amended and restated,
replaced, supplemented or otherwise modified from time to time.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Non-Recourse Indebtedness” with respect to any Person means Indebtedness of
such Person for which (a) the sole legal recourse for collection of principal
and interest on such Indebtedness is against the specific property, including
for the avoidance of doubt, assets directly related thereto or derived
therefrom, identified in the instruments evidencing or securing such
Indebtedness or other property of such Person financed pursuant to the Credit
Facility of such Person under which such Indebtedness was incurred (provided
that the aggregate principal amount of the total Indebtedness shall not exceed
the purchase price or cost (including financing costs) of the properties
financed thereby), (b) such properties were acquired (directly or indirectly,
including through the purchase of Capital Stock of the Person owning such
property), constructed or improved with the proceeds of such Indebtedness or
such Indebtedness was incurred within 365 days after the acquisition (directly
or indirectly, including through the purchase of Capital Stock of the Person
owning such property) or completion of such construction or improvement and (c)
no other assets of such Person may be realized upon in collection of principal
or interest on such Indebtedness. Indebtedness which is otherwise Non-Recourse
Indebtedness will not lose its character as Non-Recourse Indebtedness because
there is recourse to the borrower, any guarantor or any other Person for (i)
environmental warranties, covenants and indemnities, (ii) indemnities for and
liabilities arising from fraud, misrepresentation, misapplication or non-payment
of rents, profits, deposits, insurance and condemnation proceeds and other sums
actually received by the borrower from secured assets to be paid to the lender,
waste and mechanics’ liens, breach of separateness covenants, and other
customary exceptions, (iii) in the case of the borrower thereof only, other
obligations in respect of such Indebtedness that are payable solely as a result
of a voluntary or collusive non-voluntary bankruptcy filing (or similar filing
or action) by such borrower or (iv) similar customary “bad-boy” guarantees.

 

21

--------------------------------------------------------------------------------

 

 

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

“Note” means a Term Note.

 

“Note Purchase Agreement” means the agreement to be entered into by and among
the Borrower, Holdings, the other guarantors named therein, and the Purchasers
(as defined therein) party thereto, attached hereto as Exhibit K.

 

“Obligations” means with respect to any Indebtedness, all obligations (whether
in existence on the Effective Date or arising afterwards, absolute or
contingent, direct or indirect) for or in respect of principal (when due, upon
acceleration, upon redemption, upon mandatory repayment or repurchase pursuant
to a mandatory offer to purchase, or otherwise), premium, interest, penalties,
fees, indemnification, reimbursement and other amounts payable and liabilities
with respect to such Indebtedness, including all interest accrued or accruing
after the commencement of any bankruptcy, insolvency or reorganization or
similar case or proceeding at the contract rate (including, without limitation,
any contract rate applicable upon default) specified in the relevant
documentation, whether or not the claim for such interest is allowed as a claim
in such case or proceeding.

 

“OFAC” has the meaning specified in Section 5.11.

 

“Officer,” when used with respect to the Borrower or Holdings, means the
chairman of the Board of Directors, the president or chief executive officer,
any vice president, the chief financial officer, the treasurer, any assistant
treasurer, the controller, any assistant controller, the secretary or any
assistant secretary of the Borrower or Holdings, as the case may be.

 

“Officers’ Certificate,” when used with respect to the Borrower or Holdings,
means a certificate signed by the chairman of the Board of Directors, the
president or chief executive officer, or any vice president and by the chief
financial officer, the treasurer, any assistant treasurer, the controller, any
assistant controller, the secretary or any assistant secretary of the Borrower
or Holdings, as the case may be.

 

“Opinion of Counsel” means a written opinion signed by legal counsel of the
Borrower or Holdings, who may be an employee of, or counsel to, the Borrower or
Holdings, and who shall be reasonably satisfactory to the Administrative Agent.

 

“Other Connection Taxes” means, with respect to any Lender or Agent, Taxes
imposed as a result of a present or former connection between such Lender or
Agent and the jurisdiction imposing such Tax (other than connections arising
from such Lender or Agent having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

 

“Other Prepayment Event” means the incurrence by the Borrower or any of its
Restricted Subsidiaries of any Indebtedness, other than Indebtedness permitted
under Section 6.03 (other than Refinancing Term Loans or any Refinancing
Indebtedness which Refinances the Loans, or permitted by the Required Lenders
pursuant to Section 9.02).

 

22

--------------------------------------------------------------------------------

 

 

“Other Taxes” means all present or future stamp, court, or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.07).

 

“Outstanding Amount” means with respect to any Term Loans on any date of
determination, the aggregate outstanding principal amount thereof on such date
after giving effect to any Borrowings, prepayments or repayments of Term Loans
occurring on such date.

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the economic or voting Capital Stock of such Lender.

 

“Participant” has the meaning specified in Section 9.07(e).

 

“Participant Register” has the meaning specified in Section 9.07(e).

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).

 

“Permitted Bond Hedge” means any call or capped call option (or substantively
equivalent derivative transaction) on Holdings’ Capital Stock purchased by
Holdings, the Borrower or any Restricted Subsidiary in connection with the
issuance of any Permitted Convertible Indebtedness; provided that the purchase
price for such Permitted Bond Hedge, less the proceeds received by Holdings, the
Borrower or the Restricted Subsidiaries from the sale of any related Permitted
Warrant, does not exceed the net proceeds received by Holdings, the Borrower or
the Restricted Subsidiaries from the sale of such Permitted Convertible
Indebtedness issued in connection with the Permitted Bond Hedge.

 

“Permitted Convertible Indebtedness” means Indebtedness of Holdings, the
Borrower or any Restricted Subsidiary permitted to be incurred under the terms
of this Agreement that is either (a) convertible or exchangeable into Capital
Stock of Holdings (and cash in lieu of fractional shares) and/or cash (in an
amount determined by reference to the price of such Capital Stock) or (b) sold
as units with call options, warrants or rights to purchase (or substantially
equivalent derivative transactions) that are exercisable for Capital Stock of
Holdings and/or cash (in an amount determined by reference to the price of such
Capital Stock).

 

“Permitted Convertible Indebtedness Call Transaction” means any Permitted Bond
Hedge and any Permitted Warrant.

 

“Permitted Hovnanian Holders” means, collectively, Ara K. Hovnanian, the members
of his immediate family and the members of the immediate family of the late
Kevork S. Hovnanian, the respective estates, spouses, heirs, ancestors, lineal
descendants, legatees and legal representatives of any of the foregoing and the
trustee of any bona fide trust of which one or more of the foregoing are the
sole beneficiaries or the grantors thereof, or any entity of which any of the
foregoing, individually or collectively, beneficially own more than 50% of the
Common Equity. Any Person or group whose acquisition of beneficial ownership
constitutes a Change of Control in respect of which a Change of Control Offer is
made in accordance with the requirements of this Agreement (or would result in a
Change of Control Offer in the absence of the waiver of such requirement by
Lenders in accordance with this Agreement) will thereafter constitute Permitted
Hovnanian Holders.

 

23

--------------------------------------------------------------------------------

 

 

“Permitted Indebtedness” means:

 

(a)     Indebtedness under (i) this Agreement and the other Loan Documents, (ii)
the Exchange Notes (and the Exchange Notes Guarantees), other than Additional
Notes (as defined in the Exchange Notes Indenture) and (iii) other Indebtedness,
including under the Existing Revolving Credit Agreement, in an aggregate amount
outstanding at any one time (including for purposes of determining amounts
outstanding under this clause (a)(iii), any Refinancing Indebtedness in respect
thereof, which Refinancing Indebtedness shall be deemed to have been incurred
under this clause (a)(iii)) not to exceed $75.0 million (and the guarantees
thereof);

 

(b)      Indebtedness incurred under Credit Facilities in an aggregate principal
amount outstanding at any one time (including for purposes of determining
amounts outstanding under this clause (b), any Refinancing Indebtedness in
respect thereof, which Refinancing Indebtedness shall be deemed to have been
incurred under this clause (b)) not to exceed the greater of (i) $250.0 million
and (ii) 10.0% of Consolidated Tangible Assets measured at the time of
incurrence;

 

(c)     Indebtedness outstanding on the Effective Date, excluding Indebtedness
constituting Permitted Indebtedness pursuant to clauses (b), (d) through (f),
(h), (j), (l), and (n) through (s) below, which shall instead be incurred under
such clauses;

 

(d)     Indebtedness in respect of obligations of Holdings and its Subsidiaries
to the trustees under indentures for debt securities;

 

(e)     intercompany debt obligations of (i) Holdings to the Borrower, (ii) the
Borrower to Holdings, (iii) Holdings or the Borrower to any Restricted
Subsidiary and (iv) any Restricted Subsidiary to Holdings or the Borrower or any
other Restricted Subsidiary; provided, however, that any Indebtedness of any
Restricted Subsidiary or the Borrower or Holdings owed to any Restricted
Subsidiary or the Borrower that ceases to be a Restricted Subsidiary shall be
deemed to be incurred and shall be treated as an incurrence for purposes of
Section 6.03 at the time the Restricted Subsidiary in question ceases to be a
Restricted Subsidiary;

 

(f)     Indebtedness of Holdings or the Borrower or any Restricted Subsidiary
under Hedging Obligations, in the case of any Currency Agreements or Interest
Protection Agreements in a notional amount no greater than the payments due (at
the time the related Currency Agreement or Interest Protection Agreement is
entered into) with respect to the Indebtedness or currency being hedged, to the
extent entered into in the ordinary course of business and not for speculative
purposes;

 

(g)     Purchase Money Indebtedness and Capitalized Lease Obligations entered
into in the ordinary course of business in an aggregate principal amount
(including for purposes of determining amounts outstanding under this clause
(g), any Refinancing Indebtedness in respect thereof, which Refinancing
Indebtedness shall be deemed to have been incurred under this clause (g)) at any
one time outstanding not to exceed $50.0 million;

 

(h)     obligations for, pledge of assets in respect of, and guaranties of, bond
financings of political subdivisions or enterprises thereof in the ordinary
course of business;

 

(i)     Indebtedness entered into in the ordinary course of business secured
only by office buildings owned or occupied by Holdings or any Restricted
Subsidiary, which Indebtedness does not exceed $25.0 million aggregate principal
amount outstanding at any one time;

 

24

--------------------------------------------------------------------------------

 

 

(j)     Indebtedness under warehouse lines of credit, repurchase agreements and
Indebtedness secured by mortgage loans and related assets of mortgage lending
Subsidiaries in the ordinary course of a mortgage lending business;

 

(k)     Indebtedness of Holdings, the Borrower or any Restricted Subsidiary
which, together with all other Indebtedness under this clause (k), does not
exceed $175.0 million aggregate principal amount outstanding at any one time,
including for purposes of determining amounts outstanding under this clause (k),
any Refinancing Indebtedness in respect thereof, which Refinancing Indebtedness
shall be deemed to have been incurred under this clause (k);

 

(l)     obligations in respect of self-insurance, performance, bid, appeal and
surety bonds and completion guarantees and similar obligations provided by
Holdings or any Restricted Subsidiary or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case, in
the ordinary course of business;

 

(m)     Indebtedness of (x) Holdings, the Borrower or a Restricted Subsidiary
incurred or issued to finance an acquisition or (y) Persons that are acquired by
Holdings, the Borrower or any Restricted Subsidiary or merged into or
consolidated with Holdings, the Borrower or a Restricted Subsidiary in
accordance with the terms of this Agreement (including designating an
Unrestricted Subsidiary a Restricted Subsidiary); provided that after giving
effect to such acquisition, merger or consolidation, either: (i) Holdings could
incur at least $1.00 of Indebtedness pursuant to Section 6.03(a), or (ii) the
Consolidated Fixed Charge Coverage Ratio would be equal to or greater than the
Consolidated Fixed Charge Coverage Ratio immediately prior to such transaction
or the ratio of Indebtedness of Holdings and the Restricted Subsidiaries to
Consolidated Tangible Net Worth of Holdings would be equal to or less than the
ratio immediately prior to such transaction;

 

(n)     Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

 

(o)     Indebtedness of Holdings or any Restricted Subsidiary supported by a
letter of credit (which letter of credit is incurred pursuant to another clause
hereof (other than clause (l) of this definition), in a principal amount not in
excess of the stated amount of such letter of credit;

 

(p)     Indebtedness of Holdings or any Restricted Subsidiary consisting of (i)
the financing of insurance premiums or (ii) take or pay obligations contained in
supply arrangements, in each case incurred in the ordinary course of business;

 

(q)     Indebtedness of Holdings or any of its Restricted Subsidiaries in
respect of Cash Management Services;

 

(r)     obligations (other than Indebtedness for borrowed money) of Holdings or
any of its Restricted Subsidiaries under an agreement with any governmental
authority, quasi-governmental entity, utility, adjoining (or common master plan)
landowner or seller of real property, in each case entered into in the ordinary
course of business in connection with the acquisition of real property, to
entitle, develop or construct infrastructure thereupon; and

 

(s)     the incurrence by Holdings or any Restricted Subsidiary of Indebtedness
deemed to exist pursuant to the terms of a joint venture agreement as a result
of a failure of Holdings or such Restricted Subsidiary to make a required
capital contribution therein; provided that the only recourse on such
Indebtedness is limited to Holdings’ or such Restricted Subsidiary’s equity
interests in the related joint venture.

 

25

--------------------------------------------------------------------------------

 

 

“Permitted Investment” means:

 

(a)     Cash Equivalents;

 

(b)     any Investment in Holdings, the Borrower or any Restricted Subsidiary or
any Person that becomes a Restricted Subsidiary as a result of such Investment
or that is consolidated or merged with or into, or transfers all or
substantially all of the assets of it or an operating unit or line of business
to, Holdings or a Restricted Subsidiary;

 

(c)     any receivables, loans or other consideration taken by Holdings, the
Borrower or any Restricted Subsidiary in connection with any asset sale
otherwise permitted by this Agreement;

 

(d)     Investments received in connection with any bankruptcy or reorganization
proceeding, or as a result of foreclosure, perfection or enforcement of any Lien
or any judgment or settlement of any Person in exchange for or satisfaction of
Indebtedness or other obligations or other property received from such Person,
or for other liabilities or obligations of such Person created, in accordance
with the terms of this Agreement;

 

(e)     Investments in Hedging Obligations described in the definition of
“Permitted Indebtedness”;

 

(f)     any loan or advance to an executive officer, director or employee of
Holdings or any Restricted Subsidiary made in the ordinary course of business or
in accordance with past practice; provided, however, that any such loan or
advance exceeding $1.0 million shall have been approved by the Board of
Directors of Holdings or a committee thereof consisting of disinterested
members;

 

(g)     Investments in interests in issuances of collateralized mortgage
obligations, mortgages, mortgage loan servicing, or other mortgage related
assets;

 

(h)     obligations of Holdings or a Restricted Subsidiary under warehouse lines
of credit of Mortgage Subsidiaries to repurchase mortgages;

 

(i)     Investments in an aggregate amount at any time outstanding not to exceed
the greater of (i) $125.0 million and (ii) 5.0% of Consolidated Tangible Assets
(measured at the time made and without giving effect to subsequent changes in
value);

 

(j)     Guarantees issued in accordance with Section 6.03;

 

(k)     Investments existing on the Effective Date not otherwise constituting
Permitted Investments pursuant to clause (b) above;

 

(l)     Permitted Bond Hedges which constitute Investments;

 

(m)     extensions of trade credit and credit in connection with the sale of
land owned by Holdings or a Restricted Subsidiary which is zoned by the
applicable governmental authority having jurisdiction for construction and use
as a detached or attached (including town homes or condominium) single-family
house (but excluding mobile homes), or the sale of a detached or attached
(including town homes or condominium) single-family house (but excluding mobile
homes) owned by Holdings or a Restricted Subsidiary which is completed or for
which there has been a start of construction and which has been or is being
constructed on any such land;

 

26

--------------------------------------------------------------------------------

 

 

(n)     obligations (but not payments thereon) with respect to homeowners
association obligations, community facility district bonds, metro district
bonds, mello-roos bonds and subdivision improvement bonds and similar bonding
requirements arising in the ordinary course of business of a homebuilder;

 

(o)     guarantee obligations, including completion guarantee or indemnification
obligations (other than for the payment of borrowed money) entered into in the
ordinary course of business and incurred for the benefit of any adjoining
landowner, lender, seller of real property or municipal government authority (or
enterprises thereof) in connection with the acquisition, construction,
subdivision, entitlement and development of real property;

 

(p)     Investments the payment for which consists of Qualified Stock of
Holdings; provided that such Qualified Stock will not increase the amount
available for Restricted Payments under clause (iii) of Section 6.04(a);

 

(q)     advances, loans or extensions of trade credit in the ordinary course of
business by Holdings or any of the Restricted Subsidiaries;

 

(r)     intercompany current liabilities owed to Unrestricted Subsidiaries or
joint ventures incurred in the ordinary course of business in connection with
the cash management operations of Holdings and its Subsidiaries; and

 

(s)     insurance, lease, utility and workers’ compensation, performance and
other similar deposits made in the ordinary course of business.

 

“Permitted Liens” means

 

(a)     Liens for taxes, assessments or governmental or quasi-governmental
charges or claims that (i) are not yet delinquent for a period of more than 30
days, (ii) are being contested in good faith by appropriate proceedings and as
to which appropriate reserves have been established or other provisions have
been made in accordance with GAAP, if required, or (iii) encumber solely
property abandoned or in the process of being abandoned;

 

(b)     statutory Liens of landlords and carriers’, warehousemen’s, mechanics’,
suppliers’, materialmen’s, repairmen’s or other Liens imposed by law and arising
in the ordinary course of business and with respect to amounts that, to the
extent applicable, either (i) are not yet delinquent for a period of more than
30 days or (ii) are being contested in good faith by appropriate proceedings and
as to which appropriate reserves have been established or other provisions have
been made in accordance with GAAP, if required;

 

(c)     Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security or similar legislation or other insurance related obligations
(including, but not limited to, in respect of deductibles, self-insured
retention amounts and premiums and adjustments thereto) or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance, or good faith deposits in connection with bids, tenders,
contracts (other than for the payment of Indebtedness) or leases to which such
Person is a party, or deposits to secure public or statutory obligations of such
Person or deposits of cash or U.S. government bonds to secure surety, stay,
customs or appeal bonds to which such Person is a party, or deposits as security
for contested taxes or import duties or for the payment of rent, performance and
return-of-money bonds and other similar obligations (including letters of credit
issued in lieu of any such bonds or to support the issuance thereof and
including those to secure health, safety and environmental obligations);

 

27

--------------------------------------------------------------------------------

 

 

(d)     Liens incurred or deposits made to secure the performance of tenders,
bids, leases, statutory obligations, surety and appeal bonds, development
obligations, progress payments, government contracts, utility services,
developer’s or other obligations to make on-site or off-site improvements and
other obligations of like nature (exclusive of obligations for the payment of
borrowed money but including the items referred to in the parenthetical in
clause (a)(i) of the definition of “Indebtedness”), in each case incurred in the
ordinary course of business of Holdings, the Borrower and the Restricted
Subsidiaries;

 

(e)     attachment or judgment Liens not giving rise to a Default or an Event of
Default;

 

(f)     easements, dedications, assessment district or similar Liens in
connection with municipal or special district financing, rights-of-way,
restrictions, reservations and other similar charges, burdens, and other similar
charges or encumbrances not materially interfering with the ordinary course of
business of Holdings, the Borrower and the Restricted Subsidiaries;

 

(g)     zoning restrictions, licenses, restrictions on the use of real property
or minor irregularities in title thereto, which do not materially impair the use
of such real property in the ordinary course of business of Holdings, the
Borrower and the Restricted Subsidiaries;

 

(h)     Liens securing Indebtedness incurred pursuant to clauses (a), (i) or (j)
of the definition of “Permitted Indebtedness”;

 

(i)     Liens securing Indebtedness (including Refinancing Indebtedness) of
Holdings, the Borrower or any Restricted Subsidiary permitted to be incurred
under this Agreement; provided, that the aggregate amount of all consolidated
Indebtedness of Holdings, the Borrower and the Restricted Subsidiaries
(including, with respect to Capitalized Lease Obligations, the Attributable Debt
in respect thereof) secured by Liens under this clause (i) (together with the
principal amounts outstanding under the Existing Secured Notes and any
refinancing, replacement or renewal thereof that constitutes secured
Indebtedness which is not permitted by and incurred under another clause of this
definition of “Permitted Liens” (other than clauses (s) and (w)) shall not
exceed the greater of (i) $840.0 million and (ii) 37.6% of Consolidated Tangible
Assets at any one time outstanding (after giving effect to the incurrence of
such Indebtedness and the use of the proceeds thereof) measured at the time of
incurrence; provided that any Indebtedness incurred to refund, refinance or
extend (including Refinancing Indebtedness) Indebtedness secured by Liens
pursuant to this clause (i) shall be permitted to be secured by Liens pursuant
to this clause (i) notwithstanding that at the time of incurrence thereof, such
Indebtedness may exceed the amount of Indebtedness that would then be permitted
to be secured under this clause (i) due to a diminution in the amount of
Consolidated Tangible Assets;

 

(j)     Liens securing Non-Recourse Indebtedness of Holdings, the Borrower or
any Restricted Subsidiary; provided, that such Liens apply only to (i) the
property financed, constructed or improved out of the net proceeds of such
Non-Recourse Indebtedness within 365 days after the incurrence of such
Non-Recourse Indebtedness, and, including for the avoidance of doubt, assets
directly related thereto or derived therefrom or other property of Holdings, the
Borrower or any Restricted Subsidiary financed pursuant to the Credit Facility
of such person under which the Non-Recourse Indebtedness was incurred, or (ii)
licenses, permits, authorizations, consent forms or contracts related to the
acquisition, development, use or improvement of such property;

 

28

--------------------------------------------------------------------------------

 

 

(k)     Liens securing Purchase Money Indebtedness; provided, that such Liens
apply only to (i) the property financed, designed, installed, constructed or
improved with the proceeds of such Purchase Money Indebtedness within 365 days
after the incurrence of such Purchase Money Indebtedness, and, including for the
avoidance of doubt, assets directly related thereto or derived therefrom or
other property of Holdings, the Borrower or any Restricted Subsidiary financed
pursuant to the Credit Facility of such person under which the Purchase Money
Indebtedness was incurred, or (ii) licenses, permits, authorizations, consent
forms or contracts related to the acquisition, development, use or improvement
of such property;

 

(l)     Liens on property or assets of Holdings, the Borrower or any Restricted
Subsidiary securing Indebtedness of Holdings, the Borrower or any Restricted
Subsidiary owing to Holdings, the Borrower or one or more Restricted
Subsidiaries;

 

(m)     leases, subleases, licenses or sublicenses (including of intellectual
property) granted to others not materially interfering with the ordinary course
of business of Holdings and the Restricted Subsidiaries;

 

(n)     purchase money security interests (including, without limitation,
Capitalized Lease Obligations); provided, that such Liens apply only to the
Property acquired and the related Indebtedness is incurred within 365 days after
the acquisition of such Property;

 

(o)     any right of first refusal, right of first offer, option, contract or
other agreement to sell an asset; provided that such sale is not otherwise
prohibited under this Agreement;

 

(p)     any right of a lender or lenders to which Holdings, the Borrower or a
Restricted Subsidiary may be indebted to offset against, or appropriate and
apply to the payment of such, Indebtedness and any and all balances, credits,
deposits, accounts or money of Holdings, the Borrower or a Restricted Subsidiary
with or held by such lender or lenders or its Affiliates;

 

(q)     any pledge or deposit of cash or property in conjunction with obtaining
surety, performance, completion or payment bonds and letters of credit or other
similar instruments or providing earnest money obligations, escrows or similar
purpose undertakings or indemnifications in the ordinary course of business of
Holdings, the Borrower and the Restricted Subsidiaries;

 

(r)     Liens for homeowner, condominium, property owner association
developments and similar fees, assessments and other payments;

 

(s)     Liens securing Refinancing Indebtedness (except Liens securing
Refinancing Indebtedness in respect of Indebtedness secured pursuant to clauses
(i), (qq) and (rr) under this definition); provided, that such Liens extend only
to the assets securing the Indebtedness being refinanced;

 

(t)     Liens incurred in the ordinary course of business as security for the
obligations of Holdings, the Borrower and the Restricted Subsidiaries with
respect to indemnification in respect of title insurance providers;

 

29

--------------------------------------------------------------------------------

 

 

(u)     Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with Holdings or any Subsidiary of Holdings or
becomes a Subsidiary of Holdings; provided, that such Liens were in existence
prior to the contemplation of such merger or consolidation or acquisition and do
not extend to any assets other than those of the Person merged into or
consolidated with Holdings or the Subsidiary or acquired by Holdings or its
Subsidiaries;

 

(v)     Liens on property existing at the time of acquisition thereof by
Holdings or any Subsidiary of Holdings, provided, that such Liens were in
existence prior to the contemplation of such acquisition;

 

(w)     Liens existing on the Effective Date (other than Liens securing
obligations under the Existing Secured Notes or the Senior Secured Super
Priority Term Loan Credit Agreement) and any extensions, renewals, refinancings
or replacements thereof;

 

(x)     Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

(y)     pledges, deposits and other Liens existing under, or required to be made
in connection with, (i) earnest money obligations, escrows or similar purpose
undertakings or indemnifications in connection with any purchase and sale
agreement, (ii) development agreements or other contracts entered into with
governmental authorities (or an entity sponsored by a governmental authority) in
connection with the entitlement of real property or (iii) agreements for the
funding of infrastructure, including in respect of the issuance of community
facility district bonds, metro district bonds, subdivision improvement bonds and
similar bonding requirements arising in the ordinary course of business of a
homebuilder;

 

(z)     Liens securing obligations of Holdings or any Restricted Subsidiary to
any third party in connection with any option, repurchase right or right of
first refusal to purchase real property granted to the master developer or the
seller of real property that arises as a result of the non-use or
non-development of such real property by Holdings or any Restricted Subsidiary
and joint development agreements with third parties to perform and/or pay for or
reimburse the costs of construction and/or development related to or benefiting
property (and additions, accessions, improvements and replacements and customary
deposits in connection therewith and proceeds and products therefrom) of
Holdings or any Restricted Subsidiary and property belonging to such third
parties, in each case entered into in the ordinary course of business; provided
that such Liens do not at any time encumber any property, other than the
property (and additions, accessions, improvements and replacements and customary
deposits in connection therewith and proceeds and products therefrom) financed
by such Indebtedness and the proceeds and products thereof;

 

(aa)     Liens securing Hedging Obligations and Cash Management Services
permitted to be incurred under this Agreement, so long as the related
Indebtedness is, and is permitted under this Agreement to be, secured by a Lien
on the same property securing such Hedging Obligations or Cash Management
Services;

 

(bb)     Liens arising from Uniform Commercial Code (or equivalent statute)
financing statement filings regarding operating leases or consignments entered
into by Holdings or any Restricted Subsidiary in the ordinary course of
business;

 

(cc)     Liens in favor of the Borrower or any other Loan Party;

 

30

--------------------------------------------------------------------------------

 

 

(dd)     deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements in the
ordinary course of business;

 

(ee)     Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

(ff)     Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code or any comparable or successor provision on items in the
course of collection, (ii) attaching to pooling, commodity trading accounts or
other commodity brokerage accounts incurred in the ordinary course of business
and (iii) in favor of banking or other financial institutions or electronic
payment service providers arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking or finance industry;

 

(gg)     the rights reserved or vested in any Person by the terms of any lease,
license, grant or permit held by Holdings or any of its Restricted Subsidiaries
or by a statutory provision, to terminate any such lease, license, grant or
permit, or to require annual or periodic payments as a condition to the
continuance thereof;

 

(hh)     restrictive covenants affecting the use to which real property may be
put; provided that the covenants are complied with;

 

(ii)     security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;

 

(jj)     zoning by-laws and other land use restrictions, including, without
limitation, site plan agreements, development agreements and contract zoning
agreements;

 

(kk)     Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business;

 

(ll)     any Lien granted pursuant to a security agreement between Holdings, the
Borrower or any Restricted Subsidiary and a licensee of their intellectual
property to secure the damages, if any, of such licensee resulting from the
rejection by Holdings, the Borrower or such Restricted Subsidiary of such
licensee in a bankruptcy, reorganization or similar proceeding with respect to
the Holdings, the Borrower or such Restricted Subsidiary; provided that such
Liens do not cover any assets other than the intellectual property subject to
such license;

 

(mm)     Liens on the Equity Interests of Unrestricted Subsidiaries;

 

(nn)     any encumbrance or restriction (including put and call arrangements)
with respect to capital stock of any joint venture or similar arrangement
pursuant to any joint venture or similar agreement;

 

(oo)     Liens on property or assets used to defease or to irrevocably satisfy
and discharge Indebtedness; provided that such defeasance or satisfaction and
discharge is not prohibited by this Agreement;

 

31

--------------------------------------------------------------------------------

 

 

(pp)     easements, rights-of-way, dedications, covenants, conditions,
restrictions, reservations and assessment district or similar Liens in
connection with municipal or special district financing, agreements with
adjoining landowners or state or local government authorities,
quasi-governmental entities or utilities and other similar charges or
encumbrances incurred in the ordinary course of business and which do not, in
the aggregate, materially interfere with the ordinary course of business of
Holdings and its Subsidiaries;

 

(qq)     Liens securing Indebtedness (including Refinancing Indebtedness) of the
Borrower or any other Loan Party incurred under Credit Facilities that
constitute revolving credit loans, term loans, letters of credit or similar
lines of credit in an aggregate amount at any time outstanding not to exceed the
greater of (i) $125.0 million and (ii) 5.6% of Consolidated Tangible Assets
measured at the time of the incurrence; provided that any Indebtedness incurred
to refund, refinance or extend (including Refinancing Indebtedness) Indebtedness
secured by Liens pursuant to this clause (qq) shall be permitted to be secured
by Liens pursuant to this clause (qq) notwithstanding that at the time of
incurrence thereof, such Indebtedness may exceed the amount of Indebtedness that
would then be permitted to be secured under this clause (qq) due to a diminution
in the amount of Consolidated Tangible Assets; and

 

(rr)     Liens securing obligations (including Indebtedness and Refinancing
Indebtedness) not to exceed $50.0 million at any one time outstanding.

 

For purposes of determining compliance with this definition, (x) a Lien need not
be incurred solely by reference to one category of Permitted Liens described in
this definition but may be incurred under any combination of such categories
(including in part under one such category and in part under any other such
category) and (y) in the event that a Lien (or any portion thereof) meets the
criteria of one or more of such categories of Permitted Liens, the Borrower
shall, in its sole discretion, classify or reclassify such Lien (or any portion
thereof) in any manner that complies with this definition.

 

“Permitted Warrant” means any call option on, warrant or right to purchase (or
substantively equivalent derivative transaction) Holdings’ Capital Stock sold by
Holdings, the Borrower or any Restricted Subsidiary substantially concurrently
with any purchase by Holdings, the Borrower or any Restricted Subsidiary of a
related Permitted Bond Hedge.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint stock
company, trust, unincorporated organization or government or any agency or
political subdivision thereof.

 

“Pledge” has the meaning specified in Section 9.07(i).

 

“Pledgee” has the meaning specified in Section 9.07(i).

 

“Pledging Lender” has the meaning specified in Section 9.07(i).

 

“Preferred Stock” of any Person means all Capital Stock of such Person which has
a preference in liquidation or with respect to the payment of dividends.

 

“Prepayment Notice” has the meaning specified in Section 2.03(a)(i), which shall
be substantially in the form of Exhibit A-2.

 

32

--------------------------------------------------------------------------------

 

 

“Prepayment Premium” means, with respect to the payment or repayment of any Loan
pursuant to Section 2.03 or Section 2.14, (a) prior to the second anniversary of
the Closing Date, an amount equal to the Make-Whole Premium, (b) on or after the
second anniversary of the Closing Date and prior to the third anniversary of the
Closing Date, an amount equal to the principal amount of the Loans prepaid or
repaid multiplied by 2.50% and (c) on or after the third anniversary of the
Closing Date, 0.00%.

 

“Priority Prepayment Period” means the date from and including the Conversion
Date (as defined in the New Secured Credit Agreement) until the date on which
all amounts outstanding under the New Secured Credit Agreement have been paid in
full in cash in accordance with the terms of the New Secured Credit Agreement
and all other Obligations (as defined in the New Secured Credit Agreement) and
commitments have been satisfied or terminated in accordance with the terms of
the New Secured Credit Agreement.

 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Term Commitments of such Lender under
the applicable Facility or Facilities or the Outstanding Amount of such Lender’s
Term Loans under such Facility at such time and the denominator of which is the
amount of the Aggregate Commitments under the applicable Facility or Facilities
or the aggregate Outstanding Amount of all Term Loans under such Facility at
such time.

 

“Property” of any Person means all types of real, personal, tangible, intangible
or mixed property owned by such Person, whether or not included in the most
recent consolidated balance sheet of such Person and its Subsidiaries under
GAAP.

 

“Public Filings” means Holding’s annual report on Form 10-K for the fiscal year
ended October 31, 2017, each subsequently filed quarterly report on Form 10-Q
and current report on Form 8-K (other than Items 2.02 and 7.01) and all other
documents filed by Holdings with the Securities and Exchange Commission since
November 1, 2017 under Section 13(a), 13(c), 14 and 15(d) of the Exchange Act on
or prior to the Effective Date (other than Items 2.02 and 7.01 of a Form 8-K).

 

“Purchase Money Indebtedness” means Indebtedness of Holdings, the Borrower or
any Restricted Subsidiary incurred for the purpose of financing all or any part
of the purchase price, or the cost of design, installation, construction, lease
or improvement, of any property to be used in the business of Holdings, the
Borrower and the Restricted Subsidiaries; provided, however, that (a) the
aggregate principal amount of such Indebtedness shall not exceed such purchase
price or cost (including financing costs) and (b) such Indebtedness shall be
incurred no later than 365 days after the acquisition of such property or
completion of such design, installation, construction, lease or improvement.

 

“Purchasing Borrower Party” means Holdings or any subsidiary of Holdings.

 

“Qualified Stock” means Capital Stock of Holdings other than Disqualified Stock.

 

“Rating Agency” means a statistical rating agency or agencies, as the case may
be, nationally recognized in the United States and selected by Holdings (as
certified by a resolution of the Board of Directors of Holdings) which shall be
substituted for S&P or Moody’s, or both, as the case may be.

 

“Real Estate Business” means homebuilding, housing construction, real estate
development or construction and the sale of homes and related real estate
activities, including the provision of mortgage financing or title insurance.

 

“Refinance” has the meaning specified in Section 2.14.

 

“Refinancing Effective Date” has the meaning specified in Section 2.14.

 

33

--------------------------------------------------------------------------------

 

 

“Refinancing Indebtedness” means Indebtedness (to the extent not Permitted
Indebtedness) that refunds, refinances or extends any Indebtedness of Holdings,
the Borrower or any Restricted Subsidiary (other than Non-Recourse Indebtedness
and Permitted Indebtedness described under clauses (d) through (f), (h) through
(j), (l), and (n) through (s) of the definition thereof), but only to the extent
that:

 

(a)     the Refinancing Indebtedness is subordinated, if at all, to the Loans or
the Guarantees, as the case may be, to the same extent as the Indebtedness being
refunded, refinanced or extended,

 

(b)     the Refinancing Indebtedness is scheduled to mature either (x) no
earlier than the Indebtedness being refunded, refinanced or extended or (y)
after the maturity date of the Loans,

 

(c)     the portion, if any, of the Refinancing Indebtedness that is scheduled
to mature on or prior to the maturity date of the Loans has a Weighted Average
Life to Maturity at the time such Refinancing Indebtedness is incurred that is
equal to or greater than the Weighted Average Life to Maturity of the portion of
the Indebtedness being refunded, refinanced or extended that is scheduled to
mature on or prior to the maturity date of the Loans, and

 

(d)     such Refinancing Indebtedness is in an aggregate principal amount that
is equal to or less than the aggregate principal amount then outstanding under
the Indebtedness being refunded, refinanced or extended (plus all accrued
interest thereon and the amount of any premiums (including tender premiums) and
fees, costs and expenses incurred in connection with the refinancing thereof);

 

provided, that for purposes of determining the principal amount outstanding
under clauses (a)(iii), (b), (g) and (k) of “Permitted Indebtedness” and clauses
(i), (qq) and (rr) of “Permitted Liens,” the principal amount referred to in
such clauses shall be calculated excluding any principal amount that was
incurred in respect of amounts set forth in the parenthetical in clause (d) of
this definition and such principal amount shall nonetheless be permitted under
such clauses.

 

“Refinancing Term Lender” has the meaning specified in Section 2.14(v)(i).

 

“Refinancing Term Loan Amendment” has the meaning specified in Section
2.14(vii).

 

“Refinancing Term Loan Facility” means a facility providing for the Borrowing of
Refinancing Term Loans.

 

“Refinancing Term Loan Series” has the meaning specified in Section 2.14(vi).

 

“Refinancing Term Loans” has the meaning specified in Section 2.14.

 

“Register” has the meaning specified in Section 9.07(c).

 

“Related Indemnitee” has the meaning specified in Section 9.05.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
environment, or into, from or through any structure or facility.

 

34

--------------------------------------------------------------------------------

 

 

“repayment” has the meaning specified in the definition of “Consolidated Fixed
Charge Coverage Ratio”.

 

“Representatives” has the meaning specified in Section 9.08.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the Aggregate Exposures of all Lenders on such date;
provided that the Aggregate Exposures held or deemed held by any Defaulting
Lender on such date shall be excluded for purposes of making a determination of
Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, executive
vice president, vice president, chief financial officer, chief accounting
officer, treasurer, assistant treasurer, controller or other similar officer of
a Loan Party or, in the case of any foreign Subsidiary, any duly appointed
authorized signatory or any director or managing member of such Person and, as
to any document delivered on the Closing Date, any secretary or assistant
secretary. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party, and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

“Restricted Investment” means any Investment other than a Permitted Investment.

 

“Restricted Payment” means any of the following:

 

(a)     the declaration or payment of any dividend or any other distribution on
Capital Stock of Holdings, the Borrower or any Restricted Subsidiary or any
payment made to the direct or indirect holders (in their capacities as such) of
Capital Stock of Holdings, the Borrower or any Restricted Subsidiary (other than
(i) dividends or distributions payable solely in Qualified Stock and (ii) in the
case of the Borrower or Restricted Subsidiaries, dividends or distributions
payable to Holdings, the Borrower or a Restricted Subsidiary);

 

(b)     the purchase, redemption or other acquisition or retirement for value of
any Capital Stock of Holdings, the Borrower or any Restricted Subsidiary (other
than a payment made to Holdings, the Borrower or any Restricted Subsidiary);

 

(c)     any Investment (other than any Permitted Investment), including any
Investment in an Unrestricted Subsidiary (including by the designation of a
Subsidiary of Holdings as an Unrestricted Subsidiary); and

 

(d)     the purchase, repurchase, redemption, acquisition or retirement for
value, prior to the date for any scheduled maturity, sinking fund or
amortization or other principal installment payment, of any Subordinated
Indebtedness (other than (i) Indebtedness permitted under clause (d) of the
definition of “Permitted Indebtedness” or (ii) the purchase, repurchase,
redemption, defeasance, or other acquisition or retirement of Subordinated
Indebtedness purchased in anticipation of satisfying a sinking fund obligation,
amortization or principal installment or final maturity, in each case due within
one year of the date of purchase, repurchase, redemption, defeasance or other
acquisition or retirement).

 

“Restricted Subsidiary” means any Subsidiary of Holdings which is not an
Unrestricted Subsidiary.

 

“Rule 144A” means Rule 144A under the Securities Act.

 

35

--------------------------------------------------------------------------------

 

 

“S&P” means S&P Global Ratings, a division of S&P Global, Inc., and its
successors.

 

“Sanctioned Country” has the meaning specified in Section 5.11(a).

 

“Sanctions” has the meaning specified in Section 5.11(a).

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Senior Secured Super Priority Term Loan Credit Agreement” means that certain
Credit Agreement, dated as of July 29, 2016, among the Borrower, Holdings, the
other guarantors party thereto, each lender from time to time party thereto and
Wilmington Trust, National Association, as administrative agent and as
collateral agent.

 

“Significant Subsidiary” means any Subsidiary of Holdings which would constitute
a “significant subsidiary” as defined in Rule 1-02(w)(1) or (2) of Regulation
S-X under the Securities Act and the Exchange Act as in effect on the Effective
Date.

 

“Specified Representations” means the representations and warranties set forth
in Article V, other than those representations and warranties set forth in
Section 5.05, Section 5.07, Section 5.12 and Section 5.13.

 

“Specified Transactions” shall mean (1) the consummation of the Existing
Unsecured Notes Exchange, (2) the entry into and effectiveness of this
Agreement, and the borrowing of the First Draw Term Loans, (3) the 7.000% Notes
Refinancing, (4) the entry into and effectiveness of the New Secured Credit
Agreement and the Initial Borrowing (as defined therein) thereunder, (5) the
refinancing of all Obligations outstanding under the Senior Secured Super
Priority Term Loan Credit Agreement and (6) the entry into and effectiveness of
the Note Purchase Agreement, and the consummation of the transactions
contemplated thereby.

 

“Subordinated Indebtedness” means Indebtedness subordinated in right of payment
to the Loans pursuant to a written agreement.

 

“Subsidiary” of any Person means any corporation or other entity of which a
majority of the Capital Stock having ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions is at
the time directly or indirectly owned or controlled by such Person.

 

“Subsidiary Guarantor” has the meaning specified in the introductory paragraph
to this Agreement. Each Subsidiary Guarantor as of the date hereof is listed on
Schedule 10.01 hereto.

 

“Successor” has the meaning specified in Section 6.11(i).

 

“Supplemental Administrative Agent” has the meaning specified in Section 8.10
and “Supplemental Administrative Agents” shall have the corresponding meaning.

 

“Support Agreement” means that certain support agreement, dated as of December
28, 2017 by and among the Borrower, Holdings and certain supporting holders
named therein.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

36

--------------------------------------------------------------------------------

 

 

“Term Commitment” means an Initial Term Commitment, a commitment in respect of
Refinancing Term Loans or a commitment in respect of Extended Term Loans.

 

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

 

“Term Loan Facility” means the Initial Term Loan Facility, each Refinancing Term
Loan Facility and each Extended Term Loan Facility.

 

“Term Loans” means Initial Term Loans, Refinancing Term Loans and Extended Term
Loans.

 

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit B hereto,
evidencing the aggregate indebtedness of the Borrower to such Term Lender
resulting from the Initial Term Loans made by such Initial Term Lenders.

 

“Termination Date” means the date upon which all of the Loan Obligations (other
than contingent obligations not yet accrued and payable) have been paid in full
in cash and the Aggregate Commitments have expired or have been terminated.

 

“Total Outstandings” means, as of any date of determination, the aggregate
Outstanding Amount of all Loans on such date.

 

“tranche” shall have the meaning specified in Section 2.13(a).

 

“Transaction Date” has the meaning specified in the definition of “Consolidated
Fixed Charge Coverage Ratio”.

 

“Treasury Rate” means the yield to maturity at the time of computation of United
States Treasury securities with a constant maturity, as compiled by and
published in the most recent statistical release designated as “H.15” under the
caption “Treasury constant maturities” or any successor publication which is
published at least weekly by the Board of Governors of the Federal Reserve
System (or companion online data resource published by the Board of Governors of
the Federal Reserve System ) and which establishes yield on actively traded
United States Treasury securities adjusted to constant maturity that has become
publicly available at least two Business Days prior to date of such prepayment
(or, if such statistical release is no longer published, any publicly available
source or similar market data), most nearly equal to the period from the date of
such prepayment to the second anniversary of the Closing Date; provided,
however, that if the period from the date of such prepayment to the second
anniversary of the Closing Date is not equal to the constant maturity of a
United States Treasury security for which a weekly average yield is given, the
Treasury Rate shall be obtained by linear interpolation (calculated to the
nearest one-twelfth of a year) from the weekly average yields of United States
Treasury securities for which such yields are given, except that if the period
from the date of such prepayment to the second anniversary of the Closing Date
is less than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year will be used.

 

“United States” and “U.S.” mean the United States of America.

 

37

--------------------------------------------------------------------------------

 

 

“Unrestricted Subsidiary” means any Subsidiary of Holdings so designated by a
resolution adopted by the Board of Directors of Holdings or a duly authorized
committee thereof as provided below; provided, that the holders of Indebtedness
thereof do not have direct or indirect recourse against Holdings, the Borrower
or any Restricted Subsidiary, and neither Holdings, the Borrower nor any
Restricted Subsidiary otherwise has liability for, any payment obligations in
respect of such Indebtedness (including any undertaking, agreement or instrument
evidencing such Indebtedness), except, in each case, to the extent that the
amount thereof constitutes a Restricted Payment or Permitted Investment
permitted by this Agreement, in the case of Non-Recourse Indebtedness, to the
extent such recourse or liability is for the matters discussed in the last
sentence of the definition of “Non-Recourse Indebtedness,” or to the extent such
Indebtedness is a guarantee by such Subsidiary of Indebtedness of Holdings, the
Borrower or a Restricted Subsidiary. As of the Effective Date, the Unrestricted
Subsidiaries are the Subsidiaries of Holdings named in Schedule 1.01 hereto.

 

Subject to the foregoing, the Board of Directors of Holdings or a duly
authorized committee thereof may designate any Subsidiary in addition to those
named above to be an Unrestricted Subsidiary; provided, however, that (a) the
net amount (the “Designation Amount”) then outstanding of all previous
Investments by Holdings and the Restricted Subsidiaries in such Subsidiary will
be deemed to be a Restricted Payment at the time of such designation and will
reduce the amount available for Restricted Payments under Section 6.04 hereof to
the extent provided therein, (b) Holdings must be permitted under Section 6.04
hereof or pursuant to the definition of “Permitted Investment” to make the
Restricted Payment deemed to have been made pursuant to clause (a) of this
paragraph, and (c) after giving effect to such designation, no Default or Event
of Default shall have occurred or be continuing. In accordance with the
foregoing, and not in limitation thereof, Investments made by any Person in any
Subsidiary of such Person prior to such Person’s merger with Holdings or any
Restricted Subsidiary (but not in contemplation or anticipation of such merger)
shall not be counted as an Investment by Holdings or such Restricted Subsidiary
if such Subsidiary of such Person is designated as an Unrestricted Subsidiary.

 

The Board of Directors of Holdings or a duly authorized committee thereof may
also redesignate an Unrestricted Subsidiary to be a Restricted Subsidiary;
provided, however, that (a) the Indebtedness of such Unrestricted Subsidiary as
of the date of such redesignation could then be incurred under Section 6.03
hereof and (b) immediately after giving effect to such redesignation and the
incurrence of any such additional Indebtedness, (i) Holdings and the Restricted
Subsidiaries could incur $1.00 of additional Indebtedness under Section 6.03(a)
hereof or (ii) the Consolidated Fixed Charge Coverage Ratio would be equal to or
greater than the Consolidated Fixed Charge Coverage Ratio immediately prior to
such redesignation or the ratio of Indebtedness of Holding and the Restricted
Subsidiaries to Consolidated Tangible Net Worth of Holdings would be equal to or
less than the ratio immediately prior to such redesignation. Any such
designation or redesignation by the Board of Directors of Holdings or a
committee thereof will be evidenced to the Trustee by the filing with the
Trustee of a certified copy of the resolution of the Board of Directors of
Holdings or a committee thereof giving effect to such designation or
redesignation and an Officers’ Certificate certifying that such designation or
redesignation complied with the foregoing conditions and setting forth the
underlying calculations of such Officers’ Certificate. The designation of any
Person as an Unrestricted Subsidiary shall be deemed to include a designation of
all Subsidiaries of such Person as Unrestricted Subsidiaries; provided, however,
that the ownership of the general partnership interest (or a similar member’s
interest in a limited liability company) by an Unrestricted Subsidiary shall not
cause a Subsidiary of Holdings of which more than 95% of the equity interest is
held by Holdings or one or more Restricted Subsidiaries to be deemed an
Unrestricted Subsidiary.

 

“U.S. Person” means any Person that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

 

“U.S. Tax Certificate” has the meaning set forth in Section 3.01(f)(ii)(B)(3).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
portion thereof at any date, the number of years obtained by dividing (a) the
sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payment
of principal, including, without limitation, payment at final maturity, in
respect thereof, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment
by (b) the sum of all such payments described in clause (a)(i) of this
definition.

 

38

--------------------------------------------------------------------------------

 

 

“Withholding Agent” means any Loan Party, the Administrative Agent and, for U.S.
federal income tax purposes only, any other withholding agent.

 

SECTION 1.02     Rules of Construction. Unless the context otherwise requires or
except as otherwise expressly provided:

 

(a)     an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;

 

(b)     “herein,” “hereof” and other words of similar import refer to this
Agreement as a whole and not to any particular Section, Article or other
subdivision;

 

(c)     all references to Sections or Articles or Exhibits refer to Sections or
Articles or Exhibits of or to this Agreement unless otherwise indicated;

 

(d)     references to agreements or instruments, or to statutes or regulations,
are to such agreements or instruments, or statutes or regulations, as amended
from time to time (or to successor statutes and regulations); and

 

(e)     in the event that a transaction meets the criteria of more than one
category of permitted transactions or listed exceptions, the Borrower may
classify such transaction as it, in its sole discretion, determines.

 

SECTION 1.03     Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to New York time (daylight or standard, as
applicable).

 

SECTION 1.04     Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

ARTICLE II

THE COMMITMENTS AND BORROWINGS

 

SECTION 2.01     Term Commitments and Loans. Subject to the terms and conditions
set forth herein, each Initial Term Lender severally agrees to make loans (a) on
the Closing Date to the Borrower (each, an “First Draw Term Loan” and,
collectively, the “First Draw Term Loans”) in an amount denominated in Dollars
equal to such Initial Term Lender’s First Draw Term Commitment and (b) in
multiple draws on or after May 28, 2018 to the Borrower (each, a “Delayed Draw
Term Loan” and, collectively, the “Delayed Draw Term Loans”) up to an amount
denominated in Dollars equal to such Initial Term Lender’s Delayed Draw Term
Commitment; provided that the aggregate principal amount of Delayed Draw Term
Loans shall not exceed the principal amount outstanding, and any other amount,
including interest, premium (if any), fees and expenses, required to repay or
redeem, at or prior to maturity, Existing Unsecured Notes (other than any
Existing Unsecured Notes owned or held by the Borrower or an Affiliate of the
Borrower) that have not been tendered pursuant to, and remain outstanding after
the consummation of, the Existing Unsecured Notes Exchange. Amounts borrowed
under this Section 2.01 and repaid or prepaid may not be reborrowed.

 

39

--------------------------------------------------------------------------------

 

 

SECTION  2.02     Borrowings.

 

(a)     Each Borrowing of Term Loans shall be made upon the Borrower’s
irrevocable delivery to the Administrative Agent of a Loan Notice (which may be
given by telephone as provided below), appropriately completed and signed by a
Responsible Officer of the Borrower. Each such notice must be received by the
Administrative Agent not later than 12:00 p.m. (noon) one (1) Business Day prior
to the requested date of any Borrowing of Loans. Each telephonic notice
delivered pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing of
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Loan Notice (whether telephonic or written) shall
specify (i)  the requested date of the Borrowing (which shall be a Business
Day), (ii) the principal amount of Loans to be borrowed and (iii) the account of
the Borrower to be credited with the proceeds of such Borrowing.

 

(b)     Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Pro Rata Share of
the applicable Class of Loans In the case of each Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Loan Notice.
Subject to the terms and conditions hereof, the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent by wire transfer of such funds in accordance with
instructions provided to the Administrative Agent by the Borrower.

 

(c)     The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

SECTION 2.03     Prepayments.

 

(a)     (i)    The Borrower may, at its option, upon notice to the
Administrative Agent (a “Prepayment Notice”), at any time, voluntarily prepay
the principal outstanding amount of the Initial Term Loans made to the Borrower,
in whole or in part, plus (a) all accrued and unpaid interest on the principal
amount to be prepaid to, but excluding the date of, prepayment and (b) (other
than in connection with a payment made in accordance with Section 6.16(e)
pursuant to a Change of Control Offer) the Prepayment Premium, if applicable;
provided, that (1) such notice must be received by the Administrative Agent not
later than 12:00 p.m., one (1) Business Day prior to any date of prepayment; (2)
any prepayment shall be in a principal amount of $250,000 or a whole multiple of
$50,000 in excess thereof or, in each case, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment and the Class(es) of Term Loans to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. The Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Each prepayment of the Loans pursuant to this Section 2.03(a) shall be applied
among the Facilities in such amounts as the relevant Borrower may direct in its
sole discretion (and absent such direction, pro rata among the Term Loan
Facilities and in direct order of maturity). Each prepayment made by any
Borrower in respect of a particular Facility shall be paid to the Administrative
Agent for the account of (and to be promptly disbursed to) the Appropriate
Lenders in accordance with their respective Pro Rata Shares. The Administrative
Agent shall have no obligation to calculate, or confirm the accuracy of, the
Prepayment Premium or Make-Whole Premium.

 

40

--------------------------------------------------------------------------------

 

 

(ii)     Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of prepayment under Section 2.03(a)(i) if
such prepayment would have resulted from (A) a refinancing of all of the
Facilities, which refinancing shall not be consummated or shall otherwise be
delayed or (B) the refinancing of all or a portion of the Facilities pursuant to
a Permitted Refinancing, which refinancing shall not be consummated or shall
otherwise be delayed. Notices of prepayment may, at the Borrower’s discretion,
be subject to one or more conditions precedent, including, but not limited to,
completion of an Equity Offering, another offering or another transaction or
event.

 

(iii)     Other than during the Priority Prepayment Period, in the event and on
each occasion that Holdings, the Borrower or any Restricted Subsidiary makes an
Asset Disposition which results in the realization or receipt of Net Cash
Proceeds, such Net Cash Proceeds of an Asset Disposition shall, subject to
Section 2.03(c) below, within one year, at Holding’s election:

 

(A)     be used pursuant to Section 2.03(a)(vi),

 

(B)     be used to permanently prepay or permanently repay any (i) Indebtedness
which had been secured by the assets sold in the relevant Asset Disposition or
(ii) Indebtedness of a Restricted Subsidiary that is not a Guarantor, or

 

(C)     be used to permanently prepay or permanently repay, subject to Section
2.03(b)(iii), the Term Loans, and, if Holdings or a Restricted Subsidiary elects
or is required to do so, to repay, purchase or redeem any unsubordinated
Indebtedness (on a pro rata basis if the amount available for such repayment,
purchase, or redemption is less than the aggregate amount of (x) the aggregate
principal amount of Loans held by the Term Loans Lenders who have not provided a
Rejection Notice pursuant to Section 2.03(b)(iii) and (y) the lesser of the
principal amount, or accreted value, of such unsubordinated Indebtedness
tendered or to be repaid, repurchased or redeemed, plus, in each case, accrued
interest to the date of repayment, purchase or redemption) at 100% of the
principal amount or accreted value thereof, as the case may be, plus accrued and
unpaid interest, if any, to the date of repurchase, repayment or redemption;

 

provided that pending any such application under this Section 2.03(a)(iii), Net
Cash Proceeds may be used to temporarily reduce Indebtedness or otherwise be
invested in any manner not prohibited by this Agreement.

 

(iv)     Other than during the Priority Prepayment Period, in the event and on
each occasion that a Casualty Event occurs, which results in the realization or
receipt of Net Cash Proceeds, such Net Cash Proceeds of a Casualty Event shall,
within one year, at Holding’s election:

 

(A)     be used pursuant to Section 2.03(a)(vi),

 

(B)     be used to permanently prepay or permanently repay any (i) Indebtedness
which had been secured by the assets that are the subject of such Casualty Event
or (ii) Indebtedness of a Restricted Subsidiary that is not a Guarantor, or

 

41

--------------------------------------------------------------------------------

 

 

(C)     be used to permanently prepay or permanently repay, subject to Section
2.03(b)(iii), the Term Loans, and, if Holdings or a Restricted Subsidiary elects
or is required to do so, to repay, purchase or redeem any unsubordinated
Indebtedness (on a pro rata basis if the amount available for such repayment,
purchase, or redemption is less than the aggregate amount of (x) the aggregate
principal amount of Loans held by the Term Loans Lenders who have not provided a
Rejection Notice pursuant to Section 2.03(b)(iii), and (y) the lesser of the
principal amount, or accreted value, of such unsubordinated Indebtedness
tendered or to be repaid, repurchased or redeemed, plus, in each case, accrued
interest to the date of repayment, purchase or redemption) at 100% of the
principal amount or accreted value thereof, as the case may be, plus accrued and
unpaid interest, if any, to the date of repurchase, repayment or redemption;

 

provided that pending any such application under this Section 2.03(a)(iv), Net
Cash Proceeds may be used to temporarily reduce Indebtedness or otherwise be
invested in any manner not prohibited by this Agreement.

 

(v)     Other than during the Priority Prepayment Period, in the event and on
each occasion that any Other Prepayment Event occurs, which results in the
realization or receipt of Net Cash Proceeds, the Borrower shall prepay, or cause
to be prepaid, subject to Section 2.03(b)(iii), on or prior to the date which is
ten (10) Business Days after the date of realization or receipt of such Net Cash
Proceeds, an aggregate principal amount of Term Loans equal to 100% of all Net
Cash Proceeds realized or received.

 

(vi)     In lieu of the prepayments set forth in clauses (iii), (iv) and (v)
above, with respect to any Net Cash Proceeds realized or received with respect
to any Asset Disposition or any Casualty Event, the Borrower or any of the
Restricted Subsidiaries may, at its option, reinvest the Net Cash Proceeds from
such event (or a portion thereof) within 12 months after receipt of such Net
Cash Proceeds in assets (including Capital Stock of any Person that is or will
be a Restricted Subsidiary following investment therein) used or useful in a
Real Estate Business.

 

(b)     Application.

 

(i)     Application of Prepayments. All prepayments pursuant to Section
2.03(a)(iii), (iv), and (v) shall be applied to prepay the Term Loans among the
various Classes thereof on a ratable basis (in accordance with the aggregate
outstanding principal amount of the Term Loans of each such Class) on order of
maturity, unless otherwise agreed among the Borrower and the Lenders providing
Extended Loans in accordance with Section 2.13 (it being understood that, in any
case, the Initial Loans shall not be allocated to any Class in an amount less
than such Class’s pro rate share of such prepayment). Unless otherwise provided
herein, each such prepayment shall be paid to the Lenders in accordance with
their respective Pro Rata Shares.

 

(ii)     [Reserved].

 

42

--------------------------------------------------------------------------------

 

 

(iii)     Declined Proceeds. The Borrower shall notify the Administrative Agent
in writing of any mandatory prepayments of Loans required to be made pursuant to
Section 2.03(a)(iii), (iv), and (v), no less than ten (10) Business Days before
the date of such mandatory prepayment. Each such notice shall specify the date
of such prepayment and provide a reasonably detailed calculation of the
aggregate amount of such prepayment to be made by the Borrower. The
Administrative Agent will promptly notify each Lender of the contents of the
Borrower’s prepayment notice and of each Lender’s Pro Rata Share, or other
applicable share provided for under this Agreement. Each Lender may reject all
or a portion of its Pro Rata Share, or other applicable share provided for under
this Agreement, of such mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Loans, by providing written notice to the Administrative
Agent (a “Rejection Notice”) no later than 5:00 p.m., New York time, five (5)
Business Days after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment. A Rejection Notice from a Lender
shall specify the principal amount of the mandatory repayment of Loans to be
declined by such Lender. If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above, or the Rejection
Notice fails to specify the principal amount of the Loans to be declined, it
will be deemed an acceptance of the total amount of such mandatory prepayment of
Term Loans.

 

(iv)     Any Declined Proceeds may be used by Holdings, the Borrower and the
Subsidiaries for general corporate purposes (including, for the avoidance of
doubt, the repayment or repurchase of Indebtedness), subject to the other
covenants hereunder.

 

(c)     Threshold. Notwithstanding the foregoing, the Borrower will not be
required to make a prepayment from such Net Cash Proceeds in accordance with
Section 2.03(a)(iii) except to the extent that such Net Cash Proceeds, together
with the aggregate Net Cash Proceeds of prior Asset Dispositions (other than
those so used) which have not been applied in accordance with this Section 2.03
and as to which no prior prepayments or repayments shall have been made, exceed
$25.0 million.

 

SECTION 2.04     Termination of Commitments.

 

(a)     Mandatory. The Initial Term Commitment of the Initial Term Lenders in
respect of the First Draw Term Loans shall be automatically and permanently
reduced to $0 on the Closing Date upon the funding of the First Draw Term Loans.
The Initial Term Commitment of the Initial Term Lenders in respect of the
Delayed Draw Term Loans shall be automatically and permanently reduced on the
earlier to occur of (i) the date upon which funding of the Delayed Draw Term
Loans occur, in the amount of such funding of Delayed Draw Term Loans and (ii)
the date on which the Borrower shall have provided written notice to the
Administrative Agent that any Existing Unsecured Notes (other than any Existing
Unsecured Notes owned or held by the Borrower or an Affiliate of the Borrower)
shall no longer be outstanding and all other obligations (other than contingent
obligations) shall have been satisfied pursuant to the terms of the Existing
Unsecured Notes and the Existing Unsecured Notes Indenture, in such case, with
the permanent reduction being to $0.

 

(b)     Closing Date. If the Commitment Termination Date occurs prior to the
Closing Date, the Initial Term Commitments shall immediately and automatically
terminate.

 

SECTION 2.05     Repayment of Loans.

 

Payment at Maturity. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the ratable account of each Lender the then unpaid
principal amount of each Term Loan on the Maturity Date of the applicable Term
Loan Facility in an amount equal to the aggregate principal amount of all Term
Loans of such Class outstanding on such date.

 

SECTION 2.06     Interest.

 

(a)     Subject to the provisions of Section 2.06(b), each Initial Term Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Applicable Rate.

 

43

--------------------------------------------------------------------------------

 

 

(b)     While any Event of Default set forth in Sections 7.01(i) or (ii) (as
applicable) exists with respect to the payment of any principal, interest or
fees, or any Event of Default set forth in Sections 7.01(vii) or (viii), the
Borrower shall pay interest on all overdue amounts hereunder at an interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

SECTION 2.07     Fees.

 

The Borrower shall pay or cause to be paid to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

SECTION 2.08     Computation of Interest and Fees. All computations of interest
and other fees shall be made on the basis of a year of three hundred and sixty
(360) and actual days elapsed. Interest shall accrue on each Loan for the day on
which the Loan is made and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.10(a), bear interest for one (1) day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

 

SECTION 2.09     Evidence of Indebtedness.

 

(a)     The Loans made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and evidenced by one or more entries in the
Register maintained by the Administrative Agent in accordance with Section
9.07(c), acting as a non-fiduciary agent solely for purposes of Treasury
Regulation Section 5f.103-1(c), as agent for the Borrower, in each case in the
ordinary course of business. The accounts or records maintained by each Lender
shall be prima facie evidence absent manifest error of the amount of the Loans
made by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Loan Obligations. In the event of any conflict between
the accounts and records maintained by any Lender and the Register in respect of
such matters, the Register shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

(b)     Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.09(a), and by each Lender in its account or accounts
pursuant to Section 2.09(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

44

--------------------------------------------------------------------------------

 

 

SECTION 2.10     Payments Generally.

 

(a)     Except as otherwise required by applicable Law, all payments to be made
by the Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than noon, 12:00 p.m. on the Business Day
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after noon, 12:00
p.m., shall be deemed received on the next succeeding Business Day in the
Administrative Agent’s sole discretion and any applicable interest or fee shall
continue to accrue to the extent applicable.

 

(b)     Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

 

(i)     if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the applicable Federal Funds Rate from time to time in effect; and

 

(ii)     if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the applicable Federal Funds Rate from
time to time in effect. When such Lender makes payment to the Administrative
Agent (together with all accrued interest thereon), then such payment amount
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Loan included in
the applicable Borrowing. If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Term Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any Default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.10(b) shall be conclusive, absent
manifest error.

 

45

--------------------------------------------------------------------------------

 

 

(c)     If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in this Article 2, and such funds are
not made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article 4 are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.

 

(d)     The obligations of the Lenders hereunder to make Loans are several and
not joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

(e)     Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(f)     Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts then due and payable to the Administrative Agent and the Lenders under
or in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
clauses First through Last of Section 7.03. If the Administrative Agent receives
funds for application to the Loan Obligations of the Loan Parties under or in
respect of the Loan Documents under circumstances for which the Loan Documents
do not specify the manner in which such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each of the Lenders in accordance with such Lender’s Pro Rata
Share of the Outstanding Amount of all Loans outstanding at such time, in
repayment or prepayment of such of the outstanding Loans or other Loan
Obligations then owing to such Lender.

 

SECTION 2.11     Sharing of Payments. If any Lender shall obtain on account of
the Loans made by it, any payment (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise, and other than (x) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or Participant or (y) as
otherwise expressly provided elsewhere herein, including, without limitation, as
provided in or contemplated by Section 2.13, Section 2.14 or Section 9.01) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact
and (b) purchase from the other Lenders such participations in the Loans made by
them, as shall be necessary to cause such purchasing Lender to share the excess
payment in respect of such Loans or such participations, as the case may be, pro
rata with each of them (and notify the Administrative Agent of such purchase);
provided that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 9.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 9.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records and maintain entries in the Register
(which shall be conclusive and binding in the absence of manifest error) of
participations purchased under this Section 2.11 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.11 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Loan Obligations purchased to the same extent as though the purchasing Lender
were the original owner of the Loan Obligations purchased.

 

46

--------------------------------------------------------------------------------

 

 

SECTION 2.12     [Reserved].

 

SECTION 2.13     Extensions of Term Loans.

 

(a)     Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of any Class of Term Loans with a like Maturity Date, in
each case on a pro rata basis (based on the aggregate outstanding principal
amount of such Term Loans) and on the same terms to each such Lender, the
Borrower is hereby permitted to consummate from time to time transactions with
individual Lenders that accept the terms contained in such Extension Offers to
extend the Maturity Date of each such Lender’s Term Loans and otherwise modify
the terms of such Term Loans, subject to the provisions below, pursuant to the
terms of the relevant Extension Offer (including, without limitation, by
increasing the fees (other than fees on undrawn amounts) payable in respect of
such Term Loans (and related outstandings) (each, an “Extension”, and each group
of Term Loans, in each case as so extended, as well as the original Initial Term
Loans (in each case not so extended), being a “tranche”; any Extended Term Loans
shall constitute a separate tranche of Term Loans from the tranche of Term Loans
from which they were converted), so long as the following terms are satisfied:

 

(i)     no Default or Event of Default shall have occurred and be continuing at
the time the offering document in respect of an Extension Offer is delivered to
the Lenders or at the time of the effectiveness of the Extension;

 

(ii)     except as to interest rates, fees, amortization, final Maturity Date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to the immediately succeeding clauses (iii), (iv) and (v), be
determined between the Borrower and set forth in the relevant Extension Offer),
the Term Loans of any Term Lender that agrees to an Extension with respect to
such Term Loans (an “Extending Term Lender”) extended pursuant to any Extension
(“Extended Term Loans”) shall have the same terms as the tranche of Term Loans
subject to such Extension Offer;

 

(iii)     the final Maturity Date of any Extended Term Loans shall be no earlier
than the Latest Maturity Date of the Term Loans extended thereby;

 

(iv)     the Weighted Average Life to Maturity of any Extended Term Loans shall
be no shorter than the Weighted Average Life to Maturity of the Term Loans
extended thereby;

 

(v)     any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary
repayments or prepayments hereunder, in each case as specified in the respective
Extension Offer;

 

(vi)     if the aggregate principal amount of Term Loans (calculated on the face
amount thereof), in respect of which Term Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Term Loans offered to be extended by the Borrower pursuant to such Extension
Offer, then the Term Loans of such Term Lenders shall be extended ratably up to
such maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Term Lenders have accepted
such Extension Offer;

 

47

--------------------------------------------------------------------------------

 

 

(vii)     all documentation in respect of such Extension shall be consistent
with the foregoing, and the covenants and events of default applicable to any
Extended Term Loans shall be substantially identical to, or, taken as a whole,
no more favorable to the Lenders providing such Extended Term Loans than those
applicable to the Term Loans subject to such Extension Offer;

 

(viii)     the Extended Term Loans are not secured by any assets or property not
securing the Loan Obligations, and are not guaranteed by any Subsidiary of
Holdings that is not a Subsidiary Guarantor; and

 

(ix)     any applicable Minimum Extension Condition shall be satisfied unless
waived by the Borrower.

 

(b)     With respect to all Extensions consummated by the Borrower pursuant to
this Section, (i) such Extensions shall not constitute payments or prepayments
for purposes of Section 2.03 and (ii) shall be in an integral multiple of $1.0
million and in an aggregate principal amount that is not less than $10.0
million, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s sole discretion and which may be waived by the Borrower, but
not less than $10.0 million) of Term Loans of any or all applicable tranches be
tendered. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans on such terms as may be set forth in the relevant Extension Offer (which
shall be consistent with the foregoing provisions of this Section 2.13)) and
hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.03, 2.11 and 9.01) or any other Loan Document
that may otherwise prohibit or conflict with any such Extension or any other
transaction contemplated by this Section.

 

(c)     No consent of any Lender or the Administrative Agent shall be required
to effectuate any Extension, other than the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans (or a portion
thereof). All Extended Term Loans and all obligations in respect thereof shall
be Loan Obligations under this Agreement and the other Loan Documents that are
equal in priority with all other applicable Loan Obligations under this
Agreement and the other Loan Documents. The Lenders hereby irrevocably authorize
the Administrative Agent to enter into amendments to this Agreement and the
other Loan Documents with the Borrower as may be necessary in order to establish
new tranches or sub-tranches in respect of Term Loans so extended and such
technical amendments as may be necessary in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section.

 

(d)     In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the Facilities hereunder after such Extension), if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.13.

 

48

--------------------------------------------------------------------------------

 

 

SECTION 2.14     Refinancing Facilities. (a) The Borrower may by written notice
to the Administrative Agent elect to request the establishment of one or more
additional Classes of term loans under this Agreement (“Refinancing Term
Loans”), which refinance, renew, replace, defease or refund (collectively,
“Refinance”), in whole or in part, one or more Classes of Term Loans under this
Agreement; provided, that such Refinancing Term Loans may not be in an amount
greater than the Term Loans being Refinanced plus unpaid accrued interest, fees,
expenses and premium (if any) thereon and underwriting discounts, fees,
commissions and expenses incurred in connection with the Refinancing Term Loans.
Each such notice shall specify the date (each, a “Refinancing Effective Date”)
on which the Borrower proposes that the Refinancing Term Loans shall be made,
which shall be a date not less than five (5) Business Days after the date on
which such notice is delivered to the Administrative Agent; provided that:

 

(i)     the Weighted Average Life to Maturity of such Refinancing Term Loans
shall not be shorter than the then remaining Weighted Average Life to Maturity
of the Class or Classes of Term Loans being Refinanced and the Refinancing Term
Loans shall not have a final maturity before the Maturity Date of the Term Loans
being Refinanced;

 

(ii)     the Refinancing Term Loans shall have terms and conditions agreed to by
the Borrower and the lenders providing such Refinancing Term Loans, but shall be
substantially the same as (or, taken as a whole, no more favorable to, the
lenders providing such Refinancing Term Loans than) those applicable to the then
outstanding Term Loans, except to the extent such covenants and other terms
apply solely to any period after the Latest Maturity Date;

 

(iii)     the proceeds of any Refinancing Term Loans shall be applied
substantially concurrently with the incurrence thereof to the pro rata
prepayment of the Class or Classes of Term Loans being Refinanced hereunder;

 

(iv)     the Refinancing Term Loan Amendment shall set forth the principal
installment payment dates of the Refinancing Term Loans, which dates may be
delayed to later dates than the corresponding scheduled principal installment
payment dates of the Term Loans being refinanced and, in any event, shall be no
earlier than the Maturity Date;

 

(v)     the Loan Parties and the Administrative Agent shall deliver such other
documents and certificates as may be reasonably requested by the Refinancing
Term Lenders;

 

(vi)     the Refinancing Term Loans will be unsecured, or only to the extent the
Obligations under the Loan Documents are secured pursuant to Section 6.05, rank
pari passu or junior in priority with the other Loans hereunder with respect to
the collateral constituting such security; and

 

(vii)     with respect to any Refinancing Term Loans made, the Borrower shall
pay the Prepayment Premium, if applicable, to the Lenders holding such Initial
Term Loans being refinanced.

 

(b)     The Borrower may approach any Lender or any other Person that would be
an Eligible Assignee to provide all or a portion of the Refinancing Term Loans
(a “Refinancing Term Lender”); provided any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated a series (a
“Refinancing Term Loan Series”) of Refinancing Term Loans for all purposes of
this Agreement and the selection of Refinancing Term Lenders shall be subject to
any consent that would be required pursuant to Section 9.07(b) hereof; provided
that any Refinancing Term Loans may, to the extent provided in the applicable
Refinancing Term Loan Amendment, be designated as an increase in any previously
established Refinancing Term Loan Series of Refinancing Term Loans made to the
Borrower.

 

49

--------------------------------------------------------------------------------

 

 

(c)     The Refinancing Term Loans shall be established pursuant to an amendment
to this Agreement among Holdings, the Borrower and the Refinancing Term Lenders
providing such Refinancing Term Loans (a “Refinancing Term Loan Amendment”)
which shall be consistent with the provisions set forth in paragraph (i) above.
Each Refinancing Term Loan Amendment shall be binding on the Lenders (including
the Refinancing Lenders), the Administrative Agent, the Loan Parties party
thereto and the other parties hereto. Upon receipt of an Officer’s Certificate
certifying that such Refinancing Term Loan Amendment is permitted under the Loan
Documents, the Administrative Agent shall be permitted, and is hereby
authorized, to enter into such amendments with the Borrower to effect the
foregoing. Any Refinancing Term Loan made by a Term Lender pursuant to a
Refinancing Term Loan Amendment shall be deemed a “Term Loan” for all purposes
of this Agreement and each Lender with a Refinancing Term Loan shall become a
Lender with respect to such Refinancing Term Loans and all matters relating
thereto. Notwithstanding anything to the contrary herein, at no time shall there
be Term Loans (including Refinancing Term Loans and Extended Term Loans) which
have more than five different scheduled final maturity dates or shall there be
more than five different “Term Loan Facilities”.

 

SECTION 2.15     Defaulting Lenders.

 

(a)     Reallocation of Defaulting Lender Commitment, Etc. If a Lender becomes,
and during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to such Defaulting Lender:

 

(i)     any amount paid by the Borrower for the account of a Defaulting Lender
that was or is a Lender under this Agreement (whether on account of principal,
interest, fees, indemnity payments or other amounts) will not be paid or
distributed to such Defaulting Lender, but will instead be retained by the
Administrative Agent in a segregated non-interest-bearing account until (subject
to Section 2.15(c)) the Termination Date and will be applied by the
Administrative Agent, to the fullest extent permitted by Law, to the making of
payments from time to time in the following order of priority: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement; second, to satisfy the obligations, if any, of such
Term Lender to make Term Loans to the Borrower; third, to the payment of
post-default interest and then current interest due and payable to the Lenders
hereunder other than Defaulting Lenders that are Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them;
fourth, to the payment of fees then due and payable to the Non-Defaulting
Lenders that are Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them; fifth, to the ratable payment
of other amounts then due and payable to the Non-Defaulting Lenders that are
Lenders; sixth, on the Termination Date, to the payment of any amounts owing to
the Borrower as a result of a final judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
seventh, after the Termination Date, to pay amounts owing under this Agreement
to such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.

 

(b)     Fees. Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to Section 2.07
(without prejudice to the rights of the Lenders other than Defaulting Lenders in
respect of such fees).

 

50

--------------------------------------------------------------------------------

 

 

(c)     Cure. If the Borrower determines that a Lender that is a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Borrower will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.15(a)), such Lender will, to the extent applicable,
purchase such portion of outstanding Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the total Term Commitments pursuant to Section 2.01 of the Term Lenders to
be on a pro rata basis in accordance with their respective Term Commitments,
whereupon such Term Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender (and such Term Commitments and Term Loans of each Term
Lender will automatically be adjusted on a prospective basis to reflect the
foregoing); provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while such
Lender was a Defaulting Lender; provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.

 

ARTICLE III

TAXES, PROTECTION AND ILLEGALITY

 

SECTION 3.01     Taxes.   (a)  Payments Free of Taxes. Any and all payments by
or on account of any obligation of any Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable Law. If any applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 3.01) the applicable Lender or Agent receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)     Payment of Other Taxes by the Borrower. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

 

(c)     Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 3.01,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d)     Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Lender and each Agent, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Lender or such Agent or required to be
withheld or deducted from a payment to such Lender or such Agent and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or Agent (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or other Agent, shall be conclusive absent manifest error.

 

51

--------------------------------------------------------------------------------

 

 

(e)     Indemnification by the Lenders. Each Lender shall severally (but not
jointly) indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.07(e) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)     Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)     Without limiting the generality of the foregoing,

 

(A)     any Lender that is a US Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;

 

(B)     any Non-U.S. Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Non-U.S. Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

 

(1) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, United States federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

52

--------------------------------------------------------------------------------

 

 

(2) executed originals of IRS Form W-8ECI;

 

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Certificate”) and (y) executed originals
of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

(4) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Certificate substantially in the form of Exhibit
E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner;

 

(C)     any Non-U.S. Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Non-U.S. Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable Law as a basis for claiming exemption from or a
reduction in United States federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

53

--------------------------------------------------------------------------------

 

 

(g)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01, (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(h)     Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 3.01(a) or Section 3.01(d)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts to avoid the consequences of such event, including to
designate another Lending Office for any Loan affected by such event or to
assign its rights and obligations with respect to such Loan to another of its
offices, branches or affiliates; provided that such efforts are made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; and provided further that nothing in this Section 3.01(h) shall
affect or postpone any of the Loan Obligations of any Loan Party or Lender or
the rights of the Lender or Loan Party pursuant to this Section 3.01.

 

(i)     Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Term
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(j)     Defined Terms. For purposes of this Section 3.01, the term “applicable
Law” includes FATCA.

 

SECTION 3.02     [Reserved].

 

SECTION 3.03     [Reserved].

 

SECTION 3.04     Capital Adequacy.

 

(a)     [Reserved].

 

(b)     If any Lender reasonably determines that the introduction of any Law
regarding capital adequacy or liquidity requirements or any change therein or in
the interpretation thereof, in each case after the date such Lender becomes a
party to this Agreement, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any Person controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and/or liquidity and such Lender’s desired return on capital),
then from time to time upon written demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction.

 

54

--------------------------------------------------------------------------------

 

 

(c)     [Reserved].

 

(d)     If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan affected by such event or to
assign its rights and obligations with respect to such Loan to another of its
offices, branches or affiliates; provided that such efforts are made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.04(d) shall
affect or postpone any of the Loan Obligations of the Borrower or the rights of
such Lender pursuant to Section 3.04(a), Section 3.04(b) or Section 3.04(c).

 

(e)     Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all rules, regulations, orders,
requests, guidelines or directives in connection therewith or in implementation
thereof and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, are, in
each case deemed to have been adopted and to have taken effect after the
Effective Date.

 

SECTION 3.05     [Reserved].

 

SECTION 3.06     Matters Applicable to All Requests for Compensation.

 

(a)     Any Agent or any Lender claiming compensation under this Article 3 shall
deliver a certificate to the Borrower setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder, which shall be
conclusive in the absence of manifest error. In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.

 

(b)     With respect to any Lender’s claim for compensation under Section 3.01
or Section 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim and that such Lender has determined to request such compensation; provided
that if the circumstance giving rise to such increased cost or reduction is
retroactive, then such one hundred eighty (180)-day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

SECTION 3.07     Replacement of Lenders Under Certain Circumstances.

 

(a)     If at any time (x) the Borrower becomes obligated to pay additional
amounts or indemnity payments described in Section 3.01(a) or (d) or Section
3.04 as a result of any condition described in such Sections or (y) any Lender
becomes a Defaulting Lender, then the Borrower may, on ten (10) Business Days’
prior written notice to the Administrative Agent and such Lender, replace such
Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 9.07(b) (with the assignment fee to be paid by the Borrower
in such instance) all of its rights and obligations under this Agreement to one
or more Eligible Assignees; provided that (i) in the case of any such assignment
resulting from a claim for compensation under Section 3.01(a) or (d) or Section
3.04, such assignment will result in a reduction in such compensation or
payments thereafter, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Term Loans, accrued but unpaid
interest thereon, accrued but unpaid fees, premium and all other amounts payable
to it hereunder from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts) and (iii) neither the Administrative Agent nor any Lender shall have
any obligation to the Borrower to find a replacement Lender or other such
Person.

 

55

--------------------------------------------------------------------------------

 

 

(b)     Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Term Commitment and outstanding Loans of the applicable Class
(ii) deliver any Notes evidencing such Loans to the Borrower or the
Administrative Agent; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid, and such
Lender shall be deemed to have executed such Assignment and Assumption within
one Business Day of a request that it do so in the event that it has failed to
do so within such period, and such assignment shall be recorded in the Register.
Pursuant to such Assignment and Assumption, (x) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s Term
Commitment and outstanding Loans of the applicable Class, (y) all obligations of
the Borrower owing to the assigning Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
assigning Lender concurrently with such Assignment and Assumption and (z) upon
such payment and, if so requested by the assignee Lender, delivery to the
assignee Lender of the appropriate Note or Notes executed by the Borrower, the
assignee Lender shall become a Lender hereunder and the assigning Lender shall
cease to be a party hereto but shall continue to be entitled to the benefits of
Section 3.01, Section 3.04 and Section 9.05 (and bound by the obligations set
forth in Section 9.08) with respect to facts and circumstances occurring prior
to the effective date of such assignment.

 

(c)     Notwithstanding anything to the contrary contained above, the Lender
that acts as the Administrative Agent may not be replaced in such capacity
hereunder except in accordance with the terms of Section 8.06.

 

SECTION 3.08     Survival. The Borrower’s obligations under this Article 3 shall
survive any assignment of rights by, or the replacement of, a Lender and the
Termination Date.

 

ARTICLE IV

CONDITIONS PRECEDENT

 

SECTION 4.01     Conditions to Effectiveness. The effectiveness of this
Agreement is subject solely to the satisfaction of the following conditions: (i)
the Administrative Agent’s receipt of executed counterparts of this Agreement,
in the form of an original, facsimile or electronic copy (followed promptly by
originals), duly executed and delivered by the Administrative Agent, each Lender
and a Responsible Officer of each of the Borrower and Holdings, (ii) the Support
Agreement shall be in full force and effect, and shall not have been waived,
amended, or otherwise modified except in accordance with the terms thereof and
(iii) there shall not have been promulgated, enacted, entered, filed, enforced
or deemed applicable to the Specified Transactions a statute, rule, regulation,
judgment, order, stay, decree or injunction, by any court or governmental
regulatory or administrative agency or authority, tribunal, domestic or foreign,
that would prohibit or prevent consummation of the Specified Transactions (it
being understood that this clause (iii) shall be deemed satisfied upon the
release of each parties signature to this Agreement). For the avoidance of
doubt, any Default or Event of Default arising under this Agreement during the
period between (and including) the Effective Date and the Closing Date shall be
deemed to be a Default or Event of Default from such date as such Default or
Event or Default occurs, until cured or waived, notwithstanding the fact that
such date may occur prior to the Closing Date. It is understood and agreed that,
for purposes of calculating the availability under any basket or ratio, or
determining the availability of an exception to any covenant, agreement or
provision, under this Agreement, such calculation or determination, as the case
may be, shall take into account the effectiveness of this Agreement as of and
from the Effective Date; provided, that, no action taken or omitted to be taken
by the Borrower, Holdings or any of its Restricted Subsidiaries during the
period between (and including) the Effective Date and the Closing Date shall
give rise to a Default or Event of Default by virtue of this Section 4.01, so
long as such action that is taken or omitted to be taken would not give rise to
a Default or Event of Default had the “Closing Date” instead been the Effective
Date.

 

56

--------------------------------------------------------------------------------

 

 

SECTION 4.02     Conditions to Borrowing of the First Draw Term Loans (Closing
Date) . The obligation of each Lender to make the First Draw Term Loans
hereunder on the Closing Date is subject to the satisfaction of solely the
following conditions precedent (unless expressly waived in accordance with
Section 9.01); provided that if the conditions have not been satisfied or waived
in accordance with this Section 4.02, then each Lender as to which the
conditions shall not have been met by the Commitment Termination Date shall, at
its election, be relieved of all further obligations under this Agreement,
without thereby waiving any rights such Lender may have by reason of such
failure or such non-fulfillment:

 

(a)     The receipt by the Administrative Agent and the Initial Term Lenders of
the following, each of which shall be in the form of an original, facsimile or
electronic copy unless otherwise specified, and each executed by a Responsible
Officer of the Borrower:

 

(i)     a Note executed by the Borrower in favor of each Lender requesting a
Note at least two (2) Business Days prior to the Closing Date (the original to
the Lender and a copy to the Administrative Agent), if any;

 

(ii)     a certificate of the Borrower and each other Loan Party which would
have been required to deliver a comparable certificate in connection with the
prior closing of the Existing Secured Notes Indenture, dated the Closing Date
and executed by the secretary or assistant secretary of the Borrower and each
applicable Loan Party, respectively, in the form attached as Exhibit G-1 and
G-2, respectively, hereto.

 

(b)     (i) a certificate signed by a Responsible Officer of the Borrower,
substantially in the form of Exhibit H-1 hereto and (ii) a Solvency Certificate
in the form attached as Exhibit H-2.

 

(c)     The receipt by the Administrative Agent and the Initial Term Lenders of
(i) a written opinion of Simpson Thacher & Bartlett LLP, special counsel for the
Borrower and Holdings, dated as of the Closing Date in the form attached as
Exhibit I-1 and (ii) a written opinion of Michael Discafani, Vice President,
Corporate Counsel and Secretary of the Borrower and Holdings, dated as of the
Closing Date in the form attached as Exhibit I-2.

 

(d)     To the extent requested by the Administrative Agent and/or the Initial
Term Lenders not less than ten (10) Business Days prior to the Closing Date, the
Administrative Agent and the Initial Term Lenders shall have received, at least
three (3) Business Days prior to the Closing Date, all documentation and other
information reasonably requested with respect to the Loan Parties required by
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.

 

(e)     The Administrative Agent and Lenders shall have received a Loan Notice
relating to the initial Borrowings in accordance with Section 2.02(a).

 

57

--------------------------------------------------------------------------------

 

 

(f)     Substantially concurrently with the making of Loans on the Closing Date,
the Existing Unsecured Notes Exchange shall have been consummated.

 

(g)      (A) The Specified Representations shall be true and correct in all
material respects as of the Closing Date; provided that to the extent any such
representations and warranties are qualified by “materiality,” “Material Adverse
Effect” or similar language, such representations and warranties (after giving
effect to any qualification therein) are true and correct in all respects as of
the Closing Date (except, in each case, where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date); and (B) upon consummation of the transactions
contemplated by the Loan Documents and the application of the proceeds thereof),
no Default or Event of Default shall have occurred.

 

(h)     There shall not have been promulgated, enacted, entered, filed, enforced
or deemed applicable to the Specified Transactions a statute, rule, regulation,
judgment, order, stay, decree or injunction, by any court or governmental
regulatory or administrative agency or authority, tribunal, domestic or foreign,
that would prohibit or prevent consummation of the Specified Transactions.

 

(i)     The proceeds of the First Draw Term Loans under this Agreement, will be
used on the Closing Date to pay principal amounts due to holders of the 7.000%
Notes, and to pay accrued and unpaid interest, fees, premiums, costs and
expenses incurred in connection therewith and all other transactions relating
thereto (collectively, the “7.000% Notes Refinancing”).

 

For purposes of determining satisfaction of the conditions specified in this
Section 4.02, by the making of First Draw Term Loans the Borrower, the
Administrative Agent and each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to the Administrative Agent or such Lender, as the case may be.

 

SECTION 4.03     Conditions to Borrowing of the Delayed Draw Term Loans. The
obligation of each Lender to make the Delayed Draw Term Loans hereunder, subject
to the occurrence Closing Date, which Loans shall only be made on or after May
28, 2018, is subject to the satisfaction of solely the following conditions
precedent (or expressly waived in accordance with Section 9.01):

 

(a)     The Specified Representations shall be true and correct in all material
respects as of the date of such Borrowing; provided that to the extent any such
representations and warranties are qualified by “materiality,” “Material Adverse
Effect” or similar language, such representations and warranties (after giving
effect to any qualification therein) are true and correct in all respects as of
the date of Borrowing (except, in each case, where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).

 

(b)     The Administrative Agent and Lenders shall have received a Loan Notice
Borrowings in accordance with Section 2.02(a).

 

(c)     The proceeds of the Delayed Draw Term Loans under this Agreement, will
be used to pay principal amounts due to holders of the Existing Unsecured Notes
remaining outstanding after the consummation of the Existing Unsecured Notes
Exchange (other than any Existing Unsecured Notes held by the Borrower or an
Affiliate of the Borrower), and to pay any other amount, including interest,
premium (if any), fees, costs and expenses, required to repay or redeem such
Existing Unsecured Notes at or prior to the maturity date thereof, which shall
be available upon the earliest of (i) the maturity date of the Existing
Unsecured Notes, (ii) the date of acceleration of any amounts owed with respect
to the Existing Unsecured Notes, (iii) the redemption date set forth in an
effective redemption notice so long as all conditions precedent set forth in
such notice have been satisfied pursuant to the Existing Unsecured Notes
Indenture (provided, that (A) such notice shall not have been issued prior to
May 18, 2018 and shall be in the form attached hereto as Exhibit L and (B) there
shall have not been promulgated, enacted, entered, filed, enforced or deemed
applicable to such redemption a statute, rule, regulation, judgment, order,
stay, decree or injunction, by any court or governmental regulatory or
administrative agency or authority, tribunal, domestic or foreign, that would
prohibit or prevent consummation of such redemption of the Existing Unsecured
Notes).

 

58

--------------------------------------------------------------------------------

 

 

Each Loan Notice submitted by the Borrower in connection with a Borrowing of
Delayed Draw Term Loans shall be deemed to be a representation and warranty made
by the Borrower that the conditions specified in Section 4.03 have been
satisfied on and as of the date of the applicable Borrowing.

 

Article V

REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND THE BORROWER

 

The Borrower and Holdings jointly and severally, represent and warrant to, and
agree with the Administrative Agent and each Lender, that:

 

SECTION 5.01     Good Standing of the Borrower, Holdings and its Subsidiaries.
Each of the Borrower, Holdings and its subsidiaries has been duly incorporated
or formed, as the case may be, is validly existing as a corporation, limited
liability company or limited partnership, as the case may be, in good standing
under the laws of its jurisdiction of incorporation or organization and has the
corporate power, or its equivalent in the case of a limited partnership or
limited liability company, and authority to carry on its business as described
in the Public Filings, to own, lease and operate its properties and to enter
into and perform its obligations under this Agreement and the other Loan
Documents; and each is duly qualified and is in good standing as a foreign
corporation, limited liability company or limited partnership, as the case may
be, authorized to do business in each jurisdiction in which the nature of its
business or its ownership or leasing of property requires such qualification,
except where the failure to be so qualified would not have a material adverse
effect on the business, prospects, financial condition or results of operations
of Holdings and its subsidiaries, taken as a whole, or their ability to perform
their respective obligations under this Agreement (a “Material Adverse Effect”).

 

SECTION 5.02     Loan Documents. Each of the Loan Documents has been duly
authorized by the Borrower and each other Loan Party thereto; when each Loan
Document has been duly executed and delivered by the Borrower and each other
Loan Party that is a party thereto, and, assuming that each Loan Document is a
valid and binding obligation of the Administrative Agent, each Loan Document
will be, a valid and binding agreement of the Borrower and each other Loan Party
that is a party thereto, enforceable against the Borrower and each other Loan
Party in accordance with its terms except as the enforceability thereof may be
limited by the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

SECTION 5.03     Absence of Defaults and Conflicts . The execution, delivery and
performance of the Loan Documents by the Borrower and each of the Loan Parties,
as applicable, compliance by the Borrower and each of the Loan Parties with all
provisions hereof and thereof and the consummation of the transactions
contemplated hereby and thereby will not conflict with or constitute a breach of
any of the terms or provisions of the charter, by-laws or other organizational
documents of the Borrower or any other Loan Party.

 

59

--------------------------------------------------------------------------------

 

 

SECTION 5.04     Authorization of this Agreement. This Agreement has been duly
authorized, executed and delivered by the Borrower, Holdings and each other
Guarantor and is the legal, valid and binding obligation of the Borrower,
Holdings and each other Guarantor, enforceable against the Borrower, Holdings
and each other Guarantor in accordance with the terms hereof.

 

SECTION 5.05     Environmental Laws and ERISA. Except as disclosed in the Public
Filings, neither the Borrower, Holdings nor any of its subsidiaries has (i)
violated any foreign, federal, state or local law or regulation relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), and, to
the knowledge of the Borrower and Holdings, there are no pending or threatened
liabilities relating to Environmental Laws or (ii) violated any provisions of
ERISA, except, in each case, for such violations or liabilities, as the case may
be, which, singly or in the aggregate, would not have a Material Adverse Effect.

 

SECTION 5.06     Litigation. There shall has not been promulgated, enacted,
entered, filed, enforced or deemed applicable to the Specified Transactions a
statute, rule, regulation, judgment, order, stay, decree or injunction, by any
court or governmental regulatory or administrative agency or authority,
tribunal, domestic or foreign, that would prohibit or prevent consummation of
the Specified Transactions or which makes the Loan Documents or any of the
Specified Transactions illegal, invalid or unenforceable.

 

SECTION 5.07     Financial Statements. The historical financial statements,
together with related notes, included in Holdings’ annual report on Form 10-K
for the year ended October 31, 2017 (collectively, the “Historical Financial
Statements”), present fairly the consolidated financial position, results of
operations and changes in financial position of Holdings and its subsidiaries,
on the basis stated therein and at the respective dates or for the respective
periods to which they apply; such Historical Financial Statements have been
prepared in accordance with GAAP consistently applied throughout the periods
involved, except as disclosed therein.

 

SECTION 5.08     Investment Company Act. Each of the Borrower and the Loan
Parties is not and, after giving effect to the Borrowing of Loans hereunder and
the consummation of the transactions contemplated by the Loan Documents and the
application of the net proceeds thereof, will not be, an “investment company,”
as such term is defined in the Investment Company Act.

 

SECTION 5.09     Solvency. On the Closing Date, immediately after the
consummation of the transactions contemplated by the Loan Documents (i) the
present fair saleable value of the properties and assets of Holdings and its
subsidiaries (on a consolidated basis) is not less than the total amount that
would be required to pay the probable liability of Holdings and its subsidiaries
(on a consolidated basis) on their total debts and liabilities (including
contingent liabilities) as they become absolute and matured; (ii) Holdings and
its subsidiaries (on a consolidated basis) are able to realize upon their
properties and assets and generally pay their debts and other liabilities,
contingent obligations and commitments as they mature and become due in the
normal course of business; (iii) Holdings and its subsidiaries (on a
consolidated basis) do not intend to, and do not believe that they will, incur
debts or liabilities beyond their ability to pay as such debts and liabilities
mature; and (iv) Holdings and its subsidiaries (on a consolidated basis) are not
engaged in any business or transaction, and do not propose to engage in any
business or transaction, for which their properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which Holdings and its subsidiaries are engaged.
For purposes of this Section 5.09, the amount of any contingent liability shall
be computed in accordance with GAAP.

 

SECTION 5.10     Regulations T, U, X. Neither the Borrower nor any Loan Party
nor any of their respective subsidiaries nor any agent thereof acting on their
behalf has taken, and none of them will take, any action that might cause this
Agreement or the borrowing of Loans to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.

 

60

--------------------------------------------------------------------------------

 

 

SECTION 5.11     Sanctions. (a) Neither the Borrower or Holdings and its
subsidiaries, nor any director or officer thereof, nor, to the Borrower’s or
Holdings’ knowledge, any employee, agent, affiliate or representative of the
Borrower or Holdings and its subsidiaries, is a Person that is, or is owned or
controlled by a Person that is: (A) the target of any international economic
sanction administered or enforced by the United States Government (including
without limitation, the U.S. Department of Treasury’s Office of Foreign Assets
Control (“OFAC”) and the U.S. Department of State), the United Nations Security
Council, the European Union or Her Majesty’s Treasury (collectively,
“Sanctions”) or (B) located, organized or resident in the Crimea region of
Ukraine, Cuba, Iran, North Korea or Syria, or any other any country or territory
to the extent that such country or territory itself is the subject of any
comprehensive Sanction (each, a “Sanctioned Country”).

 

(b)     Each Loan Party is in compliance in all material respects with all Laws
concerning or relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including the Patriot Act, the Trading with the Enemy Act of the United States
of America (50 U.S.C. App. §§1 et seq.), as amended (the “Trading with the Enemy
Act”), the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended), and Executive Order No.
13224 on Terrorism Financing, effective September 24, 2001 (the “Executive
Order”). No Loan Party or, to the knowledge of any Loan Party, other agents
acting or benefiting in any capacity in connection with the Term Loans is (i) a
Person with whom any Lender is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law, or (ii) a Person that is named as a
“specially designated national and blocked person” on the most current list
published by the United States Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list.

 

(c)     Neither the Borrower or Holdings and its subsidiaries, nor any director
or officer thereof, nor, to the Borrower’s or Holdings’ knowledge, any employee,
agent, affiliate or representative of the Borrower or Holdings and its
subsidiaries, has taken any action in violation of any Law in furtherance of an
offer, payment, promise to pay or authorization or approval of the payment or
giving of money, property, gifts or anything else of value, directly or
indirectly, to any “government official” (including any officer or employee of a
government or a government-owned, government-controlled or other
quasi-governmental entity or of a public international organization, or any
Person acting in an official capacity for or on behalf of any of the foregoing,
or any political party or party official or candidate for political office) to
influence official action or secure an improper advantage, and each Loan Party
has conducted its businesses in compliance in all material respects with
applicable anti-corruption Laws and has instituted and maintained and will
continue to maintain adequate policies and procedures designed to promote and
achieve compliance with all such laws and with the representation and warranty
contained in this Section 5.11.

 

(d)     The Borrower will not, directly or, to its knowledge, indirectly, use
the proceeds of Loans, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person for the
purpose of funding or facilitating any unlawful activities or business of or
with any Person in any Sanctioned Country, or in any other manner that will
result in a violation by any party to this Agreement of Sanctions,
Anti-Terrorism Laws or anti-corruption Laws.

 

SECTION 5.12     Taxes. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, each of the Borrower,
Holdings and its Restricted Subsidiaries (a) have timely filed or cause to be
filed all Tax returns and reports required to have been filed, and (b) have paid
or caused to be paid all Taxes levied or imposed on their properties, income or
assets (whether or not shown on a Tax return) that are due and payable,
including in their capacity as tax withholding agents, except any Taxes that are
being contested in good faith by appropriate proceedings, provided that
Holdings, the Borrower or such Restricted Subsidiary, as the case may be, has
set aside on its books adequate reserves therefor in accordance with GAAP. There
is no proposed Tax assessment, deficiency or other claim against Holdings, the
Borrower or any Restricted Subsidiary that would reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.

 

61

--------------------------------------------------------------------------------

 

 

SECTION 5.13     Compliance with Laws. Each of the Borrower, Holdings and its
Restricted Subsidiaries is in compliance with all applicable Laws, orders,
writs, injunctions and orders, except to the extent that failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Article VI

COVENANTS

 

Until the Termination Date, the Borrower and Holdings shall, and to the extent
applicable, shall cause each Restricted Subsidiary to comply with the following
covenants:

 

SECTION 6.01     Existence. Holdings and the Borrower shall each do or cause to
be done all things necessary to preserve and keep in full force and effect their
existence and the existence of each of the Restricted Subsidiaries in accordance
with their respective organizational documents, and the material rights,
licenses and franchises of Holdings, the Borrower and each Restricted
Subsidiary; provided, that Holdings and the Borrower are not required to
preserve any such right, license or franchise, or the existence of any
Restricted Subsidiary, if the maintenance or preservation thereof is no longer
desirable in the conduct of the business of Holdings and its Restricted
Subsidiaries taken as a whole; and provided, further, that this Section shall
not prohibit any transaction otherwise permitted by Section 6.07 or Section
6.11.

 

SECTION 6.02     Payment of Taxes. Holdings shall pay or discharge, and cause
each of its Subsidiaries to pay or discharge, before the same become delinquent
all material taxes, assessments and governmental charges levied or imposed upon
Holdings or any Subsidiary or its income or profits or property, other than any
such tax, assessment or charge the amount, applicability or validity of which is
being contested in good faith by appropriate proceedings.

 

SECTION 6.03     Limitations on Indebtedness. (a) Holdings and the Borrower will
not, and will not cause or permit any Restricted Subsidiary to, directly or
indirectly, create, incur, assume, become liable for or guarantee the payment of
(collectively, an “incurrence”) any Indebtedness (including Acquired
Indebtedness); provided that Holdings, the Borrower and any other Loan Party may
incur any Indebtedness (including Acquired Indebtedness) if, after giving effect
thereto and the application of the proceeds therefrom, either (i) the
Consolidated Fixed Charge Coverage Ratio on the date thereof would be at least
2.0 to 1.0 or (ii) the ratio of Indebtedness of Holdings and the Restricted
Subsidiaries to Consolidated Tangible Net Worth of Holdings is less than 3.0 to
1.0.

 

(b)     Notwithstanding the foregoing, the provisions of this Agreement will not
prevent the incurrence of:

 

(i)     Permitted Indebtedness,

 

(ii)     Refinancing Indebtedness,

 

(iii)     Non-Recourse Indebtedness,

 

62

--------------------------------------------------------------------------------

 

 

(iv)    any Guarantee of Indebtedness represented by the Loans,

 

(v)     any guarantee of Indebtedness (other than the Loans) incurred under
Credit Facilities in compliance with this Agreement, and

 

(vi)    any guarantee by the Borrower, Holdings or any other Loan Party of
Indebtedness that is permitted to be incurred in compliance with this Agreement;
provided that in the event such Indebtedness that is being guaranteed is
subordinated in right of payment to the Loans or a Guarantee, as the case may
be, then the related guarantee shall be subordinated in right of payment to the
Loans or such Guarantee, as the case may be.

 

(c)     For purposes of determining compliance with this covenant, in the event
that an item of Indebtedness may be incurred through Section 6.03(a) or by
meeting the criteria of one or more of the types of Indebtedness described in
Section 6.03(b) (or the definitions of the terms used therein), Holdings, in its
sole discretion,

 

(i)     may divide, classify or later reclassify the amount and type of such
item of Indebtedness (or any portion thereof) under and comply with any of such
paragraphs (or any of such definitions), as applicable,

 

(ii)     may divide, classify or later reclassify the amount and type of such
item of Indebtedness (or any portion thereof) into more than one of such
paragraphs (or definitions), as applicable, and

 

(iii)     may elect to comply with such paragraphs (or definitions), as
applicable, in any order.

 

(d)     Holdings and the Borrower will not, and will not cause or permit any
other Loan Party to, directly or indirectly, in any event incur any Indebtedness
that purports to be by its terms (or by the terms of any agreement governing
such Indebtedness) subordinated to any other Indebtedness of Holdings or of such
other Loan Party, as the case may be, unless such Indebtedness is also by its
terms (or by the terms of any agreement governing such Indebtedness) made
expressly subordinated to the Loans or the Guarantee of such other Loan Party,
as the case may be, to the same extent and in the same manner as such
Indebtedness is subordinated to such other Indebtedness of Holdings or such
other Loan Party, as the case may be.

 

(e)     Accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of interest
or dividends in the form of additional Indebtedness will not be deemed to be an
incurrence of Indebtedness for purposes of this Section.

 

(f)     For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in another currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in another currency, and
such refinancing would cause the applicable U.S. dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
Refinancing Indebtedness does not exceed (i) the principal amount of such
Indebtedness being refinanced plus all accrued interest thereon plus (ii) the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses incurred in connection with such refinancing. Notwithstanding any other
provision of this Section 6.03, the maximum amount of Indebtedness Holdings, the
Borrower or a Restricted Subsidiary may incur pursuant to this covenant shall
not be deemed to be exceeded solely as a result of fluctuations in the exchange
rate of currencies.

 

63

--------------------------------------------------------------------------------

 

 

(g)     The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

 

(h)     For purposes of this Section 6.03 and the other provisions of this
Agreement, (i) unsecured Indebtedness shall not be treated as subordinated or
junior to secured Indebtedness merely because it is unsecured, and (ii) senior
Indebtedness shall not be treated as subordinated or junior to any other senior
Indebtedness merely because it has a junior priority with respect to the same
collateral.

 

(i)     For purposes of determining compliance with this covenant, (i) all
Indebtedness outstanding on the Effective Date under the Existing Revolving
Credit Agreement shall be deemed to be incurred under clause (a)(iii) of the
definition of “Permitted Indebtedness” and (ii) all Existing Unsecured Notes, JV
Holdings Secured Group Notes, Existing Secured Notes and all Indebtedness
outstanding on the Effective Date under the Senior Secured Super Priority Term
Loan Credit Agreement shall be deemed to be incurred under clause (c) of the
definition of “Permitted Indebtedness”.

 

SECTION 6.04     Limitations on Restricted Payments. (a) Holdings and the
Borrower will not, and will not cause or permit any Restricted Subsidiary to,
directly or indirectly, make any Restricted Payment unless:

 

(i)     no Default or Event of Default shall have occurred and be continuing at
the time of or immediately after giving effect to such Restricted Payment;

 

(ii)     immediately after giving effect to such Restricted Payment, Holdings
could incur at least $1.00 of Indebtedness pursuant to Section 6.03(a) hereof;
and

 

(iii)     immediately after giving effect to such Restricted Payment, the
aggregate amount of all Restricted Payments (including the Fair Market Value of
any non-cash Restricted Payment) declared or made on or after the Effective Date
does not exceed the sum of:

 

(A)     $16.0 million, plus

 

(B)     50% of the Consolidated Net Income of Holdings on a cumulative basis
during the period (taken as one accounting period) from and including February
1, 2018 and ending on the last day of Holdings’ fiscal quarter immediately
preceding the date of such Restricted Payment (or in the event such Consolidated
Net Income shall be a deficit, minus 100% of such deficit), plus

 

(C)     100% of the aggregate net cash proceeds of and the Fair Market Value of
Property received by Holdings from (1) any capital contribution to Holdings
after Effective Date or any issue or sale after the Effective Date of Qualified
Stock (other than (i) to any Subsidiary of Holdings or (ii) any Excluded
Contribution) and (2) the issue or sale on or after the Effective Date of any
Indebtedness or other securities of Holdings or the Borrower convertible into or
exchangeable or exercisable for Qualified Stock of Holdings that have been so
converted, exchanged or exercised, as the case may be, plus

 

64

--------------------------------------------------------------------------------

 

 

(D)     in the case of the disposition or repayment of any Investment
constituting a Restricted Payment (or if the Investment was made prior to the
Effective Date, that would have constituted a Restricted Payment if made after
the Effective Date, if such disposition or repayment results in cash received by
Holdings, the Borrower or any Restricted Subsidiary), an amount (to the extent
not included in the calculation of Consolidated Net Income referred to in (B))
equal to the return of capital with respect to such Investment, including by
dividend, distribution or sale of Capital Stock (to the extent not included in
the calculation of Consolidated Net Income referred to in (B)), plus

 

(E)     with respect to any Unrestricted Subsidiary that is redesignated as a
Restricted Subsidiary after the Effective Date, in accordance with the
definition of “Unrestricted Subsidiary” (so long as the designation of such
Subsidiary as an Unrestricted Subsidiary was treated under the Exchange Notes
Indenture or this Agreement as a Restricted Payment made after the Effective
Date, and only to the extent not included in the calculation of Consolidated Net
Income referred to in (B)), an amount equal to the lesser of (x) the
proportionate interest of Holdings or a Restricted Subsidiary in an amount equal
to the excess of (I) the total assets of such Subsidiary, valued on an aggregate
basis at the lesser of book value and Fair Market Value thereof, over (II) the
total liabilities of such Subsidiary, determined in accordance with GAAP, and
(y) the Designation Amount at the time of such Subsidiary’s designation as an
Unrestricted Subsidiary.

 

(b)     Clause (a) of this Section 6.04 (provided that in the case of clauses
(iv) and (v) below no Default or Event of Default has occurred and is continuing
at the time of such payment) will not prohibit:

 

(i)     the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days of its declaration or the giving of notice
of such irrevocable redemption, as applicable, if such dividend or such payment
could have been made on the date of its declaration or provision of notice, as
applicable, without violation of the provisions of this Agreement;

 

(ii)     the purchase, repayment, repurchase, redemption, defeasance or other
acquisition, cancellation or retirement for value of any Subordinated
Indebtedness of the Borrower, Holdings or any Restricted Subsidiary or shares of
Capital Stock of Holdings in exchange for, or out of the net proceeds of the
substantially concurrent sale (other than to a Subsidiary of Holdings or
constituting an Excluded Contribution) of, shares of Qualified Stock;

 

(iii)     (A) the purchase, repayment, redemption, repurchase, defeasance or
other acquisition, cancellation or retirement for value of Subordinated
Indebtedness of the Borrower, Holdings or any Restricted Subsidiary in exchange
for, or out of proceeds of, Refinancing Indebtedness or (B) the making of any
Restricted Payments in an aggregate amount made under this clause (B) not to
exceed Excluded Contributions (after giving effect to all subsequent reductions
in the amount of any Restricted Investment outstanding pursuant to this clause
(B) as a result of the repayment or disposition thereof for cash);

 

(iv)     the payment of dividends on Preferred Stock and Disqualified Stock up
to an aggregate amount of $10.0 million in any fiscal year; provided that
immediately after giving effect to any declaration of such dividend, Holdings
could incur at least $1.00 of Indebtedness pursuant to clause (i) of Section
6.03(a);

 

65

--------------------------------------------------------------------------------

 

 

(v)     the purchase, redemption or other acquisition, cancellation or
retirement for value of Capital Stock, or options, warrants, equity appreciation
rights or other rights to purchase or acquire Capital Stock, of Holdings or any
Subsidiary held by any present, future or former officers, directors, managers,
employees or consultants of Holdings or any Subsidiary (or their estates or
beneficiaries under their estates) not to exceed $5.0 million in any calendar
year (with unused amounts in any calendar year being carried over to succeeding
calendar years subject to a maximum (without giving effect to the following
proviso) of $10.0 million in any calendar year); provided that such amount in
any calendar year may be increased by an amount not to exceed: (A) the cash
proceeds from the sale of Qualified Stock of the Company to any future, present
or former officers, directors, managers, employees or consultants Holdings, any
of its Subsidiaries that occurs after the Effective Date, to the extent the cash
proceeds from the sale of such Qualified Stock have not otherwise been applied
to the payment of Restricted Payments by virtue of Section 6.04(a)(iii)(c)
above; plus (B) the cash proceeds of key man life insurance policies received by
Holdings and the Restricted Subsidiaries after the Effective Date; less (C) the
amount of any Restricted Payments previously made pursuant to clauses (A) and
(B) of this clause (v); provided that Holdings may elect to apply all or any
portion of the aggregate increase contemplated by clauses (A) and (B) of this
clause (v) in any calendar year);

 

(vi)    the making of cash payments in connection with any conversion or
exchange of Permitted Convertible Indebtedness in an aggregate amount since the
date of the indenture therefor not to exceed the sum of (A) the principal amount
of such Permitted Convertible Indebtedness plus (B) any payments received by
Holdings, the Borrower or any Restricted Subsidiaries pursuant to the exercise,
settlement or termination of any related Permitted Bond Hedge;

 

(vii)    any payments in connection with (including, without limitation, the
purchase of) a Permitted Bond Hedge and the settlement of any related Permitted
Warrant (A) by delivery of shares of Holdings’ Capital Stock upon net share
settlement of such Permitted Warrant or (B) by (x) set-off of such Permitted
Warrant against the related Permitted Bond Hedge and (y) payment of an amount
due upon termination of such Permitted Warrant in Capital Stock or using cash
received upon the exercise, settlement or termination of a Permitted Bond Hedge
upon any early termination thereof;

 

(viii)   the purchase, repayment, repurchase, redemption, defeasance or other
acquisition, cancellation or retirement for value of any Subordinated
Indebtedness (A) at a purchase price not greater than 101% of the principal
amount of such Subordinated Indebtedness in the event of a Change of Control in
accordance with provisions similar to Section 6.16 hereof or (B) at a purchase
price not greater than 100% of the principal amount thereof in accordance with
provisions similar to Section 2.03(a)(iii) hereof; provided that, prior to or
simultaneously with such purchase, repayment, repurchase, redemption, defeasance
or other acquisition, cancellation, or retirement, Holdings, the Borrower or any
Restricted Subsidiary has made, (i) payment in full of the Loans and any other
amounts then due and owing to any Lender or the Administrative Agent hereunder,
or (ii) made a Change of Control offer pursuant to Section 6.16 or any
application of relevant proceeds pursuant to Section 2.03(a)(iii), as
applicable, and completed the repurchase or repayments of all Term Loans which
have accepted such Change of Control Offer or application of relevant proceeds;

 

(ix)    (A) any payment of cash by Holdings, the Borrower or any of the
Restricted Subsidiaries in respect of fractional shares of Holdings’ Capital
Stock upon the exercise, conversion or exchange of any stock options, warrants
or other rights to purchase Capital Stock or other convertible or exchangeable
securities and (B) payments made or expected to be made by Holdings, the
Borrower or any of the Restricted Subsidiaries in respect of withholding or
similar taxes payable in connection with the exercise or vesting of Capital
Stock by any future, present or former officer, employee, director, manager or
consultant and repurchases of Capital Stock deemed to occur upon exercise,
conversion or exchange of stock options, warrants or other rights to purchase
Capital Stock or other convertible or exchangeable securities if such Capital
Stock represents all or a portion of the exercise price thereof;

 

66

--------------------------------------------------------------------------------

 

 

(x)     other Restricted Payments in an aggregate amount, when taken together
with all other Restricted Payments made pursuant to this clause (x) not to
exceed $50.0 million (after giving effect to all subsequent reductions in the
amount of Restricted Investments outstanding pursuant to this clause (x) in the
form of cash);

 

(xi)     payments or distributions to satisfy dissenters’ rights, pursuant to or
in connection with a consolidation, merger or transfer of assets that complies
with Section 6.11; and

 

(xii)     any purchase, repayment, repurchase, redemption, defeasance or other
acquisition, cancellation or retirement for value of Subordinated Indebtedness
from Net Cash Proceeds of an Asset Disposition to the extent permitted under
Section 2.03;

 

provided, however, that each Restricted Payment described in clauses (i) and
(ii) of this Section 6.04(b) shall be taken into account for purposes of
computing the aggregate amount of all Restricted Payments pursuant to clause
(iii) of Section 6.04(a).

 

(c)     For purposes of determining the aggregate and permitted amounts of
Restricted Payments made, the amount of any guarantee of any Investment in any
Person that was initially treated as a Restricted Payment and which was
subsequently terminated or expired, net of any amounts paid by Holdings or any
Restricted Subsidiary in respect of such guarantee, shall be deducted.

 

(d)     In determining the “Fair Market Value” for purposes of clause (iii) of
Section 6.04(a), Property other than cash, Cash Equivalents and Marketable
Securities shall be deemed to be equal in value to the “equity value” of the
Capital Stock or other securities issued in exchange therefor. The equity value
of such Capital Stock or other securities shall be equal to (i) the number of
shares of Common Equity issued in the transaction (or issuable upon conversion
or exercise of the Capital Stock or other securities issued in the transaction)
multiplied by the closing sale price of the Common Equity on its principal
market on the date of the transaction (less, in the case of Capital Stock or
other securities which require the payment of consideration at the time of
conversion or exercise, the aggregate consideration payable thereupon) or (ii)
if the Common Equity is not then traded on a national securities exchange, or if
the Capital Stock or other securities issued in the transaction do not consist
of Common Equity (or Capital Stock or other securities convertible into or
exercisable for Common Equity), the value (if more than $10.0 million) of such
Capital Stock or other securities as determined in good faith by the Board of
Directors of Holdings.

 

(e)     For purposes of determining compliance with this Section 6.04, in the
event that a proposed Restricted Payment or Investment (or a portion thereof)
meets the criteria of clauses (i) through (xii) above or is entitled to be made
pursuant to Section 6.04(a) and/or one or more of the exceptions contained in
the definition of “Permitted Investments”, the Borrower will be entitled to
divide, classify or later reclassify (based on circumstances existing on the
date of such reclassification) such Restricted Payment or Investment (or portion
thereof) among such clauses (i) through (xii) and Section 6.04(a) and/or one or
more of the exceptions contained in the definition of “Permitted Investments” in
a manner that otherwise complies with this covenant.

 

67

--------------------------------------------------------------------------------

 

 

SECTION 6.05     Limitations on Liens. Holdings and the Borrower will not, and
will not cause or permit any Loan Party to, create, incur, assume or suffer to
exist any Liens that secure obligations under any Indebtedness, other than
Permitted Liens, on any of its Property, including any shares of Capital Stock
or Indebtedness of another Person owned by the Borrower or any other Loan Party,
unless contemporaneously therewith or prior thereto all Obligations under the
Loan Documents are secured on an equal and ratable basis with the Indebtedness
so secured until such time as such Indebtedness is no longer secured by a Lien
or such Indebtedness can be secured by a Permitted Lien. Any Lien created
pursuant to the preceding sentence shall provide by its terms that such Lien
shall be automatically and unconditionally released and discharged upon the
release and discharge of the Lien that gave rise to the obligation to secure the
Obligations under the Loan Documents or upon notice to the Administrative Agent
that the Lien that gave rise to the obligation to secure Obligations under the
Loan Documents is a Permitted Lien.

 

SECTION 6.06     Limitations on Restrictions Affecting Restricted Subsidiaries.
Holdings and the Borrower will not, and will not cause or permit any Restricted
Subsidiary that is not a Loan Party to, create, assume or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction
(other than encumbrances or restrictions imposed by law or by judicial or
regulatory action or by provisions of agreements that restrict the assignability
thereof) on the ability of such Restricted Subsidiary to:

 

(a)     pay dividends or make any other distributions on its Capital Stock or
any other interest or participation in, or measured by, its profits, owned by
Holdings or any other Restricted Subsidiary, or pay interest on or principal of
any Indebtedness owed to Holdings or any other Restricted Subsidiary,

 

(b)     make loans or advances to Holdings or any other Restricted Subsidiary,
or

 

(c)     transfer any of its property or assets to Holdings or any other
Restricted Subsidiary,

 

except for:

 

(i)     encumbrances or restrictions existing under or by reason of applicable
Law,

 

(ii)     contractual encumbrances or restrictions in effect at or entered into
on the Effective Date and any amendments, modifications, restatements, renewals,
supplements, refundings, replacements or refinancings thereof; provided, that
such amendments, modifications, restatements, renewals, supplements, refundings,
replacements or refinancings are not materially more restrictive, taken as a
whole, with respect to such dividend and other payment restrictions than those
contained in such contractual encumbrances or restrictions, as in effect at or
entered into on the Effective Date,

 

(iii)     encumbrances or restrictions under any agreement or other instrument
of a Person acquired by or merged or consolidated with or into Holdings or any
Restricted Subsidiary, or of an Unrestricted Subsidiary that is designated a
Restricted Subsidiary, or that is assumed in connection with the acquisition of
assets from such Person, in each case that is in existence at the time of such
transaction (but not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person and its Subsidiaries, or the property or assets of
the Person and its Subsidiaries, so acquired or designated,

 

(iv)     any restrictions or encumbrances arising in connection with Refinancing
Indebtedness; provided, however, that any restrictions and encumbrances of the
type described in this clause (iv) that arise under such Refinancing
Indebtedness shall not be materially more restrictive or apply to additional
assets than those under the agreement creating or evidencing the Indebtedness
being refunded, refinanced, replaced or extended,

 

68

--------------------------------------------------------------------------------

 

 

(v)     any Permitted Lien, or any other agreement restricting the sale or other
disposition of property, securing Indebtedness permitted by this Agreement if
such Permitted Lien or agreement does not expressly restrict the ability of a
Subsidiary of Holdings to pay dividends or make or repay loans or advances prior
to default thereunder,

 

(vi)     reasonable and customary borrowing base covenants set forth in
agreements evidencing Indebtedness otherwise permitted by this Agreement,

 

(vii)     customary non-assignment provisions in leases, licenses, encumbrances,
contracts or similar assets entered into or acquired in the ordinary course of
business,

 

(viii)     any restriction with respect to a Restricted Subsidiary imposed
pursuant to an agreement entered into for the sale or disposition of all or
substantially all of the Capital Stock or assets of such Restricted Subsidiary
pending the closing of such sale or disposition,

 

(ix)     encumbrances or restrictions existing under or by reason of this
Agreement and the other Loan Documents,

 

(x)     purchase money obligations that impose restrictions on the property so
acquired of the nature described in clause (c) of this Section 6.06,

 

(xi)     Liens permitted under this Agreement securing Indebtedness that limit
the right of the debtor to dispose of the assets subject to such Lien,

 

(xii)     provisions with respect to the disposition or distribution of assets
or property in joint venture agreements, assets sale agreements, stock sale
agreements and other similar agreements,

 

(xiii)     customary provisions of any franchise, distribution or similar
agreements,

 

(xiv)     restrictions on cash or other deposits or net worth imposed by
contracts entered into in the ordinary course of business,

 

(xv)     any encumbrances or restrictions existing under (A) development
agreements or other contracts entered into with municipal entities, agencies or
sponsors in connection with the entitlement or development of real property or
(B) agreements for funding of infrastructure, including in respect of the
issuance of community facility district bonds, metro district bonds, mello-roos
bonds and subdivision improvement bonds, and similar bonding requirements
arising in the ordinary course of business of a homebuilder,

 

(xvi)     any encumbrances or restrictions that require “lockbox” or similar
obligations with respect to Non-Recourse Indebtedness,

 

(xvii)     any encumbrances or restrictions of the type referred to in clauses
(a), (b) or (c) of this Section 6.06 imposed by any amendments, modifications,
restatements, renewals, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (i) and (iii)
through (xvi) of this Section 6.06; provided, that such amendments,
modifications, restatements, renewals, supplements, refundings, replacements or
refinancings are, in the good faith judgment of Holdings’ Board of Directors or
its chief executive officer or chief financial officer, not materially more
restrictive with respect to such encumbrances or restrictions than those
contained in the encumbrance or restrictions prior to such amendment,
modification, restatement, renewal, supplement, refunding, replacement or
refinancing, and

 

69

--------------------------------------------------------------------------------

 

 

(xviii)     any encumbrance or restriction under other Indebtedness of
Restricted Subsidiaries permitted to be incurred subsequent to the Closing Date
pursuant to Section 6.03; provided, that such encumbrances or restrictions will
not materially affect the Borrower’s ability to make anticipated principal and
interest payments on the Loans, as determined in the good faith judgment of
Holdings’ Board of Directors or its chief executive officer or chief financial
officer.

 

(d)     For purposes of determining compliance with this Section 6.06: (i) the
priority of any preferred stock in receiving dividends or liquidating
distributions prior to dividends or liquidating distributions being paid on
common stock shall not be deemed a restriction on the ability to make
distributions on Capital Stock and (ii) the subordination of loans or advances
made to Holdings or a Restricted Subsidiary to other Indebtedness incurred by
Holdings or any such Restricted Subsidiary shall not be deemed a restriction on
the ability to make loans or advances.

 

SECTION 6.07     Limitations on Dispositions of Assets. (a) Holdings and the
Borrower will not, and will not cause or permit any Restricted Subsidiary to,
make any Asset Disposition unless: (i) Holdings (or the Borrower or such
Restricted Subsidiary, as the case may be) receives consideration at the time of
such Asset Disposition at least equal to the Fair Market Value thereof, and (ii)
not less than 70% of the consideration received by Holdings (or the Borrower or
such Restricted Subsidiary, as the case may be) from such Asset Disposition and
all other Asset Dispositions since the Closing Date, on a cumulative basis, is
in the form of cash, Cash Equivalents and Marketable Securities; provided that
the Borrower and the Restricted Subsidiaries will not be required to comply with
the requirements of this subclause (ii) to the extent that the non-cash
consideration received in connection with such Asset Disposition, together with
the sum of all non-cash consideration received in connection with all prior
Asset Dispositions that has not yet been converted into cash, Cash Equivalents
or Marketable Securities, does not exceed $25.0 million; provided, however, that
when any non-cash consideration is converted into cash, Cash Equivalents or
Marketable Securities, such cash shall constitute Net Cash Proceeds and be
subject to Section 2.03.

 

(b)     The amount of (i) any Indebtedness (as reflected on Holdings’ most
recent consolidated balance sheet or in the footnotes thereto, or if incurred or
accrued subsequent to the date of such balance sheet, such Indebtedness that
would have been reflected on Holdings’ consolidated balance sheet or in the
footnotes thereto if such incurrence or accrual had taken place on or prior to
the date of such balance sheet, as determined in good faith by Holdings) of
Holdings or the Borrower or any Restricted Subsidiary (other than any
Subordinated Indebtedness) that is actually assumed by the transferee in such
Asset Disposition (or is otherwise extinguished in connection with the
transactions relating to such Asset Disposition), (ii) the fair market value (as
determined in good faith by the Board of Directors of Holdings) of any property
or assets (including Capital Stock of any Person that will be a Restricted
Subsidiary) received that are used or useful in a Real Estate Business and (iii)
any securities, notes or other obligations or assets received by Holdings or
such Restricted Subsidiary from such transferee that are converted by Holdings
or such Restricted Subsidiary into cash or Cash Equivalents, or by their terms
are required to be satisfied for cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received), in each case, within 180 days following the
closing of such Asset Disposition, shall in each case be deemed to be
consideration required by clause (ii) of Section 6.07(a) for purposes of
determining the percentage of such consideration received by Holdings or the
Restricted Subsidiaries.

 

(c)     The Net Cash Proceeds of an Asset Disposition shall be applied pursuant
to Section 2.03.

 

70

--------------------------------------------------------------------------------

 

 

SECTION 6.08     Guarantees by Restricted Subsidiaries. Each existing Restricted
Subsidiary (other than the Borrower (for so long as it remains the Borrower) and
any Excluded Subsidiary) will be a Guarantor. Holdings is permitted to cause any
Unrestricted Subsidiary to be a Guarantor. If the Borrower, Holdings or any of
its Restricted Subsidiaries acquires or creates a Restricted Subsidiary (other
than any Excluded Subsidiary) after the Closing Date, such Restricted Subsidiary
shall execute a supplemental guarantee in the form of Exhibit J hereto, and
deliver an Opinion of Counsel to the Administrative Agent to the effect that
such supplemental guarantee has been duly authorized, executed and delivered by
the new Restricted Subsidiary and constitutes a valid and binding obligation of
the new Restricted Subsidiary, enforceable against the new Restricted Subsidiary
in accordance with its terms (subject to customary exceptions).

 

SECTION 6.09     [Reserved].

 

SECTION 6.10     Limitations on Transactions with Affiliates. (a) Holdings and
the Borrower will not, and will not cause or permit any Restricted Subsidiary
to, make any loan, advance, guarantee or capital contribution to, or for the
benefit of, or sell, lease, transfer or otherwise dispose of any property or
assets to or for the benefit of, or purchase or lease any property or assets
from, or enter into or amend any contract, agreement or understanding with, or
for the benefit of, any Affiliate of Holdings or any Affiliate of any of
Holdings’ Subsidiaries involving aggregate payments or consideration in excess
of $7.5 million in a single transaction or series of related transactions (each,
an “Affiliate Transaction”), except for any Affiliate Transaction the terms of
which are at least as favorable as the terms which could be obtained by
Holdings, the Borrower or such Restricted Subsidiary, as the case may be, in a
comparable transaction made on an arm’s-length basis with Persons who are not
such a holder, an Affiliate of such a holder or an Affiliate of Holdings or any
of Holdings’ Subsidiaries.

 

(b)     In addition, Holdings and the Borrower will not, and will not cause or
permit any Restricted Subsidiary to, enter into an Affiliate Transaction unless:

 

(i)     with respect to any such Affiliate Transaction involving or having a
value of more than $15.0 million, Holdings shall have (A) obtained the approval
of a majority of the Board of Directors of Holdings and (B) either obtained the
approval of a majority of Holdings’ disinterested directors or obtained an
opinion of a qualified independent financial advisor to the effect that such
Affiliate Transaction is fair to Holdings, the Borrower or such Restricted
Subsidiary, as the case may be, from a financial point of view, and

 

(ii)     with respect to any such Affiliate Transaction involving or having a
value of more than $30.0 million, Holdings shall have (A) obtained the approval
of a majority of the Board of Directors of Holdings and (B) delivered to the
Administrative Agent an opinion of a qualified independent financial advisor to
the effect that such Affiliate Transaction is fair to Holdings, the Borrower or
such Restricted Subsidiary, as the case may be, from a financial point of view.

 

(c)     Notwithstanding the foregoing, an Affiliate Transaction will not
include:

 

(i)     any contract, agreement or understanding with, or for the benefit of, or
plan for the benefit of, employees of Holdings or its Subsidiaries generally (in
their capacities as such) that has been approved by the Board of Directors of
Holdings;

 

(ii)     Capital Stock issuances to directors, officers and employees of
Holdings or its Subsidiaries pursuant to plans approved by the stockholders of
Holdings;

 

71

--------------------------------------------------------------------------------

 

 

(iii)     any Restricted Payment otherwise permitted under Section 6.04 hereof
or any Permitted Investment (other than a Permitted Investment referred to in
clause (b) of the definition thereof, except as permitted by clause (iv) below);

 

(iv)     any transaction between or among Holdings and/or one or more Restricted
Subsidiaries or between or among Restricted Subsidiaries (provided, however, no
such transaction shall involve any other Affiliate of Holdings (other than an
Unrestricted Subsidiary to the extent permitted by this Agreement)) and any
Guarantees issued by Holdings or a Restricted Subsidiary for the benefit of
Holdings or a Restricted Subsidiary, as the case may be, in accordance with
Section 6.03;

 

(v)     any transaction between Holdings or one or more Restricted Subsidiaries
and one or more Unrestricted Subsidiaries (A) where all of the payments to, or
other benefits conferred upon, such Unrestricted Subsidiaries are substantially
contemporaneously dividended, or otherwise distributed or transferred without
charge, to Holdings or a Restricted Subsidiary or (B) in the ordinary course of
business, including, without limitation, sales (directly or indirectly), sales
subject to repurchase options, leases and sales and leasebacks of (1) homes,
improved land and unimproved land and (2) real estate (including related
amenities and improvements);

 

(vi)     issuances, sales or other transfers or dispositions of mortgages and
collateralized mortgage obligations in the ordinary course of business between
Restricted Subsidiaries and Unrestricted Subsidiaries of Holdings;

 

(vii)    the payment of reasonable and customary fees to, and indemnity provided
on behalf of, officers, directors, employees or consultants of Holdings, the
Borrower or any Restricted Subsidiary;

 

(viii)   transactions in which Holdings or any Restricted Subsidiary, as the
case may be, delivers to the Administrative Agent an opinion of a qualified
independent financial advisor stating that such transaction is fair to Holdings
or such Restricted Subsidiary from a financial point of view or stating that the
terms are not materially less favorable to Holdings or its relevant Restricted
Subsidiary than those that would have been obtained in a comparable transaction
by Holdings or such Restricted Subsidiary with an unrelated Person on an arm’s
length basis;

 

(ix)    any agreement or arrangement as in effect as of the Effective Date, or
any amendment thereto (so long as any such amendment is not disadvantageous in
any material respect to the Lenders when taken as a whole as compared to the
applicable agreement or arrangement as in effect on the Effective Date);

 

(x)     transactions with joint ventures entered into in the ordinary course of
business, including, without limitation, sales (directly or indirectly), sales
subject to repurchase options, leases and sales and leasebacks of (A) homes,
improved land and unimproved land and (B) real estate (including related
amenities and improvements);

 

(xi)     any transaction with a Person (other than an Unrestricted Subsidiary)
which would constitute an Affiliate Transaction solely because Holdings or a
Restricted Subsidiary owns Capital Stock in or otherwise controls such Person;

 

(xii)     the issuance and transfer of Capital Stock of Holdings and the
granting and performance of customary registration rights;

 

72

--------------------------------------------------------------------------------

 

 

(xiii)     any lease entered into between Holdings or any Restricted Subsidiary,
as lessee, and any Affiliate of Holdings, as lessor, in the ordinary course of
business;

 

(xiv)     intellectual property licenses in the ordinary course of business;

 

(xv)     transactions between Holdings or any of its Restricted Subsidiaries and
any Person that would constitute an Affiliate Transaction solely because a
director of which is also a director of Holdings; provided, however, that such
director abstains from voting as a director of Holdings on any matter involving
such other Person; and

 

(xvi)     pledges of Capital Stock of Unrestricted Subsidiaries.

 

SECTION 6.11     Limitations on Mergers, Consolidations and Sales of Assets.
Neither the Borrower nor any other Loan Party will consolidate or merge with or
into, or sell, lease, convey or otherwise dispose of all or substantially all of
its assets (including, without limitation, by way of liquidation or
dissolution), or assign any of its obligations under this Agreement and any
other Loan Document (as an entirety or substantially as an entirety in one
transaction or in a series of related transactions), to any Person (in each case
other than in a transaction in which Holdings, the Borrower or a Restricted
Subsidiary is the survivor of a consolidation or merger, or the transferee in a
sale, lease, conveyance or other disposition) unless:

 

(i)     the Person formed by or surviving such consolidation or merger (if other
than Holdings, the Borrower or the other Loan Parties, as the case may be), or
to which such sale, lease, conveyance or other disposition or assignment will be
made (collectively, the “Successor”), is a corporation or other legal entity
organized and existing under the laws of the United States or any state thereof
or the District of Columbia, and the Successor assumes by amendment hereto in a
form reasonably satisfactory to the Administrative Agent all of the obligations
of Holdings, the Borrower or the other Loan Parties, as the case may be, under
this Agreement and any other Loan Document, as the case may be,

 

(ii)     immediately after giving effect to such transaction, no Default or
Event of Default has occurred and is continuing, and

 

(iii)     immediately after giving effect to such transaction,

 

(A)     Holdings (or its Successor) could incur at least $1.00 of Indebtedness
pursuant to Section 6.03(a) hereof, or

 

(B)     the Consolidated Fixed Charge Coverage Ratio would be equal to or
greater than the Consolidated Fixed Charge Coverage Ratio immediately prior to
such transaction or the ratio of Indebtedness of Holdings and the Restricted
Subsidiaries to Consolidated Tangible Net Worth of Holdings would be equal to or
less than the ratio immediately prior to such transaction.

 

The foregoing provisions shall not apply to: (1) a transaction involving the
sale or disposition of Capital Stock of a Guarantor, or the consolidation or
merger of a Guarantor, or the sale, lease, conveyance or other disposition of
all or substantially all of the assets of a Guarantor, that in any such case
results in such Guarantor being released from its Guarantee, or (2) a
transaction the purpose of which is to change the state of incorporation or
formation of Holdings, the Borrower or any other Loan Party.

 

73

--------------------------------------------------------------------------------

 

 

SECTION 6.12     Reports to Lenders. (a) Holdings shall file with the Commission
the annual reports and the information, documents and other reports required to
be filed pursuant to Section 13 or 15(d) of the Exchange Act. Holdings shall
file with the Administrative Agent and deliver to each Lender such reports,
information and documents within 15 days after it files them with the
Commission. In the event that Holdings is no longer subject to these periodic
reporting requirements of the Exchange Act, it will nonetheless continue to file
reports with the Commission and the Administrative Agent and deliver such
reports to each Lender as if it were subject to such reporting requirements.
Regardless of whether Holdings is required to furnish such reports to its
stockholders pursuant to the Exchange Act, Holdings will cause its consolidated
financial statements and a “Management’s Discussion and Analysis of Results of
Operations and Financial Condition” written report, similar to those that would
have been required to appear in annual or quarterly reports, to be delivered to
each Lender.

 

(b)     The posting of the reports, information and documents referred to above
on Holdings’ website or one maintained on its behalf for such purpose shall be
deemed to satisfy Holdings’ delivery obligations to the Administrative Agent and
the Lenders. In addition, availability of the foregoing materials on the
Commission’s EDGAR service shall be deemed to satisfy Holdings’ delivery
obligations to the Administrative Agent and the Lenders. The Administrative
Agent shall have no obligation to monitor whether Holdings posts such reports,
information and documents on its website or the Commission’s EDGAR service, or
collect any such information from Holdings’ website or the Commission’s EDGAR
service.

 

(c)     Delivery of such reports, information and documents to the
Administrative Agent is for informational purposes only and the Administrative
Agent’s receipt of them will not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Borrower’s and/or Holdings’ compliance with any of its
covenants in this Agreement (as to which the Administrative Agent is entitled to
rely exclusively on Officers’ Certificates).

 

SECTION 6.13     Notice of Other Defaults. In the event that any Indebtedness
that has an outstanding principal amount of $40.0 million or more of the
Borrower or any other Loan Party is declared due and payable before its maturity
because of the occurrence of any default under such Indebtedness, the Borrower
or the relevant Loan Party, as the case may be, shall promptly deliver to the
Administrative Agent an Officers’ Certificate stating such declaration;
provided, that the term “Indebtedness” as used in this Section 6.13 shall not
include Non-Recourse Indebtedness.

 

SECTION 6.14     [Reserved]

 

SECTION 6.15     Maintenance of Ratings. The Borrower shall use commercially
reasonable efforts to, not later than sixty (60) days after the Closing Date (or
such later date as may be agreed to by the Required Lenders), obtain and,
thereafter maintain, (i) a public corporate credit rating (but not any
particular rating) from S&P and a public corporate family rating (but not any
particular rating) from Moody’s, in each case in respect of the Borrower or
Holdings and (ii) a public rating (but not any particular rating) in respect of
the Loans from each of S&P and Moody’s.

 

SECTION 6.16     Change of Control Offers.

 

(a)     Upon the occurrence of a Change of Control, each Lender shall have the
right, at such Lender’s option, to require the Borrower to purchase (the “Change
of Control Offer”) all or any part of such Lender’s Loans and terminate such
Lender’s Term Commitments on a date (the “Change of Control Repurchase Date”)
that is no later than 90 days after notice of the Change of Control, with such
purchase of Loans being at a price equal to 100% of the principal amount of the
Loans held by such Lender plus accrued and unpaid interest, if any, to, but
excluding, the Change of Control Repurchase Date.

 

74

--------------------------------------------------------------------------------

 

 

(b)     On or before the thirtieth day after any Change of Control, the Borrower
shall provide written notice to the Administrative Agent and the Lenders,
regarding the Change of Control and the repurchase right. The notice shall state
the Change of Control Repurchase Date, the date by which the purchase right must
be exercised, the price for the Loans and the procedure which the Lender must
follow to exercise such right. To exercise such right, a Lender must deliver, at
least ten days prior to the Change of Control Repurchase Date, written notice to
the Borrower of the Lender’s exercise of such right; provided, however, that if
mandated by applicable Law, a Lender may be permitted to deliver such written
notice nearer to the Change of Control Repurchase Date than may be specified by
the Borrower.

 

(c)     Notices may be delivered prior to the occurrence of a Change of Control
stating that the Change of Control Offer is conditional on the occurrence of
such Change of Control, and, if applicable, shall state that, in the Borrower’s
discretion, the Change of Control Repurchase Date may be delayed until such time
as the Change of Control shall occur, or that such repurchase may not occur and
such notice may be rescinded in the event that the Borrower shall determine that
such condition will not be satisfied by the Change of Control Repurchase Date,
or by the Change of Control Repurchase Date as so delayed.

 

(d)     The Borrower will not be required to make a Change of Control Offer
following a Change of Control if a third party makes the Change of Control Offer
in the manner, at the times and otherwise in compliance with the requirements
set forth in this Section 6.16 and purchases all such Loans validly tendered for
purchase and not validly withdrawn under such Change of Control Offer.

 

(e)     If Lenders holding not less than 90% of the sum of the Total
Outstandings and unused Term Commitments then outstanding and which have not
terminated pursuant to Section 2.04 validly tender and do not validly withdraw
such Loans and Term Commitments in a Change of Control (Offer and the Borrower,
or any third party making a Change of Control Offer in lieu of the Borrower as
permitted by this Section 6.16, purchases of all of the Loans validly tendered
and not validly withdrawn by such Lenders, the Borrower or such third party
shall have the right, upon not less than 10 nor more than 60 days’ prior notice
to the Lenders (with a copy to the Administrative Agent), given not more than 30
days following such purchase pursuant to the Change of Control Offer described
in this Section 6.16, to purchase all Loans that remain outstanding following
such repurchase at a price in cash equal to 100% of the principal amount thereof
plus accrued and unpaid interest, if any, to, but not including, the date of
repurchase, and to terminate all Term Commitments.

 

SECTION 6.17     Use of Proceeds. The proceeds of the First Draw Term Loans,
will be used on the Closing Date to pay a portion of the amounts due in
connection with the 7.000% Notes Refinancing in accordance with Section 4.02(i).
The proceeds of the Delayed Draw Term Loans will be used to repay or redeem, at
or prior to maturity, the principal amount outstanding and any other amount,
including interest, premium (if any), fees, costs and expenses, required to
repay or redeem, at or prior to maturity, any Existing Unsecured Notes (other
than any Existing Unsecured Notes owned or held by the Borrower or an Affiliate
of the Borrower) that have not been tendered pursuant to, and remain outstanding
after the consummation of, the Existing Unsecured Notes Exchange, in accordance
with Section 4.03(b).

 

Article VII

EVENTS OF DEFAULT AND REMEDIES

 

SECTION 7.01     Events of Default. “Event of Default” means any one or more of
the following events:

 

(i)     the failure by Holdings, the Borrower and the other Loan Parties to pay
interest on any Loan or any other amount payable hereunder or with respect to
any other Loan Document when the same becomes due and payable and the
continuance of any such failure for a period of 30 days;

 

75

--------------------------------------------------------------------------------

 

 

(ii)     the failure by Holdings, the Borrower and the other Loan Parties to pay
the principal of any Loan when the same becomes due and payable at maturity,
upon acceleration or otherwise;

 

(iii)     the failure by Holdings, the Borrower or any Restricted Subsidiary to
comply with any of its agreements or covenants in, or provisions of, this
Agreement or the Guarantees and such failure continues for the period and after
the notice specified below (except in the case of a default under Section 6.11,
which will constitute an Event of Default with notice but without passage of
time);

 

(iv)    the acceleration of any Indebtedness (other than Non-Recourse
Indebtedness) of Holdings, the Borrower or any Restricted Subsidiary that has an
outstanding principal amount of $40.0 million or more, individually or in the
aggregate, and such acceleration does not cease to exist or such Indebtedness is
not satisfied, in either case, within 30 days after such acceleration;

 

(v)     the failure by Holdings, the Borrower or any Restricted Subsidiary to
make any principal or interest payment in an amount of $40.0 million or more,
individually or in the aggregate, in respect of Indebtedness (other than
Non-Recourse Indebtedness) of Holdings, the Borrower or any Restricted
Subsidiary within thirty (30) days of such principal or interest becoming due
and payable (after giving effect to any applicable grace period set forth in the
documents governing such Indebtedness);

 

(vi)     a final judgment or judgments that exceed $40.0 million or more,
individually or in the aggregate, for the payment of money having been entered
by a court or courts of competent jurisdiction against Holdings, the Borrower or
any Restricted Subsidiaries and such judgment or judgments is not satisfied,
stayed, annulled or rescinded within 60 days of being entered;

 

(vii)     Holdings, the Borrower or any Restricted Subsidiary that is a
Significant Subsidiary pursuant to or within the meaning of any Bankruptcy Law:

 

(A)     commences a voluntary case,

 

(B)     consents to the entry of an order for relief against it in an
involuntary case,

 

(C)     consents to the appointment of a Custodian of it or for all or
substantially all of its property, or

 

(D)     makes a general assignment for the benefit of its creditors;

 

(viii)     a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

 

(A)     is for relief against Holdings, the Borrower or any Restricted
Subsidiary that is a Significant Subsidiary as debtor in an involuntary case,

 

76

--------------------------------------------------------------------------------

 

 

(B)     appoints a Custodian of Holdings, the Borrower or any Restricted
Subsidiary that is a Significant Subsidiary or a Custodian for all or
substantially all of the property of Holdings or any Restricted Subsidiary that
is a Significant Subsidiary, or

 

(C)     orders the liquidation of Holdings, the Borrower or any Restricted
Subsidiary that is a Significant Subsidiary,

 

and the order or decree remains unstayed and in effect for 60 days;

 

(ix)     any Guarantee of a Loan Party that is a Significant Subsidiary ceases
to be in full force and effect (other than in accordance with the terms of such
Guarantee and this Agreement) or is declared null and void and unenforceable or
found to be invalid or Holdings or any Subsidiary Guarantor denies its liability
under its Guarantee (other than by reason of release of such Loan Party from its
Guarantee in accordance with the terms of this Agreement and such Guarantee);

 

(x)     any representation, warranty or certification made or deemed made by or
on behalf of the Borrower or any other Loan Party herein, in any other Loan
Document, or in any document required to be delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect (and in any
respect if qualified by materiality) when made or deemed made;

 

(xi)     any material provision of the Loan Documents (other than as described
in subclause (viii) or subclause (ix) of this Section 7.01) shall for any reason
be asserted by any Loan Party not to be a legal, valid and binding obligation of
any Loan Party thereto other than as expressly permitted hereunder or
thereunder; or

 

(xii)     unless Holdings, the Borrower or a permitted third party has
consummated a Change of Control Offer in accordance with Section 6.16 and the
purchase of any Loans of Lenders exercising a repurchase right thereunder, the
occurrence of a Change of Control.

 

A Default as described in subclause (iii) of this Section 7.01 will not be
deemed an Event of Default until the Lenders of at least 25 percent in principal
amount of the then outstanding Loans notify Holdings and the Administrative
Agent, of the Default and (except in the case of a Default with respect to
Section 6.11 hereof) Holdings does not cure the Default within 60 days after
receipt of the notice. The notice must specify the Default, demand that it be
remedied and state that the notice is a “Notice of Default.” If such a Default
is cured within such time period, it ceases to be a Default.

 

77

--------------------------------------------------------------------------------

 

 

If an Event of Default (other than an Event of Default with respect to Holdings
or the Borrower resulting from subclauses (vii) or (viii) of this Section 7.01),
shall have occurred and be continuing under this Agreement, the Administrative
Agent by notice to Holdings, or the Required Lenders by notice to Holdings and
the Administrative Agent, may declare all Loans to be due and payable
immediately. Upon such declaration of acceleration, the amounts due and payable
on the Loans and all other Loan Obligations will be due and payable immediately.
If an Event of Default specified in subclauses (iv) or (v) of this Section 7.01
occurs, the declaration of acceleration of the amounts due and payable on the
Loans and all other Loan Obligations shall be automatically annulled if the
default triggering such Event of Default pursuant to subclauses (iv) or (v) of
this Section 7.01 shall be remedied or cured by Holdings, the Borrower or a
Restricted Subsidiary or waived by the holders of the relevant Indebtedness
within 20 days after the declaration of acceleration with respect thereto and if
(1) the annulment of the acceleration of the amounts due and payable on the
Loans would not conflict with any judgment or decree of a court of competent
jurisdiction and (2) all existing Events of Default, except nonpayment of
principal, premium, if any, or interest on the Loans that became due solely
because of the acceleration of the amounts due and payable on the Loans, have
been cured or waived. The Borrower shall provide the Administrative Agent with
notice of any such annulment of a declaration of acceleration of the Loans. If
an Event of Default with respect to Holdings or the Borrower specified in
subclauses (vii) or (viii) of this Section 7.01 occurs, such an amount will ipso
facto become and be immediately due and payable without any declaration, notice
or other act on the part of the Administrative Agent and Holdings or any Lender.
This provision, however, is subject to the condition that, if at any time after
the unpaid principal amount (or such specified amount) of the Loans shall have
been so declared due and payable and before any judgment or decree for the
payment of the moneys due shall have been obtained or entered as hereinafter
provided, the Borrower shall pay or shall deposit with the Administrative Agent
a sum sufficient to pay all matured installments of interest, if any, upon all
of the Loans and the principal of all the Loans, which shall have become due
otherwise than by acceleration (with interest on overdue installments of
interest, if any, to the extent that payment of such interest is enforceable
under applicable Law and on such principal at the rate borne by the Loans to the
date of such payment or deposit) and the reasonable compensation, disbursements,
expenses and advances of the Administrative Agent (including, but not limited
to, fees, expenses and disbursements of legal counsel) and all other amounts due
to the Administrative Agent under Section 2.07 and Section 8.12 and any and all
defaults under this Agreement, other than the nonpayment of such portion of the
principal amount of and accrued interest, if any, on Loans which shall have
become due by acceleration, shall have been cured or shall have been waived in
accordance with Section 9.01 or provision deemed by the Administrative Agent to
be adequate shall have been made therefor, then and in every such case the
Required Lenders, by written notice to the Borrower and to the Administrative
Agent, may rescind and annul such declaration and its consequences; but no such
rescission and annulment shall extend to or shall affect any subsequent default,
or shall impair any right consequent thereon. Notwithstanding the previous
sentence, no waiver shall be effective against any Lender for any Event of
Default or event which with notice or lapse of time or both would be an Event of
Default with respect to any covenant or provision which cannot be modified or
amended without the consent of the Lender of each outstanding Loan affected
thereby, unless all such affected Lenders agree, in writing, to waive such Event
of Default or other event.

 

If the Administrative Agent shall have proceeded to enforce any right under this
Agreement and such proceedings shall have been discontinued or abandoned because
of such rescission or annulment or for any reason or shall have been determined
to be adverse to the Administrative Agent, then and in every such case the
Borrower, the Administrative Agent and the Lenders shall be restored
respectively to their several positions and rights hereunder, and all rights,
remedies and powers of the Borrower, the Administrative Agent and the Lenders
shall continue as though no such proceeding had been taken.

 

Except with respect to an Event of Default pursuant to clauses (i) or (ii) of
this Section 7.01, the Administrative Agent shall not be charged with knowledge
of any Event of Default unless written notice thereof shall have been given to a
Responsible Officer of the Administrative Agent by the Borrower or any Lender
and such notice references the Loans and this Agreement.

 

SECTION 7.02     [Reserved].

 

SECTION 7.03     Application of Funds. After the exercise of remedies provided
for in Section 7.02 (or after the Loans have automatically become immediately
due and payable and the Term Commitments have automatically terminated as set
forth in the proviso to Section 7.02), any amounts received on account of the
Loan Obligations shall be applied by the Administrative Agent in the following
order:

 

First, to payment of that portion of the Loan Obligations constituting fees,
indemnities, expenses and other amounts (including amounts payable under Article
3, but not including principal of or interest on any Loan) payable to the
Administrative Agent in its capacity as such;

 

78

--------------------------------------------------------------------------------

 

 

Second, to payment of that portion of the Loan Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including amounts payable under Article 3), ratably among them in
proportion to the amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Loan Obligations constituting accrued
and unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Loan Obligations constituting unpaid
principal of the Loans;

 

Fifth, to the payment of all other Loan Obligations of the Loan Parties that are
due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such Loan
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

 

Last, the balance, if any, after all of the Loan Obligations have been paid in
full, to the Borrower or as otherwise required by Law.

 

Article VIII

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

SECTION 8.01     Appointment and Authority.

 

(a)     Each of the Lenders hereby irrevocably appoints Wilmington Trust,
National Association to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers, rights and remedies
as are delegated to the Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. In
performing its functions and duties hereunder, the Administrative Agent shall
act solely as an agent of the Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for Holdings or any of its Subsidiaries.

 

(b)     [Reserved].

 

(c)     The Administrative Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Loan
Documents to which it is a party. The Administrative Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. The Administrative Agent’s duties hereunder shall be entirely
administrative in nature. The Administrative Agent (i) is not assuming any
obligation under any Loan Document other than as expressly set forth therein and
(ii) shall not have implied functions, responsibilities, duties, obligations or
other liabilities under any Loan Document, and each Lender hereby waives and
agrees not to assert any claim against the Administrative Agent based on the
roles, duties and legal relationships expressly disclaimed in this or the
immediately preceding sentence or in Section 8.03. The Administrative Agent
shall not have, by reason hereof or any of the other Loan Documents, a fiduciary
relationship in respect of any Lender; and nothing herein or any of the Loan
Documents, expressed or implied, is intended to or shall be so construed as to
impose upon the Administrative Agent any obligations in respect hereof or any of
the other Loan Documents except as expressly set forth herein or therein. Any
action taken by the Administrative Agent in reliance upon the instructions of
the Required Lenders (or, where so required by Section 9.01, such greater
proportion of Lenders) and the exercise by the Administrative Agent of the
powers set forth herein or in the other Loan Documents, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Secured Parties.

 

79

--------------------------------------------------------------------------------

 

 

SECTION 8.02     Rights as a Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, the Administrative Agent in its individual capacity as a
Lender hereunder. The Person serving as the Administrative Agent hereunder
shall, if it is a Lender, have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust or other business with
Holdings or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and may accept fees and other consideration
from the Borrower for services in connection herewith and otherwise without any
duty to account therefor to the Lenders. The Lenders acknowledge that pursuant
to such activities, the Administrative Agent and its Related Parties may receive
information regarding any Loan Party or any Affiliate of any Loan Party
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the
Administrative Agent and its Related Parties shall be under no obligation to
provide such information to them.

 

SECTION 8.03     Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents to which it is a party. Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)     shall not be subject to any fiduciary or other implied (or express)
duties or obligations arising under the agency doctrine of any applicable Law or
otherwise, regardless of whether a Default has occurred and is continuing;

 

(b)     notwithstanding anything herein to the contrary, the Administrative
Agent shall not be required to take any action (or omit to take any action)
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Laws or if the Administrative Agent is not indemnified to its
satisfaction; and

 

(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any Agent-Related Person in any capacity.

 

The Administrative Agent and the Agent-Related Persons shall not be liable for
any action taken or not taken by it or them (i)(A) under or in connection with
any of the Loan Documents or (B) with the consent or at the request of the
Required Lenders (or such other number or percentage of Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances provided in Section 7.02 and 9.01) or (ii) in
the absence of its own gross negligence, or willful misconduct; provided, that
the Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default and stating it is a “notice of default” is given to the Administrative
Agent by the Borrower or a Lender; provided, further, that in the event the
Administrative Agent shall receive such a notice, the Administrative Agent shall
give notice thereof to the Lenders; it being understood that the failure to give
such notice shall not result in any liability on the part of the Administrative
Agent.

 

80

--------------------------------------------------------------------------------

 

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the representations, warranties, covenants, agreements or
other terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the execution, validity, enforceability, effectiveness,
genuineness, collectability or sufficiency of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Loan
Documents, (v) the value or the sufficiency of any collateral pursuant to
Section 6.05, (vi) the financial condition or business affairs of any Loan Party
or any other Person liable for the payment of any Loan Obligations or as to the
use of the proceeds of the Loans, (vii) the properties, books or records of any
Loan Party, (viii) the existence or possible existence of any Event of Default
or Default or (ix) the satisfaction of any condition set forth in Article 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

The Administrative Agent shall not have any liability arising from confirmations
of the amount of outstanding Loans or the component amounts thereof.

 

Administrative Agent shall not be required to exercise any discretion or take,
or to omit to take, any action, including with respect to enforcement or
collection unless Administrative Agent has received satisfactory instructions
from the Required Lenders (or, where expressly required by the terms of this
Agreement, a greater proportion of the Lenders, it being understood, however,
that with regards to enforcement actions following an Event of Default, the
Administrative Agent shall be entitled to act upon the direction of the Required
Lenders), and, if necessary in the Administrative Agent’s opinion, satisfactory
indemnity and security. Phrases such as “satisfactory to the Administrative
Agent”, “approved by the Administrative Agent”, “acceptable to the
Administrative Agent”, “as determined by the Administrative Agent”, “in the
Administrative Agent’s discretion”, “selected by the Administrative Agent”, and
phrases of similar import authorize and permit the Administrative Agent to
approve, disapprove, determine, act or decline to act in its discretion, it
being understood that the Administrative Agent in exercising such discretion
under the Loan Documents shall be acting on the instructions of the Required
Lenders (or Lenders to the extent required hereunder) and shall be fully
protected in, and shall incur no liability in connection with, acting or failing
to act (or failing to act while awaiting such direction) pursuant to such
instructions.

 

The Administrative Agent shall never be required to use, risk or advance its own
funds or otherwise incur financial liability in the performance of any of its
duties or the exercise of any of its rights and powers hereunder (including, but
not limited to, no obligation to grant any credit extension or to make any
advance hereunder).

 

Neither the Administrative Agent nor any Agent-Related Person shall be
responsible for delays or failures in performance resulting from acts beyond its
control. Such acts shall include but not be limited to acts of God, strikes,
lockouts, riots, acts of war, epidemics, governmental regulations superimposed
after the fact, fire, communication line failures, computer viruses, power
failures, earthquakes, terrorist attacks or other disasters

 

The permissive authorizations, entitlements, powers and rights (including the
right to request that the Borrower take an action or deliver a document and the
exercise of remedies following an Event of Default) granted to the
Administrative Agent herein shall not be construed as duties. The Administrative
Agent shall have no responsibility for interest or income on any funds held by
it hereunder and any funds so held shall be held un-invested pending
distribution thereof.

 

81

--------------------------------------------------------------------------------

 

 

Notwithstanding anything herein to the contrary, the Administrative Agent shall
not have any duty to (i) file or prepare any financing or continuation
statements or record any documents or instruments in any public office for
purposes of creating, perfecting or maintaining any Lien or security interest
created under the Loan Documents; (ii) take any necessary steps to preserve
rights against any parties with respect to collateral, if any; or (iii) take any
action to protect against any diminution in value of collateral, if any.

 

Knowledge of the Administrative Agent shall not be attributed or imputed to
Wilmington Trust, National Association’s other roles as trustee, administrative
agent or collateral agent for the Issuer, and knowledge of Wilmington Trust,
National Association in any other similar role for the Issuer shall not be
attributed or imputed to each other or to the Administrative Agent.

 

SECTION 8.04     Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants, experts or
professional advisors. No Lender shall have any right of action whatsoever
against the Administrative Agent as a result of the Administrative Agent acting
or refraining from acting hereunder or under any of the other Loan Documents in
accordance with the instructions of Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents). If at any time the Administrative Agent is served with
any judicial or administrative order, judgment, decree, writ or other form of
judicial or administrative process which in any way affects any collateral
pledged pursuant to Section 6.05 (including, but not limited to, orders of
attachment or garnishment or other forms of levies or injunctions or stays
relating to the transfer of such collateral), the Administrative Agent is
authorized to comply therewith in any manner as it or its legal counsel of its
own choosing deems appropriate; and if the Administrative Agent complies with
any such judicial or administrative order, judgment, decree, writ or other form
of judicial or administrative process, the Administrative Agent shall not be
liable to any of the parties hereto or to any other person or entity even though
such order, judgment, decree, writ or process may be subsequently modified or
vacated or otherwise determined to have been without legal force or effect.

 

SECTION 8.05     Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent and shall not be responsible for the acts of any such party
appointed with due care. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory, indemnification and
other provisions of this Article 8 shall apply to any such sub-agent and its
Related Parties and to the Agent-Related Persons in any role or capacity, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. All of the rights, benefits and privileges (including the
exculpatory and indemnification provisions) of this Article 8 shall apply to any
such sub-agent and to the Related Parties of any such sub-agent, and shall apply
to their respective activities as sub-agent as if such sub-agent and Related
Parties were named herein. Notwithstanding anything herein to the contrary, with
respect to each sub-agent appointed by the Administrative Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Loan Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent and (iii) such sub-agent shall only have obligations to the
Administrative Agent and not to any Loan Party, Lender or any other Person and
no Loan Party, Lender or other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise against such sub-agent.

 

82

--------------------------------------------------------------------------------

 

 

SECTION 8.06     Resignation of Administrative Agent: Appointment of Successor.
The Administrative Agent may at any time resign or, if it is a Defaulting Lender
pursuant to clause (iv) of the definition thereof, be removed by the Borrower
upon ten (10) days’ prior written notice of such resignation or removal to the
Lenders and the Borrower. Upon receipt of any such notice of resignation or
removal, the Required Lenders shall have the right, with the consent of the
Borrower (such consent not to be unreasonably withheld, conditioned or delayed
and provided that no consent of the Borrower shall be required if an Event of
Default has occurred and is continuing), to appoint a successor Administrative
Agent which shall be a commercial bank or trust company with offices in the U.S.
having combined capital and surplus in excess of $100,000,000. If no such
successor shall have been so appointed by the Required Lenders and accepted such
appointment within thirty (30) days after notice of the Administrative Agent’s
resignation or removal, then, (i) in the case of a resignation of the
Administrative Agent, the resigning Administrative Agent with the consent of the
Borrower (such consent not to be unreasonably withheld, or delayed; provided
that no consent of the Borrower shall be required if an Event of Default has
occurred and is continuing) or (ii) in the case of a removal of the
Administrative Agent, the Borrower, may, with the consent of the Required
Lenders, on behalf of the Lenders, appoint a successor Administrative Agent;
provided that if no qualifying Person has accepted such appointment, then such
resignation or removal shall nonetheless become effective after such thirty-day
period and (1) the retiring or removed Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any possessory collateral held by the Administrative
Agent on behalf of the Lenders the retiring Administrative Agent shall continue
to hold such collateral until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly (and each Lender will cooperate with the Borrower to
enable the Borrower to take such actions), until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) or
removed Administrative Agent, and the retiring (or retired) or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder and under the other Loan Documents (if not already discharged
therefrom as provided above in this paragraph) other than its obligations under
Section 9.08. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the resignation or removal
of the Administrative Agent hereunder and under the other Loan Documents, the
provisions of this Article 8 and Section 9.05 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as the Administrative Agent.

 

83

--------------------------------------------------------------------------------

 

 

SECTION 8.07     Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement, made its own
independent investigation of the financial condition and affairs of Holdings and
its Subsidiaries in connection with Borrowings hereunder, and made and shall
continue to make its own appraisal of the creditworthiness of Holdings and its
Subsidiaries. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder. The
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, or otherwise, to make any such investigation or any
such appraisal on behalf of the Lenders or to provide any Lender with any credit
or other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and the
Administrative Agent shall not have any responsibility with respect to the
accuracy or completeness of any information provided to the Lenders. Except for
documents expressly required by this Agreement to be transmitted by the
Administrative Agent to the Lenders, the Administrative Agent shall not have any
duty or responsibility to provide any Secured Party with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Loan Party or any Affiliate of
any Loan Party that may come in to the possession of the Administrative Agent or
any of its Related Parties.

 

SECTION 8.08     Guarantee Matters. The Lenders irrevocably authorize the
Administrative Agent to, and the Administrative Agent shall:

 

(a)     [Reserved];

 

(b)     [Reserved];

 

(c)     execute any documents and instruments reasonably requested by the
Borrower to evidence the release of any Guarantor from its obligations under the
Guarantee if (i) all or substantially all of the assets of any Guarantor other
than Holdings or all of the Capital Stock of any Guarantor other than Holdings
is sold (including by consolidation, merger, issuance or otherwise) or disposed
of (including by liquidation, dissolution or otherwise) by Holdings or any of
its Subsidiaries, (ii) unless Holdings elects otherwise, any Guarantor other
than Holdings is designated an Unrestricted Subsidiary in accordance with the
terms of this Agreement, (iii) such Person ceases to be a Restricted Subsidiary
or becomes an Excluded Subsidiary as a result of a transaction or designation
permitted hereunder (it being understood that, in each case under this clause
(c), any such Person shall be automatically and unconditionally released and
discharged from all obligations under its Guarantee upon notice from Borrower to
the Administrative Agent to such effect, without any further action required on
the part of the Administrative Agent or any Lender), in each case, only to the
extent such transaction is in compliance with the Loan Documents;

 

(d)     to the extent that the Obligations under the Loan Documents are secured
or are to become secured pursuant to Section 6.05, enter into collateral and
security agreements, documents or other instruments, including intercreditor and
collateral trust agreements or arrangements (including any amendment, supplement
or other modification of any collateral document to add or provide for
additional secured parties) that are required in connection therewith, including
intercreditor arrangements with representatives for holders of any other
Indebtedness that is required or permitted to be secured on a pari passu basis
with or subordinated to the Loan Obligations (or the Liens securing the Loan
Obligations) pursuant to Section 6.03;

 

84

--------------------------------------------------------------------------------

 

 

(e)     release the Borrower from its obligations under the Loan Documents,
without the consent of the Lenders, if: (1) Holdings or any successor to
Holdings has assumed the obligations of the Borrower under the Loan Documents,
by executing and delivering documentation that is reasonably satisfactory in
form to the Administrative Agent and the Required Lenders, (2) the Borrower
shall execute a Guarantee, (3) Holdings delivers an Opinion of Counsel to the
Administrative Agent and the Required Lenders that such Guarantee is permitted
by the terms of this Agreement, and has been duly authorized, executed and
delivered by the Borrower and constitutes a valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with its terms (subject
to customary exceptions), until such time, if any, such Guarantee may be
released pursuant to the terms of this Agreement, and that all conditions
precedent (if any) to the execution of such Guarantee provided for in this
Agreement have been complied with and (3) any other Loan party shall provide any
affirmation reasonably requested by the Administrative Agent or the Required
Lenders.

 

In each case as specified in this Section 8.08, upon receipt of an Officer’s
Certificate, the Administrative Agent will (and each Lender hereby authorizes
the Administrative Agent to), at the Borrower’s expense, deliver, upon the
request of the applicable Loan Party, to such Loan Party or any designee of such
Loan Party any certificates, powers or other physical collateral held by it and
relating to such item of collateral, if any, (but subject to the requirements of
any applicable intercreditor agreement) and execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of collateral, if any, from the assignment
and security interest granted under the applicable security documents entered
into pursuant to Section 6.05, release such Guarantor from its obligations under
the Guarantee or execute and deliver the agreements described in clause (d)
above, in each case, in accordance with the terms of the Loan Documents and this
Section 8.08; provided that the Borrower shall have delivered to the
Administrative Agent (i) a certificate of a Responsible Officer of the Borrower
certifying that any such transaction has been consummated in compliance with
this Agreement and the other Loan Documents as the Administrative Agent shall
reasonably request and (ii) an Opinion of Counsel confirming that such release
is permitted by Section 8.08.

 

To the extent that the Obligations under the Loan Documents are secured or are
to become secured pursuant to Section 6.05, the Lenders hereby further
authorizes the Administrative Agent on behalf of and for the benefit of the
Lenders, (a) to be the agent for and representative of the Lenders with respect
to any collateral securing the Obligations and any related Collateral Documents,
(b) to enter into any applicable intercreditor agreement contemplated hereby and
(c) to take any actions thereunder as may be necessary or advisable. The Lenders
hereby further authorize the Administrative Agent on behalf of and for the
benefit of the Lender to enter into any other intercreditor agreement reasonably
required by the Loan Documents, and each Lender agrees to be bound by the terms
of such intercreditor agreement.

 

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent and each Lender hereby agree that  unless
the Administrative Agent consents thereto, no Lender shall have any right
individually to enforce the Loan Documents, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent on behalf of itself and the Lenders in accordance with the
terms hereof.

 

SECTION 8.09     [Reserved]

 

SECTION 8.10     Appointment of Supplemental Administrative Agents.

 

(a)     It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future Law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).

 

85

--------------------------------------------------------------------------------

 

 

(b)     [Reserved]

 

(c)     Should any instrument in writing from the Borrower or any other Loan
Party be required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
it such rights, powers, privileges and duties, the Borrower shall, or shall
cause such Loan Party to, execute, acknowledge and deliver any and all such
instruments promptly upon request by the Administrative Agent. In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

 

(d)     No Administrative Agent shall be responsible for the actions of any
other administrative agent appointed pursuant to this Section 8.10.

 

SECTION 8.11     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Loan Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.07) allowed in such judicial proceeding;
and

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 2.07.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Loan
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

 

86

--------------------------------------------------------------------------------

 

 

SECTION 8.12     Indemnification of Administrative Agent. Each Lender, on a pro
rata basis, based on its Aggregate Exposure Percentage, severally (but not
jointly) agrees to indemnify the Administrative Agent and its Related Parties,
to the extent that the Administrative Agent or its Related Parties shall not
have been reimbursed by any Loan Party, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including Attorney Costs (which shall be limited to one (1) counsel,
at any given time, to the Administrative Agent, and if reasonably necessary, one
(1) local counsel, at any given time, to the Administrative Agent in each
relevant jurisdiction)) or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or on behalf of or asserted against the
Administrative Agent or its Related Parties (solely to the extent such Related
Party was performing services on behalf of the Administrative Agent) in
exercising its powers, rights and remedies or performing its duties hereunder or
under the other Loan Documents or otherwise in its capacity as the
Administrative Agent in any way relating to or arising out of this Agreement or
the other Loan Documents (including in connection with enforcing a Lender’s
indemnification obligation hereunder); provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or its Related Parties’, as applicable, gross negligence
or willful misconduct, as determined by a court of competent jurisdiction in a
final and non-appealable judgment.

 

In addition, each Lender hereby severally (but not jointly) agrees to reimburse
the Administrative Agent and each of its Related Parties promptly upon demand
for such Lender’s pro rata share based on its Aggregate Exposure Percentage of
any costs and expenses (including Attorney Costs (which shall be limited to one
(1) counsel, at any given time, to the Administrative Agent, and if reasonably
necessary, one (1) local counsel, at any given time, to the Administrative Agent
in each relevant jurisdiction)) that may be incurred by the Administrative Agent
or any of its Related Parties, to the extent not reimbursed by a Loan Party, in
connection with the preparation, syndication, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.

 

.

 

Article IX

MISCELLANEOUS

 

SECTION 9.01     Amendments, Etc.. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders (or by the Administrative Agent with the
consent of the Required Lenders) and the Borrower or the applicable Loan Party,
as the case may be, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that no such amendment, waiver or consent shall:

 

(a)     extend or increase the Term Commitment of any Lender without the prior
written consent of such Lender (it being understood that a waiver of any
condition precedent set forth in Section 4.02, or the waiver of any non-monetary
Default or Event of Default shall not constitute an extension or increase of any
Term Commitment of any Lender);

 

(b)     postpone any date scheduled for any payment of principal, premium,
interest or fees, without the prior written consent of each Lender directly and
adversely affected thereby (it being understood that a waiver of any
non-monetary Default or Event of Default shall not constitute a postponement of
any date scheduled for any payment of principal, premium, interest or fees);

 

87

--------------------------------------------------------------------------------

 

 

(c)     reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or (subject to clause (iii) of the second proviso to this
Section 9.01) reduce or forgive any fees or premium payable hereunder or under
any other Loan Document without the prior written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

 

(d)     change any provision of this Section 9.01 without the prior written
consent of each Lender directly and adversely affected thereby; provided that
the consent of each Lender shall be required to reduce the voting percentage set
forth in the definition of “Required Lenders” or Section 9.07(a) (solely with
regard to the ability of the Borrower to assign or otherwise transfer any of its
rights or obligations hereunder);

 

(e)     amend, modify or change any provision that provides for the pro rata
nature of disbursements by or payments to Lenders;

 

(f)     other than in connection with a transaction permitted under Section 6.07
or Section 6.11, release all or substantially all of the aggregate value of the
Guarantees; provided that the unused Term Commitment and the portion of the
Total Outstandings held or deemed held by any Defaulting Lender shall be
excluded for purposes of making such determination;

 

(g)     except as necessary or advisable to carry out the express intent of
sections of this Agreement (including, without limitation, Section 2.13, Section
2.14 and Section 9.01) permitting the addition of Classes of Loans or Term
Commitments that may be incurred on a pari passu or junior basis in right of
payment and/or Lien priority to the then-existing Loans and/or Term Commitments,
or amend Section 7.03 or Section 2.10(f) in a manner that directly and adversely
affects any Class without the consent of Lenders of such Class holding more than
50% of the Commitments in respect of such Class; and

 

(h)     except as expressly set forth herein (including, without limitation,
Section 2.13, Section 2.14 or this Section 9.01), amend Section 2.10(a) or
Section 2.11 without the consent of each Lender directly and adversely affected
thereby (it being understood that Section 2.13, Section 2.14 and Section 9.07
may be amended with the consent of the Required Lenders only).

 

and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document (it being understood that the Required Lenders may agree to grant
forbearance without the consent of the Administrative Agent, so long as such
forbearance is not related to any rights of the Administrative Agent).
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Term Commitment of such Lender may not be increased or
extended without the consent of such Lender and (y) the principal and accrued
and unpaid interest of such Lender’s Loans shall not be reduced or forgiven
without the consent of such Lender.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the prior written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with any Term Loans and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

 

88

--------------------------------------------------------------------------------

 

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the prior written consent of the Administrative Agent, the Borrower and all of
the applicable Refinancing Term Lenders (and no other Lenders) of the applicable
Refinancing Term Loan Series providing such Refinancing Term Loans in connection
with any refinancing facilities permitted pursuant to Section 2.14.

 

In addition, notwithstanding anything to the contrary contained in this Section
9.01 or any Loan Document, (a) the Borrower and the Administrative Agent may,
without the input or consent of any other Lender, (i) effect amendments to this
Agreement and the other Loan Documents as may be necessary in the reasonable
opinion of the Borrower and the Administrative Agent to effect the provisions of
Sections 2.13 or 2.14 (provided, that the consents of any applicable Lender
shall be required, to the extent specified in Sections 2.13, or 2.14), (ii)
evidence the succession of another Person to the Borrower or Holdings or
successive successions, and the assumption by the successor Person of the
covenants, agreements and obligations of the Borrower or Holdings herein, (iii)
add to the covenants of the Borrower or Holdings such further covenants,
restrictions, conditions or provisions for the protection of the Lenders, or to
surrender any right or power herein conferred upon the Borrower or Holdings, and
to make the occurrence, or the occurrence and continuance, of a default in any
such additional covenants, restrictions, conditions or provisions an Event of
Default permitting the enforcement of all or any of the several remedies
provided in this Indenture as herein set forth; provided, however, that in
respect of any such additional covenants, restrictions, conditions or provisions
such amendment, supplemented Agreement or waiver may provide for a particular
period of grace after default (which period may be shorter or longer than that
allowed in the case of other defaults) or may provide for an immediate
enforcement upon such an Event of Default or may limit the remedies available to
the Administrative Agent upon such an Event of Default or may limit the right of
Required Lenders to waive such an Event of Default, (iv) evidence and provide
for the acceptance of appointment hereunder by a successor or replacement
Administrative Agent, (v) to provide for any Guarantee, (vi) to add security to
or for the benefit of the Loans, or to confirm and evidence the release,
termination or discharge of any Guarantee of the Loans or Lien securing the
Loans or any Guarantee when such release, termination or discharge is permitted
by this Agreement, (vi) [reserved], (b) if the Administrative Agent and the
Borrower have jointly identified an obvious error, ambiguity, defect,
inconsistency or any error or omission of a technical nature, in each case, in
any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision and (c) guarantees,
collateral security documents and related documents executed by Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended, supplemented or waived without the
consent of any Lender if such amendment, supplement or waiver is delivered in
order to (x) comply with local Law, (y) cure ambiguities, omissions, mistakes or
defects or (z) cause such guarantee, collateral security document or other
document to be consistent with this Agreement and the other Loan Documents.

 

SECTION 9.02     Notices and Other Communications; Facsimile Copies.

 

(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or any other Loan Document shall be
in writing (including by facsimile or other electronic transmission). All such
written notices shall be mailed, faxed or delivered (including electronically)
to the applicable address, facsimile number or electronic mail address, as
follows:

 

(i)     if to the Borrower or the Administrative Agent, to the address,
facsimile number or electronic mail address specified for such Person on
Schedule 9.02 or to such other address, facsimile number or electronic mail
address as shall be designated by such party in a notice to the other parties;
and

 

(ii)     if to any other Lender, to the address, facsimile number or electronic
mail address specified in its Administrative Questionnaire or to such other
address, facsimile number or electronic mail address as shall be designated by
such party in a notice to the Borrower and the Administrative Agent.

 

89

--------------------------------------------------------------------------------

 

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto, (B) if delivered by mail, four (4) Business Days
after deposit in the mail, postage prepaid, (C) if delivered by facsimile, when
sent and receipt has been confirmed, and (D) if delivered by electronic mail,
when delivered; provided that notices and other communications to the
Administrative Agent pursuant to Article 2 shall not be effective until actually
received by such Person. In no event shall a telephone or voice-mail message be
effective as a notice, communication or confirmation hereunder; provided,
however, this sentence shall not limit Section 8.04.

 

(b)     Effectiveness of Facsimile or Other Electronic Documents and Signatures.
Loan Documents may be transmitted and/or signed by facsimile or other electronic
transmission (including portable document format). The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on all Loan
Parties, the Agents and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any facsimile or other electronic document or
signature.

 

(c)     Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify each Agent-Related Person and each Lender
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower in
accordance with Section 9.05.

 

SECTION 9.03     No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

 

SECTION 9.04     Expenses. Holdings and the Borrower, jointly and severally,
agree to reimburse (1) the Administrative Agent in accordance with the Agent Fee
Letter and (2) the Administrative Agent and the Lenders for all of their costs,
fees and expenses incurred in connection with the enforcement or preservation of
any rights under this Agreement, the other Loan Documents and any other
documents prepared in connection herewith or therewith, including in each case
the reasonable fees, disbursements and other charges of one outside counsel to
the Administrative Agent and one outside counsel to the Lenders as a whole, and
if reasonably necessary, one additional local counsel to the Administrative
Agent in each relevant jurisdiction and one local counsel to the Lenders, taken
as a whole, in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions); provided, however, that, with respect
to the Lenders, the Borrower shall not at any time be required to pay, or cause
to be paid, costs, fees and expenses with respect to any regulatory inquiry,
third party claim or any claim, dispute or liability arising in connection with,
or in any way relating to, the Specified Transactions or the making of the
Initial Term Loans or the use of proceeds thereof.

 

90

--------------------------------------------------------------------------------

 

 

SECTION 9.05     Indemnification by the Borrower. The Borrower shall indemnify
and hold harmless the Administrative Agent, each Lender and their respective
Affiliates and their and their respective Affiliates’ directors, officers,
employees, controlling persons, counsel, agents, attorneys-in-fact, trustees and
advisors (collectively the “Indemnitees”) from and against any and all
liabilities, losses, damages, claims and expenses (including Attorney Costs
(which shall be limited to one (1) counsel, at any given time, to the
Administrative Agent and one (1) additional counsel for all other Indemnitees
taken as a whole and solely in the case of a conflict of interest among or
between Indemnitees, one (1) additional counsel to all similarly affected
Indemnitees taken as a whole, and if reasonably necessary, one (1) local
counsel, at any given time, to the Administrative Agent in each relevant
jurisdiction and one (1) additional local counsel for all other Indemnitees
taken as a whole in each relevant jurisdiction (which may include a single
special counsel acting in multiple jurisdictions), and solely in the case of a
conflict of interest, one (1) additional local counsel to all similarly affected
Person, taken as a whole)) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee, in each
case, in any way relating to or arising after the Closing Date (or, in the case
of the Administrative Agent only, in its capacity as such, the Effective Date)
out of or in connection with (a) the enforcement, performance or administration
of any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby (including enforcing the Borrower’s
indemnification obligations hereunder), (b) any Term Commitment or Loan or the
use or proposed use of the proceeds therefrom, or (c) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (and regardless of whether such matter is
instituted by a third party or by the Borrower or any other Loan Party) (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that notwithstanding anything herein to the contrary, the
Borrower shall not be required to indemnify and such indemnity shall not, as to
any Indemnitee (other than claims against an Indemnitee in its capacity as
Administrative Agent), be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements, including with respect to regulatory
inquiries, arise in connection with, or relate in any way to, the Specified
Transactions, the making of the First Draw Term Loans or the use of proceeds of
the First Draw Term Loans; provided further, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements (x) have been determined in the final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee (or any of
its Related Indemnitees) or (y) arise from claims of any of the Indemnitees
solely against one (1) or more Indemnitees (other than claims against an
Indemnitee in its capacity as Administrative Agent) that have not resulted from
the action, inaction, participation or contribution of the Borrower, Holdings or
any Affiliates of the foregoing or any of their respective officers, directors,
stockholders, partners, members, employees, agents, representatives or advisors;
provided further that Section 3.01 (instead of this Section 9.05) shall govern
indemnities with respect to Taxes, except that Taxes representing losses,
claims, damages, etc., with respect to a non-Tax claim shall be governed by this
Section 9.05 (without duplication of Section 3.01). No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through Syndtrak, IntraLinks, the internet, email or
other similar information transmission systems in connection with this
Agreement, in each case, except to the extent any such damages are found in a
final non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee nor
shall any Indemnitee or any Loan Party have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date); provided that nothing
contained in this sentence shall limit the Borrower’s indemnification and
reimbursement obligations under this Agreement. The Borrower shall not be liable
for any settlement in respect of any Indemnified Liabilities effected without
the Borrower’s prior written consent (which consent shall not be unreasonably
withheld), but if settled with the Borrower’s prior written consent, or (without
limitation of the Borrower’s obligations set forth above) if there is a final
judgment against an Indemnitee, the Borrower agrees to indemnify and hold
harmless each Indemnitee in the manner set forth above. The Borrower shall not,
without the prior written consent of the affected Indemnitee (which consent
shall not be unreasonably withheld or delayed), effect any settlement of any
pending or threatened Indemnified Liability against such Indemnitee in respect
of which indemnity could have been sought hereunder by such Indemnitee unless
such settlement (a) includes an unconditional release of such Indemnitee from
all liability or claims that are the subject matter of such claimed or
threatened Indemnified Liability, (b) does not include any statement as to any
admission of fault, culpability or failure to act by or on behalf of such
Indemnitee and (c) includes customary confidentiality provisions reasonably
acceptable to such Indemnitee. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
All amounts due under this Section 9.05 shall be reimbursed within ten (10)
Business Days of written demand therefor (together with reasonable backup
documentation). The agreements in this Section 9.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender and the
Termination Date. For purposes hereof, “Related Indemnitee” of an Indemnitee
means (1) any Controlling Person or Controlled affiliate of such Indemnitee,
(2) the respective partners, directors, officers, or employees of such
Indemnitee or any of its Controlling Persons or Controlled affiliates and
(3) the respective agents, advisors or other representatives of such Indemnitee
or any of its Controlling Persons or Controlled affiliates, in the case of this
clause (3), acting on behalf of or at the instructions of such Indemnitee,
Controlling Person or such Controlled affiliate; provided that each reference to
a Related Indemnitee in this sentence pertains to a Related Indemnitee involved
in performing services under this Agreement and the Facilities. Notwithstanding
the foregoing, if it is found by a final, non-appealable judgment of a court of
competent jurisdiction in any such action, proceeding or investigation that any
loss, claim, damage or liability of any Indemnitee has resulted from the gross
negligence or willful misconduct of such Indemnitee (or any of its Related
Indemnitees), such Indemnitee will repay such portion of the reimbursed amounts
previously paid to such Indemnitee under this Section that is attributable to
expenses incurred in relation to the act or omission of such Indemnitee which is
the subject of such finding.

 

91

--------------------------------------------------------------------------------

 

 

SECTION 9.06     Marshalling; Payments Set Aside. Neither the Administrative
Agent nor any Lender shall be under any obligation to marshal any assets in
favor of any Loan Party or any other Person or against or in payment of any or
all of the Loan Obligations. To the extent that any payment by or on behalf of
the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor or related thereto, shall be revived and continued
in full force and effect as if such payment or payments had not been made or
such enforcement or setoff had not occurred, and (b) each Lender severally
agrees to pay to the Administrative Agent upon demand its applicable share of
any amount so recovered from or repaid by any Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Federal Funds Rate from time to time in effect.

 

92

--------------------------------------------------------------------------------

 

 

SECTION 9.07     Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender and the acknowledgement of the
Administrative Agent, and any such assignment without such consent shall be null
and void (for the avoidance of doubt, any such transfer that occurs pursuant to
a transaction permitted under Section 6.11 is permitted hereunder without any
such consent), and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
the provisions of Section 9.07(b), or (ii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.07(g) or Section
9.07(i), as the case may be. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 9.07(e) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

(b)     Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement; provided that
(i) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund with respect to a Lender, the aggregate amount of such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent shall not be less
than $1,000,000, in the case of any assignment in respect of any Term Loans
(provided, however, that concurrent assignments to or by Approved Funds will be
treated as a single assignment for the purpose of meeting the minimum transfer
requirements), (ii)  each of the Administrative Agent (except in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund (but
subject to clause (iv) below)), and, so long as no Event of Default has occurred
and is continuing, the Borrower consents to such assignment, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Term Commitment assigned, except that this clause (iii) shall
not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis, (iv) the parties
(other than the Borrower unless its consent to such assignment is required
hereunder) to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption together with a processing and recordation
fee of $3,500 (which fee (x) the Borrower shall not have an obligation to pay
except as required in Section 3.07 and (y) may be waived or reduced by the
Administrative Agent in its discretion) and (v) the assigning Lender shall
deliver any Notes evidencing such Loans to the Borrower or the Administrative
Agent if requested.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 9.07(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 3.01, Section 3.04 and Section 9.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment and shall continue to be bound by Section 9.08). Upon request,
the Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender; provided that if the Borrower has previously issued an assigning Lender
a Note, then the Borrower shall have no obligation to deliver a Note to the
assignee Lender except upon the surrender by the assigning Lender of its Note
(or receipt by the Borrower of a certificate of loss including reasonably
satisfactory indemnification provisions).

 

93

--------------------------------------------------------------------------------

 

 

(c)     The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Term Commitments of, and
principal amounts (and stated interest amounts) of the Loans, owing to each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as the owner of its
interests in the Loans and amounts due under the Loan Documents as set forth in
the Register and as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Agent, any Lender (solely with respect to such
Lender’s interest), at any reasonable time and from time to time upon reasonable
prior notice. Notwithstanding anything to the contrary contained in this
Agreement, the Loans and Loan Obligations are intended to be treated as
registered obligations for U.S. federal income Tax purposes. Any right or title
in or to any Loans and Loan Obligations (including with respect to the principal
amount and any interest thereon) may only be assigned or otherwise transferred
through the Register. This Section 9.07 shall be construed so that the Loans and
Loan Obligations are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code, Treasury
Regulation Section 5f.103-1(c) and any other related regulations (or any
successor provisions of the Code or such regulations).

 

(d)     The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(e)     Any Lender may at any time, with the consent of the Borrower so long as
no Event of Default has occurred and is continuing (but without the consent of
or notice to the Administrative Agent), sell participations to any Person (other
than a natural person, the Borrower, Holdings or any Affiliate of the Borrower
or Holdings or (unless a Default or Event of Default has occurred and is
continuing) a Competitor) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Term Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the clauses (a) through (i) of the
first proviso to Section 9.01 that directly and adversely affects such
Participant. Subject to Section 9.07(f), the Borrower agrees that each
Participant shall be entitled to the benefits of Section 3.01 and Section 3.04
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(f) and Section 3.06 read as if a Participant were a Lender
(it being understood that the documentation required thereunder shall be
delivered to the participating Lender and the Administrative Agent)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.07(b); provided that such Participant agrees to bound by
such Sections, including for the avoidance of doubt to be subject to the
provisions of Section 3.01(f) and Section 3.06 as if it were an assignee under
paragraph (b) of this Section. To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 9.09 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.11 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any Term
Commitments or any Loans or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such Term Commitment or Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender (and the Borrower, to the extent that the Participant requests payment
from the Borrower) shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

94

--------------------------------------------------------------------------------

 

 

(f)     A Participant shall not be entitled to receive any greater payment under
Section 3.01 or Section 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant.

 

(g)     Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

(h)     [Reserved].

 

(i)     Notwithstanding anything to the contrary contained herein, any Lender (a
“Pledging Lender”) shall have the right from time to time in its discretion and
without the consent of Borrower to pledge, securitize, encumber, hypothecate, or
otherwise transfer (a “Pledge”) all or any portion of its interest in the Loan
to an Eligible Assignee (each, a “Pledgee”); provided that unless and until the
applicable Pledgee actually becomes a Lender in compliance with the other
provisions of this Section 9.07, (i) no such Pledge shall release the Pledging
Lender from any of its obligations under the Loan Documents and, (ii) such
Pledgee shall not be entitled to exercise any of the rights of a Lender under
the Loan Documents even though such Pledgee may have acquired ownership rights
with respect to the pledged interest through foreclosure or otherwise (unless
such Pledgee is an Eligible Assignee which has complied with the requirements of
Section 9.07(b)).

 

(j)     [Reserved].

 

(k)     Assignments of Term Loans to any Purchasing Borrower Party shall be
permitted through open market purchases and/or “Dutch auctions”, so long as any
offer to purchase or take by assignment (other than through open market
purchases) by such Purchasing Borrower Party shall have been made to all Term
Lenders, so long as (i) no Default or an Event of Default has occurred and is
continuing and (ii) the Term Loans purchased are immediately cancelled pursuant
to Section 9.07(l).

 

(l)     Upon any purchase of Loans by a Purchasing Borrower Party, such Loans
shall be immediately contributed to the Borrower, whereupon, (i) the aggregate
principal amount (calculated on the face amount thereof) of such Loans shall
automatically be cancelled and retired by the Borrower on the date of such
contribution or purchase (and, if requested by the Administrative Agent, with
respect to a contribution of Loans, any applicable contributing Lender shall
execute and deliver to the applicable Agent an Assignment and Assumption, or
such other form as may be reasonably requested by the Administrative Agent, in
respect thereof pursuant to which the respective Lender assigns its interest in
such Loans to the Borrower for immediate cancellation) and (ii) the applicable
Agent shall record such cancellation or retirement in the Register.

 

95

--------------------------------------------------------------------------------

 

 

SECTION 9.08     [Reserved].

 

SECTION 9.09     Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, after obtaining the prior written consent of the Administrative Agent,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrower or any other Loan Party, any such notice being waived by
the Borrower (on its own behalf and on behalf of each other Loan Party) to the
fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other Indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Loan Obligations
owing to such Lender hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Lender shall have made
demand under this Agreement or any other Loan Document and although such Loan
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Loan
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent and each
Lender under this Section 9.09 are in addition to other rights and remedies
(including, without limitation, other rights of setoff) that the Administrative
Agent and such Lender may have.

 

SECTION 9.10     Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the Loan
Obligations hereunder.

 

SECTION 9.11     Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission (including
portable document format) of an executed counterpart of a signature page to this
Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier or other electronic means be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier or
other electronic transmission.

 

96

--------------------------------------------------------------------------------

 

 

SECTION 9.12     Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed to be a conflict with this Agreement.
Each Loan Document was drafted with the joint participation of the respective
parties thereto and shall be construed neither against nor in favor of any
party, but rather in accordance with the fair meaning thereof.

 

SECTION 9.13     Survival. All representations and warranties made hereunder and
in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by each Agent and each Lender, regardless of any
investigation made by any Agent or any Lender or on their behalf and
notwithstanding that any Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect until the Termination Date. The provisions of Article 3 and Article 8 and
Sections 9.05, 9.08, 9.15 and 9.16 shall survive and remain in full force and
effect following the Termination Date.

 

SECTION 9.14     Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 9.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

SECTION 9.15     GOVERNING LAW.

 

(a)     THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN ANY LOAN
DOCUMENT EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)     ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS
AND APPELLATE COURTS FROM ANY THEREOF). EACH OF THE BORROWER, EACH AGENT AND
EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

 

97

--------------------------------------------------------------------------------

 

 

SECTION 9.16     WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 9.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

SECTION 9.17     Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent shall have
been notified by each Lender that each such Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Agent and each Lender and their respective successors and permitted assigns.

 

SECTION 9.18     U.S.A PATRIOT Act Notice. Each Lender that is subject to the
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower and each other Loan Party, which information includes
the name and address of the Borrower and each other Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and each other Loan Party in accordance
with the PATRIOT Act.

 

SECTION 9.19     No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby, each of Holdings and the
Borrower acknowledge and agrees that (a) the Facilities provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between Holdings
and the Borrower, on the one hand, and the Agents and the Lenders, on the other
hand, and Holdings and the Borrower are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (b) in connection with the
process leading to such transaction, each of the Agents and the Lenders is and
has been acting solely as a principal and is not the agent or fiduciary, for the
Borrower; and (c) the Agents and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and Holdings and the Borrower
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate.

 

ARTICLE X

GUARANTEES; RELEASE OF GUARANTOR

 

SECTION 10.01     Guarantee. Each of the Guarantors hereby unconditionally
guarantees, jointly and severally with each other Guarantor, to each Lender and
to the Administrative Agent and its successors and assigns, irrespective of the
validity and enforceability of this Agreement, any other Loan Document or the
obligations of the Borrower hereunder or thereunder, that: (i) the due and
punctual payment of the principal of, premium, if any, and interest on the
Loans, whether at maturity or on an interest payment date, by acceleration,
pursuant to any prepayment pursuant to Section 2.03, Change of Control Offer or
otherwise, to the extent lawful, and all other obligations of the Borrower to
the Lenders or the Administrative Agent hereunder or thereunder shall be
promptly paid in full when due, all in accordance with the terms hereof and
thereof, including all amounts payable to the Administrative Agent under Section
9.05 hereof, and (ii) in case of any extension of time of payment or renewal of
any Loans or any of such other obligations, the same shall be promptly paid in
full when due or performed in accordance with the terms of the extension or
renewal, whether at stated maturity, by acceleration or otherwise.

 

98

--------------------------------------------------------------------------------

 

 

If the Borrower fails to make any payment when due of any amount so guaranteed
for whatever reason, each Guarantor shall be obligated, jointly and severally
with each other Guarantor, to pay the same immediately. Each Guarantor hereby
agrees that its obligations hereunder shall be continuing, absolute and
unconditional, irrespective of, and shall be unaffected by, the validity,
regularity or enforceability of the Loans, this Agreement, the absence of any
action to enforce the same, any waiver or consent by any Lender or the
Administrative Agent with respect to any provisions hereof or thereof, the
recovery of any judgment against the Borrower, any action to enforce the same or
any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of such Guarantor. If any Lender or the Administrative
Agent is required by any court or otherwise to return to the Borrower or any
Guarantor, or any custodian, trustee, liquidator or other similar official
acting in relation to the Borrower or such Guarantor, any amount paid by the
Borrower or any Guarantor to the Administrative Agent or such Lender, this
Article X, to the extent theretofore discharged with respect to any Guarantee,
shall be reinstated in full force and effect. Each Guarantor agrees that it
shall not be entitled to any right of subrogation in relation to the Lenders in
respect of any obligations guaranteed hereby by such Guarantor until payment in
full of all such obligations. Each Guarantor further agrees that, as between
such Guarantor, on the one hand, and the Lenders of Loans and the Administrative
Agent on the other hand, (i) the maturity of the obligations guaranteed hereby
may be accelerated as provided in Article VII hereof for the purposes of such
Guarantee, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the obligations guaranteed hereby and (ii) in
the event of any acceleration of such obligations as provided in Article VII
hereof such obligations (whether or not due and payable) shall forthwith become
due and payable by such Guarantor, jointly and severally with each other
Guarantor, for the purpose of this Article X. In addition, without limiting the
foregoing, upon the effectiveness of an acceleration under Article VII, the
Administrative Agent may make a demand for payment on the Loans under any
Guarantee provided hereunder and not discharged.

 

SECTION 10.02     Obligations of each Guarantor Unconditional. Nothing contained
in this Article X or elsewhere in this Agreement or in any other Loan Document
is intended to or shall impair, as between each Guarantor and the Lenders, the
obligations of such Guarantor which are absolute and unconditional, to pay to
the Lenders the principal of, premium, if any, and interest on the Loans as and
when the same shall become due and payable in accordance with the provisions of
their Guarantee or is intended to or shall affect the relative rights of the
Lenders and creditors of such Guarantor, nor shall anything herein or therein
prevent the Administrative Agent or any Lender from exercising all remedies
otherwise permitted by applicable Law upon any Default under this Agreement in
respect of cash, property or securities of such Guarantor received upon the
exercise of any such remedy.

 

Upon any distribution of assets of a Guarantor referred to in this Article X,
the Administrative Agent, subject to the provisions of Article VIII, and the
Lenders shall be entitled to rely upon any order or decree made by any court of
competent jurisdiction in which such dissolution, winding up, liquidation or
reorganization proceedings are pending, or a certificate of the liquidating
trustee or agent or other person making any distribution to the Administrative
Agent or to such Lenders for the purpose of ascertaining the persons entitled to
participate in such distribution, the holders of other indebtedness of such
Guarantor, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Article X.

 

99

--------------------------------------------------------------------------------

 

 

SECTION 10.03     Release of a Guarantor. (a) If (i) all or substantially all of
the assets of any Guarantor other than Holdings or all of the Capital Stock of
any Guarantor other than Holdings is sold (including by consolidation, merger,
issuance or otherwise) or disposed of (including by liquidation, dissolution or
otherwise) by Holdings or any of its Subsidiaries, (ii) unless Holdings elects
otherwise, any Guarantor other than Holdings is designated an Unrestricted
Subsidiary in accordance with the terms of this Agreement or becomes an Excluded
Subsidiary, (iii) the Termination Date shall have occurred, or (iv) in
accordance with Section 9.01, then in each case such Guarantor or the Person
acquiring such assets (in the event of a sale or other disposition of all or
substantially all of the assets of a Guarantor), as the case may be, shall be
deemed automatically and unconditionally released and discharged from any of its
obligations under this Agreement without any further action on the part of the
Administrative Agent or any Lender.

 

SECTION 10.04     Execution and Delivery of Guarantee. The execution by each
Guarantor of this Agreement (or a joinder to this Agreement) together with an
executed guarantee substantially in the form included in Exhibit I evidences the
Guarantee of such Guarantor.

 

SECTION 10.05     Limitation on Guarantor Liability. Notwithstanding anything to
the contrary in this Article X, each Guarantor, the Administrative Agent and
each Lender hereby confirms that it is the intention of all such parties that
the Guarantee of such Guarantor not constitute a fraudulent conveyance under
applicable fraudulent conveyance provisions of the Bankruptcy Law or any
comparable provision of state law. To effectuate that intention, the
Administrative Agent, the Lenders and the Guarantors hereby irrevocably agree
that the obligations of each Guarantor under its Guarantee are limited to the
maximum amount that would not render the Guarantor’s obligations subject to
avoidance under applicable fraudulent conveyance provisions of the Bankruptcy
Law or any comparable provision of state law.

 

SECTION 10.06     Article X not to Prevent Events of Default. The failure to
make a payment on account of principal, premium, if any, or interest, if any, on
the Loans by reason of any provision in this Article X shall not be construed as
preventing the occurrence of any Event of Default under Section 7.01 hereof.

 

SECTION 10.07     Waiver by the Guarantors. To the extent permitted by
applicable Law, each Guarantor hereby irrevocably waives diligence, presentment,
demand of payment, demand of performance, filing of claims with a court in the
event of insolvency of bankruptcy of the Borrower, any right to require a
proceeding first against the Borrower, the benefit of discussion, protest,
notice and all demand whatsoever and covenants that this Guarantee shall not be
discharged except by complete performance of the obligations contained in this
Agreement, any other Loan Document and in this Article X.

 

SECTION 10.08     Subrogation and Contribution. Upon making any payment with
respect to any obligation of the Borrower under this Article, the Guarantor
making such payment shall be subrogated to the rights of the payee against the
Borrower with respect to such obligation; provided, that the Guarantor may not
enforce either any right of subrogation, or any right to receive payment in the
nature of contribution, or otherwise, from any other Guarantor, with respect to
such payment so long as any amount payable by the Borrower hereunder or under
any other Loan Document remains unpaid.

 

Each Guarantor that makes a payment under its Guarantee shall be entitled, upon
payment in full of all guaranteed obligations under this Agreement, to seek and
receive contribution from and against each other Guarantor in an amount equal to
such other Guarantor’s pro rata portion of such payment based on the respective
net assets of all the Guarantors at the time of such payment determined in
accordance with GAAP.

 

100

--------------------------------------------------------------------------------

 

 

SECTION 10.09     Stay of Acceleration. If acceleration of the time for payment
of any amount payable by the Borrower under this Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Agreement are nonetheless payable by the Guarantors hereunder forthwith on
demand by the Administrative Agent or the Lenders.

 


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

101

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

HOVNANIAN ENTERPRISES, INC., as Holdings

 

 

 

 

 

 

By:

/s/ J. Larry Sorsby

 

 

Name:   J. Larry Sorsby

Title:     Executive Vice President and Chief

Financial Officer

 

 

 

K. HOVNANIAN ENTERPRISES, INC., as Borrower

 

 

 

 

 

 

By:

/s/ J. Larry Sorsby

 

 

Name:   J. Larry Sorsby

Title:     Executive Vice President and Chief

Financial Officer

 

 

 

K. HOV IP, II, INC.

 

 

 

 

 

 

By:

/s/ Brad O’Connor

 

 

Name:   Brad O’ Connor
Title:     Authorized Officer

 

 

 

On behalf of each other entity named in Schedule 10.01 hereto 

 

 

 

 

 

By:

/s/ J. Larry Sorsby

 

 

Name:   J. Larry Sorsby

Title:     Executive Vice President and Chief

Financial Officer

 

 

 

Hovnanian – Unsecured Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 

 

 

By:

/s/ Cora Holland-Koller

 

 

Name:   Cora Holland-Koller
Title:     Banking Officer

 

 

 

Hovnanian – Unsecured Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

 

 

Signature page of Lenders on file with Administrative Agent.

 

 

Hovnanian – Unsecured Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

Initial Term Lenders

 

 

On file with Administrative Agent

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.01

 

Unrestricted Subsidiaries

 

Amber Ridge, LLC

Fair Land Title Company, Inc.

GTIS-HOV Dulles Parkway Parent LLC

GTIS-HOV Festival Lakes LLC

GTIS-HOV Greenfield Crossing Parent LLC

GTIS-HOV Holdings LLC

GTIS-HOV Leeland Station LLC

GTIS-HOV Positano LLC

GTIS-HOV Rancho 79 LLC

GTIS-HOV Residences at Dulles Parkway LLC

GTIS-HOV Residences at Greenfield Crossing LLC

GTIS-HOV Villages at Pepper Mill LLC

GTIS-HOV Warminster LLC

Homebuyers Financial USA, LLC

HovSite Catalina LLC

HovSite Churchill Club LLC

HovSite Cider Grove LLC

HovSite Firenze LLC

HovSite Greenwood Manor LLC

HovSite Hunt Club LLC

HovSite Irish Prairie LLC

HovSite Liberty Lakes LLC

HovSite Monteverde 1 & 2 LLC

HovSite Monteverde 3 & 4 LLC

HovSite Providence LLC

HovSite Southampton LLC

HovWest Land Acquisition, LLC

K. Hovnanian Amber Glen, LLC

K. Hovnanian American Mortgage, L.L.C.

K. Hovnanian at Amberley Woods, LLC

K. Hovnanian at Bradwell Estates, LLC

K. Hovnanian at Cadence Park, LLC

K. Hovnanian at Canter V, LLC

K. Hovnanian at Cedar Lane Estates, LLC

K. Hovnanian at Dominion Crossing, LLC

K. Hovnanian at Eagle Heights, LLC

K. Hovnanian at Embrey Mill, LLC

K. Hovnanian at Hunter's Pond, LLC

K. Hovnanian at Knollac Acres, LLC

K. Hovnanian at Manalapan IV, LLC

K. Hovnanian at Maple Hill LLC

K. Hovnanian at Meridian Hills, LLC

K. Hovnanian at Morris Twp II, LLC

 

 

--------------------------------------------------------------------------------

 

 

K. Hovnanian at Mystic Dunes, LLC

K. Hovnanian at North Grove Crossing, LLC

K. Hovnanian at Orchard Meadows, LLC

K. Hovnanian at Pelham's Reach, LLC

K. HOVNANIAN AT PHILADELPHIA I, L.L.C.

K. Hovnanian at Pinckney Farm, LLC

K. Hovnanian at Port Imperial Urban Renewal II, L.L.C.

K. Hovnanian at Port Imperial Urban Renewal III, L.L.C.

K. Hovnanian at Randall Highlands, LLC

K. Hovnanian at Raymond Farm, LLC

K. Hovnanian at River Hills, LLC

K. Hovnanian at Silverwood Glen, LLC

K. Hovnanian at Solare, LLC

K. HOVNANIAN AT TAMARACK SOUTH LLC

K. Hovnanian at Tanglewood Oaks, LLC

K. Hovnanian at The Highlands at Summerlake Grove, LLC

K. Hovnanian at The Meadows, LLC

K. Hovnanian at Trenton II, L.L.C.

K. Hovnanian at Trenton Urban Renewal, L.L.C.

K. Hovnanian at Valletta, LLC

K. Hovnanian at Village of Round Hill, LLC

K. Hovnanian at Waterford, LLC

K. Hovnanian at Wellsprings, LLC

K. Hovnanian at Willowsford Greens III, LLC

K. Hovnanian Building Company, LLC

K. Hovnanian Companies of Arizona, LLC

K. Hovnanian Cypress Creek, LLC

K. Hovnanian DFW Bayside, LLC

K. Hovnanian DFW Berkshire II, LLC

K. Hovnanian DFW Berkshire, LLC

K. Hovnanian DFW Carillon, LLC

K. Hovnanian DFW Commodore at Preston, LLC

K. Hovnanian DFW Heron Pond, LLC

K. Hovnanian DFW High Pointe, LLC

K. Hovnanian DFW Maxwell Creek, LLC

K. Hovnanian DFW Mustang Lakes II, LLC

K. Hovnanian DFW Mustang Lakes, LLC

K. Hovnanian DFW Parkview, LLC

K. Hovnanian DFW Richwoods, LLC

K. Hovnanian DFW Watson Creek, LLC

K. Hovnanian Homes at Bock Farm, LLC

K. Hovnanian Homes at Parkside, LLC

K. Hovnanian Homes at Willowsford Grange, LLC

K. Hovnanian Homes at Willowsford New, LLC

K. Hovnanian Homes of Delaware I, LLC

K. Hovnanian Homes of Florida I, LLC

 

 

--------------------------------------------------------------------------------

 

 

K. Hovnanian Homes of Maryland I, LLC

K. Hovnanian Homes of Maryland II, LLC

K. Hovnanian Homes of Virginia I, LLC

K. Hovnanian Houston Lakes of Bella Terra West, LLC

K. Hovnanian Houston Laurel Glen, LLC

K. Hovnanian Houston Midtown Park I, LLC

K. Hovnanian Houston Park Lakes East, LLC

K. Hovnanian Houston Parkway Trails, LLC

K. Hovnanian Houston Property III, LLC

K. Hovnanian Houston Property IV, LLC

K. Hovnanian HovWest Holdings, L.L.C.

K. Hovnanian JV Holdings, L.L.C.

K. Hovnanian JV Services Company, L.L.C.

K. Hovnanian Lake Parker, LLC

K. Hovnanian Montclaire Estates, LLC

K. Hovnanian Parkside Holdings, LLC

K. Hovnanian Parkview at Sterling Meadows, LLC

K. Hovnanian Sereno, LLC

K. Hovnanian TBD, LLC

K. Hovnanian TerraLargo, LLC

K. Hovnanian's Four Seasons at Malind Bluff, LLC

K. Hovnanian's Sonata at The Preserve, LLC

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.01

 

Initial Term Commitments

 

 

On file with Administrative Agent

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 9.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

If to any Loan Party, to Borrower at:

 

K. Hovnanian Enterprises, Inc.

c/o Hovnanian Enterprises, Inc.

110 West Front Street

P.O. Box 500

Red Bank, New Jersey 07701

Facsimile: (732) 383-2945

Attention:  Corporate Counsel

 

With copies (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

Attention: William B. Sheehan, Esq.

Facsimile: (212) 455-2502

 

and

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

Attention: Marisa D. Stavenas, Esq.

Facsimile: (212) 455-2502

 

If to the Administrative Agent, to Wilmington Trust, National Association at:

 

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention: K. Hovnanian Administrator

Facsimile: (612) 217-5651

 

If to any Lender, with a copy (which shall not constitute notice) to:

 

STROOCK & STROOCK & LAVAN LLP

180 Maiden Lane

New York, NY 10038

Attention: Kristopher M. Hansen, Esq.

Facsimile: (212) 806-6006

E-mail: khansen@stroock.com

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 10.01

 

Subsidiary Guarantors

 

ARBOR TRAILS, LLC

BUILDER SERVICES NJ, L.L.C.

BUILDER SERVICES PA, L.L.C.

EASTERN NATIONAL TITLE AGENCY, LLC

EASTERN TITLE AGENCY OF ILLINOIS, LLC

EASTERN TITLE AGENCY, INC.

F&W MECHANICAL SERVICES, L.L.C.

FOUNDERS TITLE AGENCY OF MARYLAND, L.L.C.

FOUNDERS TITLE AGENCY, INC.

GLENRISE GROVE, L.L.C.

GOVERNOR'S ABSTRACT CO., INC.

HOMEBUYERS FINANCIAL SERVICES, L.L.C.

HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.

HOVNANIAN ENTERPRISES, INC.

HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA, L.L.C.

HOVNANIAN LAND INVESTMENT GROUP OF MARYLAND, L.L.C.

HOVNANIAN LAND INVESTMENT GROUP, L.L.C.

K HOVNANIAN HOMES AT MAXWELL PLACE, L.L.C.

K. HOV IP, II, INC.

K. HOVNANIAN ABERDEEN, LLC

K. HOVNANIAN ACQUISITIONS, INC.

K. HOVNANIAN’S ASPIRE AT UNION VILLAGE, LLC

K. HOVNANIAN AT 240 MISSOURI, LLC

K. HOVNANIAN AT 4S, LLC

K. HOVNANIAN AT AIRE ON MCDOWELL, LLC

K. HOVNANIAN AT ALISO, LLC

K. HOVNANIAN AT ALLENTOWN, L.L.C.

K. HOVNANIAN AT ANDALUSIA, LLC

K. HOVNANIAN AT ASBURY PARK URBAN RENEWAL, LLC

K. HOVNANIAN AT ASHBY PLACE, LLC

K. HOVNANIAN AT AVENUE ONE, L.L.C.

K. HOVNANIAN AT BAKERSFIELD 463, L.L.C.

K. HOVNANIAN AT BARNEGAT I, L.L.C.

K. HOVNANIAN AT BARNEGAT II, L.L.C.

K. HOVNANIAN AT BEACON PARK AREA 129 II, LLC

K. HOVNANIAN AT BEACON PARK AREA 129, LLC

K. HOVNANIAN AT BEACON PARK AREA 137, LLC

K. HOVNANIAN AT BELLA LAGO, LLC

K. HOVNANIAN AT BLACKSTONE, LLC

K. HOVNANIAN DFW BLUFF CREEK, LLC

K. HOVNANIAN AT BOCA DUNES, LLC

K. HOVNANIAN AT BRANCHBURG II, LLC

K. HOVNANIAN AT BRANCHBURG, L.L.C.

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT BRANCHBURG-VOLLERS, LLC

K. HOVNANIAN AT BRENFORD STATION, LLC

K. HOVNANIAN AT BRIDGEPORT, INC.

K. HOVNANIAN AT BRIDGEWATER I, L.L.C.

K. HOVNANIAN AT BRIDGEWATER II, LLC

K. HOVNANIAN AT BURCH KOVE, LLC

K. HOVNANIAN AT CAMP HILL, L.L.C.

K. HOVNANIAN AT CAPISTRANO, L.L.C.

K. HOVNANIAN AT CARLSBAD, LLC

K. HOVNANIAN AT CATANIA, LLC

K. HOVNANIAN AT CATON'S RESERVE, LLC

K. HOVNANIAN AT CEDAR GROVE III, L.L.C.

HILLTOP AT CEDAR GROVE URBAN RENEWAL, LLC

K. HOVNANIAN AT CEDAR LANE, LLC

K. HOVNANIAN AT CHARTER WAY, LLC

K. HOVNANIAN AT CHESTERFIELD, L.L.C.

K. HOVNANIAN AT CHRISTINA COURT, LLC

K. HOVNANIAN AT CIELO, L.L.C.

K. HOVNANIAN AT COASTLINE, L.L.C.

K. HOVNANIAN AT COOSAW POINT, LLC

K. HOVNANIAN AT CORAL LAGO, LLC

K. HOVNANIAN AT CORTEZ HILL, LLC

K. HOVNANIAN AT DENVILLE, L.L.C.

K. HOVNANIAN AT DEPTFORD TOWNSHIP, L.L.C.

K. HOVNANIAN AT DOYLESTOWN, LLC

K. HOVNANIAN AT DUNELLEN URBAN RENEWAL, LLC

K. HOVNANIAN AT EAST BRANDYWINE, L.L.C.

K. HOVNANIAN AT EAST BRUNSWICK III, LLC

K. HOVNANIAN AT EAST BRUNSWICK, LLC

K. HOVNANIAN AT EAST WINDSOR, LLC

K. HOVNANIAN AT EDEN TERRACE, L.L.C.

K. HOVNANIAN AT EDGEWATER II, L.L.C.

K. HOVNANIAN AT EDGEWATER, L.L.C.

K. HOVNANIAN AT EGG HARBOR TOWNSHIP II, L.L.C.

K. HOVNANIAN AT EGG HARBOR TOWNSHIP, L.L.C.

K. HOVNANIAN AT EL DORADO RANCH II, L.L.C.

K. HOVNANIAN AT EL DORADO RANCH, L.L.C.

K. HOVNANIAN AT ESTATES AT WHEATLANDS, LLC

K. HOVNANIAN AT EVERGREEN, L.L.C.

K. HOVNANIAN AT FAIRFIELD RIDGE, LLC

K. HOVNANIAN AT FIDDYMENT RANCH, LLC

K. HOVNANIAN AT FIFTH AVENUE, L.L.C.

K. HOVNANIAN AT FLORENCE I, L.L.C.

K. HOVNANIAN AT FLORENCE II, L.L.C.

K. HOVNANIAN AT FOREST MEADOWS, L.L.C.

K. HOVNANIAN AT FOX PATH AT HAMPTON LAKE, LLC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT FRANKLIN II, L.L.C.

K. HOVNANIAN AT FRANKLIN, L.L.C.

K. HOVNANIAN AT FREEHOLD TOWNSHIP III, LLC

K. HOVNANIAN AT FRESNO, LLC

K. HOVNANIAN AT GALLERY, LLC

K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.

K. HOVNANIAN AT GILROY 60, LLC

K. HOVNANIAN AT GILROY, LLC

K. HOVNANIAN AT GREAT NOTCH, L.L.C.

K. HOVNANIAN AT HACKETTSTOWN II, L.L.C.

K. HOVNANIAN AT HAMPTON COVE, LLC

K. HOVNANIAN AT HAMPTON LAKE, LLC

K. HOVNANIAN AT HANOVER ESTATES, LLC

K. HOVNANIAN AT HERSHEY'S MILL, INC.

K. HOVNANIAN AT HIDDEN BROOK, LLC

K. HOVNANIAN AT HILLSBOROUGH, LLC

K. HOVNANIAN AT HILLTOP RESERVE II, LLC

K. HOVNANIAN AT HILLTOP RESERVE, LLC

K. HOVNANIAN AT HOWELL FORT PLAINS, LLC

K. HOVNANIAN AT HOWELL II, LLC

K. HOVNANIAN AT HOWELL, LLC

K. HOVNANIAN AT HUDSON POINTE, L.L.C.

K. HOVNANIAN AT HUNTFIELD, LLC

K. HOVNANIAN AT INDIAN WELLS, LLC

K. HOVNANIAN AT ISLAND LAKE, LLC

K. HOVNANIAN AT JACKSON I, L.L.C.

K. HOVNANIAN AT JACKSON, L.L.C.

K. HOVNANIAN AT JAEGER RANCH, LLC

K. HOVNANIAN AT JERSEY CITY IV, L.L.C.

K. HOVNANIAN AT KEYPORT, L.L.C.

K. HOVNANIAN AT LA COSTA GREENS, L.L.C.

K. HOVNANIAN AT LA LAGUNA, L.L.C.

K. HOVNANIAN AT LAKE BURDEN, LLC

K. HOVNANIAN AT LAKE LECLARE, LLC

K. HOVNANIAN AT LAKE RANCHO VIEJO, LLC

K. HOVNANIAN AT LAKE RIDGE ESTATES, LLC

K. HOVNANIAN AT LAKE TERRAPIN, L.L.C.

K. HOVNANIAN AT LEE SQUARE, L.L.C.

K. HOVNANIAN AT LENAH WOODS, LLC

K. HOVNANIAN AT LILY ORCHARD, LLC

K. HOVNANIAN AT LINK FARM, LLC

K. HOVNANIAN AT LITTLE EGG HARBOR TOWNSHIP II, L.L.C.

K. HOVNANIAN AT LITTLE EGG HARBOR, L.L.C

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP I, L.L.C.

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP II, L.L.C.

K. HOVNANIAN AT LOWER MAKEFIELD TOWNSHIP I, L.L.C.

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT LOWER MORELAND II, L.L.C.

K. HOVNANIAN AT MAGNOLIA PLACE, LLC

K. HOVNANIAN AT MAHWAH VI, INC.

K. HOVNANIAN AT MAIN STREET SQUARE, LLC

K. HOVNANIAN AT MALAN PARK, L.L.C.

K. HOVNANIAN AT MANALAPAN II, L.L.C.

K. HOVNANIAN AT MANALAPAN III, L.L.C.

K. HOVNANIAN AT MANALAPAN V, LLC

K. HOVNANIAN AT MANALAPAN VI, LLC

K. HOVNANIAN AT MANSFIELD II, L.L.C.

K. HOVNANIAN AT MANTECA, LLC

K. HOVNANIAN AT MAPLE AVENUE, L.L.C.

K. HOVNANIAN AT MARLBORO TOWNSHIP IX, L.L.C.

K. HOVNANIAN AT MARLBORO TOWNSHIP V, L.L.C.

K. HOVNANIAN AT MARLBORO VI, L.L.C.

K. HOVNANIAN AT MARPLE, LLC

K. HOVNANIAN AT MEADOWRIDGE VILLAS, LLC

K. HOVNANIAN AT MELANIE MEADOWS, LLC

K. HOVNANIAN AT MENDHAM TOWNSHIP, L.L.C.

K. HOVNANIAN AT MIDDLE TOWNSHIP II, L.L.C.

K. HOVNANIAN AT MIDDLE TOWNSHIP, L.L.C.

K. HOVNANIAN AT MIDDLETOWN II, L.L.C.

K. HOVNANIAN AT MIDDLETOWN III, LLC

K. HOVNANIAN AT MIDDLETOWN, LLC

K. HOVNANIAN AT MILLVILLE I, L.L.C.

K. HOVNANIAN AT MILLVILLE II, L.L.C.

K. HOVNANIAN AT MONROE IV, L.L.C.

K. HOVNANIAN AT MONROE NJ II, LLC

K. HOVNANIAN AT MONROE NJ III, LLC

K. HOVNANIAN AT MONROE NJ, L.L.C.

K. HOVNANIAN AT MONTANA VISTA, LLC

K. HOVNANIAN AT MONTGOMERY, LLC

K. HOVNANIAN AT MONTVALE II, LLC

K. HOVNANIAN AT MONTVALE, L.L.C.

K. HOVNANIAN AT MORRIS TWP, LLC

K. HOVNANIAN AT MUIRFIELD, LLC

K. HOVNANIAN AT NORTH BERGEN. L.L.C.

K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.

K. HOVNANIAN AT NORTH CALDWELL II, L.L.C.

K. HOVNANIAN AT NORTH CALDWELL III, L.L.C.

K. HOVNANIAN AT NORTH CALDWELL IV, L.L.C.

K. HOVNANIAN AT NORTH WILDWOOD, L.L.C.

K. HOVNANIAN AT NORTHAMPTON, L.L.C.

K. HOVNANIAN AT NORTHERN WESTCHESTER INC.

K. HOVNANIAN AT NORTHFIELD, L.L.C.

K. HOVNANIAN AT NORTHRIDGE ESTATES, LLC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT NORTON LAKE LLC

K. HOVNANIAN AT NOTTINGHAM MEADOWS, LLC

K. HOVNANIAN AT OAK POINTE, LLC

K. HOVNANIAN AT OCEAN TOWNSHIP, INC

K. HOVNANIAN AT OCEAN VIEW BEACH CLUB, LLC

K. HOVNANIAN AT OCEANPORT, L.L.C.

K. HOVNANIAN AT OLD BRIDGE, L.L.C.

K. HOVNANIAN AT PALM VALLEY, L.L.C.

K. HOVNANIAN AT PARK PASEO, LLC

K. HOVNANIAN AT PARKSIDE, LLC

K. HOVNANIAN AT PARSIPPANY, L.L.C.

K. HOVNANIAN AT PAVILION PARK, LLC

K. HOVNANIAN AT PIAZZA D'ORO, L.L.C.

K. HOVNANIAN AT PIAZZA SERENA, L.L.C

K. HOVNANIAN AT PICKETT RESERVE, LLC

K. HOVNANIAN AT PITTSGROVE, L.L.C.

K. HOVNANIAN AT PLANTATION LAKES, L.L.C.

K. HOVNANIAN AT POINTE 16, LLC

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C.

K. HOVNANIAN AT POSITANO, LLC

K. HOVNANIAN AT PRADO, L.L.C.

K. HOVNANIAN AT PRAIRIE POINTE, LLC

K. HOVNANIAN AT QUAIL CREEK, L.L.C.

K. HOVNANIAN AT RANCHO CABRILLO, LLC

K. HOVNANIAN AT RAPHO, L.L.C

K. HOVNANIAN AT REDTAIL, LLC

K. HOVNANIAN AT RESERVES AT WHEATLANDS, LLC

K. HOVNANIAN AT RESIDENCE AT DISCOVERY SQUARE, LLC

K. HOVNANIAN AT RIDGEMONT, L.L.C.

K. HOVNANIAN AT ROCK LEDGE, LLC

K. HOVNANIAN AT RODERUCK, L.L.C.

K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C.

K. HOVNANIAN AT SAGE, L.L.C.

K. HOVNANIAN AT SAGEBROOK, LLC

K. HOVNANIAN AT SANTA NELLA, LLC

K. HOVNANIAN AT SAWMILL, INC.

K. HOVNANIAN AT SEASONS LANDING, LLC

K. HOVNANIAN AT SHELDON GROVE, LLC

K. HOVNANIAN AT SHREWSBURY, LLC

K. HOVNANIAN AT SIENNA HILLS, LLC

K. HOVNANIAN AT SIGNAL HILL, LLC

K. HOVNANIAN AT SILVER SPRING, L.L.C.

K. HOVNANIAN AT SILVERSTONE, LLC

K. HOVNANIAN AT SKYE ISLE, LLC

K. HOVNANIAN AT SKYE ON MCDOWELL, LLC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT SMITHVILLE, INC.

K. HOVNANIAN AT SOMERSET, LLC

K. HOVNANIAN AT SOUTH BRUNSWICK II, LLC

K. HOVNANIAN AT SOUTH BRUNSWICK III, LLC

K. HOVNANIAN AT SOUTH BRUNSWICK, L.L.C.

K. HOVNANIAN AT SPRING ISLE, LLC

K. HOVNANIAN AT STANTON, LLC

K. HOVNANIAN AT STATION SQUARE, L.L.C.

K. HOVNANIAN AT SUMMERLAKE, LLC

K. HOVNANIAN AT SUNRIDGE PARK, LLC

K. HOVNANIAN AT SUNRISE TRAIL II, LLC

K. HOVNANIAN AT TERRA BELLA TWO, LLC

K. HOVNANIAN AT THE COMMONS AT RICHMOND HILL, LLC

K. HOVNANIAN AT THE CROSBY, LLC

K. HOVNANIAN AT THE MONARCH, L.L.C.

K. HOVNANIAN AT THE PROMENADE AT BEAVER CREEK, LLC

K. HOVNANIAN AT THOMPSON RANCH, LLC

K. HOVNANIAN AT TRAFFORD PLACE, LLC

K. HOVNANIAN AT TRAIL RIDGE, LLC

K. HOVNANIAN AT TRAMORE LLC

K. HOVNANIAN AT UPPER PROVIDENCE, LLC

K. HOVNANIAN AT UPPER UWCHLAN II, L.L.C.

K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.

K. HOVNANIAN AT VALLE DEL SOL, LLC

K. HOVNANIAN AT VENTANA LAKES, LLC

K. HOVNANIAN AT VERONA ESTATES, LLC

K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.

K. HOVNANIAN AT VERRADO CASCINA, LLC

K. HOVNANIAN AT VERRADO MARKETSIDE, LLC

K. HOVNANIAN AT VICTORVILLE, L.L.C.

K. HOVNANIAN AT VINEYARD HEIGHTS, LLC

K. HOVNANIAN AT VISTA DEL SOL, L.L.C.

K. HOVNANIAN AT WALDWICK, LLC

K. HOVNANIAN AT WALKERS GROVE, LLC

K. HOVNANIAN AT WALL DONATO, LLC

K. HOVNANIAN AT WARREN TOWNSHIP II, LLC

K. HOVNANIAN AT WARREN TOWNSHIP, L.L.C.

K. HOVNANIAN AT WATERSTONE, LLC

K. HOVNANIAN AT WAYNE IX, L.L.C.

K. HOVNANIAN AT WEST VIEW ESTATES, L.L.C.

K. HOVNANIAN AT WESTBROOK, LLC

K. HOVNANIAN AT WESTSHORE, LLC

K. HOVNANIAN AT WHEELER RANCH, LLC

K. HOVNANIAN AT WHEELER WOODS, LLC

K. HOVNANIAN AT WHITEMARSH, LLC

K. HOVNANIAN AT WILDWOOD BAYSIDE, L.L.C.

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT WOODCREEK WEST, LLC

K. HOVNANIAN AT WOOLWICH I, L.L.C.

K. HOVNANIAN BELDEN POINTE, LLC

K. HOVNANIAN BELMONT RESERVE, LLC

K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.

K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.

K. HOVNANIAN CLASSICS, L.L.C.

K. HOVNANIAN COMMUNITIES, INC.

K. HOVNANIAN COMPANIES OF CALIFORNIA, INC.

K. HOVNANIAN COMPANIES OF MARYLAND, INC.

K. HOVNANIAN COMPANIES OF NEW YORK, INC.

K. HOVNANIAN COMPANIES OF PENNSYLVANIA, INC.

K. HOVNANIAN COMPANIES OF SOUTHERN CALIFORNIA, INC.

K. HOVNANIAN COMPANIES, LLC

K. HOVNANIAN CONSTRUCTION II, INC

K. HOVNANIAN CONSTRUCTION III, INC

K. HOVNANIAN CONSTRUCTION MANAGEMENT, INC.

K. HOVNANIAN CONTRACTORS OF OHIO, LLC

K. HOVNANIAN CORNERSTONE FARMS, LLC

K. HOVNANIAN CRAFTBUILT HOMES OF SOUTH CAROLINA, L.L.C.

K. HOVNANIAN CYPRESS KEY, LLC

K. HOVNANIAN DEVELOPMENTS OF ARIZONA, INC.

K. HOVNANIAN DEVELOPMENTS OF CALIFORNIA, INC.

K. HOVNANIAN DEVELOPMENTS OF D.C., INC.

K. HOVNANIAN DEVELOPMENTS OF DELAWARE, INC.

K. HOVNANIAN DEVELOPMENTS OF GEORGIA, INC.

K. HOVNANIAN DEVELOPMENTS OF ILLINOIS, INC.

K. HOVNANIAN DEVELOPMENTS OF KENTUCKY, INC.

K. HOVNANIAN DEVELOPMENTS OF MARYLAND, INC.

K. HOVNANIAN DEVELOPMENTS OF MINNESOTA, INC.

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY II, INC.

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY, INC.

K. HOVNANIAN DEVELOPMENTS OF NEW YORK, INC.

K. HOVNANIAN DEVELOPMENTS OF NORTH CAROLINA, INC.

K. HOVNANIAN DEVELOPMENTS OF OHIO, INC.

K. HOVNANIAN DEVELOPMENTS OF PENNSYLVANIA, INC.

K. HOVNANIAN DEVELOPMENTS OF SOUTH CAROLINA, INC.

K. HOVNANIAN DEVELOPMENTS OF TEXAS, INC.

K. HOVNANIAN DEVELOPMENTS OF VIRGINIA, INC.

K. HOVNANIAN DEVELOPMENTS OF WEST VIRGINIA, INC.

K. HOVNANIAN DFW AUBURN FARMS, LLC

K. HOVNANIAN DFW BELMONT, LLC

K. HOVNANIAN DFW CREEKSIDE ESTATES II, LLC

K. HOVNANIAN DFW CREEKSIDE ESTATES, LLC

K. HOVNANIAN DFW ENCORE OF LAS COLINAS II, LLC

K. HOVNANIAN DFW ENCORE OF LAS COLINAS, LLC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN DFW HARMON FARMS, LLC

K. HOVNANIAN DFW HERITAGE CROSSING, LLC

K. HOVNANIAN DFW HOMESTEAD, LLC

K. HOVNANIAN DFW INSPIRATION, LLC

K. HOVNANIAN DFW LEXINGTON, LLC

K. HOVNANIAN DFW LIBERTY CROSSING II, LLC

K. HOVNANIAN DFW LIBERTY CROSSING, LLC

K. HOVNANIAN DFW LIGHT FARMS II, LLC

K. HOVNANIAN DFW LIGHT FARMS, LLC

K. HOVNANIAN DFW MIDTOWN PARK, LLC

K. HOVNANIAN DFW PALISADES, LLC

K. HOVNANIAN DFW PARKSIDE, LLC

K. HOVNANIAN DFW RIDGEVIEW, LLC

K. HOVNANIAN DFW SEVENTEEN LAKES, LLC

K. HOVNANIAN DFW TRAILWOOD, LLC

K. HOVNANIAN DFW VILLAS AT MUSTANG PARK, LLC

K. HOVNANIAN DFW WELLINGTON, LLC

K. HOVNANIAN DFW WILDRIDGE, LLC

K. HOVNANIAN EASTERN PENNSYLVANIA, L.L.C.

K. HOVNANIAN EDGEBROOK, LLC

K. HOVNANIAN ENTERPRISES, INC.

K. HOVNANIAN ESTATES AT FOX CHASE, LLC

K. HOVNANIAN ESTATES AT REGENCY, L.L.C.

K. HOVNANIAN ESTATES AT WEKIVA, LLC

K. HOVNANIAN FALLS POINTE, LLC

K. HOVNANIAN FIRST HOMES, L.L.C.

K. HOVNANIAN FLORIDA REALTY, L.L.C.

K. HOVNANIAN FOREST VALLEY, LLC

K. HOVNANIAN GRAND CYPRESS, LLC

K. HOVNANIAN GRANDEFIELD, LLC

K. HOVNANIAN GREAT WESTERN BUILDING COMPANY, LLC

K. HOVNANIAN GREAT WESTERN HOMES, LLC

K. HOVNANIAN HAMPTONS AT OAK CREEK II, L.L.C.

K. HOVNANIAN HIDDEN HOLLOW, LLC

K. HOVNANIAN HIGHLAND RIDGE, LLC

K. HOVNANIAN HOLDINGS NJ, L.L.C.

K. HOVNANIAN HOMES - DFW, L.L.C.

K. HOVNANIAN HOMES AT BROOK MANOR, LLC

K. HOVNANIAN HOMES AT BURKE JUNCTION, LLC

K. HOVNANIAN HOMES AT CAMP SPRINGS, L.L.C.

K. HOVNANIAN HOMES AT CREEKSIDE, LLC

K. HOVNANIAN HOMES AT GREENWAY FARM PARK TOWNS, L.L.C.

K. HOVNANIAN HOMES AT GREENWAY FARM, L.L.C.

K. HOVNANIAN HOMES AT JONES STATION 1, L.L.C.

K. HOVNANIAN HOMES AT LEIGH MILL, LLC

K. HOVNANIAN HOMES AT PENDER OAKS, LLC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN HOMES AT REEDY CREEK, LLC

K. HOVNANIAN HOMES AT RUSSETT, L.L.C.

K. HOVNANIAN HOMES AT SALT CREEK LANDING, LLC

K. HOVNANIAN HOMES AT SHELL HALL, LLC

K. HOVNANIAN HOMES AT SHENANDOAH SPRINGS, LLC

K. HOVNANIAN HOMES AT ST. JAMES PLACE, LLC

K. HOVNANIAN HOMES AT THE ABBY, LLC

K. HOVNANIAN HOMES AT THE HIGHLANDS, LLC

K. HOVNANIAN HOMES AT THE PADDOCKS, LLC

K. HOVNANIAN HOMES AT THOMPSON'S GRANT, LLC

K. HOVNANIAN HOMES AT WILLOWSFORD GRANT, LLC

K. HOVNANIAN HOMES AT WILLOWSFORD GREENS, LLC

K. HOVNANIAN HOMES NORTHERN CALIFORNIA, INC.

K. HOVNANIAN HOMES OF D.C., L.L.C.

K. HOVNANIAN HOMES OF DELAWARE, L.L.C.

K. HOVNANIAN HOMES OF GEORGIA, L.L.C.

K. HOVNANIAN HOMES OF HOUSTON, L.L.C.

K. HOVNANIAN HOMES OF LONGACRE VILLAGE, L.L.C.

K. HOVNANIAN HOMES OF MARYLAND, L.L.C.

K. HOVNANIAN HOMES OF MINNESOTA AT ARBOR CREEK, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT AUTUMN MEADOWS, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT BRYNWOOD, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT CEDAR HOLLOW, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT FOUNDER'S RIDGE, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT HARPERS STREET WOODS, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT OAKS OF OXBOW, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT REGENT'S POINT, LLC

K. HOVNANIAN HOMES OF MINNESOTA, L.L.C.

K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.

K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.

K. HOVNANIAN HOMES OF SOUTH CAROLINA, LLC

K. HOVNANIAN HOMES OF VIRGINIA, INC.

K. HOVNANIAN HOMES OF WEST VIRGINIA, L.L.C.

K. HOVNANIAN HOUSTON BAYOU OAKS AT WEST OREM, LLC

K. HOVNANIAN HOUSTON CAMBRIDGE HEIGHTS, LLC

K. HOVNANIAN HOUSTON CITY HEIGHTS, LLC

K. HOVNANIAN HOUSTON CREEK BEND, LLC

K. HOVNANIAN HOUSTON DRY CREEK VILLAGE, LLC

K. HOVNANIAN HOUSTON KATY POINTE, LLC

K. HOVNANIAN HOUSTON PROPERTY I, LLC

K. HOVNANIAN HOUSTON PROPERTY II, LLC

K. HOVNANIAN HOUSTON RIVER FARMS, LLC

K. HOVNANIAN HOUSTON SUNSET RANCH, LLC

K. HOVNANIAN HOUSTON THUNDER BAY SUBDIVISION, LLC

K. HOVNANIAN HOUSTON TRANQUILITY LAKE ESTATES, LLC

K. HOVNANIAN HOUSTON WOODSHORE, LLC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN INDIAN TRAILS, LLC

K. HOVNANIAN LADUE RESERVE, LLC

K. HOVNANIAN LAKES OF GREEN, LLC

K. HOVNANIAN LANDINGS 40S, LLC

K. HOVNANIAN LEGACY AT VIA BELLA, LLC

K. HOVNANIAN LIBERTY ON BLUFF CREEK, LLC

K. HOVNANIAN MANALAPAN ACQUISITION, LLC

K. HOVNANIAN MONARCH GROVE, LLC

K. HOVNANIAN NORTH CENTRAL ACQUISITIONS, L.L.C.

K. HOVNANIAN NORTH JERSEY ACQUISITIONS, L.L.C.

K. HOVNANIAN NORTHEAST SERVICES, L.L.C.

K. HOVNANIAN NORTHPOINTE 40S, LLC

K. HOVNANIAN NORTON PLACE, LLC

K. HOVNANIAN OF HOUSTON II, L.L.C.

K. HOVNANIAN OF OHIO, LLC

K. HOVNANIAN OHIO REALTY, L.L.C.

K. HOVNANIAN PA REAL ESTATE, INC.

K. HOVNANIAN PENNSYLVANIA ACQUISITIONS, L.L.C.

K. HOVNANIAN PORT IMPERIAL URBAN RENEWAL, INC.

K. HOVNANIAN PRESERVE AT TURTLE CREEK LLC

K. HOVNANIAN REYNOLDS RANCH, LLC

K. HOVNANIAN RIVENDALE, LLC

K. HOVNANIAN RIVERSIDE, LLC

K. HOVNANIAN SCHADY RESERVE, LLC

K. HOVNANIAN AT SEABROOK, LLC

K. HOVNANIAN SHERWOOD AT REGENCY, LLC

K. HOVNANIAN SHORE ACQUISITIONS, L.L.C.

K. HOVNANIAN AT SIERRA VISTA, LLC

K. HOVNANIAN SOUTH FORK, LLC

K. HOVNANIAN SOUTH JERSEY ACQUISITIONS, L.L.C.

K. HOVNANIAN SOUTHERN NEW JERSEY, L.L.C.

K. HOVNANIAN STERLING RANCH, LLC

K. HOVNANIAN SUMMIT HOLDINGS, L.L.C.

K. HOVNANIAN SUMMIT HOMES OF KENTUCKY, L.L.C.

K. HOVNANIAN SUMMIT HOMES OF PENNSYLVANIA, L.L.C.

K. HOVNANIAN SUMMIT HOMES OF WEST VIRGINIA, L.L.C.

K. HOVNANIAN SUMMIT HOMES, L.L.C.

K. HOVNANIAN T&C HOMES AT FLORIDA, L.L.C.

K. HOVNANIAN T&C HOMES AT ILLINOIS, L.L.C.

K. HOVNANIAN TIMBRES AT ELM CREEK, LLC

K. HOVNANIAN UNION PARK, LLC

K. HOVNANIAN VENTURE I, L.L.C.

K. HOVNANIAN AT VILLAGE CENTER, LLC

K. HOVNANIAN VILLAGE GLEN, LLC

K. HOVNANIAN WATERBURY, LLC

K. HOVNANIAN WHITE ROAD, LLC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN HOMES AT WILLOWSFORD GRANT II, LLC

K. HOVNANIAN WINDWARD HOMES, LLC

K. HOVNANIAN WOODLAND POINTE, LLC

K. HOVNANIAN WOODRIDGE PLACE, LLC

K. HOVNANIAN'S FOUR SEASONS AT BAKERSFIELD, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT BAYMONT FARMS L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT BEAUMONT, LLC

K. HOVNANIAN'S FOUR SEASONS AT BRIARGATE, LLC

K. HOVNANIAN'S FOUR SEASONS AT CHARLOTTESVILLE, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT HEMET, LLC

K. HOVNANIAN'S FOUR SEASONS AT KENT ISLAND CONDOMINIUMS, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT KENT ISLAND, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT LOS BANOS, LLC

K. HOVNANIAN'S FOUR SEASONS AT MORENO VALLEY, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT NEW KENT VINEYARDS, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT PALM SPRINGS, LLC

K. HOVNANIAN'S FOUR SEASONS AT RENAISSANCE, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT RUSH CREEK II, LLC

K. HOVNANIAN'S FOUR SEASONS AT RUSH CREEK, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT SILVER MAPLE FARM, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT ST. MARGARETS LANDING, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT THE MANOR II, LLC

K. HOVNANIAN'S FOUR SEASONS AT THE MANOR, LLC

K. HOVNANIAN'S PARKSIDE AT TOWNGATE, L.L.C.

K. HOVNANIAN'S VERANDA AT RIVERPARK II, LLC

K. HOVNANIAN'S VERANDA AT RIVERPARK, LLC

KHH SHELL HALL LOAN ACQUISITION, LLC

LANDARAMA, INC.

LAUREL HIGHLANDS, LLC

M & M AT MONROE WOODS, L.L.C.

M&M AT CHESTERFIELD, L.L.C.

M&M AT CRESCENT COURT, L.L.C.

M&M AT WEST ORANGE, L.L.C.

MATZEL & MUMFORD AT EGG HARBOR, L.L.C.

MCNJ, INC.

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF PENNSYLVANIA, L.L.C.

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF WEST VIRGINIA, L.L.C.

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C.

MM-BEACHFRONT NORTH I, LLC

NEW HOME REALTY, LLC

NEW LAND TITLE AGENCY, L.L.C.

PADDOCKS, L.L.C.

PARK TITLE COMPANY, LLC

PINE AYR, LLC

 

 

--------------------------------------------------------------------------------

 

 

RIDGEMORE UTILITY, L.L.C.

SEABROOK ACCUMULATION CORPORATION

SHELL HALL CLUB AMENITY ACQUISITION, LLC

SHELL HALL LAND ACQUISITION, LLC

STONEBROOK HOMES, INC.

TERRAPIN REALTY, L.L.C.

THE MATZEL & MUMFORD ORGANIZATION, INC

WASHINGTON HOMES, INC.

WOODMORE RESIDENTIAL, L.L.C.

WTC VENTURES, L.L.C.

ROUTE 1 AND ROUTE 522, L.L.C.

K. HOVNANIAN MAGNOLIA AT WESTSIDE, LLC

K. HOVNANIAN AT THE MEADOWS 9, LLC

K. HOVNANIAN AT SILVERSTONE G, LLC

K. HOVNANIAN AT MONTANA VISTA DOBBINS, LLC

K. HOVNANIAN DFW TRAILWOOD II, LLC

K. HOVNANIAN AT MANALAPAN CROSSING, LLC

K. HOVNANIAN AT OAKLAND, LLC

K. HOVNANIAN AT SOUTH BRUNSWICK IV, LLC

K. HOVNANIAN ASPIRE AT BELLEVUE RANCH, LLC

K. HOVNANIAN MEADOW VIEW AT MOUNTAIN HOUSE, LLC

K. HOVNANIAN WINDING BAY PRESERVE, LLC

K. HOVNANIAN AT EMBREY MILL VILLAGE, LLC

K. HOVNANIAN PROPERTIES OF RED BANK, LLC

K. HOVNANIAN DFW SANFORD PARK, LLC

K. HOVNANIAN HOUSTON TERRA DEL SOL, LLC

K. HOVNANIAN AT LAKE FLORENCE, LLC

K. HOVNANIAN DFW LIBERTY, LLC

K. HOVNANIAN AT OLD BRIDGE II, LLC

K. HOVNANIAN'S FOUR SEASONS AT BELLE TERRE, LLC

K. HOVNANIAN AT VILLAGO, LLC

K. HOVNANIAN AT SUNRISE TRAIL III, LLC

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

 

FORM OF LOAN NOTICE

 

Date: [●]

 

To:

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention: K. Hovnanian Administrator

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of January 29, 2018 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among Hovnanian Enterprises,
Inc., a Delaware corporation (“Holdings”), K. Hovnanian Enterprises, Inc., a
California corporation (the “Borrower”), each lender from time to time party
thereto, and Wilmington Trust, National Association, as Administrative Agent.

 

The Borrower hereby gives you notice pursuant to Section 2.02(a) of the Credit
Agreement that it requests (select one):

 

A Borrowing of Term Loans:

 

1.     On ____________________________________ (a Business Day).

 

2.     In the amount of $ ________________________.

 

3.     Comprised of _______________________________________.

 

(Class of Loan requested)

 

4.      To the account designated below:

 

Bank to be Credited: ________________________________.

 

Bank Address: ____________________________________.

 

Account No.: _____________________________________.

 

ABA No.: ________________________________________.

 

Reference Information: ______________________________.

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN ENTERPRISES, INC.,
as Borrower

 

 

By:______________________________
Name:
Title:

 

Exhibit A-1-2

--------------------------------------------------------------------------------

 

 

EXHIBIT A-2

 

FORM OF PREPAYMENT NOTICE

 

To:

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention: K. Hovnanian Administrator

 

Re:     Hovnanian Credit Agreement

 

Date: [●]

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of January 29, 2018 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among Hovnanian Enterprises,
Inc., a Delaware corporation (“Holdings”), K. Hovnanian Enterprises, Inc., a
California corporation (the “Borrower”), each lender from time to time party
thereto, and Wilmington Trust, National Association, as Administrative Agent.

 

The Borrower hereby gives you notice pursuant to Section 2.03(a)(i) of the
Credit Agreement that it shall be making the following prepayment of Term Loans
in accordance with the Credit Agreement:

 

(A)

Class(es) of Term Loans being prepaid:

[Initial Term Loans] [Refinancing Term

Loans] [Extended Term Loans]

      (B)

Principal amount of Term Loans being prepaid1:

$

        (C)

Date of prepayment:

 

 

[This Prepayment Notice and the obligation to make a prepayment of Term Loans
pursuant to this Prepayment Notice shall be conditioned upon the occurrence of
[_].]

 

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------

1 

Prepayments must be in a principal amount of not less than $250,000 or a whole
multiple of $50,000 in excess thereof or, in each case, if less, the entire
principal amount of Term Loans outstanding on the date of prepayment.

 

 

Exhibit A-2-1

--------------------------------------------------------------------------------

 

 

 

K. HOVNANIAN ENTERPRISES, INC.,
as Borrower

 

     

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:
Title:

 

 

 

Exhibit A-2-2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FORM OF TERM NOTE

 

Date: [●]

 

FOR VALUE RECEIVED, the undersigned, hereby promises to pay to
_____________________ or its registered assigns (the “Term Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the aggregate unpaid principal amount of each Term Loan made by the Term Lender
to the Borrower (as defined below) on the Maturity Date or at such times as
provided under that certain Credit Agreement dated as of January 29, 2018 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among Hovnanian Enterprises,
Inc., a Delaware corporation (“Holdings”), K. Hovnanian Enterprises, Inc., a
California corporation (the “Borrower”), each lender from time to time party
thereto, and Wilmington Trust, National Association, as Administrative Agent.

 

The Borrower promises to pay interest on the aggregate unpaid principal amount
of each Term Loan made by the Term Lender to the Borrower under the Credit
Agreement from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Term Lender in Dollars and in
immediately available funds. While any Event of Default set forth in
Section 7.01 of the Credit Agreement exists, with respect to the payment of any
principal, interest or fees, the applicable unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate or
rates set forth in the Credit Agreement.

 

This Term Note (this “Term Note”) is one of the Term Notes referred to in the
Credit Agreement, is entitled to the benefits thereof and under the Loan
Documents, and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Term Note is also entitled to the benefits of
the Guarantee. Upon the occurrence and continuation of one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Term Note may become, or may be declared to be, as applicable,
immediately due and payable all as provided in the Credit Agreement.

 

Term Loans made by the Term Lender shall be evidenced by one or more loan
accounts or records maintained by the Term Lender in the ordinary course of
business, and the Term Lender may also attach schedules to this Term Note and
endorse thereon the date, amount and maturity of its Term Loans and payments
with respect thereto; provided, however, that the failure of any Term Lender to
make such endorsement, notation or record or any error in such endorsement,
notation or record shall not affect the obligation of the Borrower under this
Term Note.

 

The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term Note.

 

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

[Signature Page Follows]

 

 

Exhibit B-1

 

--------------------------------------------------------------------------------

 

 

 

K. HOVNANIAN ENTERPRISES, INC.,
as Borrower

 

     

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:
Title:

 

 

 

Exhibit B-2

 

--------------------------------------------------------------------------------

 

 

TERM LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 


Amount of

Term Loan

Made

 

End of

Interest

Period

 

Amount of

Principal or

Interest Paid

This Date

 

Outstanding

Principal

Balance This

Date

 

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                                                                           

 

 

Exhibit B-3

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). It is understood and agreed that the rights and obligations of the
Assignor and the Assignee hereunder are several and not joint. Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement defined below, receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity, in each case related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:

 

______________________________________________

      2. Assignee: ______________________________________________     [and is a
Lender, an Affiliate/Approved Fund of [identify Lender]]2       3. Borrower:  K.
Hovnanian Enterprises, Inc.

 

4. Administrative Agent:   Wilmington Trust, National Association, as the
administrative agent under the Credit Agreement       5.  Credit Agreement:   
 Credit Agreement dated as of January 29, 2018 (as amended, restated, amended
and restated, extended, supplemented or otherwise modified in writing from time
to time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among Hovnanian Enterprises, Inc., a Delaware corporation
(“Holdings”), K. Hovnanian Enterprises, Inc., a California corporation (the
“Borrower”), each lender from time to time party thereto, and Wilmington Trust,
National Association, as Administrative Agent.

 

 

--------------------------------------------------------------------------------

2 

Select as applicable.

 

 

Exhibit C-1

 

--------------------------------------------------------------------------------

 

        

6.

Assigned Interest:

 

 

 

Facility Assigned

Aggregate Amount

of

Commitment/Loans

for all Lenders

Amount of

Commitment/Loans

Assigned

Percentage Assigned

of

Commitment/Loans3

Term Loan

Facility

$

$

%

 

[7.

Trade Date: __________________] 4

 

Effective Date:     _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 

Exhibit C-2

 

--------------------------------------------------------------------------------

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR
[NAME OF ASSIGNOR]

 

     

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

                  ASSIGNEE
[NAME OF ASSIGNEE]                             By:    

 

 

Title:

 

 

 

[Consented to and]5 Accepted:

 

 

K. HOVNANIAN ENTERPRISES, INC.,
as Borrower

 

   

 

 

 

 

 

 

By:

 

 

 

Name:
Title:

 

 

 

 

     

[WILMINGTON TRUST, NATIONAL

ASSOCIATION, as Administrative Agent

                    By:       Name:     Title: ]6  

 

 

 

 

--------------------------------------------------------------------------------

5 

To be included to the extent consent is required.

6   To be completed to the extent consent is otherwise required.

 

 

Exhibit C-3

 

--------------------------------------------------------------------------------

 

 

ANNEX 1 to
Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.     Representations and Warranties.

 

 

1.1     Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of Holdings, the Borrower, any of their
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by Holdings, the Borrower, any of
their Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.     Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements referred to in
Section 5.07 or delivered pursuant to Section 6.12 thereof, as applicable, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, (vi) if it is not already a Lender under the Credit
Agreement, attached to the Assignment and Assumption is an Administrative
Questionnaire in the form of Exhibit D to the Credit Agreement, and
(vii) attached to the Assignment and Assumption is any other documentation
required to be delivered by it pursuant to Section 3.01 of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations that by the terms of the Loan
Documents are required to be performed by it as a Lender.

 

2.     Payments. From and after the Effective Date referred to in this
Assignment and Assumption, the Administrative Agent shall make all payments in
respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts that have accrued to but
excluding the Effective Date and to the Assignee for amounts that have accrued
from and after the Effective Date.

 

Exhibit C-4

--------------------------------------------------------------------------------

 

 

3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and permitted assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be construed in accordance with and governed by the law of
the State of New York.

 

Exhibit C-5

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

ADMINISTRATIVE QUESTIONNAIRE

 

Deal Name:

Hovnanian Enterprises, Inc. and K. Hovnanian Enterprises, Inc. – Term Loan

Agent Address:

Wilmington Trust, N.A

Return To:

Loan Agency Middle Admin

 

50 South Sixth Street

Phone:

612-217-5649

 

Suite 1290

Fax:

612-217-5651

 

Minneapolis, MN 55402

E-mail:

LoanAgency@WilmingtonTrust.com 

 

LENDER INFORMATION:

Legal Name of Lender:

 

Legal Address:

 

Fund Manager:

         

 

 

ADMINISTRATIVE/OPERATIONS/NOTICES CONTACTS:

 

Primary Contact

Secondary Contact

Name:

   

Company:

   

Title:

   

Address:

                     

Phone:

   

Fax:

   

E-Mail Address:

   

 

 

CREDIT CONTACTS:

 

Primary Contact

Secondary Contact

Name:

   

Company:

   

Title:

   

Address:

                     

Phone:

   

Fax:

   

E-Mail Address:

   

 

Exhibit D-1

--------------------------------------------------------------------------------

 

 

DEBTDOMAIN CONTACTS:

Name:

 

Phone:

 

E-mail Address:

     

Name:

 

Phone:

 

E-mail Address:

     

Name:

 

Phone:

 

E-mail Address:

 

 

DOMESTIC WIRE INSTRUCTIONS (USD):

Currency:

 

Bank Name:

 

Swift/Routing No.:

 

Account Name:

 

Account No.:

 

FCC Account Name:

 

FCC Account No.:

 

Attention:

 

 

 

TAX FORM PROVIDED:

 

W-9

☐

W-8BEN  ☐ W-8BEN-E  ☐ W-8IMY  ☐ W-8ECI ☐ W-8EXP ☐ Other  ☐

 

 

Exhibit D-2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E-1

 

FORM OF
SECTION 3.01(f) U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of January 29, 2018 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Hovnanian
Enterprises, Inc., a Delaware corporation (“Holdings”), K. Hovnanian
Enterprises, Inc., a California corporation (the “Borrower”), each lender from
time to time party thereto, and Wilmington Trust, National Association, as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a 10-percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) or 881(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E (or any
applicable successor forms). By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
in writing and (2) the undersigned shall have at all times furnished the
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each applicable
payment is to be made to the undersigned, or in the three calendar years
preceding any such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

Exhibit E-1-3

 

--------------------------------------------------------------------------------

 

 

 

 [NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

 

 

Name:

Title:

 

 

 

 

 

 

Dated:         

 

 

Exhibit E-1-4

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E-2

 

FORM OF
SECTION 3.01(f) U.S. TAX CERTIFICATE
(For Non- U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of January 29, 2018 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Hovnanian
Enterprises, Inc., a Delaware corporation (“Holdings”), K. Hovnanian
Enterprises, Inc., a California corporation (the “Borrower”), each lender from
time to time party thereto, and Wilmington Trust, National Association, as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a 10-percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) or 881(c)(3)(B) of the Code
and (v) none of its direct or indirect partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
(or any applicable successor forms) or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or W-8BEN-E (or, in each case, any applicable successor forms)
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each applicable payment is to be made to the undersigned, or in the three
calendar years preceding any such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

Exhibit E-2-1

 

--------------------------------------------------------------------------------

 

 

 

 [NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

 

Name:

Title:

 

 

 

 

 

 

Dated:     

 

 

Exhibit E-2-2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E-3

 

FORM OF
SECTION 3.01(f) U.S. TAX CERTIFICATE
(For Non- U.S. Participants That Are Not Partnerships For U.S. Federal Income
Tax Purposes)

 

Reference is made to the Credit Agreement dated as of January 29, 2018 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Hovnanian
Enterprises, Inc., a Delaware corporation (“Holdings”), K. Hovnanian
Enterprises, Inc., a California corporation (the “Borrower”), each lender from
time to time party thereto, and Wilmington Trust, National Association, as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a 10-percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) or 881(c)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E (or any applicable
successor forms). By executing this certificate, the undersigned agrees that (1)
if the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each applicable
payment is to be made to the undersigned, or in the three calendar years
preceding any such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

Exhibit E-3-1

 

--------------------------------------------------------------------------------

 

 

 

 [NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

 

Name:

Title:

 

 

 

 

 

 

Dated:     

 

 

Exhibit E-3-2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E-4

 

FORM OF
SECTION 3.01(f) U.S. TAX CERTIFICATE
(For Non- U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of January 29, 2018 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Hovnanian
Enterprises, Inc., a Delaware corporation (“Holdings”), K. Hovnanian
Enterprises, Inc., a California corporation (the “Borrower”), each lender from
time to time party thereto, and Wilmington Trust, National Association, as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members claiming the portfolio interest exemption is
a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its direct or indirect partners/members
claiming the portfolio interest exemption is a 10-percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) or 881(c)(3)(B) of the Code
and (v) none of its direct or indirect partners/members claiming the portfolio
interest exemption is a “controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN or W-8BEN-E (or any applicable successor forms) or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E (or, in each case, any
applicable successor forms) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent in writing and (2) the undersigned shall have at all
times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each applicable payment is to be made to the undersigned, or in the three
calendar years preceding any such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

Exhibit E-4-1

 

--------------------------------------------------------------------------------

 

 

 

 [NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

 

 

Name:

Title:

 

 

 

 

 

 

Dated:     

 

 

 

Exhibit E-4-2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT G-1

 

Form of Secretary’s Certificate for the Borrower

 

K. HOVNANIAN ENTERPRISES, INC.

 

Secretary’s Certificate

 

February 1, 2018

 

The undersigned hereby certifies that he is the Secretary of K. Hovnanian
Enterprises, Inc., a California corporation (the “Issuer”), and that as such he
is authorized to execute and deliver this certificate in connection with (i) the
issuance of $[●] aggregate principal amount of 13.5% Senior Notes due 2026 (the
“2026 Notes”) and $[●] aggregate principal amount of 5.0% Senior Notes due 2040
(the “2040 Notes” and together with the 2026 Notes, the “Notes”) of the Issuer,
each guaranteed (the “Guarantees”) by Hovnanian Enterprises, Inc., a Delaware
corporation (“Hovnanian”), and certain of Hovnanian’s subsidiaries (together
with Hovnanian, the “Guarantors”) and (ii) that certain Credit Agreement dated
as of January 29, 2018 (the “Credit Agreement”), among Hovnanian, the Issuer,
the other guarantors party thereto, each lender from time to time party thereto,
and Wilmington Trust, National Association, as administrative agent, and further
certifies in his capacity as Secretary of the Issuer, and not in his individual
capacity, as follows:

 

1.     Attached hereto as Exhibit A is a true, correct and complete copy of the
Articles of Incorporation of the Issuer, and such Articles of Incorporation are
in full force and effect as of the date hereof, there having been no amendments
or other documents filed affecting such Articles of Incorporation and no such
amendment has been authorized.

 

2.     Attached hereto as Exhibit B are true, correct and complete copies of the
By-Laws of the Issuer and such By-Laws are in full force and effect as of the
date hereof, there having been no amendments affecting such By-Laws and no such
amendment has been authorized.

 

3.     No action or proceeding for the dissolution, merger, sale, consolidation
or liquidation of the Issuer, or for the sale of all or substantially all of its
assets, is pending or, to the best of my knowledge, contemplated, and neither
the Board of Directors of the Issuer nor the stockholders of the Issuer have
taken any action in preparation for any such proceeding or action.

 

4.     Attached hereto as Exhibit C is a true, correct and complete copy of the
resolutions of the Board of Directors of the Issuer adopted by the Board of
Directors of the Issuer on December 22, 2017, authorizing, among other things
(i) the offer to exchange up to $185 million principal amount of the Issuer’s
8.0% Senior Notes due 2019 and the terms of the Notes, with terms as approved by
officers or committees authorized by the Board of Directors, (ii) the execution,
delivery and performance of the Credit Agreement and the other Loan Documents
(as defined in the Credit Agreement) to which the Issuer is a party, with the
terms approved by officers authorized by the Board of Directors and (iii) all
other transactions and documents contemplated thereby and all other necessary
transactions of the Issuer in connection therewith. Such resolutions and
approvals are in full force and have not been amended or modified, revoked or
rescinded as of the date hereof and constitute the only resolutions and
approvals adopted by the Board of Directors of the Issuer, a committee thereof,
or of officers appointed by the Board of Directors of the Issuer with respect to
the Notes and the Credit Agreement.

 

 

--------------------------------------------------------------------------------

 

 

5.     Attached hereto as Exhibit D-1 and Exhibit D-2 are true, correct and
complete specimens of the forms of the global note representing the 2026 Notes
and the 2040 Notes, respectively, which have been approved by an authorized
officer of the Issuer.

 

6.     Attached hereto as Exhibit E is a true and correct copy of the
certificate of good standing or its equivalent, dated as of a recent date, as
issued by the competent authority of the State of California, certifying that
the Issuer is, as of the day of the date of issuance thereof, a valid and
subsisting legal entity.

 

7.     Schedule A to this certificate sets forth each entity that is required to
be a Guarantor of the Loans (each capitalized term as defined in the Credit
Agreement) under the terms of the Credit Agreement.

 

8.     The Indenture, dated as of February 1, 2018 (the “Indenture”), by and
among the Issuer, the Guarantors and Wilmington Trust, National Association, as
trustee, has been approved by the Issuer, and such Indenture has been executed
and delivered by an authorized officer of the Issuer.

 

9.     Each person who, as an officer of the Issuer, signed, as applicable,
(i) the Indenture, (ii) the Notes, (iii) the Credit Agreement and (iv) any other
document delivered prior to or on the date of this certificate in connection
with the Notes and the Credit Agreement (including any amendments, agreements,
undertakings or certificates delivered pursuant thereto) was, at the respective
times of such signing and the delivery of such documents and is now, duly
elected or appointed, qualified and acting as such officer, and the signatures
of such persons appearing on such documents are their genuine signatures; and
each person named below has been duly elected and now holds the office set forth
opposite his name.

 

Name

Title

Ara K. Hovnanian

Chief Executive Officer and President

J. Larry Sorsby

Executive Vice President and Chief Financial Officer

Michael Discafani

Vice President, Corporate Counsel and Secretary

David Bachstetter

Vice President, Finance and Treasurer

Brad O’Connor

Vice President, Chief Accounting Officer and Corporate Controller

 

 

Capitalized terms used herein and not otherwise defined herein are used as
defined in the Indenture or, if the context indicates otherwise, Credit
Agreement.

 

[Signature page follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, I have signed this Certificate as of the date first set
forth above.

 

 

K. HOVNANIAN ENTERPRISES, INC.

       

By:

   

Name: Michael Discafani

 

Title:   Secretary

 

 

I, David Bachstetter, Vice President, Finance and Treasurer of K. Hovnanian
Enterprises, Inc., certify that Michael Discafani is the Secretary of
K. Hovnanian Enterprises, Inc., and that the signature appearing above is his
genuine signature.

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first set forth
above.

 

 

By:

   

Name: David Bachstetter

 

Title:   Vice President, Finance and Treasurer

 

 

[K. Hovnanian – 13.0%/5.0% Senior Notes Offering and Credit Agreement dated as
of February 1, 2018 – Signature page to K. Hovnanian’s Secretary’s Certificate]

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

Articles of Incorporation of the Issuer

 

 

[See attached]

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

 

By-Laws of the Issuer

 

 

[See attached]

 

 

--------------------------------------------------------------------------------

 

 

Exhibit C

 

 

Resolutions of the Board of Directors of the Issuer

 

 

[See attached]

 

 

--------------------------------------------------------------------------------

 

 

Exhibit D-1

 

 

Form of Global Note of the 2026 Notes

 

[See attached]

 

 

--------------------------------------------------------------------------------

 

 

Exhibit D-2

 

 

Form of Global Note of the 2040 Notes

 

[See attached]

 

 

--------------------------------------------------------------------------------

 

 

Exhibit E

 

 

Certificate of Good Standing of the Issuer

 

 

[See attached]

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

Guarantor of the Loans

ARBOR TRAILS, LLC

BUILDER SERVICES NJ, L.L.C.

BUILDER SERVICES PA, L.L.C.

EASTERN NATIONAL TITLE AGENCY, LLC

EASTERN TITLE AGENCY OF ILLINOIS, LLC

EASTERN TITLE AGENCY, INC.

F&W MECHANICAL SERVICES, L.L.C.

FOUNDERS TITLE AGENCY OF MARYLAND, L.L.C.

FOUNDERS TITLE AGENCY, INC.

GLENRISE GROVE, L.L.C.

GOVERNOR'S ABSTRACT CO., INC.

HOMEBUYERS FINANCIAL SERVICES, L.L.C.

HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.

HOVNANIAN ENTERPRISES, INC.

HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA, L.L.C.

HOVNANIAN LAND INVESTMENT GROUP OF MARYLAND, L.L.C.

HOVNANIAN LAND INVESTMENT GROUP, L.L.C.

K HOVNANIAN HOMES AT MAXWELL PLACE, L.L.C.

K. HOV IP II, INC.

K. HOVNANIAN ABERDEEN, LLC

K. HOVNANIAN ACQUISITIONS, INC.

K. HOVNANIAN’S ASPIRE AT UNION VILLAGE, LLC

K. HOVNANIAN AT 240 MISSOURI, LLC

K. HOVNANIAN AT 4S, LLC

K. HOVNANIAN AT AIRE ON MCDOWELL, LLC

K. HOVNANIAN AT ALISO, LLC

K. HOVNANIAN AT ALLENTOWN, L.L.C.

K. HOVNANIAN AT ANDALUSIA, LLC

K. HOVNANIAN AT ASBURY PARK URBAN RENEWAL, LLC

K. HOVNANIAN AT ASHBY PLACE, LLC

K. HOVNANIAN AT AVENUE ONE, L.L.C.

K. HOVNANIAN AT BAKERSFIELD 463, L.L.C.

K. HOVNANIAN AT BARNEGAT I, L.L.C.

K. HOVNANIAN AT BARNEGAT II, L.L.C.

K. HOVNANIAN AT BEACON PARK AREA 129 II, LLC

K. HOVNANIAN AT BEACON PARK AREA 129, LLC

K. HOVNANIAN AT BEACON PARK AREA 137, LLC

K. HOVNANIAN AT BELLA LAGO, LLC

K. HOVNANIAN AT BLACKSTONE, LLC

K. HOVNANIAN DFW BLUFF CREEK, LLC

K. HOVNANIAN AT BOCA DUNES, LLC

K. HOVNANIAN AT BRANCHBURG II, LLC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT BRANCHBURG, L.L.C.

K. HOVNANIAN AT BRANCHBURG-VOLLERS, LLC

K. HOVNANIAN AT BRENFORD STATION, LLC

K. HOVNANIAN AT BRIDGEPORT, INC.

K. HOVNANIAN AT BRIDGEWATER I, L.L.C.

K. HOVNANIAN AT BRIDGEWATER II, LLC

K. HOVNANIAN AT BURCH KOVE, LLC

K. HOVNANIAN AT CAMP HILL, L.L.C.

K. HOVNANIAN AT CAPISTRANO, L.L.C.

K. HOVNANIAN AT CARLSBAD, LLC

K. HOVNANIAN AT CATANIA, LLC

K. HOVNANIAN AT CATON'S RESERVE, LLC

K. HOVNANIAN AT CEDAR GROVE III, L.L.C.

HILLTOP AT CEDAR GROVE URBAN RENEWAL, LLC

K. HOVNANIAN AT CEDAR LANE, LLC

K. HOVNANIAN AT CHARTER WAY, LLC

K. HOVNANIAN AT CHESTERFIELD, L.L.C.

K. HOVNANIAN AT CHRISTINA COURT, LLC

K. HOVNANIAN AT CIELO, L.L.C.

K. HOVNANIAN AT COASTLINE, L.L.C.

K. HOVNANIAN AT COOSAW POINT, LLC

K. HOVNANIAN AT CORAL LAGO, LLC

K. HOVNANIAN AT CORTEZ HILL, LLC

K. HOVNANIAN AT DENVILLE, L.L.C.

K. HOVNANIAN AT DEPTFORD TOWNSHIP, L.L.C.

K. HOVNANIAN AT DOYLESTOWN, LLC

K. HOVNANIAN AT DUNELLEN URBAN RENEWAL, LLC

K. HOVNANIAN AT EAST BRANDYWINE, L.L.C.

K. HOVNANIAN AT EAST BRUNSWICK III, LLC

K. HOVNANIAN AT EAST BRUNSWICK, LLC

K. HOVNANIAN AT EAST WINDSOR, LLC

K. HOVNANIAN AT EDEN TERRACE, L.L.C.

K. HOVNANIAN AT EDGEWATER II, L.L.C.

K. HOVNANIAN AT EDGEWATER, L.L.C.

K. HOVNANIAN AT EGG HARBOR TOWNSHIP II, L.L.C.

K. HOVNANIAN AT EGG HARBOR TOWNSHIP, L.L.C.

K. HOVNANIAN AT EL DORADO RANCH II, L.L.C.

K. HOVNANIAN AT EL DORADO RANCH, L.L.C.

K. HOVNANIAN AT ESTATES AT WHEATLANDS, LLC

K. HOVNANIAN AT EVERGREEN, L.L.C.

K. HOVNANIAN AT FAIRFIELD RIDGE, LLC

K. HOVNANIAN AT FIDDYMENT RANCH, LLC

K. HOVNANIAN AT FIFTH AVENUE, L.L.C.

K. HOVNANIAN AT FLORENCE I, L.L.C.

K. HOVNANIAN AT FLORENCE II, L.L.C.

K. HOVNANIAN AT FOREST MEADOWS, L.L.C.

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT FOX PATH AT HAMPTON LAKE, LLC

K. HOVNANIAN AT FRANKLIN II, L.L.C.

K. HOVNANIAN AT FRANKLIN, L.L.C.

K. HOVNANIAN AT FREEHOLD TOWNSHIP III, LLC

K. HOVNANIAN AT FRESNO, LLC

K. HOVNANIAN AT GALLERY, LLC

K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.

K. HOVNANIAN AT GILROY 60, LLC

K. HOVNANIAN AT GILROY, LLC

K. HOVNANIAN AT GREAT NOTCH, L.L.C.

K. HOVNANIAN AT HACKETTSTOWN II, L.L.C.

K. HOVNANIAN AT HAMPTON COVE, LLC

K. HOVNANIAN AT HAMPTON LAKE, LLC

K. HOVNANIAN AT HANOVER ESTATES, LLC

K. HOVNANIAN AT HERSHEY'S MILL, INC.

K. HOVNANIAN AT HIDDEN BROOK, LLC

K. HOVNANIAN AT HILLSBOROUGH, LLC

K. HOVNANIAN AT HILLTOP RESERVE II, LLC

K. HOVNANIAN AT HILLTOP RESERVE, LLC

K. HOVNANIAN AT HOWELL FORT PLAINS, LLC

K. HOVNANIAN AT HOWELL II, LLC

K. HOVNANIAN AT HOWELL, LLC

K. HOVNANIAN AT HUDSON POINTE, L.L.C.

K. HOVNANIAN AT HUNTFIELD, LLC

K. HOVNANIAN AT INDIAN WELLS, LLC

K. HOVNANIAN AT ISLAND LAKE, LLC

K. HOVNANIAN AT JACKSON I, L.L.C.

K. HOVNANIAN AT JACKSON, L.L.C.

K. HOVNANIAN AT JAEGER RANCH, LLC

K. HOVNANIAN AT JERSEY CITY IV, L.L.C.

K. HOVNANIAN AT KEYPORT, L.L.C.

K. HOVNANIAN AT LA COSTA GREENS, L.L.C.

K. HOVNANIAN AT LA LAGUNA, L.L.C.

K. HOVNANIAN AT LAKE BURDEN, LLC

K. HOVNANIAN AT LAKE LECLARE, LLC

K. HOVNANIAN AT LAKE RANCHO VIEJO, LLC

K. HOVNANIAN AT LAKE RIDGE ESTATES, LLC

K. HOVNANIAN AT LAKE TERRAPIN, L.L.C.

K. HOVNANIAN AT LEE SQUARE, L.L.C.

K. HOVNANIAN AT LENAH WOODS, LLC

K. HOVNANIAN AT LILY ORCHARD, LLC

K. HOVNANIAN AT LINK FARM, LLC

K. HOVNANIAN AT LITTLE EGG HARBOR TOWNSHIP II, L.L.C.

K. HOVNANIAN AT LITTLE EGG HARBOR, L.L.C

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP I, L.L.C.

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP II, L.L.C.

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT LOWER MAKEFIELD TOWNSHIP I, L.L.C.

K. HOVNANIAN AT LOWER MORELAND II, L.L.C.

K. HOVNANIAN AT MAGNOLIA PLACE, LLC

K. HOVNANIAN AT MAHWAH VI, INC.

K. HOVNANIAN AT MAIN STREET SQUARE, LLC

K. HOVNANIAN AT MALAN PARK, L.L.C.

K. HOVNANIAN AT MANALAPAN II, L.L.C.

K. HOVNANIAN AT MANALAPAN III, L.L.C.

K. HOVNANIAN AT MANALAPAN V, LLC

K. HOVNANIAN AT MANALAPAN VI, LLC

K. HOVNANIAN AT MANSFIELD II, L.L.C.

K. HOVNANIAN AT MANTECA, LLC

K. HOVNANIAN AT MAPLE AVENUE, L.L.C.

K. HOVNANIAN AT MARLBORO TOWNSHIP IX, L.L.C.

K. HOVNANIAN AT MARLBORO TOWNSHIP V, L.L.C.

K. HOVNANIAN AT MARLBORO VI, L.L.C.

K. HOVNANIAN AT MARPLE, LLC

K. HOVNANIAN AT MEADOWRIDGE VILLAS, LLC

K. HOVNANIAN AT MELANIE MEADOWS, LLC

K. HOVNANIAN AT MENDHAM TOWNSHIP, L.L.C.

K. HOVNANIAN AT MIDDLE TOWNSHIP II, L.L.C.

K. HOVNANIAN AT MIDDLE TOWNSHIP, L.L.C.

K. HOVNANIAN AT MIDDLETOWN II, L.L.C.

K. HOVNANIAN AT MIDDLETOWN III, LLC

K. HOVNANIAN AT MIDDLETOWN, LLC

K. HOVNANIAN AT MILLVILLE I, L.L.C.

K. HOVNANIAN AT MILLVILLE II, L.L.C.

K. HOVNANIAN AT MONROE IV, L.L.C.

K. HOVNANIAN AT MONROE NJ II, LLC

K. HOVNANIAN AT MONROE NJ III, LLC

K. HOVNANIAN AT MONROE NJ, L.L.C.

K. HOVNANIAN AT MONTANA VISTA, LLC

K. HOVNANIAN AT MONTGOMERY, LLC

K. HOVNANIAN AT MONTVALE II, LLC

K. HOVNANIAN AT MONTVALE, L.L.C.

K. HOVNANIAN AT MORRIS TWP, LLC

K. HOVNANIAN AT MUIRFIELD, LLC

K. HOVNANIAN AT NORTH BERGEN. L.L.C.

K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.

K. HOVNANIAN AT NORTH CALDWELL II, L.L.C.

K. HOVNANIAN AT NORTH CALDWELL III, L.L.C.

K. HOVNANIAN AT NORTH CALDWELL IV, L.L.C.

K. HOVNANIAN AT NORTH WILDWOOD, L.L.C.

K. HOVNANIAN AT NORTHAMPTON, L.L.C.

K. HOVNANIAN AT NORTHERN WESTCHESTER INC.

K. HOVNANIAN AT NORTHFIELD, L.L.C.

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT NORTHRIDGE ESTATES, LLC

K. HOVNANIAN AT NORTON LAKE LLC

K. HOVNANIAN AT NOTTINGHAM MEADOWS, LLC

K. HOVNANIAN AT OAK POINTE, LLC

K. HOVNANIAN AT OCEAN TOWNSHIP, INC

K. HOVNANIAN AT OCEAN VIEW BEACH CLUB, LLC

K. HOVNANIAN AT OCEANPORT, L.L.C.

K. HOVNANIAN AT OLD BRIDGE, L.L.C.

K. HOVNANIAN AT PALM VALLEY, L.L.C.

K. HOVNANIAN AT PARK PASEO, LLC

K. HOVNANIAN AT PARKSIDE, LLC

K. HOVNANIAN AT PARSIPPANY, L.L.C.

K. HOVNANIAN AT PAVILION PARK, LLC

K. HOVNANIAN AT PIAZZA D'ORO, L.L.C.

K. HOVNANIAN AT PIAZZA SERENA, L.L.C

K. HOVNANIAN AT PICKETT RESERVE, LLC

K. HOVNANIAN AT PITTSGROVE, L.L.C.

K. HOVNANIAN AT PLANTATION LAKES, L.L.C.

K. HOVNANIAN AT POINTE 16, LLC

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C.

K. HOVNANIAN AT POSITANO, LLC

K. HOVNANIAN AT PRADO, L.L.C.

K. HOVNANIAN AT PRAIRIE POINTE, LLC

K. HOVNANIAN AT QUAIL CREEK, L.L.C.

K. HOVNANIAN AT RANCHO CABRILLO, LLC

K. HOVNANIAN AT RAPHO, L.L.C

K. HOVNANIAN AT REDTAIL, LLC

K. HOVNANIAN AT RESERVES AT WHEATLANDS, LLC

K. HOVNANIAN AT RESIDENCE AT DISCOVERY SQUARE, LLC

K. HOVNANIAN AT RIDGEMONT, L.L.C.

K. HOVNANIAN AT ROCK LEDGE, LLC

K. HOVNANIAN AT RODERUCK, L.L.C.

K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C.

K. HOVNANIAN AT SAGE, L.L.C.

K. HOVNANIAN AT SAGEBROOK, LLC

K. HOVNANIAN AT SANTA NELLA, LLC

K. HOVNANIAN AT SAWMILL, INC.

K. HOVNANIAN AT SEASONS LANDING, LLC

K. HOVNANIAN AT SHELDON GROVE, LLC

K. HOVNANIAN AT SHREWSBURY, LLC

K. HOVNANIAN AT SIENNA HILLS, LLC

K. HOVNANIAN AT SIGNAL HILL, LLC

K. HOVNANIAN AT SILVER SPRING, L.L.C.

K. HOVNANIAN AT SILVERSTONE, LLC

K. HOVNANIAN AT SKYE ISLE, LLC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT SKYE ON MCDOWELL, LLC

K. HOVNANIAN AT SMITHVILLE, INC.

K. HOVNANIAN AT SOMERSET, LLC

K. HOVNANIAN AT SOUTH BRUNSWICK II, LLC

K. HOVNANIAN AT SOUTH BRUNSWICK III, LLC

K. HOVNANIAN AT SOUTH BRUNSWICK, L.L.C.

K. HOVNANIAN AT SPRING ISLE, LLC

K. HOVNANIAN AT STANTON, LLC

K. HOVNANIAN AT STATION SQUARE, L.L.C.

K. HOVNANIAN AT SUMMERLAKE, LLC

K. HOVNANIAN AT SUNRIDGE PARK, LLC

K. HOVNANIAN AT SUNRISE TRAIL II, LLC

K. HOVNANIAN AT TERRA BELLA TWO, LLC

K. HOVNANIAN AT THE COMMONS AT RICHMOND HILL, LLC

K. HOVNANIAN AT THE CROSBY, LLC

K. HOVNANIAN AT THE MONARCH, L.L.C.

K. HOVNANIAN AT THE PROMENADE AT BEAVER CREEK, LLC

K. HOVNANIAN AT THOMPSON RANCH, LLC

K. HOVNANIAN AT TRAFFORD PLACE, LLC

K. HOVNANIAN AT TRAIL RIDGE, LLC

K. HOVNANIAN AT TRAMORE LLC

K. HOVNANIAN AT UPPER PROVIDENCE, LLC

K. HOVNANIAN AT UPPER UWCHLAN II, L.L.C.

K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.

K. HOVNANIAN AT VALLE DEL SOL, LLC

K. HOVNANIAN AT VENTANA LAKES, LLC

K. HOVNANIAN AT VERONA ESTATES, LLC

K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.

K. HOVNANIAN AT VERRADO CASCINA, LLC

K. HOVNANIAN AT VERRADO MARKETSIDE, LLC

K. HOVNANIAN AT VICTORVILLE, L.L.C.

K. HOVNANIAN AT VINEYARD HEIGHTS, LLC

K. HOVNANIAN AT VISTA DEL SOL, L.L.C.

K. HOVNANIAN AT WALDWICK, LLC

K. HOVNANIAN AT WALKERS GROVE, LLC

K. HOVNANIAN AT WALL DONATO, LLC

K. HOVNANIAN AT WARREN TOWNSHIP II, LLC

K. HOVNANIAN AT WARREN TOWNSHIP, L.L.C.

K. HOVNANIAN AT WATERSTONE, LLC

K. HOVNANIAN AT WAYNE IX, L.L.C.

K. HOVNANIAN AT WEST VIEW ESTATES, L.L.C.

K. HOVNANIAN AT WESTBROOK, LLC

K. HOVNANIAN AT WESTSHORE, LLC

K. HOVNANIAN AT WHEELER RANCH, LLC

K. HOVNANIAN AT WHEELER WOODS, LLC

K. HOVNANIAN AT WHITEMARSH, LLC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT WILDWOOD BAYSIDE, L.L.C.

K. HOVNANIAN AT WOODCREEK WEST, LLC

K. HOVNANIAN AT WOOLWICH I, L.L.C.

K. HOVNANIAN BELDEN POINTE, LLC

K. HOVNANIAN BELMONT RESERVE, LLC

K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.

K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.

K. HOVNANIAN CLASSICS, L.L.C.

K. HOVNANIAN COMMUNITIES, INC.

K. HOVNANIAN COMPANIES OF CALIFORNIA, INC.

K. HOVNANIAN COMPANIES OF MARYLAND, INC.

K. HOVNANIAN COMPANIES OF NEW YORK, INC.

K. HOVNANIAN COMPANIES OF PENNSYLVANIA, INC.

K. HOVNANIAN COMPANIES OF SOUTHERN CALIFORNIA, INC.

K. HOVNANIAN COMPANIES, LLC

K. HOVNANIAN CONSTRUCTION II, INC

K. HOVNANIAN CONSTRUCTION III, INC

K. HOVNANIAN CONSTRUCTION MANAGEMENT, INC.

K. HOVNANIAN CONTRACTORS OF OHIO, LLC

K. HOVNANIAN CORNERSTONE FARMS, LLC

K. HOVNANIAN CRAFTBUILT HOMES OF SOUTH CAROLINA, L.L.C.

K. HOVNANIAN CYPRESS KEY, LLC

K. HOVNANIAN DEVELOPMENTS OF ARIZONA, INC.

K. HOVNANIAN DEVELOPMENTS OF CALIFORNIA, INC.

K. HOVNANIAN DEVELOPMENTS OF D.C., INC.

K. HOVNANIAN DEVELOPMENTS OF DELAWARE, INC.

K. HOVNANIAN DEVELOPMENTS OF GEORGIA, INC.

K. HOVNANIAN DEVELOPMENTS OF ILLINOIS, INC.

K. HOVNANIAN DEVELOPMENTS OF KENTUCKY, INC.

K. HOVNANIAN DEVELOPMENTS OF MARYLAND, INC.

K. HOVNANIAN DEVELOPMENTS OF MINNESOTA, INC.

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY II, INC.

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY, INC.

K. HOVNANIAN DEVELOPMENTS OF NEW YORK, INC.

K. HOVNANIAN DEVELOPMENTS OF NORTH CAROLINA, INC.

K. HOVNANIAN DEVELOPMENTS OF OHIO, INC.

K. HOVNANIAN DEVELOPMENTS OF PENNSYLVANIA, INC.

K. HOVNANIAN DEVELOPMENTS OF SOUTH CAROLINA, INC.

K. HOVNANIAN DEVELOPMENTS OF TEXAS, INC.

K. HOVNANIAN DEVELOPMENTS OF VIRGINIA, INC.

K. HOVNANIAN DEVELOPMENTS OF WEST VIRGINIA, INC.

K. HOVNANIAN DFW AUBURN FARMS, LLC

K. HOVNANIAN DFW BELMONT, LLC

K. HOVNANIAN DFW CREEKSIDE ESTATES II, LLC

K. HOVNANIAN DFW CREEKSIDE ESTATES, LLC

K. HOVNANIAN DFW ENCORE OF LAS COLINAS II, LLC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN DFW ENCORE OF LAS COLINAS, LLC

K. HOVNANIAN DFW HARMON FARMS, LLC

K. HOVNANIAN DFW HERITAGE CROSSING, LLC

K. HOVNANIAN DFW HOMESTEAD, LLC

K. HOVNANIAN DFW INSPIRATION, LLC

K. HOVNANIAN DFW LEXINGTON, LLC

K. HOVNANIAN DFW LIBERTY CROSSING II, LLC

K. HOVNANIAN DFW LIBERTY CROSSING, LLC

K. HOVNANIAN DFW LIGHT FARMS II, LLC

K. HOVNANIAN DFW LIGHT FARMS, LLC

K. HOVNANIAN DFW MIDTOWN PARK, LLC

K. HOVNANIAN DFW PALISADES, LLC

K. HOVNANIAN DFW PARKSIDE, LLC

K. HOVNANIAN DFW RIDGEVIEW, LLC

K. HOVNANIAN DFW SEVENTEEN LAKES, LLC

K. HOVNANIAN DFW TRAILWOOD, LLC

K. HOVNANIAN DFW VILLAS AT MUSTANG PARK, LLC

K. HOVNANIAN DFW WELLINGTON, LLC

K. HOVNANIAN DFW WILDRIDGE, LLC

K. HOVNANIAN EASTERN PENNSYLVANIA, L.L.C.

K. HOVNANIAN EDGEBROOK, LLC

K. HOVNANIAN ENTERPRISES, INC.

K. HOVNANIAN ESTATES AT FOX CHASE, LLC

K. HOVNANIAN ESTATES AT REGENCY, L.L.C.

K. HOVNANIAN ESTATES AT WEKIVA, LLC

K. HOVNANIAN FALLS POINTE, LLC

K. HOVNANIAN FIRST HOMES, L.L.C.

K. HOVNANIAN FLORIDA REALTY, L.L.C.

K. HOVNANIAN FOREST VALLEY, LLC

K. HOVNANIAN GRAND CYPRESS, LLC

K. HOVNANIAN GRANDEFIELD, LLC

K. HOVNANIAN GREAT WESTERN BUILDING COMPANY, LLC

K. HOVNANIAN GREAT WESTERN HOMES, LLC

K. HOVNANIAN HAMPTONS AT OAK CREEK II, L.L.C.

K. HOVNANIAN HIDDEN HOLLOW, LLC

K. HOVNANIAN HIGHLAND RIDGE, LLC

K. HOVNANIAN HOLDINGS NJ, L.L.C.

K. HOVNANIAN HOMES - DFW, L.L.C.

K. HOVNANIAN HOMES AT BROOK MANOR, LLC

K. HOVNANIAN HOMES AT BURKE JUNCTION, LLC

K. HOVNANIAN HOMES AT CAMP SPRINGS, L.L.C.

K. HOVNANIAN HOMES AT CREEKSIDE, LLC

K. HOVNANIAN HOMES AT GREENWAY FARM PARK TOWNS, L.L.C.

K. HOVNANIAN HOMES AT GREENWAY FARM, L.L.C.

K. HOVNANIAN HOMES AT JONES STATION 1, L.L.C.

K. HOVNANIAN HOMES AT LEIGH MILL, LLC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN HOMES AT PENDER OAKS, LLC

K. HOVNANIAN HOMES AT REEDY CREEK, LLC

K. HOVNANIAN HOMES AT RUSSETT, L.L.C.

K. HOVNANIAN HOMES AT SALT CREEK LANDING, LLC

K. HOVNANIAN HOMES AT SHELL HALL, LLC

K. HOVNANIAN HOMES AT SHENANDOAH SPRINGS, LLC

K. HOVNANIAN HOMES AT ST. JAMES PLACE, LLC

K. HOVNANIAN HOMES AT THE ABBY, LLC

K. HOVNANIAN HOMES AT THE HIGHLANDS, LLC

K. HOVNANIAN HOMES AT THE PADDOCKS, LLC

K. HOVNANIAN HOMES AT THOMPSON'S GRANT, LLC

K. HOVNANIAN HOMES AT WILLOWSFORD GRANT, LLC

K. HOVNANIAN HOMES AT WILLOWSFORD GREENS, LLC

K. HOVNANIAN HOMES NORTHERN CALIFORNIA, INC.

K. HOVNANIAN HOMES OF D.C., L.L.C.

K. HOVNANIAN HOMES OF DELAWARE, L.L.C.

K. HOVNANIAN HOMES OF GEORGIA, L.L.C.

K. HOVNANIAN HOMES OF HOUSTON, L.L.C.

K. HOVNANIAN HOMES OF LONGACRE VILLAGE, L.L.C.

K. HOVNANIAN HOMES OF MARYLAND, L.L.C.

K. HOVNANIAN HOMES OF MINNESOTA AT ARBOR CREEK, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT AUTUMN MEADOWS, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT BRYNWOOD, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT CEDAR HOLLOW, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT FOUNDER'S RIDGE, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT HARPERS STREET WOODS, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT OAKS OF OXBOW, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT REGENT'S POINT, LLC

K. HOVNANIAN HOMES OF MINNESOTA, L.L.C.

K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.

K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.

K. HOVNANIAN HOMES OF SOUTH CAROLINA, LLC

K. HOVNANIAN HOMES OF VIRGINIA, INC.

K. HOVNANIAN HOMES OF WEST VIRGINIA, L.L.C.

K. HOVNANIAN HOUSTON BAYOU OAKS AT WEST OREM, LLC

K. HOVNANIAN HOUSTON CAMBRIDGE HEIGHTS, LLC

K. HOVNANIAN HOUSTON CITY HEIGHTS, LLC

K. HOVNANIAN HOUSTON CREEK BEND, LLC

K. HOVNANIAN HOUSTON DRY CREEK VILLAGE, LLC

K. HOVNANIAN HOUSTON KATY POINTE, LLC

K. HOVNANIAN HOUSTON PROPERTY I, LLC

K. HOVNANIAN HOUSTON PROPERTY II, LLC

K. HOVNANIAN HOUSTON RIVER FARMS, LLC

K. HOVNANIAN HOUSTON SUNSET RANCH, LLC

K. HOVNANIAN HOUSTON THUNDER BAY SUBDIVISION, LLC

K. HOVNANIAN HOUSTON TRANQUILITY LAKE ESTATES, LLC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN HOUSTON WOODSHORE, LLC

K. HOVNANIAN INDIAN TRAILS, LLC

K. HOVNANIAN LADUE RESERVE, LLC

K. HOVNANIAN LAKES OF GREEN, LLC

K. HOVNANIAN LANDINGS 40S, LLC

K. HOVNANIAN LEGACY AT VIA BELLA, LLC

K. HOVNANIAN LIBERTY ON BLUFF CREEK, LLC

K. HOVNANIAN MANALAPAN ACQUISITION, LLC

K. HOVNANIAN MONARCH GROVE, LLC

K. HOVNANIAN NORTH CENTRAL ACQUISITIONS, L.L.C.

K. HOVNANIAN NORTH JERSEY ACQUISITIONS, L.L.C.

K. HOVNANIAN NORTHEAST SERVICES, L.L.C.

K. HOVNANIAN NORTHPOINTE 40S, LLC

K. HOVNANIAN NORTON PLACE, LLC

K. HOVNANIAN OF HOUSTON II, L.L.C.

K. HOVNANIAN OF OHIO, LLC

K. HOVNANIAN OHIO REALTY, L.L.C.

K. HOVNANIAN PA REAL ESTATE, INC.

K. HOVNANIAN PENNSYLVANIA ACQUISITIONS, L.L.C.

K. HOVNANIAN PORT IMPERIAL URBAN RENEWAL, INC.

K. HOVNANIAN PRESERVE AT TURTLE CREEK LLC

K. HOVNANIAN REYNOLDS RANCH, LLC

K. HOVNANIAN RIVENDALE, LLC

K. HOVNANIAN RIVERSIDE, LLC

K. HOVNANIAN SCHADY RESERVE, LLC

K. HOVNANIAN AT SEABROOK, LLC

K. HOVNANIAN SHERWOOD AT REGENCY, LLC

K. HOVNANIAN SHORE ACQUISITIONS, L.L.C.

K. HOVNANIAN AT SIERRA VISTA, LLC

K. HOVNANIAN SOUTH FORK, LLC

K. HOVNANIAN SOUTH JERSEY ACQUISITIONS, L.L.C.

K. HOVNANIAN SOUTHERN NEW JERSEY, L.L.C.

K. HOVNANIAN STERLING RANCH, LLC

K. HOVNANIAN SUMMIT HOLDINGS, L.L.C.

K. HOVNANIAN SUMMIT HOMES OF KENTUCKY, L.L.C.

K. HOVNANIAN SUMMIT HOMES OF PENNSYLVANIA, L.L.C.

K. HOVNANIAN SUMMIT HOMES OF WEST VIRGINIA, L.L.C.

K. HOVNANIAN SUMMIT HOMES, L.L.C.

K. HOVNANIAN T&C HOMES AT FLORIDA, L.L.C.

K. HOVNANIAN T&C HOMES AT ILLINOIS, L.L.C.

K. HOVNANIAN TIMBRES AT ELM CREEK, LLC

K. HOVNANIAN UNION PARK, LLC

K. HOVNANIAN VENTURE I, L.L.C.

K. HOVNANIAN AT VILLAGE CENTER, LLC

K. HOVNANIAN VILLAGE GLEN, LLC

K. HOVNANIAN WATERBURY, LLC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN WHITE ROAD, LLC

K. HOVNANIAN HOMES AT WILLOWSFORD GRANT II, LLC

K. HOVNANIAN WINDWARD HOMES, LLC

K. HOVNANIAN WOODLAND POINTE, LLC

K. HOVNANIAN WOODRIDGE PLACE, LLC

K. HOVNANIAN'S FOUR SEASONS AT BAKERSFIELD, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT BAYMONT FARMS L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT BEAUMONT, LLC

K. HOVNANIAN'S FOUR SEASONS AT BRIARGATE, LLC

K. HOVNANIAN'S FOUR SEASONS AT CHARLOTTESVILLE, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT HEMET, LLC

K. HOVNANIAN'S FOUR SEASONS AT KENT ISLAND CONDOMINIUMS, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT KENT ISLAND, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT LOS BANOS, LLC

K. HOVNANIAN'S FOUR SEASONS AT MORENO VALLEY, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT NEW KENT VINEYARDS, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT PALM SPRINGS, LLC

K. HOVNANIAN'S FOUR SEASONS AT RENAISSANCE, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT RUSH CREEK II, LLC

K. HOVNANIAN'S FOUR SEASONS AT RUSH CREEK, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT SILVER MAPLE FARM, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT ST. MARGARETS LANDING, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT THE MANOR II, LLC

K. HOVNANIAN'S FOUR SEASONS AT THE MANOR, LLC

K. HOVNANIAN'S PARKSIDE AT TOWNGATE, L.L.C.

K. HOVNANIAN'S VERANDA AT RIVERPARK II, LLC

K. HOVNANIAN'S VERANDA AT RIVERPARK, LLC

KHH SHELL HALL LOAN ACQUISITION, LLC

LANDARAMA, INC.

LAUREL HIGHLANDS, LLC

M & M AT MONROE WOODS, L.L.C.

M&M AT CHESTERFIELD, L.L.C.

M&M AT CRESCENT COURT, L.L.C.

M&M AT WEST ORANGE, L.L.C.

MATZEL & MUMFORD AT EGG HARBOR, L.L.C.

MCNJ, INC.

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF PENNSYLVANIA, L.L.C.

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF WEST VIRGINIA, L.L.C.

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C.

MM-BEACHFRONT NORTH I, LLC

NEW HOME REALTY, LLC

NEW LAND TITLE AGENCY, L.L.C.

PADDOCKS, L.L.C.

PARK TITLE COMPANY, LLC

 

 

--------------------------------------------------------------------------------

 

 

PINE AYR, LLC

RIDGEMORE UTILITY, L.L.C.

SEABROOK ACCUMULATION CORPORATION

SHELL HALL CLUB AMENITY ACQUISITION, LLC

SHELL HALL LAND ACQUISITION, LLC

STONEBROOK HOMES, INC.

TERRAPIN REALTY, L.L.C.

THE MATZEL & MUMFORD ORGANIZATION, INC

WASHINGTON HOMES, INC.

WOODMORE RESIDENTIAL, L.L.C.

WTC VENTURES, L.L.C.

ROUTE 1 AND ROUTE 522, L.L.C.

K. HOVNANIAN MAGNOLIA AT WESTSIDE, LLC

K. HOVNANIAN AT THE MEADOWS 9, LLC

K. HOVNANIAN AT SILVERSTONE G, LLC

K. HOVNANIAN AT MONTANA VISTA DOBBINS, LLC

K. HOVNANIAN DFW TRAILWOOD II, LLC

K. HOVNANIAN AT MANALAPAN CROSSING, LLC

K. HOVNANIAN AT OAKLAND, LLC

K. HOVNANIAN AT SOUTH BRUNSWICK IV, LLC

K. HOVNANIAN ASPIRE AT BELLEVUE RANCH, LLC

K. HOVNANIAN MEADOW VIEW AT MOUNTAIN HOUSE, LLC

K. HOVNANIAN WINDING BAY PRESERVE, LLC

K. HOVNANIAN AT EMBREY MILL VILLAGE, LLC

K. HOVNANIAN PROPERTIES OF RED BANK, LLC

K. HOVNANIAN DFW SANFORD PARK, LLC

K. HOVNANIAN HOUSTON TERRA DEL SOL, LLC

K. HOVNANIAN AT LAKE FLORENCE, LLC

K. HOVNANIAN DFW LIBERTY, LLC

K. HOVNANIAN AT OLD BRIDGE II, LLC

K. HOVNANIAN'S FOUR SEASONS AT BELLE TERRE, LLC

K. HOVNANIAN AT VILLAGO, LLC

K. HOVNANIAN AT SUNRISE TRAIL III, LLC7

 

 

 

--------------------------------------------------------------------------------

7 K. Hovnanian at Sunrise Trail III, LLC will not guarantee the Notes.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT G-2

 

Form of Secretary’s Certificate
for the OTHER LOAN PARTIES

 


HOVNANIAN ENTERPRISES, INC.

 

Secretary’s Certificate

 

February 1, 2018

 

The undersigned hereby certifies that he is the Secretary of Hovnanian
Enterprises, Inc., a Delaware corporation (“Hovnanian”), and of each of the
subsidiary guarantors listed on Schedule A hereto (the “Subsidiary Guarantors”
and, together with Hovnanian, the “Guarantors”), and that as such he is
authorized to execute and deliver this certificate in connection with (i) the
issuance of $[●] aggregate principal amount of 13.5% Senior Notes due 2026 (the
“2026 Notes”) and $[●] aggregate principal amount of 5.0% Senior Notes due 2040
(the “2040 Notes” and together with the 2026 Notes, the “Notes”) of K. Hovnanian
Enterprises, Inc., a California corporation (the “Issuer”), each guaranteed (the
“Guarantees”) by the Guarantors and (ii) that certain Credit Agreement dated as
of January 29, 2018 (the “Credit Agreement”), among Hovnanian, the Issuer, the
other guarantors party thereto, each lender from time to time party thereto, and
Wilmington Trust, National Association, as administrative agent, and further
certifies in his capacity as Secretary of Hovnanian and the Subsidiary
Guarantors, and not in his individual capacity, on behalf of Hovnanian and the
Subsidiary Guarantors, as follows:

 

1.     Attached hereto as Exhibit A are true, correct and complete copies of the
Certificate of Incorporation, Articles of Incorporation or Articles of
Organization, as applicable, for each of Hovnanian and the Subsidiary Guarantors
listed on Schedule B hereto (which includes all of Hovnanian’s significant
subsidiaries within the meaning set forth in Rule 1-02 of Regulation S-X under
the Exchange Act) (the “Covered Guarantors”) and such Certificate of
Incorporation, Articles of Incorporation and Certificate of Formation are in
full force and effect as of the date hereof, there having been no amendments or
other documents filed affecting such Certificate of Incorporation, Articles of
Incorporation or Articles of Organization of Hovnanian or the Covered Guarantors
and no such amendment has been authorized.

 

2.     Attached hereto as Exhibit B are true, correct and complete copies of the
By-Laws or the Limited Liability Company Agreements, as applicable, of Hovnanian
and the Covered Guarantors, such By-Laws and Limited Liability Company
Agreements are in full force and effect as of the date hereof, there having been
no amendments affecting such By-Laws or Limited Liability Company Agreements and
no such amendment has been authorized.

 

3.     No action or proceeding for the dissolution, merger, sale, consolidation
or liquidation of Hovnanian or the Covered Guarantors, or for the sale of all or
substantially all of its assets, is pending or, to the best of my knowledge,
contemplated, and neither the Board of Directors of Hovnanian or the Covered
Guarantors nor the stockholders of Hovnanian or the Covered Guarantors have
taken any action in preparation for any such proceeding or action.

 

 

--------------------------------------------------------------------------------

 

 

4.     Attached hereto as Exhibit C-1, Exhibit C-2 and Exhibit C-3,
respectively, are true, correct and complete copies of (i) the resolutions of
the Board of Directors of Hovnanian adopted on December 15, 2017, (ii) the
resolutions of the Board of Directors of the Subsidiary Guarantors, other than
K. HOV IP II, Inc., (or such Subsidiary Guarantors’ ultimate managing member or
sole member, as applicable) adopted on January [●], 2018 and (iii) the
resolutions of the Board of Directors of K. HOV IP II, Inc. adopted on
January [●], 2018, in each case authorizing the Guarantees, the guarantees of
the Loan Obligations (as defined in the Credit Agreement) and the terms of such
guarantees, other transactions related to the foregoing, including the
execution, delivery and performance of the Credit Agreement and the other Loan
Documents (as defined in the Credit Agreement) to which each applicable
Guarantor is a party and all other transactions and documents contemplated
thereby, and all other necessary transactions of Hovnanian and the Subsidiary
Guarantors in connection therewith and contemplated thereby. Such resolutions
and approvals are in full force and have not been amended or modified, revoked
or rescinded as of the date hereof and constitute the only resolutions and
approvals adopted by the Board of Directors of Hovnanian, a committee thereof,
or of officers appointed by the Board of Directors of Hovnanian, and of such
Subsidiary Guarantors (or such Subsidiary Guarantors’ ultimate managing member
or sole member, as applicable) with respect to the Indenture, the Guarantees and
the Credit Agreement.

 

5.     Attached hereto as Exhibit D-1 and D-2 are true, correct and complete
specimens of the forms of the Guarantees of the 2026 Notes and 2040 Notes,
respectively, which have been approved by an authorized officer of each of the
Guarantors.

 

6.     Attached hereto as Exhibit E are true and correct copies of the
certificates of good standing, or its equivalent, dated as of a recent date, as
issued by the competent authorities of the state of incorporation of Hovnanian
and each Covered Guarantor certifying that each of Hovnanian or the Covered
Guarantors, as applicable, is, as of the day of the date of issuance, a valid
and subsisting legal entity.

 

7.     The Indenture, dated as of February 1, 2018 (the “Indenture”), by and
among the Issuer, the Guarantors and Wilmington Trust, National Association, as
trustee, has been approved by each of the Guarantors, and such Indenture has
been executed and delivered by an authorized officer of each of the Guarantors.

 

8.     Each person who, as an officer of the Guarantors signed, as applicable,
(i) the Indenture, (ii) the Guarantees, (iii) the Credit Agreement and (iv) any
other document delivered prior to or on the date of this Certificate in
connection with the Indenture or the Credit Agreement (including any amendments,
agreements, undertakings or certificates delivered pursuant thereto) was, at the
respective times of such signing and the delivery of such documents and is now,
duly elected or appointed, qualified and acting as such officer, and the
signatures of such persons appearing on such documents are their genuine
signatures; and each person named below has been duly elected and now holds the
office set forth opposite his or her name.

 

Name

Title

   

Ara K. Hovnanian

Chief Executive Officer and President (in the case of Hovnanian and all
Subsidiary Guarantors except K. Hov IP II, Inc.)

 

 

--------------------------------------------------------------------------------

 

 

Name Title    

J. Larry Sorsby

Executive Vice President and Chief Financial Officer (in the case of Hovnanian
and all Subsidiary Guarantors except K. Hov IP II, Inc.)

   

Michael Discafani

(i) Vice President, Corporate Counsel and Secretary (in the case of Hovnanian
and all Subsidiary Guarantors except K. Hov IP II, Inc.) and (ii) Vice President
and Secretary of K. Hov IP II, Inc.

   

David Bachstetter

(i) Vice President, Finance and Treasurer (in the case of Hovnanian and all
Subsidiary Guarantors except K. Hov IP II, Inc.) and (ii) Chief Executive
Officer and Treasurer of K. Hov IP II, Inc.

   

Brad O’Connor

(i) Vice President, Chief Accounting Officer and Corporate Controller (in the
case of Hovnanian and all Subsidiary Guarantors except K. Hov IP II, Inc.) and
(ii) Chief Financial Officer and President of K. Hov IP II, Inc.

 

 

Capitalized terms used herein and not otherwise defined herein are used as
defined in the Indenture or Credit Agreement, as applicable.

 

[Signature pages follow]

 

 

--------------------------------------------------------------------------------

 

      

IN WITNESS WHEREOF, I have signed this Certificate as of the date first set
forth above.

 

 

HOVNANIAN ENTERPRISES, INC.

   

By:

   

Name: Michael Discafani

 

Title:   Secretary

 

 

SUBSIDIARY GUARANTORS (as listed on Schedule A hereto) (other than K. Hov IP II,
Inc.)

   

By:

   

Name: Michael Discafani

 

Title:   Secretary

 

 

K. HOV IP II, INC.

       

By:

   

Name: Michael Discafani

 

Title:   Secretary

 

 

--------------------------------------------------------------------------------

 

 

I, David Bachstetter, Vice President, Finance and Treasurer of Hovnanian
Enterprises, Inc. and of the Subsidiary Guarantors (other than K. Hov IP II,
Inc.) and Chief Executive Officer and Treasurer of K. Hov IP II, Inc., certify
that Michael Discafani is the Secretary of Hovnanian Enterprises, Inc. and of
each the Subsidiary Guarantors, and the signature appearing above is his genuine
signature.

 

IN WITNESS WHEREOF, I have signed this certificate as of the date first set
forth above.

 

 

HOVNANIAN ENTERPRISES, INC.

   

By:

   

Name: David Bachstetter

 

Title:   Vice President, Finance and Treasurer

 

 

SUBSIDIARY GUARANTORS (as listed on Schedule A hereto) (other than K. Hov IP II,
Inc.)

   

By:

   

Name: David Bachstetter

 

Title:   Vice President, Finance and Treasurer

 

 

K. HOV IP II, INC.

   

By:

   

Name: Brad O’Connor

 

Title:   Authorized Officer 

 

 

 

[K. Hovnanian New Notes Issuance – Signature Page to Hovnanian’s Secretary’s
Certificate]

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Articles of Incorporation or Articles of Organization of Hovnanian and the
Covered Guarantors

 

[See attached]

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

By-Laws or Limited Liability Company Agreements of Hovnanian and the Covered
Guarantors

 

[See attached]

 

 

--------------------------------------------------------------------------------

 

 

Exhibit C-1

 

Resolutions of the Board of Directors of Hovnanian

 

[See attached]

 

 

--------------------------------------------------------------------------------

 

 

Exhibit C-2

 

Resolutions of the Board of Directors of the Subsidiary Guarantors

 

[See attached]

 

 

--------------------------------------------------------------------------------

 

 

Exhibit C-3

 

Resolutions of the Board of Directors of K. HOV IP II, Inc.

 

[See attached]

 

 

--------------------------------------------------------------------------------

 

 

Exhibit D-1

 

Form of Guarantee of the 2026 Notes

 

[See attached]

 

 

--------------------------------------------------------------------------------

 

 

Exhibit D-2

 

Form of Guarantee of the 2040 Notes

 

[See attached]

 

 

--------------------------------------------------------------------------------

 

Exhibit E

 

Certificates of Good Standing of Hovnanian and the Covered Guarantors

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

Subsidiary Guarantors

ARBOR TRAILS, LLC

BUILDER SERVICES NJ, L.L.C.

BUILDER SERVICES PA, L.L.C.

EASTERN NATIONAL TITLE AGENCY, LLC

EASTERN TITLE AGENCY OF ILLINOIS, LLC

EASTERN TITLE AGENCY, INC.

F&W MECHANICAL SERVICES, L.L.C.

FOUNDERS TITLE AGENCY OF MARYLAND, L.L.C.

FOUNDERS TITLE AGENCY, INC.

GLENRISE GROVE, L.L.C.

GOVERNOR'S ABSTRACT CO., INC.

HOMEBUYERS FINANCIAL SERVICES, L.L.C.

HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.

HOVNANIAN ENTERPRISES, INC.

HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA, L.L.C.

HOVNANIAN LAND INVESTMENT GROUP OF MARYLAND, L.L.C.

HOVNANIAN LAND INVESTMENT GROUP, L.L.C.

K HOVNANIAN HOMES AT MAXWELL PLACE, L.L.C.

K. HOV IP II, INC.

K. HOVNANIAN ABERDEEN, LLC

K. HOVNANIAN ACQUISITIONS, INC.

K. HOVNANIAN’S ASPIRE AT UNION VILLAGE, LLC

K. HOVNANIAN AT 240 MISSOURI, LLC

K. HOVNANIAN AT 4S, LLC

K. HOVNANIAN AT AIRE ON MCDOWELL, LLC

K. HOVNANIAN AT ALISO, LLC

K. HOVNANIAN AT ALLENTOWN, L.L.C.

K. HOVNANIAN AT ANDALUSIA, LLC

K. HOVNANIAN AT ASBURY PARK URBAN RENEWAL, LLC

K. HOVNANIAN AT ASHBY PLACE, LLC

K. HOVNANIAN AT AVENUE ONE, L.L.C.

K. HOVNANIAN AT BAKERSFIELD 463, L.L.C.

K. HOVNANIAN AT BARNEGAT I, L.L.C.

K. HOVNANIAN AT BARNEGAT II, L.L.C.

K. HOVNANIAN AT BEACON PARK AREA 129 II, LLC

K. HOVNANIAN AT BEACON PARK AREA 129, LLC

K. HOVNANIAN AT BEACON PARK AREA 137, LLC

K. HOVNANIAN AT BELLA LAGO, LLC

K. HOVNANIAN AT BLACKSTONE, LLC

K. HOVNANIAN DFW BLUFF CREEK, LLC

K. HOVNANIAN AT BOCA DUNES, LLC

K. HOVNANIAN AT BRANCHBURG II, LLC

K. HOVNANIAN AT BRANCHBURG, L.L.C.

K. HOVNANIAN AT BRANCHBURG-VOLLERS, LLC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT BRENFORD STATION, LLC

K. HOVNANIAN AT BRIDGEPORT, INC.

K. HOVNANIAN AT BRIDGEWATER I, L.L.C.

K. HOVNANIAN AT BRIDGEWATER II, LLC

K. HOVNANIAN AT BURCH KOVE, LLC

K. HOVNANIAN AT CAMP HILL, L.L.C.

K. HOVNANIAN AT CAPISTRANO, L.L.C.

K. HOVNANIAN AT CARLSBAD, LLC

K. HOVNANIAN AT CATANIA, LLC

K. HOVNANIAN AT CATON'S RESERVE, LLC

K. HOVNANIAN AT CEDAR GROVE III, L.L.C.

HILLTOP AT CEDAR GROVE URBAN RENEWAL, LLC

K. HOVNANIAN AT CEDAR LANE, LLC

K. HOVNANIAN AT CHARTER WAY, LLC

K. HOVNANIAN AT CHESTERFIELD, L.L.C.

K. HOVNANIAN AT CHRISTINA COURT, LLC

K. HOVNANIAN AT CIELO, L.L.C.

K. HOVNANIAN AT COASTLINE, L.L.C.

K. HOVNANIAN AT COOSAW POINT, LLC

K. HOVNANIAN AT CORAL LAGO, LLC

K. HOVNANIAN AT CORTEZ HILL, LLC

K. HOVNANIAN AT DENVILLE, L.L.C.

K. HOVNANIAN AT DEPTFORD TOWNSHIP, L.L.C.

K. HOVNANIAN AT DOYLESTOWN, LLC

K. HOVNANIAN AT DUNELLEN URBAN RENEWAL, LLC

K. HOVNANIAN AT EAST BRANDYWINE, L.L.C.

K. HOVNANIAN AT EAST BRUNSWICK III, LLC

K. HOVNANIAN AT EAST BRUNSWICK, LLC

K. HOVNANIAN AT EAST WINDSOR, LLC

K. HOVNANIAN AT EDEN TERRACE, L.L.C.

K. HOVNANIAN AT EDGEWATER II, L.L.C.

K. HOVNANIAN AT EDGEWATER, L.L.C.

K. HOVNANIAN AT EGG HARBOR TOWNSHIP II, L.L.C.

K. HOVNANIAN AT EGG HARBOR TOWNSHIP, L.L.C.

K. HOVNANIAN AT EL DORADO RANCH II, L.L.C.

K. HOVNANIAN AT EL DORADO RANCH, L.L.C.

K. HOVNANIAN AT ESTATES AT WHEATLANDS, LLC

K. HOVNANIAN AT EVERGREEN, L.L.C.

K. HOVNANIAN AT FAIRFIELD RIDGE, LLC

K. HOVNANIAN AT FIDDYMENT RANCH, LLC

K. HOVNANIAN AT FIFTH AVENUE, L.L.C.

K. HOVNANIAN AT FLORENCE I, L.L.C.

K. HOVNANIAN AT FLORENCE II, L.L.C.

K. HOVNANIAN AT FOREST MEADOWS, L.L.C.

K. HOVNANIAN AT FOX PATH AT HAMPTON LAKE, LLC

K. HOVNANIAN AT FRANKLIN II, L.L.C.

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT FRANKLIN, L.L.C.

K. HOVNANIAN AT FREEHOLD TOWNSHIP III, LLC

K. HOVNANIAN AT FRESNO, LLC

K. HOVNANIAN AT GALLERY, LLC

K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.

K. HOVNANIAN AT GILROY 60, LLC

K. HOVNANIAN AT GILROY, LLC

K. HOVNANIAN AT GREAT NOTCH, L.L.C.

K. HOVNANIAN AT HACKETTSTOWN II, L.L.C.

K. HOVNANIAN AT HAMPTON COVE, LLC

K. HOVNANIAN AT HAMPTON LAKE, LLC

K. HOVNANIAN AT HANOVER ESTATES, LLC

K. HOVNANIAN AT HERSHEY'S MILL, INC.

K. HOVNANIAN AT HIDDEN BROOK, LLC

K. HOVNANIAN AT HILLSBOROUGH, LLC

K. HOVNANIAN AT HILLTOP RESERVE II, LLC

K. HOVNANIAN AT HILLTOP RESERVE, LLC

K. HOVNANIAN AT HOWELL FORT PLAINS, LLC

K. HOVNANIAN AT HOWELL II, LLC

K. HOVNANIAN AT HOWELL, LLC

K. HOVNANIAN AT HUDSON POINTE, L.L.C.

K. HOVNANIAN AT HUNTFIELD, LLC

K. HOVNANIAN AT INDIAN WELLS, LLC

K. HOVNANIAN AT ISLAND LAKE, LLC

K. HOVNANIAN AT JACKSON I, L.L.C.

K. HOVNANIAN AT JACKSON, L.L.C.

K. HOVNANIAN AT JAEGER RANCH, LLC

K. HOVNANIAN AT JERSEY CITY IV, L.L.C.

K. HOVNANIAN AT KEYPORT, L.L.C.

K. HOVNANIAN AT LA COSTA GREENS, L.L.C.

K. HOVNANIAN AT LA LAGUNA, L.L.C.

K. HOVNANIAN AT LAKE BURDEN, LLC

K. HOVNANIAN AT LAKE LECLARE, LLC

K. HOVNANIAN AT LAKE RANCHO VIEJO, LLC

K. HOVNANIAN AT LAKE RIDGE ESTATES, LLC

K. HOVNANIAN AT LAKE TERRAPIN, L.L.C.

K. HOVNANIAN AT LEE SQUARE, L.L.C.

K. HOVNANIAN AT LENAH WOODS, LLC

K. HOVNANIAN AT LILY ORCHARD, LLC

K. HOVNANIAN AT LINK FARM, LLC

K. HOVNANIAN AT LITTLE EGG HARBOR TOWNSHIP II, L.L.C.

K. HOVNANIAN AT LITTLE EGG HARBOR, L.L.C

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP I, L.L.C.

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP II, L.L.C.

K. HOVNANIAN AT LOWER MAKEFIELD TOWNSHIP I, L.L.C.

K. HOVNANIAN AT LOWER MORELAND II, L.L.C.

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT MAGNOLIA PLACE, LLC

K. HOVNANIAN AT MAHWAH VI, INC.

K. HOVNANIAN AT MAIN STREET SQUARE, LLC

K. HOVNANIAN AT MALAN PARK, L.L.C.

K. HOVNANIAN AT MANALAPAN II, L.L.C.

K. HOVNANIAN AT MANALAPAN III, L.L.C.

K. HOVNANIAN AT MANALAPAN V, LLC

K. HOVNANIAN AT MANALAPAN VI, LLC

K. HOVNANIAN AT MANSFIELD II, L.L.C.

K. HOVNANIAN AT MANTECA, LLC

K. HOVNANIAN AT MAPLE AVENUE, L.L.C.

K. HOVNANIAN AT MARLBORO TOWNSHIP IX, L.L.C.

K. HOVNANIAN AT MARLBORO TOWNSHIP V, L.L.C.

K. HOVNANIAN AT MARLBORO VI, L.L.C.

K. HOVNANIAN AT MARPLE, LLC

K. HOVNANIAN AT MEADOWRIDGE VILLAS, LLC

K. HOVNANIAN AT MELANIE MEADOWS, LLC

K. HOVNANIAN AT MENDHAM TOWNSHIP, L.L.C.

K. HOVNANIAN AT MIDDLE TOWNSHIP II, L.L.C.

K. HOVNANIAN AT MIDDLE TOWNSHIP, L.L.C.

K. HOVNANIAN AT MIDDLETOWN II, L.L.C.

K. HOVNANIAN AT MIDDLETOWN III, LLC

K. HOVNANIAN AT MIDDLETOWN, LLC

K. HOVNANIAN AT MILLVILLE I, L.L.C.

K. HOVNANIAN AT MILLVILLE II, L.L.C.

K. HOVNANIAN AT MONROE IV, L.L.C.

K. HOVNANIAN AT MONROE NJ II, LLC

K. HOVNANIAN AT MONROE NJ III, LLC

K. HOVNANIAN AT MONROE NJ, L.L.C.

K. HOVNANIAN AT MONTANA VISTA, LLC

K. HOVNANIAN AT MONTGOMERY, LLC

K. HOVNANIAN AT MONTVALE II, LLC

K. HOVNANIAN AT MONTVALE, L.L.C.

K. HOVNANIAN AT MORRIS TWP, LLC

K. HOVNANIAN AT MUIRFIELD, LLC

K. HOVNANIAN AT NORTH BERGEN. L.L.C.

K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.

K. HOVNANIAN AT NORTH CALDWELL II, L.L.C.

K. HOVNANIAN AT NORTH CALDWELL III, L.L.C.

K. HOVNANIAN AT NORTH CALDWELL IV, L.L.C.

K. HOVNANIAN AT NORTH WILDWOOD, L.L.C.

K. HOVNANIAN AT NORTHAMPTON, L.L.C.

K. HOVNANIAN AT NORTHERN WESTCHESTER INC.

K. HOVNANIAN AT NORTHFIELD, L.L.C.

K. HOVNANIAN AT NORTHRIDGE ESTATES, LLC

K. HOVNANIAN AT NORTON LAKE LLC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT NOTTINGHAM MEADOWS, LLC

K. HOVNANIAN AT OAK POINTE, LLC

K. HOVNANIAN AT OCEAN TOWNSHIP, INC

K. HOVNANIAN AT OCEAN VIEW BEACH CLUB, LLC

K. HOVNANIAN AT OCEANPORT, L.L.C.

K. HOVNANIAN AT OLD BRIDGE, L.L.C.

K. HOVNANIAN AT PALM VALLEY, L.L.C.

K. HOVNANIAN AT PARK PASEO, LLC

K. HOVNANIAN AT PARKSIDE, LLC

K. HOVNANIAN AT PARSIPPANY, L.L.C.

K. HOVNANIAN AT PAVILION PARK, LLC

K. HOVNANIAN AT PIAZZA D'ORO, L.L.C.

K. HOVNANIAN AT PIAZZA SERENA, L.L.C

K. HOVNANIAN AT PICKETT RESERVE, LLC

K. HOVNANIAN AT PITTSGROVE, L.L.C.

K. HOVNANIAN AT PLANTATION LAKES, L.L.C.

K. HOVNANIAN AT POINTE 16, LLC

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C.

K. HOVNANIAN AT POSITANO, LLC

K. HOVNANIAN AT PRADO, L.L.C.

K. HOVNANIAN AT PRAIRIE POINTE, LLC

K. HOVNANIAN AT QUAIL CREEK, L.L.C.

K. HOVNANIAN AT RANCHO CABRILLO, LLC

K. HOVNANIAN AT RAPHO, L.L.C

K. HOVNANIAN AT REDTAIL, LLC

K. HOVNANIAN AT RESERVES AT WHEATLANDS, LLC

K. HOVNANIAN AT RESIDENCE AT DISCOVERY SQUARE, LLC

K. HOVNANIAN AT RIDGEMONT, L.L.C.

K. HOVNANIAN AT ROCK LEDGE, LLC

K. HOVNANIAN AT RODERUCK, L.L.C.

K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C.

K. HOVNANIAN AT SAGE, L.L.C.

K. HOVNANIAN AT SAGEBROOK, LLC

K. HOVNANIAN AT SANTA NELLA, LLC

K. HOVNANIAN AT SAWMILL, INC.

K. HOVNANIAN AT SEASONS LANDING, LLC

K. HOVNANIAN AT SHELDON GROVE, LLC

K. HOVNANIAN AT SHREWSBURY, LLC

K. HOVNANIAN AT SIENNA HILLS, LLC

K. HOVNANIAN AT SIGNAL HILL, LLC

K. HOVNANIAN AT SILVER SPRING, L.L.C.

K. HOVNANIAN AT SILVERSTONE, LLC

K. HOVNANIAN AT SKYE ISLE, LLC

K. HOVNANIAN AT SKYE ON MCDOWELL, LLC

K. HOVNANIAN AT SMITHVILLE, INC.

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT SOMERSET, LLC

K. HOVNANIAN AT SOUTH BRUNSWICK II, LLC

K. HOVNANIAN AT SOUTH BRUNSWICK III, LLC

K. HOVNANIAN AT SOUTH BRUNSWICK, L.L.C.

K. HOVNANIAN AT SPRING ISLE, LLC

K. HOVNANIAN AT STANTON, LLC

K. HOVNANIAN AT STATION SQUARE, L.L.C.

K. HOVNANIAN AT SUMMERLAKE, LLC

K. HOVNANIAN AT SUNRIDGE PARK, LLC

K. HOVNANIAN AT SUNRISE TRAIL II, LLC

K. HOVNANIAN AT TERRA BELLA TWO, LLC

K. HOVNANIAN AT THE COMMONS AT RICHMOND HILL, LLC

K. HOVNANIAN AT THE CROSBY, LLC

K. HOVNANIAN AT THE MONARCH, L.L.C.

K. HOVNANIAN AT THE PROMENADE AT BEAVER CREEK, LLC

K. HOVNANIAN AT THOMPSON RANCH, LLC

K. HOVNANIAN AT TRAFFORD PLACE, LLC

K. HOVNANIAN AT TRAIL RIDGE, LLC

K. HOVNANIAN AT TRAMORE LLC

K. HOVNANIAN AT UPPER PROVIDENCE, LLC

K. HOVNANIAN AT UPPER UWCHLAN II, L.L.C.

K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.

K. HOVNANIAN AT VALLE DEL SOL, LLC

K. HOVNANIAN AT VENTANA LAKES, LLC

K. HOVNANIAN AT VERONA ESTATES, LLC

K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.

K. HOVNANIAN AT VERRADO CASCINA, LLC

K. HOVNANIAN AT VERRADO MARKETSIDE, LLC

K. HOVNANIAN AT VICTORVILLE, L.L.C.

K. HOVNANIAN AT VINEYARD HEIGHTS, LLC

K. HOVNANIAN AT VISTA DEL SOL, L.L.C.

K. HOVNANIAN AT WALDWICK, LLC

K. HOVNANIAN AT WALKERS GROVE, LLC

K. HOVNANIAN AT WALL DONATO, LLC

K. HOVNANIAN AT WARREN TOWNSHIP II, LLC

K. HOVNANIAN AT WARREN TOWNSHIP, L.L.C.

K. HOVNANIAN AT WATERSTONE, LLC

K. HOVNANIAN AT WAYNE IX, L.L.C.

K. HOVNANIAN AT WEST VIEW ESTATES, L.L.C.

K. HOVNANIAN AT WESTBROOK, LLC

K. HOVNANIAN AT WESTSHORE, LLC

K. HOVNANIAN AT WHEELER RANCH, LLC

K. HOVNANIAN AT WHEELER WOODS, LLC

K. HOVNANIAN AT WHITEMARSH, LLC

K. HOVNANIAN AT WILDWOOD BAYSIDE, L.L.C.

K. HOVNANIAN AT WOODCREEK WEST, LLC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT WOOLWICH I, L.L.C.

K. HOVNANIAN BELDEN POINTE, LLC

K. HOVNANIAN BELMONT RESERVE, LLC

K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.

K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.

K. HOVNANIAN CLASSICS, L.L.C.

K. HOVNANIAN COMMUNITIES, INC.

K. HOVNANIAN COMPANIES OF CALIFORNIA, INC.

K. HOVNANIAN COMPANIES OF MARYLAND, INC.

K. HOVNANIAN COMPANIES OF NEW YORK, INC.

K. HOVNANIAN COMPANIES OF PENNSYLVANIA, INC.

K. HOVNANIAN COMPANIES OF SOUTHERN CALIFORNIA, INC.

K. HOVNANIAN COMPANIES, LLC

K. HOVNANIAN CONSTRUCTION II, INC

K. HOVNANIAN CONSTRUCTION III, INC

K. HOVNANIAN CONSTRUCTION MANAGEMENT, INC.

K. HOVNANIAN CONTRACTORS OF OHIO, LLC

K. HOVNANIAN CORNERSTONE FARMS, LLC

K. HOVNANIAN CRAFTBUILT HOMES OF SOUTH CAROLINA, L.L.C.

K. HOVNANIAN CYPRESS KEY, LLC

K. HOVNANIAN DEVELOPMENTS OF ARIZONA, INC.

K. HOVNANIAN DEVELOPMENTS OF CALIFORNIA, INC.

K. HOVNANIAN DEVELOPMENTS OF D.C., INC.

K. HOVNANIAN DEVELOPMENTS OF DELAWARE, INC.

K. HOVNANIAN DEVELOPMENTS OF GEORGIA, INC.

K. HOVNANIAN DEVELOPMENTS OF ILLINOIS, INC.

K. HOVNANIAN DEVELOPMENTS OF KENTUCKY, INC.

K. HOVNANIAN DEVELOPMENTS OF MARYLAND, INC.

K. HOVNANIAN DEVELOPMENTS OF MINNESOTA, INC.

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY II, INC.

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY, INC.

K. HOVNANIAN DEVELOPMENTS OF NEW YORK, INC.

K. HOVNANIAN DEVELOPMENTS OF NORTH CAROLINA, INC.

K. HOVNANIAN DEVELOPMENTS OF OHIO, INC.

K. HOVNANIAN DEVELOPMENTS OF PENNSYLVANIA, INC.

K. HOVNANIAN DEVELOPMENTS OF SOUTH CAROLINA, INC.

K. HOVNANIAN DEVELOPMENTS OF TEXAS, INC.

K. HOVNANIAN DEVELOPMENTS OF VIRGINIA, INC.

K. HOVNANIAN DEVELOPMENTS OF WEST VIRGINIA, INC.

K. HOVNANIAN DFW AUBURN FARMS, LLC

K. HOVNANIAN DFW BELMONT, LLC

K. HOVNANIAN DFW CREEKSIDE ESTATES II, LLC

K. HOVNANIAN DFW CREEKSIDE ESTATES, LLC

K. HOVNANIAN DFW ENCORE OF LAS COLINAS II, LLC

K. HOVNANIAN DFW ENCORE OF LAS COLINAS, LLC

K. HOVNANIAN DFW HARMON FARMS, LLC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN DFW HERITAGE CROSSING, LLC

K. HOVNANIAN DFW HOMESTEAD, LLC

K. HOVNANIAN DFW INSPIRATION, LLC

K. HOVNANIAN DFW LEXINGTON, LLC

K. HOVNANIAN DFW LIBERTY CROSSING II, LLC

K. HOVNANIAN DFW LIBERTY CROSSING, LLC

K. HOVNANIAN DFW LIGHT FARMS II, LLC

K. HOVNANIAN DFW LIGHT FARMS, LLC

K. HOVNANIAN DFW MIDTOWN PARK, LLC

K. HOVNANIAN DFW PALISADES, LLC

K. HOVNANIAN DFW PARKSIDE, LLC

K. HOVNANIAN DFW RIDGEVIEW, LLC

K. HOVNANIAN DFW SEVENTEEN LAKES, LLC

K. HOVNANIAN DFW TRAILWOOD, LLC

K. HOVNANIAN DFW VILLAS AT MUSTANG PARK, LLC

K. HOVNANIAN DFW WELLINGTON, LLC

K. HOVNANIAN DFW WILDRIDGE, LLC

K. HOVNANIAN EASTERN PENNSYLVANIA, L.L.C.

K. HOVNANIAN EDGEBROOK, LLC

K. HOVNANIAN ENTERPRISES, INC.

K. HOVNANIAN ESTATES AT FOX CHASE, LLC

K. HOVNANIAN ESTATES AT REGENCY, L.L.C.

K. HOVNANIAN ESTATES AT WEKIVA, LLC

K. HOVNANIAN FALLS POINTE, LLC

K. HOVNANIAN FIRST HOMES, L.L.C.

K. HOVNANIAN FLORIDA REALTY, L.L.C.

K. HOVNANIAN FOREST VALLEY, LLC

K. HOVNANIAN GRAND CYPRESS, LLC

K. HOVNANIAN GRANDEFIELD, LLC

K. HOVNANIAN GREAT WESTERN BUILDING COMPANY, LLC

K. HOVNANIAN GREAT WESTERN HOMES, LLC

K. HOVNANIAN HAMPTONS AT OAK CREEK II, L.L.C.

K. HOVNANIAN HIDDEN HOLLOW, LLC

K. HOVNANIAN HIGHLAND RIDGE, LLC

K. HOVNANIAN HOLDINGS NJ, L.L.C.

K. HOVNANIAN HOMES - DFW, L.L.C.

K. HOVNANIAN HOMES AT BROOK MANOR, LLC

K. HOVNANIAN HOMES AT BURKE JUNCTION, LLC

K. HOVNANIAN HOMES AT CAMP SPRINGS, L.L.C.

K. HOVNANIAN HOMES AT CREEKSIDE, LLC

K. HOVNANIAN HOMES AT GREENWAY FARM PARK TOWNS, L.L.C.

K. HOVNANIAN HOMES AT GREENWAY FARM, L.L.C.

K. HOVNANIAN HOMES AT JONES STATION 1, L.L.C.

K. HOVNANIAN HOMES AT LEIGH MILL, LLC

K. HOVNANIAN HOMES AT PENDER OAKS, LLC

K. HOVNANIAN HOMES AT REEDY CREEK, LLC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN HOMES AT RUSSETT, L.L.C.

K. HOVNANIAN HOMES AT SALT CREEK LANDING, LLC

K. HOVNANIAN HOMES AT SHELL HALL, LLC

K. HOVNANIAN HOMES AT SHENANDOAH SPRINGS, LLC

K. HOVNANIAN HOMES AT ST. JAMES PLACE, LLC

K. HOVNANIAN HOMES AT THE ABBY, LLC

K. HOVNANIAN HOMES AT THE HIGHLANDS, LLC

K. HOVNANIAN HOMES AT THE PADDOCKS, LLC

K. HOVNANIAN HOMES AT THOMPSON'S GRANT, LLC

K. HOVNANIAN HOMES AT WILLOWSFORD GRANT, LLC

K. HOVNANIAN HOMES AT WILLOWSFORD GREENS, LLC

K. HOVNANIAN HOMES NORTHERN CALIFORNIA, INC.

K. HOVNANIAN HOMES OF D.C., L.L.C.

K. HOVNANIAN HOMES OF DELAWARE, L.L.C.

K. HOVNANIAN HOMES OF GEORGIA, L.L.C.

K. HOVNANIAN HOMES OF HOUSTON, L.L.C.

K. HOVNANIAN HOMES OF LONGACRE VILLAGE, L.L.C.

K. HOVNANIAN HOMES OF MARYLAND, L.L.C.

K. HOVNANIAN HOMES OF MINNESOTA AT ARBOR CREEK, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT AUTUMN MEADOWS, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT BRYNWOOD, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT CEDAR HOLLOW, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT FOUNDER'S RIDGE, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT HARPERS STREET WOODS, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT OAKS OF OXBOW, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT REGENT'S POINT, LLC

K. HOVNANIAN HOMES OF MINNESOTA, L.L.C.

K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.

K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.

K. HOVNANIAN HOMES OF SOUTH CAROLINA, LLC

K. HOVNANIAN HOMES OF VIRGINIA, INC.

K. HOVNANIAN HOMES OF WEST VIRGINIA, L.L.C.

K. HOVNANIAN HOUSTON BAYOU OAKS AT WEST OREM, LLC

K. HOVNANIAN HOUSTON CAMBRIDGE HEIGHTS, LLC

K. HOVNANIAN HOUSTON CITY HEIGHTS, LLC

K. HOVNANIAN HOUSTON CREEK BEND, LLC

K. HOVNANIAN HOUSTON DRY CREEK VILLAGE, LLC

K. HOVNANIAN HOUSTON KATY POINTE, LLC

K. HOVNANIAN HOUSTON PROPERTY I, LLC

K. HOVNANIAN HOUSTON PROPERTY II, LLC

K. HOVNANIAN HOUSTON RIVER FARMS, LLC

K. HOVNANIAN HOUSTON SUNSET RANCH, LLC

K. HOVNANIAN HOUSTON THUNDER BAY SUBDIVISION, LLC

K. HOVNANIAN HOUSTON TRANQUILITY LAKE ESTATES, LLC

K. HOVNANIAN HOUSTON WOODSHORE, LLC

K. HOVNANIAN INDIAN TRAILS, LLC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN LADUE RESERVE, LLC

K. HOVNANIAN LAKES OF GREEN, LLC

K. HOVNANIAN LANDINGS 40S, LLC

K. HOVNANIAN LEGACY AT VIA BELLA, LLC

K. HOVNANIAN LIBERTY ON BLUFF CREEK, LLC

K. HOVNANIAN MANALAPAN ACQUISITION, LLC

K. HOVNANIAN MONARCH GROVE, LLC

K. HOVNANIAN NORTH CENTRAL ACQUISITIONS, L.L.C.

K. HOVNANIAN NORTH JERSEY ACQUISITIONS, L.L.C.

K. HOVNANIAN NORTHEAST SERVICES, L.L.C.

K. HOVNANIAN NORTHPOINTE 40S, LLC

K. HOVNANIAN NORTON PLACE, LLC

K. HOVNANIAN OF HOUSTON II, L.L.C.

K. HOVNANIAN OF OHIO, LLC

K. HOVNANIAN OHIO REALTY, L.L.C.

K. HOVNANIAN PA REAL ESTATE, INC.

K. HOVNANIAN PENNSYLVANIA ACQUISITIONS, L.L.C.

K. HOVNANIAN PORT IMPERIAL URBAN RENEWAL, INC.

K. HOVNANIAN PRESERVE AT TURTLE CREEK LLC

K. HOVNANIAN REYNOLDS RANCH, LLC

K. HOVNANIAN RIVENDALE, LLC

K. HOVNANIAN RIVERSIDE, LLC

K. HOVNANIAN SCHADY RESERVE, LLC

K. HOVNANIAN AT SEABROOK, LLC

K. HOVNANIAN SHERWOOD AT REGENCY, LLC

K. HOVNANIAN SHORE ACQUISITIONS, L.L.C.

K. HOVNANIAN AT SIERRA VISTA, LLC

K. HOVNANIAN SOUTH FORK, LLC

K. HOVNANIAN SOUTH JERSEY ACQUISITIONS, L.L.C.

K. HOVNANIAN SOUTHERN NEW JERSEY, L.L.C.

K. HOVNANIAN STERLING RANCH, LLC

K. HOVNANIAN SUMMIT HOLDINGS, L.L.C.

K. HOVNANIAN SUMMIT HOMES OF KENTUCKY, L.L.C.

K. HOVNANIAN SUMMIT HOMES OF PENNSYLVANIA, L.L.C.

K. HOVNANIAN SUMMIT HOMES OF WEST VIRGINIA, L.L.C.

K. HOVNANIAN SUMMIT HOMES, L.L.C.

K. HOVNANIAN T&C HOMES AT FLORIDA, L.L.C.

K. HOVNANIAN T&C HOMES AT ILLINOIS, L.L.C.

K. HOVNANIAN TIMBRES AT ELM CREEK, LLC

K. HOVNANIAN UNION PARK, LLC

K. HOVNANIAN VENTURE I, L.L.C.

K. HOVNANIAN AT VILLAGE CENTER, LLC

K. HOVNANIAN VILLAGE GLEN, LLC

K. HOVNANIAN WATERBURY, LLC

K. HOVNANIAN WHITE ROAD, LLC

K. HOVNANIAN HOMES AT WILLOWSFORD GRANT II, LLC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN WINDWARD HOMES, LLC

K. HOVNANIAN WOODLAND POINTE, LLC

K. HOVNANIAN WOODRIDGE PLACE, LLC

K. HOVNANIAN'S FOUR SEASONS AT BAKERSFIELD, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT BAYMONT FARMS L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT BEAUMONT, LLC

K. HOVNANIAN'S FOUR SEASONS AT BRIARGATE, LLC

K. HOVNANIAN'S FOUR SEASONS AT CHARLOTTESVILLE, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT HEMET, LLC

K. HOVNANIAN'S FOUR SEASONS AT KENT ISLAND CONDOMINIUMS, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT KENT ISLAND, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT LOS BANOS, LLC

K. HOVNANIAN'S FOUR SEASONS AT MORENO VALLEY, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT NEW KENT VINEYARDS, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT PALM SPRINGS, LLC

K. HOVNANIAN'S FOUR SEASONS AT RENAISSANCE, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT RUSH CREEK II, LLC

K. HOVNANIAN'S FOUR SEASONS AT RUSH CREEK, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT SILVER MAPLE FARM, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT ST. MARGARETS LANDING, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT THE MANOR II, LLC

K. HOVNANIAN'S FOUR SEASONS AT THE MANOR, LLC

K. HOVNANIAN'S PARKSIDE AT TOWNGATE, L.L.C.

K. HOVNANIAN'S VERANDA AT RIVERPARK II, LLC

K. HOVNANIAN'S VERANDA AT RIVERPARK, LLC

KHH SHELL HALL LOAN ACQUISITION, LLC

LANDARAMA, INC.

LAUREL HIGHLANDS, LLC

M & M AT MONROE WOODS, L.L.C.

M&M AT CHESTERFIELD, L.L.C.

M&M AT CRESCENT COURT, L.L.C.

M&M AT WEST ORANGE, L.L.C.

MATZEL & MUMFORD AT EGG HARBOR, L.L.C.

MCNJ, INC.

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF PENNSYLVANIA, L.L.C.

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF WEST VIRGINIA, L.L.C.

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C.

MM-BEACHFRONT NORTH I, LLC

NEW HOME REALTY, LLC

NEW LAND TITLE AGENCY, L.L.C.

PADDOCKS, L.L.C.

PARK TITLE COMPANY, LLC

PINE AYR, LLC

RIDGEMORE UTILITY, L.L.C.

 

 

--------------------------------------------------------------------------------

 

 

SEABROOK ACCUMULATION CORPORATION

SHELL HALL CLUB AMENITY ACQUISITION, LLC

SHELL HALL LAND ACQUISITION, LLC

STONEBROOK HOMES, INC.

TERRAPIN REALTY, L.L.C.

THE MATZEL & MUMFORD ORGANIZATION, INC

WASHINGTON HOMES, INC.

WOODMORE RESIDENTIAL, L.L.C.

WTC VENTURES, L.L.C.

ROUTE 1 AND ROUTE 522, L.L.C.

K. HOVNANIAN MAGNOLIA AT WESTSIDE, LLC

K. HOVNANIAN AT THE MEADOWS 9, LLC

K. HOVNANIAN AT SILVERSTONE G, LLC

K. HOVNANIAN AT MONTANA VISTA DOBBINS, LLC

K. HOVNANIAN DFW TRAILWOOD II, LLC

K. HOVNANIAN AT MANALAPAN CROSSING, LLC

K. HOVNANIAN AT OAKLAND, LLC

K. HOVNANIAN AT SOUTH BRUNSWICK IV, LLC

K. HOVNANIAN ASPIRE AT BELLEVUE RANCH, LLC

K. HOVNANIAN MEADOW VIEW AT MOUNTAIN HOUSE, LLC

K. HOVNANIAN WINDING BAY PRESERVE, LLC

K. HOVNANIAN AT EMBREY MILL VILLAGE, LLC

K. HOVNANIAN PROPERTIES OF RED BANK, LLC

K. HOVNANIAN DFW SANFORD PARK, LLC

K. HOVNANIAN HOUSTON TERRA DEL SOL, LLC

K. HOVNANIAN AT LAKE FLORENCE, LLC

K. HOVNANIAN DFW LIBERTY, LLC

K. HOVNANIAN AT OLD BRIDGE II, LLC

K. HOVNANIAN'S FOUR SEASONS AT BELLE TERRE, LLC

K. HOVNANIAN AT VILLAGO, LLC

K. HOVNANIAN AT SUNRISE TRAIL III, LLC8

 

 

--------------------------------------------------------------------------------

8 K. Hovnanian at Sunrise Trail III, LLC will not guarantee the Notes.

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE B

Covered Guarantors

 

K. HOVNANIAN AT ASHBY PLACE, LLC

DE

K. HOVNANIAN AT BRENFORD STATION, LLC

DE

K. HOVNANIAN AT HIDDEN BROOK, LLC

DE

K. HOVNANIAN AT MANSFIELD II, L.L.C.

DE

K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.

DE

K. HOVNANIAN AT NOTTINGHAM MEADOWS, LLC

DE

K. HOVNANIAN AT OCEAN VIEW BEACH CLUB, LLC

DE

K. HOVNANIAN AT PLANTATION LAKES, L.L.C.

DE

K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.

DE

K. HOVNANIAN DEVELOPMENTS OF DELAWARE, INC.

DE

K. HOVNANIAN HAMPTONS AT OAK CREEK II, L.L.C.

DE

K. HOVNANIAN HOMES OF DELAWARE, L.L.C.

DE

K. HOVNANIAN HOMES OF LONGACRE VILLAGE, L.L.C.

DE

K. HOVNANIAN NORTH CENTRAL ACQUISITIONS, L.L.C.

DE

K. HOVNANIAN NORTH JERSEY ACQUISITIONS, L.L.C.

DE

K. HOVNANIAN AT SEABROOK, LLC

DE

K. HOVNANIAN SHORE ACQUISITIONS, L.L.C.

DE

K. HOVNANIAN SOUTH JERSEY ACQUISITIONS, L.L.C.

DE

K. HOVNANIAN'S FOUR SEASONS AT BAYMONT FARMS L.L.C.

DE

K. HOVNANIAN'S FOUR SEASONS AT SILVER MAPLE FARM, L.L.C.

DE

 

 

--------------------------------------------------------------------------------

 

 

KHH SHELL HALL LOAN ACQUISITION, LLC

DE

WASHINGTON HOMES, INC.

DE

WOODMORE RESIDENTIAL, L.L.C.

DE

WTC VENTURES, L.L.C.

DE

K. HOVNANIAN'S FOUR SEASONS AT BELLE TERRE, LLC

DE

K. HOVNANIAN AT NORTHERN WESTCHESTER INC.

NY

K. HOVNANIAN COMPANIES OF NEW YORK, INC.

NY

K. HOVNANIAN DEVELOPMENTS OF NEW YORK, INC.

NY

K. HOVNANIAN AT RANCHO CABRILLO, LLC

AZ

K. HOVNANIAN AT SUNRISE TRAIL II, LLC

AZ

K. HOVNANIAN'S FOUR SEASONS AT THE MANOR, LLC

AZ

K. HOVNANIAN AT CEDAR LANE, LLC

CA

K. HOVNANIAN DEVELOPMENTS OF CALIFORNIA, INC.

CA

K. HOVNANIAN ENTERPRISES, INC.

CA

K. HOVNANIAN AT WESTSHORE, LLC

CA

K. HOVNANIAN'S FOUR SEASONS AT BEAUMONT, LLC

CA

K. HOVNANIAN'S VERANDA AT RIVERPARK, LLC

CA

STONEBROOK HOMES, INC.

CA

K. HOVNANIAN AT LAKE LECLARE, LLC

FL

K. HOVNANIAN STERLING RANCH, LLC

FL

K. HOVNANIAN AT HOWELL II, LLC

NJ

K. HOVNANIAN AT MONTGOMERY, LLC

NJ

K. HOVNANIAN AT MONTVALE II, LLC

NJ

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.

NJ

K. HOVNANIAN AT SOUTH BRUNSWICK II, LLC

NJ

K. HOVNANIAN AT SOUTH BRUNSWICK III, LLC

NJ

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN ABERDEEN, LLC

OH

K. HOVNANIAN WATERBURY, LLC

OH

K. HOVNANIAN AT HAMPTON LAKE, LLC

SC

SHELL HALL LAND ACQUISITION, LLC

SC

K. HOVNANIAN DFW INSPIRATION, LLC

TX

K. HOVNANIAN DFW LEXINGTON, LLC

TX

K. HOVNANIAN DFW LIBERTY CROSSING II, LLC

TX

K. HOVNANIAN DFW LIGHT FARMS II, LLC

TX

K. HOVNANIAN DFW PALISADES, LLC

TX

K. HOVNANIAN DFW SEVENTEEN LAKES, LLC

TX

K. HOVNANIAN DFW VILLAS MUSTANG PARK, LLC

TX

K. HOVNANIAN OF HOUSTON II, L.L.C.

TX

K. HOVNANIAN HOMES AT WILLOWSFORD GRANT, LLC

VA

K. HOVNANIAN AT LENAH WOODS, LLC

VA

K. HOVNANIAN AT RESERVES AT WHEATLANDS, LLC

VA

K. HOVNANIAN AT RESIDENCE AT DISCOVERY SQUARE, LLC

VA

K. HOVNANIAN AT SUNRISE TRAIL III, LLC9

AZ

 

 

--------------------------------------------------------------------------------

9 K. Hovnanian at Sunrise Trail III, LLC will not guarantee the Notes.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT H-1

 

Form of RESPONSIBLE OFFICER’S CERTIFICATE

 

K. HOVNANIAN ENTERPRISES, INC.

 

Responsible Officer’s Certificate

 

The undersigned hereby certifies that he is a Responsible Officer of K.
Hovnanian Enterprises, Inc., a California corporation (the “Borrower”), and that
as such he is authorized to execute and deliver this certificate in connection
with Section 4.02(b)(i) of that certain Credit Agreement dated as of January 29,
2018 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Hovnanian
Enterprises, Inc., a Delaware corporation (“Holdings”), the Borrower, each
lender from time to time party thereto, and Wilmington Trust, National
Association, as Administrative Agent, and further certifies in his capacity as
Responsible Officer of the Borrower, and not in his individual capacity, as
follows:

 

1.      (A) The Specified Representations are true and correct in all material
respects as of the Closing Date; provided that to the extent any such
representations and warranties are qualified by “materiality,” “Material Adverse
Effect” or similar language, such representations and warranties (after giving
effect to any qualification therein) are true and correct in all respects as of
the Closing Date (except, in each case, where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date), and (B) upon consummation of the transactions
contemplated by the Loan Documents (and the application of the proceeds
thereof), no Default or Event of Default has occurred.

 

2.     Substantially concurrently with the making of First Draw Term Loans on
the Closing Date, the proceeds of such Loans will be used to pay principal
amounts due to holders of the 7.000% Notes, and to pay accrued and unpaid
interest, fees, premiums, costs and expenses incurred in connection therewith.

 

[Remainder of page intentionally left blank; signature page to follow]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, I have signed this certificate.

 

Dated: [●]

 

K. HOVNANIAN ENTERPRISES, INC.

 

 

 

By:     ___________________________

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT H-2

 

Form of Solvency Certificate

 

SOLVENCY CERTIFICATE

[        ], 2018

 

Reference is made to that certain Credit Agreement (the “Credit Agreement”),
dated as of January 29, 2018 among K. Hovnanian Enterprises, Inc., a California
corporation (the “Borrower”), Hovnanian Enterprises, Inc., a Delaware
Corporation (“Holdings”), the other guarantors party thereto from time to time
(each a “Subsidiary Guarantor” and, together with Holdings, the “Guarantors”),
Wilmington Trust, National Association, as administrative agent (the
“Administrative Agent”) and each lender party thereto (each a “Lender” and
together, the “Lenders”). Unless otherwise defined herein, capitalized terms
used in this Certificate shall have the meanings set forth in the Credit
Agreement.

 

I, J. Larry Sorsby, solely in my capacity as the Chief Financial Officer of
Holdings and not in my individual capacity, do hereby certify on behalf of
Holdings that as of the date hereof and based upon facts and circumstances as
they exist as of the date hereof, after giving effect to the consummation of the
transactions contemplated by the Credit Agreement:

 

1.     The present fair saleable value of the properties and assets of Holdings
and its Subsidiaries, on a consolidated basis, is not less than the total amount
that would be required to pay the probable liability of Holdings and its
Subsidiaries, on a consolidated basis, on their total debts and liabilities
(including contingent liabilities) as they become absolute and matured.

 

2.      Holdings and its Subsidiaries, on a consolidated basis, are able to
realize upon their properties and assets and generally pay their debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business.

 

3.      Holdings and its Subsidiaries, on a consolidated basis, do not intend to
and do not believe that they will, incur debts or liabilities beyond their
ability to pay such debts and liabilities as they mature.

 

4.      Holdings and its Subsidiaries, on a consolidated basis, are not engaged
in any business or transaction, and do not propose to engage in any business or
transaction, for which their properties and assets would constitute unreasonably
small capital after giving due consideration to the prevailing practices in the
industry in which they are engaged.

 

5.     For purposes of this Certificate, the amount of any contingent liability
has been computed in accordance with GAAP.

 

6.     In reaching the conclusions set forth in this Certificate, I have made
such investigations and inquiries as I have deemed appropriate, having taken
into account the nature of the particular business anticipated to be conducted
by Hovnanian and its subsidiaries after consummation of the transactions
contemplated by the Credit Agreement.

 

[Remainder of this page intentionally left blank.]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, I HAVE EXECUTED THIS Certificate as of the date first
written above.

 

 

HOVNANIAN ENTERPRISES, INC.

 

 

 

By: ____________________________

Name: J. Larry Sorsby

Title: Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT I-1

 

 

Form of Opinion of Simpson Thacher & Bartlett LLP

 

[February 1], 2018

 

Wilmington Trust, National Association, as Administrative
     Agent under the Credit Agreement, as hereinafter
     defined (in such capacity, the “Administrative Agent”)

 

and

 

The Lenders listed on Schedule I hereto

 

 

Re:

Credit Agreement, dated as of January 29, 2018 (the “Credit Agreement”) among K.
Hovnanian Enterprises, Inc., a California corporation (the “Borrower”),
Hovnanian Enterprises, Inc., a Delaware corporation (“Holdings”), the other
guarantors party thereto, the lending institutions identified in the Credit
Agreement (the “Lenders”) and the Administrative Agent

 

Ladies and Gentlemen:

 

We have acted as counsel to the Borrower, Holdings, the subsidiaries of Holdings
named on Part A of Schedule II attached hereto (each of Holdings and each such
subsidiary, a “Delaware Guarantor” and, collectively, the “Delaware
Guarantors”), the subsidiaries of Holdings named on Part B of Schedule II
attached hereto (each, a “New York Guarantor” and, collectively, the “New York
Guarantors”; the Delaware Guarantors and the New York Guarantors being referred
to herein collectively as the “Covered Guarantors”) and the subsidiaries of
Holdings named on Schedule III attached hereto (each, a “Non-Covered Guarantor”
and, collectively, the “Non-Covered Guarantors” (the Borrower, the Covered
Guarantors and the Non-Covered Guarantors being referred to herein collectively
as the “Credit Parties”)) in connection with the preparation, execution and
delivery of the Credit Agreement.

 

Unless otherwise indicated, capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. This opinion
letter is furnished to you pursuant to Section 4.02(c)(i) of the Credit
Agreement.

 

We have examined the Credit Agreement, signed by each Credit Party and by the
Administrative Agent and certain of the Lenders.

 

 

--------------------------------------------------------------------------------

 

Wilmington Trust, National Association

The Lenders listed on Schedule I hereto

                                                                                                                              
[February 1], 2018

 

 

In addition, we have examined, and have relied as to matters of fact upon, the
documents delivered to you concurrently with this opinion, and upon originals,
or duplicates or certified or conformed copies, of such corporate and limited
liability company records, agreements, documents and other instruments and such
certificates or comparable documents of public officials and of officers and
representatives of the Credit Parties, and have made such other investigations,
as we have deemed relevant and necessary in connection with the opinions
hereinafter set forth.

 

In such examination, we have assumed the genuineness of all signatures, the
legal capacity of natural persons, the authenticity of all documents submitted
to us as originals, the conformity to original documents of all documents
submitted to us as duplicates or certified or conformed copies and the
authenticity of the originals of such latter documents. In addition, we have
relied as to certain matters of fact upon the representations made in the Credit
Agreement.

 

We have also assumed that, concurrently with the Borrowing of the Initial Term
Loans, the Indenture, dated as of January 10, 2014 as amended, supplemented
and/or otherwise modified from time to time with respect to the 7.000% Senior
Notes due 2019, among the Borrower, Holdings, the other guarantors party thereto
and Wilmington Trust, National Association, as trustee, constituting the “7.000%
Notes Indenture” under the Credit Agreement, has been satisfied and discharged
by the Borrower in accordance with its terms as of the date hereof.

 

Based upon the foregoing, and subject to the qualifications, assumptions and
limitations set forth herein, we are of the opinion that:

 

Each of the Covered Guarantors has duly authorized, executed and delivered the
Credit Agreement.

 

The execution and delivery by any Credit Party of the Credit Agreement, the
Borrower’s borrowings in accordance with the terms of the Credit Agreement and
the performance of any Credit Party of its payment obligations under the Credit
Agreement (a) will not result in any violation of, assuming that the proceeds of
borrowings will be used in accordance with the terms of the Credit Agreement,
any federal or New York statute or the General Corporation Law of the State of
Delaware (the “DGCL”) or the Delaware Limited Liability Company Act (the
“DLLCA”) or any rule or regulation issued pursuant to any federal or New York
statute or the DGCL or the DLLCA or any order known to us issued by any court or
governmental agency or body acting pursuant to any federal or New York statute
or the DGCL or the DLLCA and (b) will not breach or result in a default under
any agreement or instrument identified on Schedule IV hereto.

 

 

--------------------------------------------------------------------------------

 

Wilmington Trust, National Association

The Lenders listed on Schedule I hereto

                                                                                                                              
[February 1], 2018

 

 

No consent, approval, authorization, order, registration or qualification of or
with any federal or New York governmental agency or body or any Delaware
governmental agency or body acting pursuant to the DGCL or the DLLCA, is
required for the execution and delivery by any Credit Party of the Credit
Agreement, the borrowings by the Borrower in accordance with the terms of the
Credit Agreement or the performance by any Credit Party of its payment
obligations under the Credit Agreement.

 

Assuming that the Credit Agreement is a valid and legally binding obligation of
each of the parties thereto (other than the Credit Parties) and assuming that
(a) the Borrower and each Non-Covered Guarantor is validly existing and in good
standing under the laws of the jurisdiction in which it is organized, has the
entity power and authority under such laws and its organizational documents to
execute, deliver and perform its obligations under the Credit Documents to which
it is a party and has duly authorized, executed and delivered the Credit
Agreement in accordance with its organizational documents and the laws of the
jurisdiction in which it is organized, (b) execution, delivery and performance
by each Credit Party of the Credit Agreement do not violate the organizational
documents of any Non-Covered Guarantor or the laws of the jurisdiction in which
it is organized or any other applicable laws (excepting the federal laws of the
United States, the law of the State of New York, the DGCL and the DLLCA) and (c)
the execution, delivery and performance by each Credit Party of the Credit
Agreement to which it is a party do not constitute a breach of or default of its
organizational documents or under any agreement or instrument which is binding
upon such Credit Party (except that we do not make the assumption in the
foregoing clause (c) with respect to the agreements and instruments that are the
subject of opinion paragraph 2 of this opinion letter), the Credit Agreement
constitutes the valid and legally binding obligation of each Credit Party that
is a party thereto, enforceable against such Credit Party in accordance with its
terms.

 

No Credit Party is an “investment company” within the meaning of, and subject to
regulation under, the Investment Company Act of 1940, as amended.

 

Assuming that the Borrower will comply with the provisions of the Credit
Agreement relating to the use of proceeds, the execution and delivery of the
Credit Agreement by the Borrower and the making of the Loans under the Credit
Agreement will not violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

 

 

--------------------------------------------------------------------------------

 

Wilmington Trust, National Association

The Lenders listed on Schedule I hereto

                                                                                                                              
[February 1], 2018

 

 

Our opinion in paragraphs 2 and 3 above are limited to our review of only those
statutes, regulations and rules that, in our experience, are customarily
applicable to transactions of the type contemplated by the Credit Agreement and
exclude statutes, rules and regulations that are part of a regulatory scheme
applicable to any party or any of their affiliates due to the specific assets or
business of such party or such affiliates. No opinion is expressed in paragraph
2 as to compliance with any financial or accounting test, or any limitation or
restriction expressed as a dollar (or other currency) amount, ratio or
percentage in any of the agreements or instruments identified in Schedule IV.

 

Our opinion in paragraph 4 above is subject to (i) the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, (ii) general
equitable principles (whether considered in a proceeding in equity or at law)
and (iii) an implied covenant of good faith and fair dealing.

 

We express no opinion with respect to:

 

(i)     the effect of any provision of the Credit Agreement that is intended to
permit modification thereof only by means of an agreement in writing signed by
the parties thereto;

 

(ii)     the effect of any provision of the Credit Agreement insofar as it
provides that any Person purchasing a participation from a Lender or other
Person may exercise set-off or similar rights with respect to such participation
or that any Lender or other Person may exercise set-off or similar rights other
than in accordance with applicable law;

 

(iii)     the effect of any provision of the Credit Agreement imposing penalties
or forfeitures;

 

(iv)     the effect of any provision of the Credit Agreement to the extent that
such provision constitutes a waiver of illegality as a defense to the
performance of contract obligations; and

 

(v)     the effect of any provision of the Credit Agreement relating to
indemnification or exculpation in connection with violations of any securities
laws or relating to indemnification, contribution or exculpation in connection
with willful, reckless or criminal acts or gross negligence of the indemnified
or exculpated Person or the Person receiving contribution.

 

 

--------------------------------------------------------------------------------

 

Wilmington Trust, National Association

The Lenders listed on Schedule I hereto

                                                                                                                              
[February 1], 2018

 

 

In connection with the provisions of the Credit Agreement whereby the parties
submit to the jurisdiction of the courts of the United States of America located
in the State and County of New York, we note the limitations of 28 U.S.C.
Sections 1331 and 1332 on subject matter jurisdiction of the federal courts. In
connection with the provisions of the Credit Agreement that relate to forum
selection of the courts of the United States located in the State of New York
(including, without limitation, any waiver of any objection to venue or any
objection that a court is an inconvenient forum), we note that under NYCPLR
Section 510 a New York State court may have discretion to transfer the place of
trial, and under 28 U.S.C. Section 1404(a) a United States district court has
discretion to transfer an action from one federal court to another, and we also
note that a New York State court and a U.S. District Court may dismiss an action
on the ground that such court is an improper venue or inconvenient forum.

 

We do not express any opinion herein concerning any law other than the federal
law of the United States, the law of the State of New York, the DGCL and the
DLLCA.

 

This opinion letter is rendered to you in connection with the above described
transactions. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation without our prior written consent; provided that this opinion letter
may be furnished to, but may not be relied upon by, any person that purchases an
interest or a participation in the Loans or Term Commitments.

 

 

Very truly yours,

 

 

 

SIMPSON THACHER & BARTLETT LLP

 

 

--------------------------------------------------------------------------------

 

 

Schedule I

 

The Lenders

 

On file with Administrative Agent

 

 

--------------------------------------------------------------------------------

 

 

Schedule II

 

Covered Guarantors

 

Part A

Delaware Subsidiaries

 

K. HOVNANIAN AT ASHBY PLACE, LLC

DE

K. HOVNANIAN AT BRENFORD STATION, LLC

DE

K. HOVNANIAN AT HIDDEN BROOK, LLC

DE

K. HOVNANIAN AT MANSFIELD II, L.L.C.

DE

K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.

DE

K. HOVNANIAN AT NOTTINGHAM MEADOWS, LLC

DE

K. HOVNANIAN AT OCEAN VIEW BEACH CLUB, LLC

DE

K. HOVNANIAN AT PLANTATION LAKES, L.L.C.

DE

K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.

DE

K. HOVNANIAN DEVELOPMENTS OF DELAWARE, INC.

DE

K. HOVNANIAN HAMPTONS AT OAK CREEK II, L.L.C.

DE

K. HOVNANIAN HOMES OF DELAWARE, L.L.C.

DE

K. HOVNANIAN HOMES OF LONGACRE VILLAGE, L.L.C.

DE

K. HOVNANIAN NORTH CENTRAL ACQUISITIONS, L.L.C.

DE

K. HOVNANIAN NORTH JERSEY ACQUISITIONS, L.L.C.

DE

K. HOVNANIAN AT SEABROOK, LLC

DE

K. HOVNANIAN SHORE ACQUISITIONS, L.L.C.

DE

K. HOVNANIAN SOUTH JERSEY ACQUISITIONS, L.L.C.

DE

K. HOVNANIAN'S FOUR SEASONS AT BAYMONT FARMS L.L.C.

DE

K. HOVNANIAN'S FOUR SEASONS AT SILVER MAPLE FARM, L.L.C.

DE

KHH SHELL HALL LOAN ACQUISITION, LLC

DE

WASHINGTON HOMES, INC.

DE

WOODMORE RESIDENTIAL, L.L.C.

DE

WTC VENTURES, L.L.C.

DE

K. HOVNANIAN'S FOUR SEASONS AT BELLE TERRE, LLC

DE

 

 

--------------------------------------------------------------------------------

 

 

Part B

New York Subsidiaries

 

 

K. HOVNANIAN AT NORTHERN WESTCHESTER INC.

NY

K. HOVNANIAN COMPANIES OF NEW YORK, INC.

NY

K. HOVNANIAN DEVELOPMENTS OF NEW YORK, INC.

NY

 

 

--------------------------------------------------------------------------------

 

 

Schedule III

 

Non-Covered Guarantors

 

K. HOVNANIAN AT 240 MISSOURI, LLC

AZ

K. HOVNANIAN AT AIRE ON MCDOWELL, LLC

AZ

K. HOVNANIAN AT CATANIA, LLC

AZ

K. HOVNANIAN AT GALLERY, LLC

AZ

K. HOVNANIAN AT MONTANA VISTA, LLC

AZ

K. HOVNANIAN AT PALM VALLEY, L.L.C.

AZ

K. HOVNANIAN AT PARK PASEO, LLC

AZ

K. HOVNANIAN AT POINTE 16, LLC

AZ

K. HOVNANIAN AT QUAIL CREEK, L.L.C.

AZ

K. HOVNANIAN AT RANCHO CABRILLO, LLC

AZ

K. HOVNANIAN AT SIENNA HILLS, LLC

AZ

K. HOVNANIAN AT SILVERSTONE, LLC

AZ

K. HOVNANIAN AT SKYE ON MCDOWELL, LLC

AZ

K. HOVNANIAN AT SUNRISE TRAIL II, LLC

AZ

K. HOVNANIAN AT SUNRISE TRAIL III, LLC

AZ

K. HOVNANIAN AT VENTANA LAKES, LLC

AZ

K. HOVNANIAN AT VERRADO CASCINA, LLC

AZ

K. HOVNANIAN AT VERRADO MARKETSIDE, LLC

AZ

K. HOVNANIAN DEVELOPMENTS OF ARIZONA, INC.

AZ

K. HOVNANIAN GREAT WESTERN BUILDING COMPANY, LLC

AZ

K. HOVNANIAN GREAT WESTERN HOMES, LLC

AZ

K. HOVNANIAN LEGACY AT VIA BELLA, LLC

AZ

K. HOVNANIAN'S FOUR SEASONS AT THE MANOR II, LLC

AZ

K. HOVNANIAN'S FOUR SEASONS AT THE MANOR, LLC

AZ

NEW LAND TITLE AGENCY, L.L.C.

AZ

K. HOVNANIAN AT THE MEADOWS 9, LLC

AZ

K. HOVNANIAN AT SILVERSTONE G, LLC

AZ

K. HOVNANIAN AT MONTANA VISTA DOBBINS, LLC

AZ

K. HOVNANIAN AT VILLAGO, LLC

AZ

K. HOV IP, II, INC.

CA

K. HOVNANIAN’S ASPIRE AT UNION VILLAGE, LLC

CA

K. HOVNANIAN AT 4S, LLC

CA

K. HOVNANIAN AT ALISO, LLC

CA

K. HOVNANIAN AT ANDALUSIA, LLC

CA

K. HOVNANIAN AT AVENUE ONE, L.L.C.

CA

K. HOVNANIAN AT BAKERSFIELD 463, L.L.C.

CA

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT BEACON PARK AREA 129 II, LLC

CA

K. HOVNANIAN AT BEACON PARK AREA 129, LLC

CA

K. HOVNANIAN AT BEACON PARK AREA 137, LLC

CA

K. HOVNANIAN AT BELLA LAGO, LLC

CA

K. HOVNANIAN AT BLACKSTONE, LLC

CA

K. HOVNANIAN AT BRIDGEPORT, INC.

CA

K. HOVNANIAN AT CAPISTRANO, L.L.C.

CA

K. HOVNANIAN AT CARLSBAD, LLC

CA

K. HOVNANIAN AT CEDAR LANE, LLC

CA

K. HOVNANIAN AT CHARTER WAY, LLC

CA

K. HOVNANIAN AT CIELO, L.L.C.

CA

K. HOVNANIAN AT COASTLINE, L.L.C.

CA

K. HOVNANIAN AT CORTEZ HILL, LLC

CA

K. HOVNANIAN AT EL DORADO RANCH II, L.L.C.

CA

K. HOVNANIAN AT EL DORADO RANCH, L.L.C.

CA

K. HOVNANIAN AT EVERGREEN, L.L.C.

CA

K. HOVNANIAN AT FIDDYMENT RANCH, LLC

CA

K. HOVNANIAN AT FRESNO, LLC

CA

K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.

CA

K. HOVNANIAN AT GILROY 60, LLC

CA

K. HOVNANIAN AT GILROY, LLC

CA

K. HOVNANIAN AT JAEGER RANCH, LLC

CA

K. HOVNANIAN AT LA COSTA GREENS, L.L.C.

CA

K. HOVNANIAN AT LA LAGUNA, L.L.C.

CA

K. HOVNANIAN AT LAKE RANCHO VIEJO, LLC

CA

K. HOVNANIAN AT MALAN PARK, L.L.C.

CA

K. HOVNANIAN AT MANTECA, LLC

CA

K. HOVNANIAN AT MELANIE MEADOWS, LLC

CA

K. HOVNANIAN AT MUIRFIELD, LLC

CA

K. HOVNANIAN AT PARKSIDE, LLC

CA

K. HOVNANIAN AT PAVILION PARK, LLC

CA

K. HOVNANIAN AT PIAZZA D'ORO, L.L.C.

CA

K. HOVNANIAN AT PIAZZA SERENA, L.L.C

CA

K. HOVNANIAN AT POSITANO, LLC

CA

K. HOVNANIAN AT PRADO, L.L.C.

CA

K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C.

CA

K. HOVNANIAN AT SAGE, L.L.C.

CA

K. HOVNANIAN AT SANTA NELLA, LLC

CA

K. HOVNANIAN AT SHELDON GROVE, LLC

CA

K. HOVNANIAN AT SKYE ISLE, LLC

CA

K. HOVNANIAN AT STANTON, LLC

CA

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT SUNRIDGE PARK, LLC

CA

K. HOVNANIAN AT THE CROSBY, LLC

CA

K. HOVNANIAN AT THOMPSON RANCH, LLC

CA

K. HOVNANIAN AT TRAIL RIDGE, LLC

CA

K. HOVNANIAN AT VALLE DEL SOL, LLC

CA

K. HOVNANIAN AT VERONA ESTATES, LLC

CA

K. HOVNANIAN AT VICTORVILLE, L.L.C.

CA

K. HOVNANIAN AT VINEYARD HEIGHTS, LLC

CA

K. HOVNANIAN AT VISTA DEL SOL, L.L.C.

CA

K. HOVNANIAN AT WATERSTONE, LLC

CA

K. HOVNANIAN AT WEST VIEW ESTATES, L.L.C.

CA

K. HOVNANIAN AT WESTSHORE, LLC

CA

K. HOVNANIAN AT WHEELER RANCH, LLC

CA

K. HOVNANIAN AT WOODCREEK WEST, LLC

CA

K. HOVNANIAN COMMUNITIES, INC.

CA

K. HOVNANIAN COMPANIES OF CALIFORNIA, INC.

CA

K. HOVNANIAN COMPANIES OF SOUTHERN CALIFORNIA, INC.

CA

K. HOVNANIAN COMPANIES, LLC

CA

K. HOVNANIAN DEVELOPMENTS OF CALIFORNIA, INC.

CA

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY II, INC.

CA

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY, INC.

CA

K. HOVNANIAN ENTERPRISES, INC.

CA

K. HOVNANIAN HOMES NORTHERN CALIFORNIA, INC.

CA

K. HOVNANIAN AT SIERRA VISTA, LLC

CA

K. HOVNANIAN AT VILLAGE CENTER, LLC

CA

K. HOVNANIAN'S FOUR SEASONS AT BAKERSFIELD, L.L.C.

CA

K. HOVNANIAN'S FOUR SEASONS AT BEAUMONT, LLC

CA

K. HOVNANIAN'S FOUR SEASONS AT HEMET, LLC

CA

K. HOVNANIAN'S FOUR SEASONS AT LOS BANOS, LLC

CA

K. HOVNANIAN'S FOUR SEASONS AT MORENO VALLEY, L.L.C.

CA

K. HOVNANIAN'S FOUR SEASONS AT PALM SPRINGS, LLC

CA

K. HOVNANIAN'S PARKSIDE AT TOWNGATE, L.L.C.

CA

K. HOVNANIAN'S VERANDA AT RIVERPARK II, LLC

CA

K. HOVNANIAN'S VERANDA AT RIVERPARK, LLC

CA

 

 

--------------------------------------------------------------------------------

 

 

SEABROOK ACCUMULATION CORPORATION

CA

STONEBROOK HOMES, INC.

CA

K. HOVNANIAN ASPIRE AT BELLEVUE RANCH, LLC

CA

K. HOVNANIAN MEADOW VIEW AT MOUNTAIN HOUSE, LLC

CA

K. HOVNANIAN DEVELOPMENTS OF D.C., INC.

DC

K. HOVNANIAN HOMES OF D.C., L.L.C.

DC

EASTERN NATIONAL TITLE AGENCY, LLC

FL

HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.

FL

HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA, L.L.C.

FL

K. HOVNANIAN AT BOCA DUNES, LLC

FL

K. HOVNANIAN AT CORAL LAGO, LLC

FL

K. HOVNANIAN AT HAMPTON COVE, LLC

FL

K. HOVNANIAN AT HILLTOP RESERVE II, LLC

FL

K. HOVNANIAN AT HILLTOP RESERVE, LLC

FL

K. HOVNANIAN AT LAKE BURDEN, LLC

FL

K. HOVNANIAN AT LAKE LECLARE, LLC

FL

K. HOVNANIAN AT PICKETT RESERVE, LLC

FL

K. HOVNANIAN AT REDTAIL, LLC

FL

K. HOVNANIAN AT SPRING ISLE, LLC

FL

K. HOVNANIAN AT SUMMERLAKE, LLC

FL

K. HOVNANIAN AT TERRA BELLA TWO, LLC

FL

K. HOVNANIAN AT WALKERS GROVE, LLC

FL

K. HOVNANIAN BELMONT RESERVE, LLC

FL

K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.

FL

K. HOVNANIAN CYPRESS KEY, LLC

FL

K. HOVNANIAN ESTATES AT WEKIVA, LLC

FL

K. HOVNANIAN FIRST HOMES, L.L.C.

FL

K. HOVNANIAN FLORIDA REALTY, L.L.C.

FL

K. HOVNANIAN GRAND CYPRESS, LLC

FL

K. HOVNANIAN GRANDEFIELD, LLC

FL

K. HOVNANIAN PRESERVE AT TURTLE CREEK LLC

FL

K. HOVNANIAN REYNOLDS RANCH, LLC

FL

K. HOVNANIAN RIVERSIDE, LLC

FL

K. HOVNANIAN SOUTH FORK, LLC

FL

K. HOVNANIAN STERLING RANCH, LLC

FL

K. HOVNANIAN T&C HOMES AT FLORIDA, L.L.C.

FL

K. HOVNANIAN UNION PARK, LLC

FL

K. HOVNANIAN WINDWARD HOMES, LLC

FL

K. HOVNANIAN MAGNOLIA AT WESTSIDE, LLC

FL

K. HOVNANIAN WINDING BAY PRESERVE, LLC

FL

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT LAKE FLORENCE, LLC

FL

K. HOVNANIAN AT THE COMMONS AT RICHMOND HILL, LLC

GA

K. HOVNANIAN AT WESTBROOK, LLC

GA

K. HOVNANIAN DEVELOPMENTS OF GEORGIA, INC.

GA

K. HOVNANIAN HOMES AT CREEKSIDE, LLC

GA

K. HOVNANIAN HOMES OF GEORGIA, L.L.C.

GA

ARBOR TRAILS, LLC

IL

EASTERN TITLE AGENCY OF ILLINOIS, LLC

IL

GLENRISE GROVE, L.L.C.

IL

K. HOVNANIAN AT CHRISTINA COURT, LLC

IL

K. HOVNANIAN AT FAIRFIELD RIDGE, LLC

IL

K. HOVNANIAN AT HANOVER ESTATES, LLC

IL

K. HOVNANIAN AT ISLAND LAKE, LLC

IL

K. HOVNANIAN AT LINK FARM, LLC

IL

K. HOVNANIAN AT MEADOWRIDGE VILLAS, LLC

IL

K. HOVNANIAN AT NORTHRIDGE ESTATES, LLC

IL

K. HOVNANIAN AT NORTON LAKE LLC

IL

K. HOVNANIAN AT PRAIRIE POINTE, LLC

IL

K. HOVNANIAN AT SAGEBROOK, LLC

IL

K. HOVNANIAN AT SOMERSET, LLC

IL

K. HOVNANIAN AT TRAFFORD PLACE, LLC

IL

K. HOVNANIAN AT TRAMORE LLC

IL

K. HOVNANIAN DEVELOPMENTS OF ILLINOIS, INC.

IL

K. HOVNANIAN ESTATES AT FOX CHASE, LLC

IL

K. HOVNANIAN ESTATES AT REGENCY, L.L.C.

IL

K. HOVNANIAN T&C HOMES AT ILLINOIS, L.L.C.

IL

K. HOVNANIAN'S FOUR SEASONS AT BRIARGATE, LLC

IL

K. HOVNANIAN DEVELOPMENTS OF KENTUCKY, INC.

KY

K. HOVNANIAN SUMMIT HOMES OF KENTUCKY, L.L.C.

KY

FOUNDERS TITLE AGENCY OF MARYLAND, L.L.C.

MD

HOMEBUYERS FINANCIAL SERVICES, L.L.C.

MD

HOVNANIAN LAND INVESTMENT GROUP OF MARYLAND, L.L.C.

MD

HOVNANIAN LAND INVESTMENT GROUP, L.L.C.

MD

K HOVNANIAN HOMES AT MAXWELL PLACE, L.L.C.

MD

K. HOVNANIAN AT CATON'S RESERVE, LLC

MD

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT EDEN TERRACE, L.L.C.

MD

K. HOVNANIAN AT RODERUCK, L.L.C.

MD

K. HOVNANIAN COMPANIES OF MARYLAND, INC.

MD

K. HOVNANIAN DEVELOPMENTS OF MARYLAND, INC.

MD

K. HOVNANIAN HOMES AT CAMP SPRINGS, L.L.C.

MD

K. HOVNANIAN HOMES AT GREENWAY FARM PARK TOWNS, L.L.C.

MD

K. HOVNANIAN HOMES AT GREENWAY FARM, L.L.C.

MD

K. HOVNANIAN HOMES AT JONES STATION 1, L.L.C.

MD

K. HOVNANIAN HOMES AT RUSSETT, L.L.C.

MD

K. HOVNANIAN HOMES AT THE HIGHLANDS, LLC

MD

K. HOVNANIAN HOMES OF MARYLAND, L.L.C.

MD

K. HOVNANIAN'S FOUR SEASONS AT KENT ISLAND CONDOMINIUMS, L.L.C.

MD

K. HOVNANIAN'S FOUR SEASONS AT KENT ISLAND, L.L.C.

MD

K. HOVNANIAN'S FOUR SEASONS AT ST. MARGARETS LANDING, L.L.C.

MD

PADDOCKS, L.L.C.

MD

PINE AYR, LLC

MD

RIDGEMORE UTILITY, L.L.C.

MD

K. HOVNANIAN DEVELOPMENTS OF MINNESOTA, INC.

MN

K. HOVNANIAN HOMES OF MINNESOTA AT ARBOR CREEK, LLC

MN

K. HOVNANIAN HOMES OF MINNESOTA AT AUTUMN MEADOWS, LLC

MN

K. HOVNANIAN HOMES OF MINNESOTA AT BRYNWOOD, LLC

MN

K. HOVNANIAN HOMES OF MINNESOTA AT CEDAR HOLLOW, LLC

MN

K. HOVNANIAN HOMES OF MINNESOTA AT FOUNDER'S RIDGE, LLC

MN

K. HOVNANIAN HOMES OF MINNESOTA AT HARPERS STREET WOODS, LLC

MN

K. HOVNANIAN HOMES OF MINNESOTA AT OAKS OF OXBOW, LLC

MN

K. HOVNANIAN HOMES OF MINNESOTA AT REGENT'S POINT, LLC

MN

K. HOVNANIAN HOMES OF MINNESOTA, L.L.C.

MN

K. HOVNANIAN LIBERTY ON BLUFF CREEK, LLC

MN

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN TIMBRES AT ELM CREEK, LLC

MN

K. HOVNANIAN'S FOUR SEASONS AT RUSH CREEK II, LLC

MN

K. HOVNANIAN'S FOUR SEASONS AT RUSH CREEK, L.L.C.

MN

K. HOVNANIAN AT BURCH KOVE, LLC

NC

K. HOVNANIAN AT INDIAN WELLS, LLC

NC

K. HOVNANIAN AT LILY ORCHARD, LLC

NC

K. HOVNANIAN AT MAIN STREET SQUARE, LLC

NC

K. HOVNANIAN AT OAK POINTE, LLC

NC

K. HOVNANIAN AT THE PROMENADE AT BEAVER CREEK, LLC

NC

K. HOVNANIAN AT WHEELER WOODS, LLC

NC

K. HOVNANIAN DEVELOPMENTS OF NORTH CAROLINA, INC.

NC

K. HOVNANIAN HOMES AT BROOK MANOR, LLC

NC

K. HOVNANIAN HOMES AT REEDY CREEK, LLC

NC

K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.

NC

K. HOVNANIAN SHERWOOD AT REGENCY, LLC

NC

K. HOVNANIAN'S FOUR SEASONS AT RENAISSANCE, L.L.C.

NC

BUILDER SERVICES NJ, L.L.C.

NJ

EASTERN TITLE AGENCY, INC.

NJ

F&W MECHANICAL SERVICES, L.L.C.

NJ

K. HOVNANIAN ACQUISITIONS, INC.

NJ

K. HOVNANIAN AT ASBURY PARK URBAN RENEWAL, LLC

NJ

K. HOVNANIAN AT BARNEGAT I, L.L.C.

NJ

K. HOVNANIAN AT BARNEGAT II, L.L.C.

NJ

K. HOVNANIAN AT BRANCHBURG II, LLC

NJ

K. HOVNANIAN AT BRANCHBURG, L.L.C.

NJ

K. HOVNANIAN AT BRANCHBURG-VOLLERS, LLC

NJ

K. HOVNANIAN AT BRIDGEWATER I, L.L.C.

NJ

K. HOVNANIAN AT BRIDGEWATER II, LLC

NJ

K. HOVNANIAN AT CEDAR GROVE III, L.L.C.

NJ

HILLTOP AT CEDAR GROVE URBAN RENEWAL, LLC

NJ

K. HOVNANIAN AT CHESTERFIELD, L.L.C.

NJ

K. HOVNANIAN AT DENVILLE, L.L.C.

NJ

K. HOVNANIAN AT DEPTFORD TOWNSHIP, L.L.C.

NJ

K. HOVNANIAN AT DUNELLEN URBAN RENEWAL, LLC

NJ

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT EAST BRUNSWICK III, LLC

NJ

K. HOVNANIAN AT EAST BRUNSWICK, LLC

NJ

K. HOVNANIAN AT EAST WINDSOR, LLC

NJ

K. HOVNANIAN AT EDGEWATER II, L.L.C.

NJ

K. HOVNANIAN AT EDGEWATER, L.L.C.

NJ

K. HOVNANIAN AT EGG HARBOR TOWNSHIP II, L.L.C.

NJ

K. HOVNANIAN AT EGG HARBOR TOWNSHIP, L.L.C.

NJ

K. HOVNANIAN AT FIFTH AVENUE, L.L.C.

NJ

K. HOVNANIAN AT FLORENCE I, L.L.C.

NJ

K. HOVNANIAN AT FLORENCE II, L.L.C.

NJ

K. HOVNANIAN AT FOREST MEADOWS, L.L.C.

NJ

K. HOVNANIAN AT FRANKLIN II, L.L.C.

NJ

K. HOVNANIAN AT FRANKLIN, L.L.C.

NJ

K. HOVNANIAN AT FREEHOLD TOWNSHIP III, LLC

NJ

K. HOVNANIAN AT GREAT NOTCH, L.L.C.

NJ

K. HOVNANIAN AT HACKETTSTOWN II, L.L.C.

NJ

K. HOVNANIAN AT HILLSBOROUGH, LLC

NJ

K. HOVNANIAN AT HOWELL FORT PLAINS, LLC

NJ

K. HOVNANIAN AT HOWELL II, LLC

NJ

K. HOVNANIAN AT HOWELL, LLC

NJ

K. HOVNANIAN AT HUDSON POINTE, L.L.C.

NJ

K. HOVNANIAN AT JACKSON I, L.L.C.

NJ

K. HOVNANIAN AT JACKSON, L.L.C.

NJ

K. HOVNANIAN AT JERSEY CITY IV, L.L.C.

NJ

K. HOVNANIAN AT KEYPORT, L.L.C.

NJ

K. HOVNANIAN AT LITTLE EGG HARBOR TOWNSHIP II, L.L.C.

NJ

K. HOVNANIAN AT LITTLE EGG HARBOR, L.L.C

NJ

K. HOVNANIAN AT MAHWAH VI, INC.

NJ

K. HOVNANIAN AT MANALAPAN II, L.L.C.

NJ

K. HOVNANIAN AT MANALAPAN III, L.L.C.

NJ

K. HOVNANIAN AT MANALAPAN V, LLC

NJ

K. HOVNANIAN AT MANALAPAN VI, LLC

NJ

K. HOVNANIAN AT MAPLE AVENUE, L.L.C.

NJ

K. HOVNANIAN AT MARLBORO TOWNSHIP IX, L.L.C.

NJ

K. HOVNANIAN AT MARLBORO TOWNSHIP V, L.L.C.

NJ

K. HOVNANIAN AT MARLBORO VI, L.L.C.

NJ

K. HOVNANIAN AT MENDHAM TOWNSHIP, L.L.C.

NJ

K. HOVNANIAN AT MIDDLE TOWNSHIP II, L.L.C.

NJ

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT MIDDLE TOWNSHIP, L.L.C.

NJ

K. HOVNANIAN AT MIDDLETOWN II, L.L.C.

NJ

K. HOVNANIAN AT MIDDLETOWN III, LLC

NJ

K. HOVNANIAN AT MILLVILLE I, L.L.C.

NJ

K. HOVNANIAN AT MILLVILLE II, L.L.C.

NJ

K. HOVNANIAN AT MONROE IV, L.L.C.

NJ

K. HOVNANIAN AT MONROE NJ II, LLC

NJ

K. HOVNANIAN AT MONROE NJ III, LLC

NJ

K. HOVNANIAN AT MONROE NJ, L.L.C.

NJ

K. HOVNANIAN AT MONTGOMERY, LLC

NJ

K. HOVNANIAN AT MONTVALE II, LLC

NJ

K. HOVNANIAN AT MONTVALE, L.L.C.

NJ

K. HOVNANIAN AT MORRIS TWP, LLC

NJ

K. HOVNANIAN AT NORTH BERGEN. L.L.C.

NJ

K. HOVNANIAN AT NORTH CALDWELL II, L.L.C.

NJ

K. HOVNANIAN AT NORTH CALDWELL III, L.L.C.

NJ

K. HOVNANIAN AT NORTH CALDWELL IV, L.L.C.

NJ

K. HOVNANIAN AT NORTH WILDWOOD, L.L.C.

NJ

K. HOVNANIAN AT NORTHFIELD, L.L.C.

NJ

K. HOVNANIAN AT OCEAN TOWNSHIP, INC

NJ

K. HOVNANIAN AT OCEANPORT, L.L.C.

NJ

K. HOVNANIAN AT OLD BRIDGE, L.L.C.

NJ

K. HOVNANIAN AT PARSIPPANY, L.L.C.

NJ

K. HOVNANIAN AT PITTSGROVE, L.L.C.

NJ

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.

NJ

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C.

NJ

K. HOVNANIAN AT RIDGEMONT, L.L.C.

NJ

K. HOVNANIAN AT ROCK LEDGE, LLC

NJ

K. HOVNANIAN AT SHREWSBURY, LLC

NJ

K. HOVNANIAN AT SMITHVILLE, INC.

NJ

K. HOVNANIAN AT SOUTH BRUNSWICK II, LLC

NJ

K. HOVNANIAN AT SOUTH BRUNSWICK III, LLC

NJ

K. HOVNANIAN AT SOUTH BRUNSWICK, L.L.C.

NJ

K. HOVNANIAN AT STATION SQUARE, L.L.C.

NJ

K. HOVNANIAN AT THE MONARCH, L.L.C.

NJ

K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.

NJ

K. HOVNANIAN AT WALDWICK, LLC

NJ

K. HOVNANIAN AT WALL DONATO, LLC

NJ

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT WARREN TOWNSHIP II, LLC

NJ

K. HOVNANIAN AT WARREN TOWNSHIP, L.L.C.

NJ

K. HOVNANIAN AT WAYNE IX, L.L.C.

NJ

K. HOVNANIAN AT WILDWOOD BAYSIDE, L.L.C.

NJ

K. HOVNANIAN AT WOOLWICH I, L.L.C.

NJ

K. HOVNANIAN CLASSICS, L.L.C.

NJ

K. HOVNANIAN CONSTRUCTION II, INC

NJ

K. HOVNANIAN CONSTRUCTION III, INC

NJ

K. HOVNANIAN CONSTRUCTION MANAGEMENT, INC.

NJ

K. HOVNANIAN HOLDINGS NJ, L.L.C.

NJ

K. HOVNANIAN MANALAPAN ACQUISITION, LLC

NJ

K. HOVNANIAN NORTHEAST SERVICES, L.L.C.

NJ

K. HOVNANIAN PORT IMPERIAL URBAN RENEWAL, INC.

NJ

K. HOVNANIAN SOUTHERN NEW JERSEY, L.L.C.

NJ

K. HOVNANIAN VENTURE I, L.L.C.

NJ

LANDARAMA, INC.

NJ

M & M AT MONROE WOODS, L.L.C.

NJ

M&M AT CHESTERFIELD, L.L.C.

NJ

M&M AT CRESCENT COURT, L.L.C.

NJ

M&M AT WEST ORANGE, L.L.C.

NJ

MATZEL & MUMFORD AT EGG HARBOR, L.L.C.

NJ

MCNJ, INC.

NJ

MM-BEACHFRONT NORTH I, LLC

NJ

TERRAPIN REALTY, L.L.C.

NJ

THE MATZEL & MUMFORD ORGANIZATION, INC

NJ

K. HOVNANIAN AT MANALAPAN CROSSING, LLC

NJ

K. HOVNANIAN AT OAKLAND, LLC

NJ

K. HOVNANIAN AT SOUTH BRUNSWICK IV, LLC

NJ

K. HOVNANIAN PROPERTIES OF RED BANK, LLC

NJ

ROUTE 1 AND ROUTE 522, L.L.C.

NJ

K. HOVNANIAN AT OLD BRIDGE II, LLC

NJ

K. HOVNANIAN ABERDEEN, LLC

OH

K. HOVNANIAN BELDEN POINTE, LLC

OH

K. HOVNANIAN CONTRACTORS OF OHIO, LLC

OH

K. HOVNANIAN CORNERSTONE FARMS, LLC

OH

K. HOVNANIAN DEVELOPMENTS OF OHIO, INC.

OH

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN EDGEBROOK, LLC

OH

K. HOVNANIAN FALLS POINTE, LLC

OH

K. HOVNANIAN FOREST VALLEY, LLC

OH

K. HOVNANIAN HIDDEN HOLLOW, LLC

OH

K. HOVNANIAN HIGHLAND RIDGE, LLC

OH

K. HOVNANIAN INDIAN TRAILS, LLC

OH

K. HOVNANIAN LADUE RESERVE, LLC

OH

K. HOVNANIAN LAKES OF GREEN, LLC

OH

K. HOVNANIAN LANDINGS 40S, LLC

OH

K. HOVNANIAN MONARCH GROVE, LLC

OH

K. HOVNANIAN NORTHPOINTE 40S, LLC

OH

K. HOVNANIAN NORTON PLACE, LLC

OH

K. HOVNANIAN OF OHIO, LLC

OH

K. HOVNANIAN OHIO REALTY, L.L.C.

OH

K. HOVNANIAN RIVENDALE, LLC

OH

K. HOVNANIAN SCHADY RESERVE, LLC

OH

K. HOVNANIAN SUMMIT HOMES, L.L.C.

OH

K. HOVNANIAN VILLAGE GLEN, LLC

OH

K. HOVNANIAN WATERBURY, LLC

OH

K. HOVNANIAN WHITE ROAD, LLC

OH

K. HOVNANIAN WOODLAND POINTE, LLC

OH

K. HOVNANIAN WOODRIDGE PLACE, LLC

OH

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C.

OH

NEW HOME REALTY, LLC

OH

BUILDER SERVICES PA, L.L.C.

PA

GOVERNOR'S ABSTRACT CO., INC.

PA

K. HOVNANIAN AT ALLENTOWN, L.L.C.

PA

K. HOVNANIAN AT CAMP HILL, L.L.C.

PA

K. HOVNANIAN AT DOYLESTOWN, LLC

PA

K. HOVNANIAN AT EAST BRANDYWINE, L.L.C.

PA

K. HOVNANIAN AT HERSHEY'S MILL, INC.

PA

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP I, L.L.C.

PA

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP II, L.L.C.

PA

K. HOVNANIAN AT LOWER MAKEFIELD TOWNSHIP I, L.L.C.

PA

K. HOVNANIAN AT LOWER MORELAND II, L.L.C.

PA

K. HOVNANIAN AT MARPLE, LLC

PA

K. HOVNANIAN AT MIDDLETOWN, LLC

PA

K. HOVNANIAN AT NORTHAMPTON, L.L.C.

PA

K. HOVNANIAN AT RAPHO, L.L.C

PA

K. HOVNANIAN AT SAWMILL, INC.

PA

K. HOVNANIAN AT SILVER SPRING, L.L.C.

PA

K. HOVNANIAN AT UPPER PROVIDENCE, LLC

PA

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT UPPER UWCHLAN II, L.L.C.

PA

K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.

PA

K. HOVNANIAN AT WHITEMARSH, LLC

PA

K. HOVNANIAN COMPANIES OF PENNSYLVANIA, INC.

PA

K. HOVNANIAN DEVELOPMENTS OF PENNSYLVANIA, INC.

PA

K. HOVNANIAN EASTERN PENNSYLVANIA, L.L.C.

PA

K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.

PA

K. HOVNANIAN PA REAL ESTATE, INC.

PA

K. HOVNANIAN PENNSYLVANIA ACQUISITIONS, L.L.C.

PA

K. HOVNANIAN SUMMIT HOMES OF PENNSYLVANIA, L.L.C.

PA

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF PENNSYLVANIA, L.L.C.

PA

K. HOVNANIAN AT COOSAW POINT, LLC

SC

K. HOVNANIAN AT FOX PATH AT HAMPTON LAKE, LLC

SC

K. HOVNANIAN AT HAMPTON LAKE, LLC

SC

K. HOVNANIAN AT MAGNOLIA PLACE, LLC

SC

K. HOVNANIAN CRAFTBUILT HOMES OF SOUTH CAROLINA, L.L.C.

SC

K. HOVNANIAN DEVELOPMENTS OF SOUTH CAROLINA, INC.

SC

K. HOVNANIAN HOMES AT SALT CREEK LANDING, LLC

SC

K. HOVNANIAN HOMES AT SHELL HALL, LLC

SC

K. HOVNANIAN HOMES AT ST. JAMES PLACE, LLC

SC

K. HOVNANIAN HOMES AT THE ABBY, LLC

SC

K. HOVNANIAN HOMES AT THE PADDOCKS, LLC

SC

K. HOVNANIAN HOMES OF SOUTH CAROLINA, LLC

SC

SHELL HALL CLUB AMENITY ACQUISITION, LLC

SC

SHELL HALL LAND ACQUISITION, LLC

SC

K. HOVNANIAN DFW BLUFF CREEK, LLC

TX

K. HOVNANIAN DEVELOPMENTS OF TEXAS, INC.

TX

K. HOVNANIAN DFW AUBURN FARMS, LLC

TX

K. HOVNANIAN DFW BELMONT, LLC

TX

K. HOVNANIAN DFW CREEKSIDE ESTATES II, LLC

TX

K. HOVNANIAN DFW CREEKSIDE ESTATES, LLC

TX

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN DFW ENCORE OF LAS COLINAS II, LLC

TX

K. HOVNANIAN DFW ENCORE OF LAS COLINAS, LLC

TX

K. HOVNANIAN DFW HARMON FARMS, LLC

TX

K. HOVNANIAN DFW HERITAGE CROSSING, LLC

TX

K. HOVNANIAN DFW HOMESTEAD, LLC

TX

K. HOVNANIAN DFW INSPIRATION, LLC

TX

K. HOVNANIAN DFW LEXINGTON, LLC

TX

K. HOVNANIAN DFW LIBERTY CROSSING II, LLC

TX

K. HOVNANIAN DFW LIBERTY CROSSING, LLC

TX

K. HOVNANIAN DFW LIGHT FARMS II, LLC

TX

K. HOVNANIAN DFW LIGHT FARMS, LLC

TX

K. HOVNANIAN DFW MIDTOWN PARK, LLC

TX

K. HOVNANIAN DFW PALISADES, LLC

TX

K. HOVNANIAN DFW PARKSIDE, LLC

TX

K. HOVNANIAN DFW RIDGEVIEW, LLC

TX

K. HOVNANIAN DFW SEVENTEEN LAKES, LLC

TX

K. HOVNANIAN DFW TRAILWOOD, LLC

TX

K. HOVNANIAN DFW VILLAS AT MUSTANG PARK, LLC

TX

K. HOVNANIAN DFW WELLINGTON, LLC

TX

K. HOVNANIAN DFW WILDRIDGE, LLC

TX

K. HOVNANIAN HOMES - DFW, L.L.C.

TX

K. HOVNANIAN HOMES OF HOUSTON, L.L.C.

TX

K. HOVNANIAN HOUSTON BAYOU OAKS AT WEST OREM, LLC

TX

K. HOVNANIAN HOUSTON CAMBRIDGE HEIGHTS, LLC

TX

K. HOVNANIAN HOUSTON CITY HEIGHTS, LLC

TX

K. HOVNANIAN HOUSTON CREEK BEND, LLC

TX

K. HOVNANIAN HOUSTON DRY CREEK VILLAGE, LLC

TX

K. HOVNANIAN HOUSTON KATY POINTE, LLC

TX

K. HOVNANIAN HOUSTON PROPERTY I, LLC

TX

K. HOVNANIAN HOUSTON PROPERTY II, LLC

TX

K. HOVNANIAN HOUSTON RIVER FARMS, LLC

TX

K. HOVNANIAN HOUSTON SUNSET RANCH, LLC

TX

K. HOVNANIAN HOUSTON THUNDER BAY SUBDIVISION, LLC

TX

K. HOVNANIAN HOUSTON TRANQUILITY LAKE ESTATES, LLC

TX

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN HOUSTON WOODSHORE, LLC

TX

K. HOVNANIAN OF HOUSTON II, L.L.C.

TX

PARK TITLE COMPANY, LLC

TX

K. HOVNANIAN DFW TRAILWOOD II, LLC

TX

K. HOVNANIAN DFW SANFORD PARK, LLC

TX

K. HOVNANIAN HOUSTON TERRA DEL SOL, LLC

TX

K. HOVNANIAN DFW LIBERTY, LLC

TX

FOUNDERS TITLE AGENCY, INC.

VA

K. HOVNANIAN AT ESTATES AT WHEATLANDS, LLC

VA

K. HOVNANIAN AT LAKE RIDGE ESTATES, LLC

VA

K. HOVNANIAN AT LAKE TERRAPIN, L.L.C.

VA

K. HOVNANIAN AT LEE SQUARE, L.L.C.

VA

K. HOVNANIAN AT LENAH WOODS, LLC

VA

K. HOVNANIAN AT RESERVES AT WHEATLANDS, LLC

VA

K. HOVNANIAN AT RESIDENCE AT DISCOVERY SQUARE, LLC

VA

K. HOVNANIAN AT SEASONS LANDING, LLC

VA

K. HOVNANIAN AT SIGNAL HILL, LLC

VA

K. HOVNANIAN DEVELOPMENTS OF VIRGINIA, INC.

VA

K. HOVNANIAN HOMES AT BURKE JUNCTION, LLC

VA

K. HOVNANIAN HOMES AT LEIGH MILL, LLC

VA

K. HOVNANIAN HOMES AT PENDER OAKS, LLC

VA

K. HOVNANIAN HOMES AT THOMPSON'S GRANT, LLC

VA

K. HOVNANIAN HOMES AT WILLOWSFORD GRANT, LLC

VA

K. HOVNANIAN HOMES AT WILLOWSFORD GREENS, LLC

VA

K. HOVNANIAN HOMES OF VIRGINIA, INC.

VA

K. HOVNANIAN SUMMIT HOLDINGS, L.L.C.

VA

K. HOVNANIAN HOMES AT WILLOWSFORD GRANT II, LLC

VA

K. HOVNANIAN'S FOUR SEASONS AT CHARLOTTESVILLE, L.L.C.

VA

K. HOVNANIAN'S FOUR SEASONS AT NEW KENT VINEYARDS, L.L.C.

VA

LAUREL HIGHLANDS, LLC

VA

K. HOVNANIAN AT EMBREY MILL VILLAGE, LLC

VA

K. HOVNANIAN AT HUNTFIELD, LLC

WV

K. HOVNANIAN DEVELOPMENTS OF WEST VIRGINIA, INC.

WV

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN HOMES AT SHENANDOAH SPRINGS, LLC

WV

K. HOVNANIAN HOMES OF WEST VIRGINIA, L.L.C.

WV

K. HOVNANIAN SUMMIT HOMES OF WEST VIRGINIA, L.L.C.

WV

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF WEST VIRGINIA, L.L.C.

WV

 

 

--------------------------------------------------------------------------------

 

 

Schedule IV

 

Agreements and Instruments

 

I.

Senior Secured Notes

 

 

A.

Indenture dated as of July 27, 2017, among K. Hovnanian Enterprises, Inc.,
Hovnanian Enterprises, Inc., the other Guarantors party thereto and Wilmington
Trust, National Association as Trustee and Collateral Agent, relating to the
10.00% Senior Secured Notes due 2022 and the 10.50% Senior Secured Notes due
2024

 

II.

Senior Notes

 

 

A.

Indenture dated as of November 5, 2014, among K. Hovnanian Enterprises, Inc.,
Hovnanian Enterprises, Inc., the other Guarantors party thereto and Wilmington
Trust, National Association, as Trustee, relating to the 8.00% Senior Notes due
2019

 

 

B.

Indenture dated as of [February 1], 2018, among K. Hovnanian Enterprises, Inc.,
Hovnanian Enterprises, Inc., the other Guarantors party thereto and Wilmington
Trust, National Association, as Trustee, relating to the 13.50% Senior Notes due
2026 and the 5.00% Senior Notes due 2040

 

 

III.

Credit Agreements

 

 

A.

Credit Agreement, dated as of June 7, 2013, among K. Hovnanian Enterprises,
Inc., Hovnanian Enterprises, Inc., the other guarantors party thereto, Citicorp.
USA, Inc. as administrative agent and issuing bank, and the lenders party
thereto, as amended by the Credit Agreement First Amendment, dated as of June
11, 2013, the Credit Agreement Second Amendment, dated as of June 18, 2013, the
Credit Agreement Third Amendment, dated as of June 27, 2013 and the Credit
Agreement Fourth Amendment, dated as of July 10, 2013

 

 

B.

Credit Agreement, dated as of July 29, 2016, among K. Hovnanian Enterprises,
Inc., Hovnanian Enterprises, Inc., the other guarantors party thereto,
Wilmington Trust, National Association, as administrative agent, and the lenders
party thereto

 

 

C.

Credit Agreement, dated as of January 29, 2018, among K. Hovnanian Enterprises,
Inc., Hovnanian Enterprises, Inc., the other guarantors party thereto,
Wilmington Trust, National Association, as administrative agent, and the lenders
party thereto

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT I-2

 

Form of General Counsel Opinion

 

 

 

 

[hovlogo.jpg]

 

 

 

[February 1], 2018

 

Wilmington Trust, National Association, as Administrative
     Agent under the Credit Agreement, as hereinafter
     defined (the “Administrative Agent”)

 

     and

 

The Lenders listed on Schedule I hereto

 

 

Ladies and Gentlemen:

 

I am Vice President and Corporate Counsel of K. Hovnanian Enterprises, Inc., a
California corporation (the “Borrower”), and of Hovnanian Enterprises, Inc., a
Delaware corporation (“Holdings”), and of the subsidiary guarantors named in
Schedule 10.01 to the Credit Agreement (each a “Guarantor,” and together with
Holdings, the “Guarantors”), and as such I am acting in connection with the
borrowing of up to $212,500,000 in term loans pursuant to the Credit Agreement
dated as of January 29, 2018, among the Borrower, Holdings, the Guarantors, the
lenders from time to time party thereto and the Administrative Agent (the
“Credit Agreement”). Capitalized terms used herein without definition have the
meanings ascribed to such terms in the Credit Agreement.

 

 

--------------------------------------------------------------------------------

 

 

I have examined the Credit Agreement. In addition, I have examined, and have
relied as to matters of fact upon, the documents delivered to you concurrently
with this opinion and upon originals, or duplicates or certified or conformed
copies, of such records, agreements, documents and other instruments and such
certificates or comparable documents of public officials and of officers and
representatives of the Borrower and the Guarantors and have made such other
investigations, as I have deemed relevant and necessary in connection with the
opinions hereinafter set forth.

 

In such examination, I have assumed the genuineness of all signatures, the legal
capacity of natural persons, the authenticity of all documents submitted to me
as originals, the conformity to original documents of all documents submitted to
me as duplicates or certified or conformed copies and the authenticity of the
originals of such latter documents.

 

Based upon the foregoing, and subject to the qualifications, assumptions and
limitations stated herein, I am of the opinion that:

 

(1)      Each of the Guarantors that is listed on Schedule II hereto (the
“Specified Subsidiaries”) and each of the Borrower and Holdings has been duly
incorporated or formed, as the case may be, is validly existing as a corporation
or limited liability company in good standing under the laws of its jurisdiction
of incorporation or formation and has the corporate power, or its equivalent in
the case of limited liability companies, and authority to carry on its business
as described in the Public Filings and to own, lease and operate its properties;

 

(2)      Each of the Borrower, Holdings and the Specified Subsidiaries is duly
qualified and is in good standing as a foreign corporation or limited liability
company authorized to do business in each jurisdiction in which the nature of
its business or its ownership or leasing of property requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect;

 

(3)      The Credit Agreement has been duly authorized, executed and delivered
by the Borrower and each of the each of the Guarantors listed on Schedule III
hereto, as applicable;

 

(4)      Neither the Borrower, Holdings nor any of the Specified Subsidiaries is
in violation of its respective charter, by-laws or formation or organization
documents, as applicable, and, to my knowledge after due inquiry, neither the
Borrower, Holdings, nor any of the Specified Subsidiaries is in default in the
performance of any obligation, agreement, covenant or condition contained in any
indenture, loan agreement, mortgage, lease or other agreement or instrument that
is material to the Borrower, Holdings and its subsidiaries, taken as a whole, to
which the Borrower, Holdings or any of the Specified Subsidiaries is a party or
by which the Borrower, Holdings or any of the Specified Subsidiaries or their
respective property is bound;

 

 

--------------------------------------------------------------------------------

 

 

(5)      The execution, delivery and performance on the date hereof of the
Credit Agreement by the Borrower, the execution, delivery and performance on the
date hereof of the Credit Agreement to which they are a party by the Guarantors,
the compliance by the Borrower and the Guarantors with all the provisions hereof
and thereof, as applicable, and the consummation of the transactions
contemplated hereby and thereby will not (A) require any consent, approval,
authorization or other order of, or qualification with, any California or New
Jersey State court or California or New Jersey State governmental body or
agency, (B) conflict with or constitute a breach of any of the terms or
provisions of, or a default under, the charter, or by-laws or formation or
organization documents, as applicable, of the Borrower or any of the Guarantors
or any indenture, loan agreement, mortgage, lease or other agreement or
instrument that is material to the Borrower, Holdings and its subsidiaries,
taken as a whole, to which the Borrower, Holdings or the other Guarantors is a
party or by which the Borrower, Holdings or the other Guarantors or their
respective property is bound (except that no such opinion is given with respect
to the agreements and instruments listed on Schedule IV hereto), (C) violate or
conflict with any California or New Jersey State statute or any rule,
regulation, judgment, order or decree of any California or New Jersey State
court or any California or New Jersey governmental body or agency having
jurisdiction over the Borrower, Holdings, any of its subsidiaries or their
respective property, (D) except pursuant to the transactions contemplated
thereby, result in the imposition or creation of (or the obligation to create or
impose) a Lien under any agreement or instrument to which the Borrower, Holdings
or any of its subsidiaries is a party or by which the Borrower, Holdings or any
of its subsidiaries or their respective property is bound or (E) result in the
suspension, termination or revocation of any Authorization of the Borrower,
Holdings or any of its subsidiaries or any other impairment of the rights of the
holder of any such Authorization; except where the failure to be valid and in
full force and effect or to be in compliance, the occurrence of any such event
or the presence of any such restriction or failure to have any such
Authorization (in each case, other than with respect to the charter or by-laws
or formation or organization documents) would not, singly or in the aggregate,
have a Material Adverse Effect, except filings required for the perfection of
security interests granted pursuant to the Security Documents and except that it
is understood that no opinion is given in this paragraph (5) with respect to any
federal or state securities law or any rule or regulation issued pursuant to any
federal or state securities law;

 

(6)      After due inquiry, I do not know of any legal or governmental
proceedings pending or threatened to which the Borrower, Holdings or any of
their subsidiaries is or could be a party or to which any of their respective
property is or could be subject, which might result, singly or in the aggregate,
in a Material Adverse Effect, except as disclosed in the Public Filings; and

 

In addition, I express no opinion and render no advice with respect to:

 

 

i.

the effect of any provision of any of the Credit Agreement to the extent that
such provision constitutes a waiver of illegality as a defense to performance of
contract obligations; and

 

 

ii.

the effect of any provision of the Credit Agreement relating to indemnification
or exculpation in connection with violations of any securities laws or relating
to indemnification, contribution or exculpation in connection with willful,
reckless or criminal acts or gross negligence of the indemnified or exculpated
person or the person receiving contribution.

 

I am a member of the Bar of the State of New Jersey and the State of New York,
and I do not express any opinion herein concerning any law other than the laws
of the State of New Jersey, the State of New York and the State of California,
the federal law of the United States of America and the Delaware General
Corporation Law.

 

 

--------------------------------------------------------------------------------

 

 

This opinion letter is rendered to you in connection with the above-described
transaction. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to any other person, firm or
corporation without my prior written consent, except that Simpson Thacher &
Bartlett LLP shall be entitled to rely on the foregoing opinions.

 

 

 

  Very truly yours,           By ____________________________________

 

Name:     Michael Discafani

  Title:       Vice-President and Corporate Counsel

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

LENDERS

 

 

On file with Administrative Agent

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE II

 

Specified Subsidiaries

 

K. HOVNANIAN AT RANCHO CABRILLO, LLC

AZ

K. HOVNANIAN AT SUNRISE TRAIL II, LLC

AZ

K. HOVNANIAN AT SUNRISE TRAIL III, LLC

AZ

K. HOVNANIAN'S FOUR SEASONS AT THE MANOR, LLC

AZ

K. HOVNANIAN AT CEDAR LANE, LLC

CA

K. HOVNANIAN DEVELOPMENTS OF CALIFORNIA, INC.

CA

K. HOVNANIAN ENTERPRISES, INC.

CA

K. HOVNANIAN AT WESTSHORE, LLC

CA

K. HOVNANIAN'S FOUR SEASONS AT BEAUMONT, LLC

CA

K. HOVNANIAN'S VERANDA AT RIVERPARK, LLC

CA

STONEBROOK HOMES, INC.

CA

K. HOVNANIAN AT LAKE LECLARE, LLC

FL

K. HOVNANIAN STERLING RANCH, LLC

FL

K. HOVNANIAN AT HOWELL II, LLC

NJ

K. HOVNANIAN AT MONTGOMERY, LLC

NJ

K. HOVNANIAN AT MONTVALE II, LLC

NJ

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.

NJ

K. HOVNANIAN AT SOUTH BRUNSWICK II, LLC

NJ

K. HOVNANIAN AT SOUTH BRUNSWICK III, LLC

NJ

K. HOVNANIAN ABERDEEN, LLC

OH

K. HOVNANIAN WATERBURY, LLC

OH

K. HOVNANIAN AT HAMPTON LAKE, LLC

SC

SHELL HALL LAND ACQUISITION, LLC

SC

K. HOVNANIAN DFW INSPIRATION, LLC

TX

K. HOVNANIAN DFW LEXINGTON, LLC

TX

K. HOVNANIAN DFW LIBERTY CROSSING II, LLC

TX

K. HOVNANIAN DFW LIGHT FARMS II, LLC

TX

K. HOVNANIAN DFW PALISADES, LLC

TX

K. HOVNANIAN DFW SEVENTEEN LAKES, LLC

TX

K. HOVNANIAN DFW VILLAS MUSTANG PARK, LLC

TX

K. HOVNANIAN OF HOUSTON II, L.L.C.

TX

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN HOMES AT WILLOWSFORD GRANT, LLC

VA

K. HOVNANIAN AT LENAH WOODS, LLC

VA

K. HOVNANIAN AT RESERVES AT WHEATLANDS, LLC

VA

K. HOVNANIAN AT RESIDENCE AT DISCOVERY SQUARE, LLC

VA

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE III

 

K. HOVNANIAN AT 240 MISSOURI, LLC

AZ

K. HOVNANIAN AT AIRE ON MCDOWELL, LLC

AZ

K. HOVNANIAN AT CATANIA, LLC

AZ

K. HOVNANIAN AT GALLERY, LLC

AZ

K. HOVNANIAN AT MONTANA VISTA, LLC

AZ

K. HOVNANIAN AT PALM VALLEY, L.L.C.

AZ

K. HOVNANIAN AT PARK PASEO, LLC

AZ

K. HOVNANIAN AT POINTE 16, LLC

AZ

K. HOVNANIAN AT QUAIL CREEK, L.L.C.

AZ

K. HOVNANIAN AT RANCHO CABRILLO, LLC

AZ

K. HOVNANIAN AT SIENNA HILLS, LLC

AZ

K. HOVNANIAN AT SILVERSTONE, LLC

AZ

K. HOVNANIAN AT SKYE ON MCDOWELL, LLC

AZ

K. HOVNANIAN AT SUNRISE TRAIL II, LLC

AZ

K. HOVNANIAN AT SUNRISE TRAIL III, LLC

AZ

K. HOVNANIAN AT VENTANA LAKES, LLC

AZ

K. HOVNANIAN AT VERRADO CASCINA, LLC

AZ

K. HOVNANIAN AT VERRADO MARKETSIDE, LLC

AZ

K. HOVNANIAN DEVELOPMENTS OF ARIZONA, INC.

AZ

K. HOVNANIAN GREAT WESTERN BUILDING COMPANY, LLC

AZ

K. HOVNANIAN GREAT WESTERN HOMES, LLC

AZ

K. HOVNANIAN LEGACY AT VIA BELLA, LLC

AZ

K. HOVNANIAN'S FOUR SEASONS AT THE MANOR II, LLC

AZ

K. HOVNANIAN'S FOUR SEASONS AT THE MANOR, LLC

AZ

NEW LAND TITLE AGENCY, L.L.C.

AZ

K. HOVNANIAN AT THE MEADOWS 9, LLC

AZ

K. HOVNANIAN AT SILVERSTONE G, LLC

AZ

K. HOVNANIAN AT MONTANA VISTA DOBBINS, LLC

AZ

K. HOVNANIAN AT VILLAGO, LLC

AZ

K. HOV IP, II, INC.

CA

K. HOVNANIAN’S ASPIRE AT UNION VILLAGE, LLC

CA

K. HOVNANIAN AT 4S, LLC

CA

K. HOVNANIAN AT ALISO, LLC

CA

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT ANDALUSIA, LLC

CA

K. HOVNANIAN AT AVENUE ONE, L.L.C.

CA

K. HOVNANIAN AT BAKERSFIELD 463, L.L.C.

CA

K. HOVNANIAN AT BEACON PARK AREA 129 II, LLC

CA

K. HOVNANIAN AT BEACON PARK AREA 129, LLC

CA

K. HOVNANIAN AT BEACON PARK AREA 137, LLC

CA

K. HOVNANIAN AT BELLA LAGO, LLC

CA

K. HOVNANIAN AT BLACKSTONE, LLC

CA

K. HOVNANIAN AT BRIDGEPORT, INC.

CA

K. HOVNANIAN AT CAPISTRANO, L.L.C.

CA

K. HOVNANIAN AT CARLSBAD, LLC

CA

K. HOVNANIAN AT CEDAR LANE, LLC

CA

K. HOVNANIAN AT CHARTER WAY, LLC

CA

K. HOVNANIAN AT CIELO, L.L.C.

CA

K. HOVNANIAN AT COASTLINE, L.L.C.

CA

K. HOVNANIAN AT CORTEZ HILL, LLC

CA

K. HOVNANIAN AT EL DORADO RANCH II, L.L.C.

CA

K. HOVNANIAN AT EL DORADO RANCH, L.L.C.

CA

K. HOVNANIAN AT EVERGREEN, L.L.C.

CA

K. HOVNANIAN AT FIDDYMENT RANCH, LLC

CA

K. HOVNANIAN AT FRESNO, LLC

CA

K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.

CA

K. HOVNANIAN AT GILROY 60, LLC

CA

K. HOVNANIAN AT GILROY, LLC

CA

K. HOVNANIAN AT JAEGER RANCH, LLC

CA

K. HOVNANIAN AT LA COSTA GREENS, L.L.C.

CA

K. HOVNANIAN AT LA LAGUNA, L.L.C.

CA

K. HOVNANIAN AT LAKE RANCHO VIEJO, LLC

CA

K. HOVNANIAN AT MALAN PARK, L.L.C.

CA

K. HOVNANIAN AT MANTECA, LLC

CA

K. HOVNANIAN AT MELANIE MEADOWS, LLC

CA

K. HOVNANIAN AT MUIRFIELD, LLC

CA

K. HOVNANIAN AT PARKSIDE, LLC

CA

K. HOVNANIAN AT PAVILION PARK, LLC

CA

K. HOVNANIAN AT PIAZZA D'ORO, L.L.C.

CA

K. HOVNANIAN AT PIAZZA SERENA, L.L.C

CA

K. HOVNANIAN AT POSITANO, LLC

CA

K. HOVNANIAN AT PRADO, L.L.C.

CA

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C.

CA

K. HOVNANIAN AT SAGE, L.L.C.

CA

K. HOVNANIAN AT SANTA NELLA, LLC

CA

K. HOVNANIAN AT SHELDON GROVE, LLC

CA

K. HOVNANIAN AT SKYE ISLE, LLC

CA

K. HOVNANIAN AT STANTON, LLC

CA

K. HOVNANIAN AT SUNRIDGE PARK, LLC

CA

K. HOVNANIAN AT THE CROSBY, LLC

CA

K. HOVNANIAN AT THOMPSON RANCH, LLC

CA

K. HOVNANIAN AT TRAIL RIDGE, LLC

CA

K. HOVNANIAN AT VALLE DEL SOL, LLC

CA

K. HOVNANIAN AT VERONA ESTATES, LLC

CA

K. HOVNANIAN AT VICTORVILLE, L.L.C.

CA

K. HOVNANIAN AT VINEYARD HEIGHTS, LLC

CA

K. HOVNANIAN AT VISTA DEL SOL, L.L.C.

CA

K. HOVNANIAN AT WATERSTONE, LLC

CA

K. HOVNANIAN AT WEST VIEW ESTATES, L.L.C.

CA

K. HOVNANIAN AT WESTSHORE, LLC

CA

K. HOVNANIAN AT WHEELER RANCH, LLC

CA

K. HOVNANIAN AT WOODCREEK WEST, LLC

CA

K. HOVNANIAN COMMUNITIES, INC.

CA

K. HOVNANIAN COMPANIES OF CALIFORNIA, INC.

CA

K. HOVNANIAN COMPANIES OF SOUTHERN CALIFORNIA, INC.

CA

K. HOVNANIAN COMPANIES, LLC

CA

K. HOVNANIAN DEVELOPMENTS OF CALIFORNIA, INC.

CA

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY II, INC.

CA

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY, INC.

CA

K. HOVNANIAN ENTERPRISES, INC.

CA

K. HOVNANIAN HOMES NORTHERN CALIFORNIA, INC.

CA

K. HOVNANIAN AT SIERRA VISTA, LLC

CA

K. HOVNANIAN AT VILLAGE CENTER, LLC

CA

K. HOVNANIAN'S FOUR SEASONS AT BAKERSFIELD, L.L.C.

CA

K. HOVNANIAN'S FOUR SEASONS AT BEAUMONT, LLC

CA

K. HOVNANIAN'S FOUR SEASONS AT HEMET, LLC

CA

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN'S FOUR SEASONS AT LOS BANOS, LLC

CA

K. HOVNANIAN'S FOUR SEASONS AT MORENO VALLEY, L.L.C.

CA

K. HOVNANIAN'S FOUR SEASONS AT PALM SPRINGS, LLC

CA

K. HOVNANIAN'S PARKSIDE AT TOWNGATE, L.L.C.

CA

K. HOVNANIAN'S VERANDA AT RIVERPARK II, LLC

CA

K. HOVNANIAN'S VERANDA AT RIVERPARK, LLC

CA

SEABROOK ACCUMULATION CORPORATION

CA

STONEBROOK HOMES, INC.

CA

K. HOVNANIAN ASPIRE AT BELLEVUE RANCH, LLC

CA

K. HOVNANIAN MEADOW VIEW AT MOUNTAIN HOUSE, LLC

CA

K. HOVNANIAN DEVELOPMENTS OF D.C., INC.

DC

K. HOVNANIAN HOMES OF D.C., L.L.C.

DC

HOVNANIAN ENTERPRISES, INC.

DE

K. HOVNANIAN AT ASHBY PLACE, LLC

DE

K. HOVNANIAN AT BRENFORD STATION, LLC

DE

K. HOVNANIAN AT HIDDEN BROOK, LLC

DE

K. HOVNANIAN AT MANSFIELD II, L.L.C.

DE

K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.

DE

K. HOVNANIAN AT NOTTINGHAM MEADOWS, LLC

DE

K. HOVNANIAN AT OCEAN VIEW BEACH CLUB, LLC

DE

K. HOVNANIAN AT PLANTATION LAKES, L.L.C.

DE

K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.

DE

K. HOVNANIAN DEVELOPMENTS OF DELAWARE, INC.

DE

K. HOVNANIAN HAMPTONS AT OAK CREEK II, L.L.C.

DE

K. HOVNANIAN HOMES OF DELAWARE, L.L.C.

DE

K. HOVNANIAN HOMES OF LONGACRE VILLAGE, L.L.C.

DE

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN NORTH CENTRAL ACQUISITIONS, L.L.C.

DE

K. HOVNANIAN NORTH JERSEY ACQUISITIONS, L.L.C.

DE

K. HOVNANIAN AT SEABROOK, LLC

DE

K. HOVNANIAN SHORE ACQUISITIONS, L.L.C.

DE

K. HOVNANIAN SOUTH JERSEY ACQUISITIONS, L.L.C.

DE

K. HOVNANIAN'S FOUR SEASONS AT BAYMONT FARMS L.L.C.

DE

K. HOVNANIAN'S FOUR SEASONS AT SILVER MAPLE FARM, L.L.C.

DE

KHH SHELL HALL LOAN ACQUISITION, LLC

DE

WASHINGTON HOMES, INC.

DE

WOODMORE RESIDENTIAL, L.L.C.

DE

WTC VENTURES, L.L.C.

DE

K. HOVNANIAN'S FOUR SEASONS AT BELLE TERRE, LLC

DE

EASTERN NATIONAL TITLE AGENCY, LLC

FL

HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.

FL

HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA, L.L.C.

FL

K. HOVNANIAN AT BOCA DUNES, LLC

FL

K. HOVNANIAN AT CORAL LAGO, LLC

FL

K. HOVNANIAN AT HAMPTON COVE, LLC

FL

K. HOVNANIAN AT HILLTOP RESERVE II, LLC

FL

K. HOVNANIAN AT HILLTOP RESERVE, LLC

FL

K. HOVNANIAN AT LAKE BURDEN, LLC

FL

K. HOVNANIAN AT LAKE LECLARE, LLC

FL

K. HOVNANIAN AT PICKETT RESERVE, LLC

FL

K. HOVNANIAN AT REDTAIL, LLC

FL

K. HOVNANIAN AT SPRING ISLE, LLC

FL

K. HOVNANIAN AT SUMMERLAKE, LLC

FL

K. HOVNANIAN AT TERRA BELLA TWO, LLC

FL

K. HOVNANIAN AT WALKERS GROVE, LLC

FL

K. HOVNANIAN BELMONT RESERVE, LLC

FL

K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.

FL

K. HOVNANIAN CYPRESS KEY, LLC

FL

K. HOVNANIAN ESTATES AT WEKIVA, LLC

FL

K. HOVNANIAN FIRST HOMES, L.L.C.

FL

K. HOVNANIAN FLORIDA REALTY, L.L.C.

FL

K. HOVNANIAN GRAND CYPRESS, LLC

FL

K. HOVNANIAN GRANDEFIELD, LLC

FL

K. HOVNANIAN PRESERVE AT TURTLE CREEK LLC

FL

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN REYNOLDS RANCH, LLC

FL

K. HOVNANIAN RIVERSIDE, LLC

FL

K. HOVNANIAN SOUTH FORK, LLC

FL

K. HOVNANIAN STERLING RANCH, LLC

FL

K. HOVNANIAN T&C HOMES AT FLORIDA, L.L.C.

FL

K. HOVNANIAN UNION PARK, LLC

FL

K. HOVNANIAN WINDWARD HOMES, LLC

FL

K. HOVNANIAN MAGNOLIA AT WESTSIDE, LLC

FL

K. HOVNANIAN WINDING BAY PRESERVE, LLC

FL

K. HOVNANIAN AT LAKE FLORENCE, LLC

FL

K. HOVNANIAN AT THE COMMONS AT RICHMOND HILL, LLC

GA

K. HOVNANIAN AT WESTBROOK, LLC

GA

K. HOVNANIAN DEVELOPMENTS OF GEORGIA, INC.

GA

K. HOVNANIAN HOMES AT CREEKSIDE, LLC

GA

K. HOVNANIAN HOMES OF GEORGIA, L.L.C.

GA

ARBOR TRAILS, LLC

IL

EASTERN TITLE AGENCY OF ILLINOIS, LLC

IL

GLENRISE GROVE, L.L.C.

IL

K. HOVNANIAN AT CHRISTINA COURT, LLC

IL

K. HOVNANIAN AT FAIRFIELD RIDGE, LLC

IL

K. HOVNANIAN AT HANOVER ESTATES, LLC

IL

K. HOVNANIAN AT ISLAND LAKE, LLC

IL

K. HOVNANIAN AT LINK FARM, LLC

IL

K. HOVNANIAN AT MEADOWRIDGE VILLAS, LLC

IL

K. HOVNANIAN AT NORTHRIDGE ESTATES, LLC

IL

K. HOVNANIAN AT NORTON LAKE LLC

IL

K. HOVNANIAN AT PRAIRIE POINTE, LLC

IL

K. HOVNANIAN AT SAGEBROOK, LLC

IL

K. HOVNANIAN AT SOMERSET, LLC

IL

K. HOVNANIAN AT TRAFFORD PLACE, LLC

IL

K. HOVNANIAN AT TRAMORE LLC

IL

K. HOVNANIAN DEVELOPMENTS OF ILLINOIS, INC.

IL

K. HOVNANIAN ESTATES AT FOX CHASE, LLC

IL

K. HOVNANIAN ESTATES AT REGENCY, L.L.C.

IL

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN T&C HOMES AT ILLINOIS, L.L.C.

IL

K. HOVNANIAN'S FOUR SEASONS AT BRIARGATE, LLC

IL

K. HOVNANIAN DEVELOPMENTS OF KENTUCKY, INC.

KY

K. HOVNANIAN SUMMIT HOMES OF KENTUCKY, L.L.C.

KY

FOUNDERS TITLE AGENCY OF MARYLAND, L.L.C.

MD

HOMEBUYERS FINANCIAL SERVICES, L.L.C.

MD

HOVNANIAN LAND INVESTMENT GROUP OF MARYLAND, L.L.C.

MD

HOVNANIAN LAND INVESTMENT GROUP, L.L.C.

MD

K HOVNANIAN HOMES AT MAXWELL PLACE, L.L.C.

MD

K. HOVNANIAN AT CATON'S RESERVE, LLC

MD

K. HOVNANIAN AT EDEN TERRACE, L.L.C.

MD

K. HOVNANIAN AT RODERUCK, L.L.C.

MD

K. HOVNANIAN COMPANIES OF MARYLAND, INC.

MD

K. HOVNANIAN DEVELOPMENTS OF MARYLAND, INC.

MD

K. HOVNANIAN HOMES AT CAMP SPRINGS, L.L.C.

MD

K. HOVNANIAN HOMES AT GREENWAY FARM PARK TOWNS, L.L.C.

MD

K. HOVNANIAN HOMES AT GREENWAY FARM, L.L.C.

MD

K. HOVNANIAN HOMES AT JONES STATION 1, L.L.C.

MD

K. HOVNANIAN HOMES AT RUSSETT, L.L.C.

MD

K. HOVNANIAN HOMES AT THE HIGHLANDS, LLC

MD

K. HOVNANIAN HOMES OF MARYLAND, L.L.C.

MD

K. HOVNANIAN'S FOUR SEASONS AT KENT ISLAND CONDOMINIUMS, L.L.C.

MD

K. HOVNANIAN'S FOUR SEASONS AT KENT ISLAND, L.L.C.

MD

K. HOVNANIAN'S FOUR SEASONS AT ST. MARGARETS LANDING, L.L.C.

MD

PADDOCKS, L.L.C.

MD

PINE AYR, LLC

MD

 

 

--------------------------------------------------------------------------------

 

 

RIDGEMORE UTILITY, L.L.C.

MD

K. HOVNANIAN DEVELOPMENTS OF MINNESOTA, INC.

MN

K. HOVNANIAN HOMES OF MINNESOTA AT ARBOR CREEK, LLC

MN

K. HOVNANIAN HOMES OF MINNESOTA AT AUTUMN MEADOWS, LLC

MN

K. HOVNANIAN HOMES OF MINNESOTA AT BRYNWOOD, LLC

MN

K. HOVNANIAN HOMES OF MINNESOTA AT CEDAR HOLLOW, LLC

MN

K. HOVNANIAN HOMES OF MINNESOTA AT FOUNDER'S RIDGE, LLC

MN

K. HOVNANIAN HOMES OF MINNESOTA AT HARPERS STREET WOODS, LLC

MN

K. HOVNANIAN HOMES OF MINNESOTA AT OAKS OF OXBOW, LLC

MN

K. HOVNANIAN HOMES OF MINNESOTA AT REGENT'S POINT, LLC

MN

K. HOVNANIAN HOMES OF MINNESOTA, L.L.C.

MN

K. HOVNANIAN LIBERTY ON BLUFF CREEK, LLC

MN

K. HOVNANIAN TIMBRES AT ELM CREEK, LLC

MN

K. HOVNANIAN'S FOUR SEASONS AT RUSH CREEK II, LLC

MN

K. HOVNANIAN'S FOUR SEASONS AT RUSH CREEK, L.L.C.

MN

K. HOVNANIAN AT BURCH KOVE, LLC

NC

K. HOVNANIAN AT INDIAN WELLS, LLC

NC

K. HOVNANIAN AT LILY ORCHARD, LLC

NC

K. HOVNANIAN AT MAIN STREET SQUARE, LLC

NC

K. HOVNANIAN AT OAK POINTE, LLC

NC

K. HOVNANIAN AT THE PROMENADE AT BEAVER CREEK, LLC

NC

K. HOVNANIAN AT WHEELER WOODS, LLC

NC

K. HOVNANIAN DEVELOPMENTS OF NORTH CAROLINA, INC.

NC

K. HOVNANIAN HOMES AT BROOK MANOR, LLC

NC

K. HOVNANIAN HOMES AT REEDY CREEK, LLC

NC

K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.

NC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN SHERWOOD AT REGENCY, LLC

NC

K. HOVNANIAN'S FOUR SEASONS AT RENAISSANCE, L.L.C.

NC

BUILDER SERVICES NJ, L.L.C.

NJ

EASTERN TITLE AGENCY, INC.

NJ

F&W MECHANICAL SERVICES, L.L.C.

NJ

K. HOVNANIAN ACQUISITIONS, INC.

NJ

K. HOVNANIAN AT ASBURY PARK URBAN RENEWAL, LLC

NJ

K. HOVNANIAN AT BARNEGAT I, L.L.C.

NJ

K. HOVNANIAN AT BARNEGAT II, L.L.C.

NJ

K. HOVNANIAN AT BRANCHBURG II, LLC

NJ

K. HOVNANIAN AT BRANCHBURG, L.L.C.

NJ

K. HOVNANIAN AT BRANCHBURG-VOLLERS, LLC

NJ

K. HOVNANIAN AT BRIDGEWATER I, L.L.C.

NJ

K. HOVNANIAN AT BRIDGEWATER II, LLC

NJ

K. HOVNANIAN AT CEDAR GROVE III, L.L.C.

NJ

HILLTOP AT CEDAR GROVE URBAN RENEWAL, LLC

NJ

K. HOVNANIAN AT CHESTERFIELD, L.L.C.

NJ

K. HOVNANIAN AT DENVILLE, L.L.C.

NJ

K. HOVNANIAN AT DEPTFORD TOWNSHIP, L.L.C.

NJ

K. HOVNANIAN AT DUNELLEN URBAN RENEWAL, LLC

NJ

K. HOVNANIAN AT EAST BRUNSWICK III, LLC

NJ

K. HOVNANIAN AT EAST BRUNSWICK, LLC

NJ

K. HOVNANIAN AT EAST WINDSOR, LLC

NJ

K. HOVNANIAN AT EDGEWATER II, L.L.C.

NJ

K. HOVNANIAN AT EDGEWATER, L.L.C.

NJ

K. HOVNANIAN AT EGG HARBOR TOWNSHIP II, L.L.C.

NJ

K. HOVNANIAN AT EGG HARBOR TOWNSHIP, L.L.C.

NJ

K. HOVNANIAN AT FIFTH AVENUE, L.L.C.

NJ

K. HOVNANIAN AT FLORENCE I, L.L.C.

NJ

K. HOVNANIAN AT FLORENCE II, L.L.C.

NJ

K. HOVNANIAN AT FOREST MEADOWS, L.L.C.

NJ

K. HOVNANIAN AT FRANKLIN II, L.L.C.

NJ

K. HOVNANIAN AT FRANKLIN, L.L.C.

NJ

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT FREEHOLD TOWNSHIP III, LLC

NJ

K. HOVNANIAN AT GREAT NOTCH, L.L.C.

NJ

K. HOVNANIAN AT HACKETTSTOWN II, L.L.C.

NJ

K. HOVNANIAN AT HILLSBOROUGH, LLC

NJ

K. HOVNANIAN AT HOWELL FORT PLAINS, LLC

NJ

K. HOVNANIAN AT HOWELL II, LLC

NJ

K. HOVNANIAN AT HOWELL, LLC

NJ

K. HOVNANIAN AT HUDSON POINTE, L.L.C.

NJ

K. HOVNANIAN AT JACKSON I, L.L.C.

NJ

K. HOVNANIAN AT JACKSON, L.L.C.

NJ

K. HOVNANIAN AT JERSEY CITY IV, L.L.C.

NJ

K. HOVNANIAN AT KEYPORT, L.L.C.

NJ

K. HOVNANIAN AT LITTLE EGG HARBOR TOWNSHIP II, L.L.C.

NJ

K. HOVNANIAN AT LITTLE EGG HARBOR, L.L.C

NJ

K. HOVNANIAN AT MAHWAH VI, INC.

NJ

K. HOVNANIAN AT MANALAPAN II, L.L.C.

NJ

K. HOVNANIAN AT MANALAPAN III, L.L.C.

NJ

K. HOVNANIAN AT MANALAPAN V, LLC

NJ

K. HOVNANIAN AT MANALAPAN VI, LLC

NJ

K. HOVNANIAN AT MAPLE AVENUE, L.L.C.

NJ

K. HOVNANIAN AT MARLBORO TOWNSHIP IX, L.L.C.

NJ

K. HOVNANIAN AT MARLBORO TOWNSHIP V, L.L.C.

NJ

K. HOVNANIAN AT MARLBORO VI, L.L.C.

NJ

K. HOVNANIAN AT MENDHAM TOWNSHIP, L.L.C.

NJ

K. HOVNANIAN AT MIDDLE TOWNSHIP II, L.L.C.

NJ

K. HOVNANIAN AT MIDDLE TOWNSHIP, L.L.C.

NJ

K. HOVNANIAN AT MIDDLETOWN II, L.L.C.

NJ

K. HOVNANIAN AT MIDDLETOWN III, LLC

NJ

K. HOVNANIAN AT MILLVILLE I, L.L.C.

NJ

K. HOVNANIAN AT MILLVILLE II, L.L.C.

NJ

K. HOVNANIAN AT MONROE IV, L.L.C.

NJ

K. HOVNANIAN AT MONROE NJ II, LLC

NJ

K. HOVNANIAN AT MONROE NJ III, LLC

NJ

K. HOVNANIAN AT MONROE NJ, L.L.C.

NJ

K. HOVNANIAN AT MONTGOMERY, LLC

NJ

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT MONTVALE II, LLC

NJ

K. HOVNANIAN AT MONTVALE, L.L.C.

NJ

K. HOVNANIAN AT MORRIS TWP, LLC

NJ

K. HOVNANIAN AT NORTH BERGEN. L.L.C.

NJ

K. HOVNANIAN AT NORTH CALDWELL II, L.L.C.

NJ

K. HOVNANIAN AT NORTH CALDWELL III, L.L.C.

NJ

K. HOVNANIAN AT NORTH CALDWELL IV, L.L.C.

NJ

K. HOVNANIAN AT NORTH WILDWOOD, L.L.C.

NJ

K. HOVNANIAN AT NORTHFIELD, L.L.C.

NJ

K. HOVNANIAN AT OCEAN TOWNSHIP, INC

NJ

K. HOVNANIAN AT OCEANPORT, L.L.C.

NJ

K. HOVNANIAN AT OLD BRIDGE, L.L.C.

NJ

K. HOVNANIAN AT PARSIPPANY, L.L.C.

NJ

K. HOVNANIAN AT PITTSGROVE, L.L.C.

NJ

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.

NJ

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C.

NJ

K. HOVNANIAN AT RIDGEMONT, L.L.C.

NJ

K. HOVNANIAN AT ROCK LEDGE, LLC

NJ

K. HOVNANIAN AT SHREWSBURY, LLC

NJ

K. HOVNANIAN AT SMITHVILLE, INC.

NJ

K. HOVNANIAN AT SOUTH BRUNSWICK II, LLC

NJ

K. HOVNANIAN AT SOUTH BRUNSWICK III, LLC

NJ

K. HOVNANIAN AT SOUTH BRUNSWICK, L.L.C.

NJ

K. HOVNANIAN AT STATION SQUARE, L.L.C.

NJ

K. HOVNANIAN AT THE MONARCH, L.L.C.

NJ

K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.

NJ

K. HOVNANIAN AT WALDWICK, LLC

NJ

K. HOVNANIAN AT WALL DONATO, LLC

NJ

K. HOVNANIAN AT WARREN TOWNSHIP II, LLC

NJ

K. HOVNANIAN AT WARREN TOWNSHIP, L.L.C.

NJ

K. HOVNANIAN AT WAYNE IX, L.L.C.

NJ

K. HOVNANIAN AT WILDWOOD BAYSIDE, L.L.C.

NJ

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT WOOLWICH I, L.L.C.

NJ

K. HOVNANIAN CLASSICS, L.L.C.

NJ

K. HOVNANIAN CONSTRUCTION II, INC

NJ

K. HOVNANIAN CONSTRUCTION III, INC

NJ

K. HOVNANIAN CONSTRUCTION MANAGEMENT, INC.

NJ

K. HOVNANIAN HOLDINGS NJ, L.L.C.

NJ

K. HOVNANIAN MANALAPAN ACQUISITION, LLC

NJ

K. HOVNANIAN NORTHEAST SERVICES, L.L.C.

NJ

K. HOVNANIAN PORT IMPERIAL URBAN RENEWAL, INC.

NJ

K. HOVNANIAN SOUTHERN NEW JERSEY, L.L.C.

NJ

K. HOVNANIAN VENTURE I, L.L.C.

NJ

LANDARAMA, INC.

NJ

M & M AT MONROE WOODS, L.L.C.

NJ

M&M AT CHESTERFIELD, L.L.C.

NJ

M&M AT CRESCENT COURT, L.L.C.

NJ

M&M AT WEST ORANGE, L.L.C.

NJ

MATZEL & MUMFORD AT EGG HARBOR, L.L.C.

NJ

MCNJ, INC.

NJ

MM-BEACHFRONT NORTH I, LLC

NJ

TERRAPIN REALTY, L.L.C.

NJ

THE MATZEL & MUMFORD ORGANIZATION, INC

NJ

K. HOVNANIAN AT MANALAPAN CROSSING, LLC

NJ

K. HOVNANIAN AT OAKLAND, LLC

NJ

K. HOVNANIAN AT SOUTH BRUNSWICK IV, LLC

NJ

K. HOVNANIAN PROPERTIES OF RED BANK, LLC

NJ

K. HOVNANIAN AT OLD BRIDGE II, LLC

NJ

K. HOVNANIAN AT NORTHERN WESTCHESTER INC.

NY

ROUTE 1 AND ROUTE 522, L.L.C.

NJ

K. HOVNANIAN COMPANIES OF NEW YORK, INC.

NY

K. HOVNANIAN DEVELOPMENTS OF NEW YORK, INC.

NY

K. HOVNANIAN ABERDEEN, LLC

OH

K. HOVNANIAN BELDEN POINTE, LLC

OH

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN CONTRACTORS OF OHIO, LLC

OH

K. HOVNANIAN CORNERSTONE FARMS, LLC

OH

K. HOVNANIAN DEVELOPMENTS OF OHIO, INC.

OH

K. HOVNANIAN EDGEBROOK, LLC

OH

K. HOVNANIAN FALLS POINTE, LLC

OH

K. HOVNANIAN FOREST VALLEY, LLC

OH

K. HOVNANIAN HIDDEN HOLLOW, LLC

OH

K. HOVNANIAN HIGHLAND RIDGE, LLC

OH

K. HOVNANIAN INDIAN TRAILS, LLC

OH

K. HOVNANIAN LADUE RESERVE, LLC

OH

K. HOVNANIAN LAKES OF GREEN, LLC

OH

K. HOVNANIAN LANDINGS 40S, LLC

OH

K. HOVNANIAN MONARCH GROVE, LLC

OH

K. HOVNANIAN NORTHPOINTE 40S, LLC

OH

K. HOVNANIAN NORTON PLACE, LLC

OH

K. HOVNANIAN OF OHIO, LLC

OH

K. HOVNANIAN OHIO REALTY, L.L.C.

OH

K. HOVNANIAN RIVENDALE, LLC

OH

K. HOVNANIAN SCHADY RESERVE, LLC

OH

K. HOVNANIAN SUMMIT HOMES, L.L.C.

OH

K. HOVNANIAN VILLAGE GLEN, LLC

OH

K. HOVNANIAN WATERBURY, LLC

OH

K. HOVNANIAN WHITE ROAD, LLC

OH

K. HOVNANIAN WOODLAND POINTE, LLC

OH

K. HOVNANIAN WOODRIDGE PLACE, LLC

OH

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C.

OH

NEW HOME REALTY, LLC

OH

BUILDER SERVICES PA, L.L.C.

PA

GOVERNOR'S ABSTRACT CO., INC.

PA

K. HOVNANIAN AT ALLENTOWN, L.L.C.

PA

K. HOVNANIAN AT CAMP HILL, L.L.C.

PA

K. HOVNANIAN AT DOYLESTOWN, LLC

PA

K. HOVNANIAN AT EAST BRANDYWINE, L.L.C.

PA

K. HOVNANIAN AT HERSHEY'S MILL, INC.

PA

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP I, L.L.C.

PA

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP II, L.L.C.

PA

K. HOVNANIAN AT LOWER MAKEFIELD TOWNSHIP I, L.L.C.

PA

K. HOVNANIAN AT LOWER MORELAND II, L.L.C.

PA

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT MARPLE, LLC

PA

K. HOVNANIAN AT MIDDLETOWN, LLC

PA

K. HOVNANIAN AT NORTHAMPTON, L.L.C.

PA

K. HOVNANIAN AT RAPHO, L.L.C

PA

K. HOVNANIAN AT SAWMILL, INC.

PA

K. HOVNANIAN AT SILVER SPRING, L.L.C.

PA

K. HOVNANIAN AT UPPER PROVIDENCE, LLC

PA

K. HOVNANIAN AT UPPER UWCHLAN II, L.L.C.

PA

K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.

PA

K. HOVNANIAN AT WHITEMARSH, LLC

PA

K. HOVNANIAN COMPANIES OF PENNSYLVANIA, INC.

PA

K. HOVNANIAN DEVELOPMENTS OF PENNSYLVANIA, INC.

PA

K. HOVNANIAN EASTERN PENNSYLVANIA, L.L.C.

PA

K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.

PA

K. HOVNANIAN PA REAL ESTATE, INC.

PA

K. HOVNANIAN PENNSYLVANIA ACQUISITIONS, L.L.C.

PA

K. HOVNANIAN SUMMIT HOMES OF PENNSYLVANIA, L.L.C.

PA

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF PENNSYLVANIA, L.L.C.

PA

K. HOVNANIAN AT COOSAW POINT, LLC

SC

K. HOVNANIAN AT FOX PATH AT HAMPTON LAKE, LLC

SC

K. HOVNANIAN AT HAMPTON LAKE, LLC

SC

K. HOVNANIAN AT MAGNOLIA PLACE, LLC

SC

K. HOVNANIAN CRAFTBUILT HOMES OF SOUTH CAROLINA, L.L.C.

SC

K. HOVNANIAN DEVELOPMENTS OF SOUTH CAROLINA, INC.

SC

K. HOVNANIAN HOMES AT SALT CREEK LANDING, LLC

SC

K. HOVNANIAN HOMES AT SHELL HALL, LLC

SC

K. HOVNANIAN HOMES AT ST. JAMES PLACE, LLC

SC

K. HOVNANIAN HOMES AT THE ABBY, LLC

SC

K. HOVNANIAN HOMES AT THE PADDOCKS, LLC

SC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN HOMES OF SOUTH CAROLINA, LLC

SC

SHELL HALL CLUB AMENITY ACQUISITION, LLC

SC

SHELL HALL LAND ACQUISITION, LLC

SC

K. HOVNANIAN DFW BLUFF CREEK, LLC

TX

K. HOVNANIAN DEVELOPMENTS OF TEXAS, INC.

TX

K. HOVNANIAN DFW AUBURN FARMS, LLC

TX

K. HOVNANIAN DFW BELMONT, LLC

TX

K. HOVNANIAN DFW CREEKSIDE ESTATES II, LLC

TX

K. HOVNANIAN DFW CREEKSIDE ESTATES, LLC

TX

K. HOVNANIAN DFW ENCORE OF LAS COLINAS II, LLC

TX

K. HOVNANIAN DFW ENCORE OF LAS COLINAS, LLC

TX

K. HOVNANIAN DFW HARMON FARMS, LLC

TX

K. HOVNANIAN DFW HERITAGE CROSSING, LLC

TX

K. HOVNANIAN DFW HOMESTEAD, LLC

TX

K. HOVNANIAN DFW INSPIRATION, LLC

TX

K. HOVNANIAN DFW LEXINGTON, LLC

TX

K. HOVNANIAN DFW LIBERTY CROSSING II, LLC

TX

K. HOVNANIAN DFW LIBERTY CROSSING, LLC

TX

K. HOVNANIAN DFW LIGHT FARMS II, LLC

TX

K. HOVNANIAN DFW LIGHT FARMS, LLC

TX

K. HOVNANIAN DFW MIDTOWN PARK, LLC

TX

K. HOVNANIAN DFW PALISADES, LLC

TX

K. HOVNANIAN DFW PARKSIDE, LLC

TX

K. HOVNANIAN DFW RIDGEVIEW, LLC

TX

K. HOVNANIAN DFW SEVENTEEN LAKES, LLC

TX

K. HOVNANIAN DFW TRAILWOOD, LLC

TX

K. HOVNANIAN DFW VILLAS AT MUSTANG PARK, LLC

TX

K. HOVNANIAN DFW WELLINGTON, LLC

TX

K. HOVNANIAN DFW WILDRIDGE, LLC

TX

K. HOVNANIAN HOMES - DFW, L.L.C.

TX

K. HOVNANIAN HOMES OF HOUSTON, L.L.C.

TX

K. HOVNANIAN HOUSTON BAYOU OAKS AT WEST OREM, LLC

TX

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN HOUSTON CAMBRIDGE HEIGHTS, LLC

TX

K. HOVNANIAN HOUSTON CITY HEIGHTS, LLC

TX

K. HOVNANIAN HOUSTON CREEK BEND, LLC

TX

K. HOVNANIAN HOUSTON DRY CREEK VILLAGE, LLC

TX

K. HOVNANIAN HOUSTON KATY POINTE, LLC

TX

K. HOVNANIAN HOUSTON PROPERTY I, LLC

TX

K. HOVNANIAN HOUSTON PROPERTY II, LLC

TX

K. HOVNANIAN HOUSTON RIVER FARMS, LLC

TX

K. HOVNANIAN HOUSTON SUNSET RANCH, LLC

TX

K. HOVNANIAN HOUSTON THUNDER BAY SUBDIVISION, LLC

TX

K. HOVNANIAN HOUSTON TRANQUILITY LAKE ESTATES, LLC

TX

K. HOVNANIAN HOUSTON WOODSHORE, LLC

TX

K. HOVNANIAN OF HOUSTON II, L.L.C.

TX

PARK TITLE COMPANY, LLC

TX

K. HOVNANIAN DFW TRAILWOOD II, LLC

TX

K. HOVNANIAN DFW SANFORD PARK, LLC

TX

K. HOVNANIAN HOUSTON TERRA DEL SOL, LLC

TX

K. HOVNANIAN DFW LIBERTY, LLC

TX

FOUNDERS TITLE AGENCY, INC.

VA

K. HOVNANIAN AT ESTATES AT WHEATLANDS, LLC

VA

K. HOVNANIAN AT LAKE RIDGE ESTATES, LLC

VA

K. HOVNANIAN AT LAKE TERRAPIN, L.L.C.

VA

K. HOVNANIAN AT LEE SQUARE, L.L.C.

VA

K. HOVNANIAN AT LENAH WOODS, LLC

VA

K. HOVNANIAN AT RESERVES AT WHEATLANDS, LLC

VA

K. HOVNANIAN AT RESIDENCE AT DISCOVERY SQUARE, LLC

VA

K. HOVNANIAN AT SEASONS LANDING, LLC

VA

K. HOVNANIAN AT SIGNAL HILL, LLC

VA

K. HOVNANIAN DEVELOPMENTS OF VIRGINIA, INC.

VA

K. HOVNANIAN HOMES AT BURKE JUNCTION, LLC

VA

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN HOMES AT LEIGH MILL, LLC

VA

K. HOVNANIAN HOMES AT PENDER OAKS, LLC

VA

K. HOVNANIAN HOMES AT THOMPSON'S GRANT, LLC

VA

K. HOVNANIAN HOMES AT WILLOWSFORD GRANT, LLC

VA

K. HOVNANIAN HOMES AT WILLOWSFORD GREENS, LLC

VA

K. HOVNANIAN HOMES OF VIRGINIA, INC.

VA

K. HOVNANIAN SUMMIT HOLDINGS, L.L.C.

VA

K. HOVNANIAN HOMES AT WILLOWSFORD GRANT II, LLC

VA

K. HOVNANIAN'S FOUR SEASONS AT CHARLOTTESVILLE, L.L.C.

VA

K. HOVNANIAN'S FOUR SEASONS AT NEW KENT VINEYARDS, L.L.C.

VA

LAUREL HIGHLANDS, LLC

VA

K. HOVNANIAN AT EMBREY MILL VILLAGE, LLC

VA

K. HOVNANIAN AT HUNTFIELD, LLC

WV

K. HOVNANIAN DEVELOPMENTS OF WEST VIRGINIA, INC.

WV

K. HOVNANIAN HOMES AT SHENANDOAH SPRINGS, LLC

WV

K. HOVNANIAN HOMES OF WEST VIRGINIA, L.L.C.

WV

K. HOVNANIAN SUMMIT HOMES OF WEST VIRGINIA, L.L.C.

WV

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF WEST VIRGINIA, L.L.C.

WV

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE IV

 

I.

Senior Secured Notes

 

 

A.

Indenture dated as of July 27, 2017, among K. Hovnanian Enterprises, Inc.,
Hovnanian Enterprises, Inc., the other Guarantors party thereto and Wilmington
Trust, National Association as Trustee and Collateral Agent, relating to the
10.00% Senior Secured Notes due 2022 and the 10.50% Senior Secured Notes due
2024

 

II.

Senior Notes

 

 

A.

Indenture dated as of November 5, 2014, among K. Hovnanian Enterprises, Inc.,
Hovnanian Enterprises, Inc., the other Guarantors party thereto and Wilmington
Trust, National Association, as Trustee, relating to the 8.00% Senior Notes due
2019

 

 

B.

Indenture dated as of [February 1], 2018, among K. Hovnanian Enterprises, Inc.,
Hovnanian Enterprises, Inc., the other Guarantors party thereto and Wilmington
Trust, National Association, as Trustee, relating to the 13.50% Senior Notes due
2026 and the 5.00% Senior Notes due 2040

 

 

III.

Credit Agreements

 

 

A.

Credit Agreement, dated as of June 7, 2013, among K. Hovnanian Enterprises,
Inc., Hovnanian Enterprises, Inc., the other guarantors party thereto, Citicorp.
USA, Inc. as administrative agent and issuing bank, and the lenders party
thereto, as amended by the Credit Agreement First Amendment, dated as of June
11, 2013, the Credit Agreement Second Amendment, dated as of June 18, 2013, the
Credit Agreement Third Amendment, dated as of June 27, 2013 and the Credit
Agreement Fourth Amendment, dated as of July 10, 2013

 

 

B.

Credit Agreement, dated as of July 29, 2016, among K. Hovnanian Enterprises,
Inc., Hovnanian Enterprises, Inc., the other guarantors party thereto,
Wilmington Trust, National Association, as administrative agent, and the lenders
party thereto

 

 

C.

Credit Agreement, dated as of January 29, 2018, among K. Hovnanian Enterprises,
Inc., Hovnanian Enterprises, Inc., the other guarantors party thereto,
Wilmington Trust, National Association, as administrative agent, and the lenders
party thereto

 

 

--------------------------------------------------------------------------------

 
 

 

 

 

EXHIBIT J

 

 

 

 

 

 

 

SUPPLEMENTAL GUARANTEE

 

dated as of __________, ____

 

among

 

K. HOVNANIAN ENTERPRISES, INC.,

 

HOVNANIAN ENTERPRISES, INC.,

 

The Other Guarantors Party Hereto

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

 

as Administrative Agent

 

 

 

Exhibit J-1

 

--------------------------------------------------------------------------------

 

 

THIS [          ] SUPPLEMENTAL GUARANTEE (this “[         ] Supplemental
Guarantee”), entered into as of __________, ____, among K. Hovnanian
Enterprises, Inc., a California corporation (the “Borrower”), Hovnanian
Enterprises, Inc., a Delaware corporation (“Holdings”), [list each new guarantor
and its jurisdiction of incorporation] (each an “Undersigned”) and Wilmington
Trust, National Association, a national banking association, as Administrative
Agent (the “Administrative Agent”).

 

RECITALS

 

WHEREAS, the Borrower, Holdings, the other Guarantors party thereto and the
Administrative Agent entered into a credit agreement, dated as of January 29,
2018 (the “Credit Agreement”);

 

WHEREAS, in consideration of the extensions of credit made pursuant to the
Credit Agreement, Holdings agreed pursuant to the Credit Agreement to cause any
newly acquired or created Restricted Subsidiaries (other than any Excluded
Subsidiary) to provide Guarantees.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and intending to be legally bound, the parties hereto hereby agree as
follows:

 

Section 1. Capitalized terms used herein and not otherwise defined herein are
used as defined in the Credit Agreement.   Section 2. Each Undersigned, by its
execution of this [         ] Supplemental Guarantee, agrees to be a Guarantor
under the Credit Agreement and to be bound by the terms of the Credit Agreement
applicable to Guarantors, including, but not limited to, Article X thereof.  
Section 3. This [         ] Supplemental Guarantee shall be governed by and
construed in accordance with the laws of the State of New York.   Section 4.
This [         ] Supplemental Guarantee may be signed in various counterparts
which together shall constitute one and the same instrument.   Section 5. This
[         ] Supplemental Guarantee is an amendment supplemental to the Credit
Agreement and the Credit Agreement and this [         ] Supplemental Guarantee
shall henceforth be read together.   Section 6. The Administrative Agent shall
not be responsible in any manner whatsoever for or in respect of the validity or
sufficiency of this Supplemental Guarantee or for or in respect of the Recitals
contained herein, all of which are made solely by the Borrower, Holdings and
each of the undersigned.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this [         ] Supplemental
Guarantee to be duly executed as of the date first above written.

 

 

K. HOVNANIAN ENTERPRISES, INC., as

Issuer

   

By:

 

Name:

Title:

 

 

HOVNANIAN ENTERPRISES, INC.

   

By:

 

Name:

Title:

 

 

[GUARANTOR]

   

By:

 

Name:

Title:

 

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION, as Administrative Agent

     

By:

 

Name:

Title:

 

 

--------------------------------------------------------------------------------

 
 

 

EXHIBIT K

 

 

NOTE PURCHASE AGREEMENT

 

by and among

 

K. HOVNANIAN ENTERPRISES, INC.,

 

as Issuer

 

HOVNANIAN ENTERPRISES, INC.,

 

as Parent Guarantor,

 

THE OTHER GUARANTORS PARTY HERETO

 

and

 

THE PURCHASERS PARTY HERETO

 

 

 

 

 

 

[   ]

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

ARTICLE I DEFINED TERMS

2

1.01

Defined Terms

2

1.02

Terms Generally

5

1.03

Times of Day

5

   

ARTICLE II SALE AND PURCHASE OF THE ADDITIONAL 10.5% NOTES

5

2.01

Authorization, Purchase and Sale of the Additional 10.5% Notes

5

   

ARTICLE III TERMS OF THE 10.5% NOTES

6

3.01

Indenture

6

   

ARTICLE IV CLOSING; CONDITIONS

6

4.01

Closing

6

4.02

Closing Conditions

6

   

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE ISSUER AND HOVNANIAN

7

5.01

Good Standing of the Issuer, Hovnanian and its Subsidiaries

7

5.02

Capital Stock

8

5.03

Indenture

8

5.04

The Additional 10.5% Notes and the Additional Guarantees

8

5.05

Collateral Documents

9

5.06

Absence of Further Requirements

9

5.07

Absence of Defaults and Conflicts Resulting from the Transactions

9

5.08

Authorization of this Agreement

10

5.09

Environmental Laws and ERISA

10

5.10

Financial Statements

10

5.11

Investment Company Act

10

5.12

Regulations T,U,X

10

5.13

Sanctions

10

5.14

Class of Securities Not Listed

10

5.15

No Registration

11

5.16

No General Solicitation; No Directed Selling Efforts

11

5.17

Accounting Controls

11

   

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

11

6.01

Nature of Purchase

11

6.02

No Registration

12

6.03

Power and Authority

12

6.04

Authorization

12

6.05

No Conflicts

12

6.06

Governmental Consents

12

6.07

Information

13

6.08

Investment Experience

13

6.09

Source of Funds

13

 

i

--------------------------------------------------------------------------------

 

 

ARTICLE VII COVENANTS

14

7.01

Mortgage Amendments

14

   

ARTICLE VIII EXPENSES

14

8.01

Expenses

14

   

ARTICLE IX MISCELLANEOUS

14

9.01

Amendments, Consents and Waivers

14

9.02

Notices

14

9.03

Binding Effect; Counterparts

15

9.04

Successors and Assigns

15

9.05

Applicable Law

16

9.06

Entire Agreement

16

9.07

Severability

16

9.08

Headings

17

9.09

Several Obligations of the Purchasers

17

9.10

No Personal Liability

17

 

Schedules

 

Schedule I – Schedule of Guarantors

Schedule II – Schedule of Purchasers

Schedule III – Closing Date Collateral Documents

 

Exhibits

 

Exhibit A – Indenture, dated as of July 27, 2017, and any supplemental indenture
thereto as of the Closing Date

Exhibit B – Form of Supplemental Indenture

Exhibit C – Form of Confirmation and Acknowledgment (Amended and Restated
Intercreditor Agreement and Second Amended and Restated Mortgage Tax Collateral
Agency Agreement)

Exhibit D – Form of Confirmation and Acknowledgment (Collateral Agency
Agreement)

 

ii

--------------------------------------------------------------------------------

 

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of [     ], by and
among K. Hovnanian Enterprises, Inc., a California corporation (the “Issuer”),
Hovnanian Enterprises, Inc., a Delaware Corporation (“Hovnanian” or the “Parent
Guarantor”), the other guarantors listed on Schedule I hereto (each a
“Subsidiary Guarantor” and, together with the Parent Guarantor, the
“Guarantors”), and each of the other persons listed on the signature pages
attached hereto (each a “Purchaser” and together, the “Purchasers”).

 

Reference is made to that certain Indenture, dated as of July 27, 2017 (as
amended and supplemented to the date hereof, the “Existing 10.5% Notes
Indenture”), among the Issuer, Hovnanian, as guarantor, the other guarantors
party thereto, and Wilmington Trust, National Association, as trustee (in such
capacity, the “Trustee”) and collateral agent (in such capacity, the “Collateral
Agent”), under which the 10.000% Senior Secured Notes due 2022 and 10.500%
Senior Secured Notes due 2024 (the “Existing 10.5% Notes”) were issued.

 

W I T N E S E T H

 

WHEREAS, the Issuer has previously issued and sold $400,000,000 aggregate
principal amount of the Issuer’s Existing 10.5% Notes on July 27, 2017 pursuant
to the Existing 10.5% Notes Indenture;

 

WHEREAS, pursuant to that certain Commitment Letter, dated as of December 28,
2017, by and among the Issuer, Hovnanian and GSO Capital Partners LP (“GSO”), on
behalf of itself and certain funds managed, advised or sub-advised by it (the
“Commitment Letter”), GSO on its behalf and on behalf of the Purchasers has
agreed, among other things, to purchase, upon the terms and subject to the
conditions set forth therein and herein, $25,000,000 aggregate principal amount
of the Issuer’s 10.500% Senior Secured Notes due 2024 (the “Additional 10.5%
Notes” and, together with the Existing 10.5% Notes, the “10.5% Notes”);

 

WHEREAS, the Issuer has duly authorized an additional issuance of the Additional
10.5% Notes;

 

WHEREAS, the Additional 10.5% Notes shall be “Additional Notes” as defined in
and for all purposes under the Existing 10.5% Notes Indenture; and

 

WHEREAS, the Issuer and each of the Guarantors has duly authorized the execution
and delivery of this Agreement and the supplemental indenture to the Existing
10.5% Notes Indenture (the “Additional 10.5% Notes Supplemental Indenture”) in
the form attached hereto as Exhibit B, in connection with sale and issuance of
the Additional 10.5% Notes and the Additional Guarantees (as defined below) to
the Purchasers.

 

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1

--------------------------------------------------------------------------------

 

 

ARTICLE I

DEFINED TERMS

 

1.01     Defined Terms. For the purposes of this Agreement, the following terms
have the meanings set forth below.

 

“10.5% Notes” shall have the meaning set forth in the preamble to this
Agreement.

 

“Additional Collateral Documents” means (i) the Acknowledgment and Confirmation
(Amended and Restated Intercreditor Agreement and Second Amended and Restated
Mortgage Tax Collateral Agency Agreement), substantially in the form attached
hereto as Exhibit C, (ii) Acknowledgment and Confirmation (Collateral Agency
Agreement), substantially in the form attached hereto as Exhibit D and (iii) the
Mortgage Amendments.

 

“Additional Guarantees” means the guarantees of the Additional 10.5% Notes
provided by the Guarantors pursuant to the Indenture.

 

“Additional 10.5% Notes” shall have the meaning set forth in the preamble to
this Agreement.

 

“Additional 10.5% Notes Supplemental Indenture” has the meaning set forth in the
preamble to this Agreement.

 

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

 

“Amended and Restated Intercreditor Agreement” shall mean the Amended and
Restated Intercreditor Agreement, dated as of September 8, 2016, by and among
Hovnanian, the Issuer, each other guarantor from time to time party thereto,
Wilmington Trust, National Association, in its capacity as Senior Credit
Agreement Administrative Agent (as defined therein), Wilmington Trust, National
Association, in its capacity as Mortgage Tax Collateral Agent (as defined
therein) and Wilmington Trust, National Association, in its capacity as the
Junior Joint Collateral Agent (as defined therein), among others, together with
the Joinder to the Amended and Restated Intercreditor Agreement, dated as of
July 27, 2017, among the Issuer, Hovnanian, the subsidiary guarantors named
therein, Wilmington Trust, National Association, as Trustee and Collateral
Agent, Wilmington Trust, National Association, as Senior Credit Agreement
Administrative Agent, Wilmington Trust, National Association, as Junior Joint
Collateral Agent and Wilmington Trust, National Association, as Mortgage Tax
Collateral Agent, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Business Day” means any day that is not a Saturday, a Sunday, or a day on which
banks are required or permitted to be closed in the City of New York.

 

“Closing” shall have the meaning set forth in Section 4.01.

 

“Closing Date” shall have the meaning set forth in Section 4.01.

 

2

--------------------------------------------------------------------------------

 

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and rules and regulations related thereto.

 

“Collateral” shall have the meaning set forth in the Collateral Documents.

 

“Collateral Agent” shall have the meaning set forth in the preamble to this
Agreement.

 

“Collateral Agency Agreement” means the Collateral Agency Agreement, dated as of
July 27, 2017 among the Issuer, Hovnanian, Wilmington Trust, National
Association, as Collateral Agent and Wilmington Trust, National Association as
the Collateral Agent (as defined therein), as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Collateral Documents” means, collectively, the Existing Collateral Documents
and the Additional Collateral Documents.

 

“Commitment Letter” shall have the meaning set forth in the preamble to this
Agreement.

 

“DTC” shall have the meaning set forth in Section 4.01(a).

 

“Enforceability Exceptions” shall have the meaning set forth in Section 5.03.

 

“Environmental Laws” shall have the meaning set forth in Section 5.09.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Existing Collateral Documents” means the documents set forth on Schedule IIIA
and Schedule IIIB hereto.

 

“Existing 10.5% Notes” shall have the meaning set forth in the preamble to this
Agreement.

 

“Existing 10.5% Notes Indenture” shall have the meaning set forth in the
preamble to this Agreement.

 

“Existing Mortgages” shall mean the Mortgages with respect to which the Issuer
is advised by its local counsel in the jurisdiction where such Mortgages are
recorded that no further action is necessary to secure the Additional 10.5%
Notes by the properties subject to such Mortgages.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Guarantees” means the guarantees provided by the Guarantors pursuant to the
Indenture, including the Additional Guarantees.

 

“Guarantors” shall have the meaning set forth in the preamble to this Agreement.

 

3

--------------------------------------------------------------------------------

 

 

“Historical Financial Statements” shall have the meaning set forth in Section
5.10.

 

“Indenture” shall mean the Existing 10.5% Notes Indenture, as amended and
supplemented as of the date hereof and by the Additional 10.5% Notes
Supplemental Indenture.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Issuer” shall have the meaning set forth in the preamble to this Agreement.

 

“Lien” shall have the meaning set forth in Section 5.02.

 

“Material Adverse Effect” shall have the meaning set forth in Section 5.07.

 

“Mortgage Amendments” shall have the meaning set forth in Section 7.01.

 

“Mortgages” shall mean mortgages, deeds of trust and deeds securing the 10.5%
Notes.

 

“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.

 

“Permitted Liens” shall have the meaning given in the Indenture.

 

“Person” shall have the meaning set forth in Section 5.13.

 

“Public Filings” means Hovnanian’s annual report on Form 10-K for the most
recently completed fiscal year, each subsequently filed quarterly report on Form
10-Q and current report on Form 8-K and all other documents filed by Hovnanian
with the SEC since the beginning of the most recently completed fiscal year
under Section 13(a), 13(c), 14 and 15(d) of the Exchange Act on or prior to the
Closing Date.

 

“Purchaser(s)” shall have the meaning set forth in the preamble to this
Agreement.

 

“Purchase Price” shall have the meaning set forth in Section 2.01.

 

“QIBs” means a qualified institutional buyer as defined in rule 144A under the
Securities Act.

 

“Regulation S” means Regulation S promulgated under the Securities Act.

 

“Rule 144A” means Rule 144A promulgated under the Securities Act.

 

“Sanctions” shall have the meaning set forth in Section 5.13.

 

“Sanctioned Country” shall have the meaning set forth in Section 5.13.

 

“SEC” means the United States Securities and Exchange Commission.

 

4

--------------------------------------------------------------------------------

 

 

“Second Amended and Restated Mortgage Tax Collateral Agency Agreement” means the
Second Amended and Restated Mortgage Tax Collateral Agency Agreement, dated as
of July 27, 2017, among the Issuer, Hovnanian, each other guarantor from time to
time party thereto, Wilmington Trust, National Association, in its capacity as
the Senior Credit Agreement Administrative Agent (as defined therein),
Wilmington Trust, National Association, in its capacity as the Mortgage Tax
Collateral Agent (as defined therein), Wilmington Trust, National Association,
as Collateral Agent and Wilmington Trust, National Association, in its capacity
as the Junior Joint Collateral Agent (as defined therein), as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Security Agreement” means the Security Agreement, dated as of July 27, 2017, by
and among the Issuer, Hovnanian, the guarantors named therein, and Wilmington
Trust, National Association, as collateral agent, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Transaction Documents” shall have the meaning set forth in Section 5.06.

 

“Trustee” shall have the meaning set forth in the preamble to this Agreement.

 

1.02     Terms Generally. The definitions in Section 1.01 shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall.” The words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement unless the context shall otherwise require. All
references herein to Articles, Sections, paragraphs, clauses, subclauses,
Exhibits and Schedules shall be deemed references to Articles, Sections,
paragraphs, clauses and subclauses of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require.

 

1.03     Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to United States Eastern time (daylight or
standard, as applicable).

 

ARTICLE II     

SALE AND PURCHASE OF THE ADDITIONAL 10.5% NOTES

 

2.01     Authorization, Purchase and Sale of the Additional 10.5% Notes. On the
basis of the representations, warranties, covenants and agreements and subject
to the terms and conditions set forth herein, the Issuer agrees to issue and
sell to the Purchasers, and subject to the conditions set forth herein, each of
the Purchasers agrees, severally and not jointly, to purchase from the Issuer,
the aggregate principal amount of the Additional 10.5% Notes set forth opposite
its name on Schedule II hereto at a purchase price (the “Purchase Price”), for
each $1,000 principal amount of Additional 10.5% Notes, that would imply a yield
to maturity equal to (a) the volume weighted average yield to maturity
(calculated based on the yield to maturity during the thirty (30) calendar day
period ending on one Business Day prior to the Closing Date, “VWAY”) for the
10.5% Notes, minus (b) 0.50% (the “Required Yield”). Illustrative calculation of
the Purchase Price is attached as Schedule IV hereto. The obligations of the
Purchasers to purchase and pay for the Additional 10.5% Notes hereunder are
several and not joint and no Purchaser shall have any liability to any Person
(as defined below) for the performance or non-performance by any other Purchaser
in connection therewith; provided, however, that if any Purchaser defaults on
its obligation to purchase the Additional 10.5% Notes that it has agreed to
purchase hereunder, the Issuer shall have the right to terminate this Agreement
without any liability on its or the Guarantors’ part or the part of the
non-defaulting Purchasers. Nothing contained herein shall relieve a defaulting
Purchaser of any liability it may have to the Issuer, the Guarantors or any
non-defaulting Purchaser for damages caused by its default.

 

5

--------------------------------------------------------------------------------

 

 

ARTICLE III     

TERMS OF THE 10.5% NOTES

 

3.01     Indenture. The Additional 10.5% Notes shall be issued pursuant to, and
be issued as Global Notes (as defined in the Indenture) and be in the form
prescribed by, the Indenture.

 

ARTICLE IV     

CLOSING; CONDITIONS

 

4.01   Closing. The closing of the purchase and sale of the Additional 10.5%
Notes described in Section 2.01 (the “Closing”) shall take place at the offices
of Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York, NY 10017 at
10:00 a.m. New York City time on January 15, 2019 (or such later date within 5
Business Days as mutually agreed by the parties working in good faith) (the time
and date of such closing are called the “Closing Date”). At the Closing:

 

(a)     the Issuer shall deliver, or cause to be delivered, to the Purchasers
one or more certificates in global form for the Additional 10.5% Notes, in each
case, for the account of such Purchaser or its designated member at The
Depository Trust Company (the “DTC”) in the principal amount (in minimum
denominations of $2,000 and $1,000 principal amount in excess thereof) set forth
opposite the name of such Purchaser on Schedule II against payment by each
Purchaser identified on Schedule II by wire transfer of immediately available
funds to an account designated by the Issuer in writing at least three Business
Days prior to the Closing Date, the amount payable set forth opposite the name
of such Purchaser on Schedule II; and

 

(b)     the Issuer shall deliver to the Purchasers the other instruments and
documents required to be delivered to them pursuant to the provisions of Section
4.02.

 

4.02   Closing Conditions. The obligation of each Purchaser to purchase the
Additional 10.5% Notes on the Closing Date is subject at the time of the making
of such purchase solely to the satisfaction or waiver in accordance with Section
9.01 of the following conditions:

 

(a)     Representations and Warranties. The representations and warranties set
forth in this Agreement (other than Section 5.09, Section 5.10 and Section 5.17)
shall be true and correct in all material respects as of the Closing Date;
provided that to the extent any such representations and warranties are
qualified by “materiality,” “Material Adverse Effect” or similar language, such
representations and warranties (after giving effect to any qualification
therein) are true and correct in all respects as of the Closing Date.

 

6

--------------------------------------------------------------------------------

 

 

(b)     Additional 10.5% Notes Supplemental Indenture. The Purchasers (or their
counsel) shall have received duly executed copies of the Additional 10.5% Notes
Supplemental Indenture.

 

(c)     Legal Opinions. The Purchasers shall have received on the Closing Date
an opinion of (i) Simpson Thacher & Bartlett LLP, counsel for the Issuer and the
Parent Guarantor, dated as of the Closing Date and consistent in all material
respects with the opinion delivered to the initial purchasers in connection with
the purchase of the Existing 10.5% Notes and (ii) Michael Discafani,
Vice-President, Corporate Counsel and Secretary of the Issuer and the Parent
Guarantor, dated as of the Closing Date and consistent in all material respects
with the opinion delivered to the initial purchasers in connection with the
purchase of the Existing 10.5% Notes.

 

(d)     Closing Certificates. The Purchasers shall have received a certificate
of each of the Issuer and the Guarantors, dated the Closing Date and executed by
their respective Secretary or Assistant Secretary, consistent in all material
respects with the certificate delivered to the initial purchasers in connection
with the purchase of the Existing 10.5% Notes.

 

(e)     Compliance Certificate. The Purchasers shall have received a
certificate, signed by the chief executive officer, the president, any vice
president or the chief financial officer of Hovnanian, dated the Closing Date,
stating that the conditions specified in this Section 4.02 have been fulfilled.

 

(f)     Performance. The Issuer and each Guarantor have performed and complied
with all the agreements and satisfied all the conditions on their part to be
performed or satisfied pursuant to this Agreement at or prior to the Closing
Date, in each case in all material respects.

 

(g)     Collateral Documents. On the Closing Date, (i) the Existing Collateral
Documents shall remain in full force and effect at such time and the Purchasers
shall have received a copy of the Existing Collateral Document set forth on
Schedule IIIA hereto, (ii) the Additional Collateral Documents other than the
Mortgage Amendments shall have been executed by the parties thereto, and (iii)
the Purchasers shall have received copies of the Existing Collateral Documents
set forth on Schedule IIIB hereto.

 

ARTICLE V     

REPRESENTATIONS AND WARRANTIES OF THE ISSUER AND HOVNANIAN

 

The Issuer and Hovnanian, jointly and severally, represent and warrant to, and
agree with each Purchaser that as of the Closing Date:

 

5.01     Good Standing of the Issuer, Hovnanian and its Subsidiaries. Each of
the Issuer, Hovnanian and the Subsidiary Guarantors has been duly incorporated
or formed, as the case may be, is validly existing as a corporation, limited
liability company or limited partnership, as the case may be, in good standing
under the laws of its jurisdiction of incorporation or organization.

 

7

--------------------------------------------------------------------------------

 

 

5.02     Capital Stock. All outstanding shares of capital stock of the Issuer
and Hovnanian have been duly authorized and validly issued and are fully paid,
nonassessable and not subject to any preemptive or similar rights, except, for
the avoidance of doubt, with respect to the Rights Plan of Hovnanian, as
described in the Public Filings. All of the outstanding shares of capital stock
of each of Hovnanian’s direct and indirect subsidiaries have been duly
authorized and validly issued and are fully paid and nonassessable and such
shares that are owned by Hovnanian are owned by Hovnanian, directly or
indirectly through one or more subsidiaries, free and clear of any security
interest, claim, lien, encumbrance or adverse interest of any nature (each, a
“Lien”) other than Liens securing obligations (A) as described in the Public
Filings and (B) Permitted Liens.

 

5.03     Indenture. The Existing 10.5% Notes Indenture has been duly authorized,
executed and delivered by the Issuer and each Guarantor, and the Additional
10.5% Notes Supplemental Indenture has been duly authorized by the Issuer and
each Guarantor. When the Additional 10.5% Notes Supplemental Indenture has been
duly executed and delivered by the Issuer and each Guarantor, and, assuming that
the Indenture is a valid and binding obligation of the Trustee and the
Collateral Agent, the Indenture will be, a valid and binding agreement of the
Issuer and each Guarantor, enforceable against the Issuer and each Guarantor in
accordance with its terms except as the enforceability thereof may be limited by
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing (the
“Enforceability Exceptions”).

 

5.04     The Additional 10.5% Notes and the Additional Guarantees. The
Additional 10.5% Notes have been duly authorized and, on the Closing Date, will
have been validly executed and delivered by the Issuer. When the Additional
10.5% Notes have been issued, executed and authenticated in accordance with the
provisions of the Indenture and delivered to and paid for by the Purchasers in
accordance with the terms of this Agreement, the Additional 10.5% Notes will be
entitled to the benefits of the Indenture, and will be valid and binding
obligations of the Issuer, enforceable in accordance with their terms except as
the enforceability thereof may be limited by the Enforceability Exceptions. Each
Additional Guarantee to be endorsed on the Additional 10.5% Notes by each
Guarantor has been duly authorized by such Guarantor; when the Additional 10.5%
Notes have been issued, executed and authenticated in accordance with the
Indenture and delivered to and paid for by the Purchasers in accordance with the
terms of this Agreement, the Additional Guarantee of each Guarantor endorsed
thereon will be entitled to the benefits of the Indenture and will be the valid
and binding obligation of such Guarantor, enforceable against such Guarantor in
accordance with its terms, except as the enforceability thereof may be limited
by the Enforceability Exceptions.

 

8

--------------------------------------------------------------------------------

 

 

5.05     Collateral Documents. Each of the Existing Collateral Documents (to the
extent applicable) has been duly authorized, executed and delivered by the
Issuer (if it is a party thereto) and the applicable Guarantors that are parties
thereto; on the Closing Date, the Additional Collateral Documents to be entered
into on the Closing Date will have been duly executed and delivered by the
Issuer (if it is a party thereto) and each Guarantor that is a party thereto;
and the Collateral Documents constitute or will constitute, as applicable, valid
and binding obligations of the Issuer and Guarantors parties thereto,
enforceable in accordance with their respective terms except as the
enforceability thereof may be limited by the Enforceability Exceptions. The
Collateral Documents, after giving effect to the Additional Collateral
Documents, create valid and perfected security interests in or mortgage liens on
the Collateral to which they relate, subject to no prior Liens other than
Permitted Liens.

 

5.06     Absence of Further Requirements. The execution, delivery and
performance of this Agreement, the Additional 10.5% Notes Supplemental
Indenture, the Additional 10.5% Notes, the Additional Guarantees and the
Additional Collateral Documents (collectively, the “Transaction Documents”) by
the Issuer and each of the Guarantors, as applicable, will not require any
consent, approval, authorization or other order of, or qualification with, any
court or governmental body or agency except for (i) such filings as may be
required under the securities or Blue Sky laws of the various states and (ii)
the recording of any Mortgage Amendments, and any other filing or recording as
may be necessary to perfect the interest in the Collateral pursuant to the
Collateral Documents.

 

5.07     Absence of Defaults and Conflicts Resulting from the Transactions. The
execution, delivery and performance of the Transaction Documents by the Issuer
and each of the Guarantors, as applicable, compliance by the Issuer and each of
the Guarantors with all provisions hereof and thereof and the consummation of
the transactions contemplated hereby and thereby will not (i) conflict with or
constitute a breach of any of the terms or provisions of the charter, by-laws or
other organizational documents of the Issuer or any Guarantor, (ii) conflict
with or constitute a breach of any of the terms or provisions of, or a default
under, any indenture, loan agreement, mortgage, lease or other agreement or
instrument that is material to the Issuer or Hovnanian and its subsidiaries,
taken as a whole, to which the Issuer or the Guarantors is a party or by which
the Issuer or the Guarantors or their respective property is bound, (iii)
violate or conflict with any applicable law or any rule, regulation, judgment,
order or decree of any court or any governmental body or agency having
jurisdiction over the Issuer, Hovnanian or any of its subsidiaries or their
respective property, or (iv) result in the imposition or creation of (or the
obligation to create or impose) a Lien under, any agreement or instrument to
which the Issuer, Hovnanian or any of its subsidiaries is a party or by which
the Issuer, Hovnanian or any of its subsidiaries or their respective property is
bound, other than as contemplated by the Transaction Documents, except in the
case of clauses (ii), (iii) and (iv), for such conflicts, breaches, defaults,
liens, charges, encumbrances, impositions, terminations, suspensions or
revocations that would not, singly or in the aggregate, have a material adverse
effect on the business, prospects, financial condition or results of operations
of Hovnanian and its subsidiaries, taken as a whole (a “Material Adverse
Effect”).

 

9

--------------------------------------------------------------------------------

 

 

5.08     Authorization of this Agreement. This Agreement has been duly
authorized, executed and delivered by the Issuer, Hovnanian and each other
Guarantor and is the legal, valid and binding obligation of the Issuer,
Hovnanian and each other Guarantor, enforceable against the Issuer, Hovnanian
and each other Guarantor in accordance with the terms hereof except as the
enforceability thereof may be limited by the Enforceability Exceptions.

 

5.09     Environmental Laws and ERISA. Except as disclosed in the Public
Filings, neither the Issuer, Hovnanian nor any of its subsidiaries has (i)
violated any foreign, federal, state or local law or regulation relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), and, to
the knowledge of the Issuer and Hovnanian, there are no pending or threatened
liabilities relating to Environmental Laws or (ii) violated any provisions of
ERISA, except, in each case, for such violations or liabilities, as the case may
be, which, singly or in the aggregate, would not have a Material Adverse Effect.

 

5.10     Financial Statements. The historical financial statements, together
with related notes, included in Hovnanian’s annual reports on Form 10-K for the
latest completed fiscal year prior to the Closing Date (collectively, the
“Historical Financial Statements”), (1) were prepared in accordance with GAAP
applied on a consistent basis throughout the periods indicated (except as may be
disclosed therein) and (2) present fairly the consolidated financial position,
results of operations and changes in financial position of Hovnanian and its
subsidiaries, on the basis stated therein and at the respective dates or for the
respective periods to which they apply.

 

5.11     Investment Company Act. Each of the Issuer and the Guarantors is not
and, after giving effect to the sale of the Additional 10.5% Notes and the
application of the net proceeds thereof, will not be, an “investment company,”
as such term is defined in the Investment Company Act.

 

5.12     Regulations T,U,X. Neither the Issuer nor any Guarantor nor their
respective subsidiaries nor any agent thereof acting on their behalf has taken,
and none of them will take, any action that might cause this Agreement or the
issuance and sale of the Additional Notes to violate Regulation T, Regulation U
or Regulation X of the Board of Governors of the Federal Reserve System.

 

5.13     Sanctions. (i) Neither the Issuer or Hovnanian and its subsidiaries,
nor any director or officer thereof, nor, to the Issuer’s or Hovnanian’s
knowledge, any employee or agent of the Issuer or Hovnanian and its
subsidiaries, is an individual or entity (“Person”) that is, or is 50% or more
owned by one or more Persons that is: (A) the target of any sanctions
administered or enforced by OFAC (“Sanctions”), or (B) located, organized or
resident in Crimea, Cuba, Iran, North Korea, Sudan and Syria (each, a
“Sanctioned Country”); and

 

(ii)     The Issuer will not, directly or indirectly, use the proceeds of the
sale of the Additional 10.5% Notes, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other Person
for the purpose of funding or facilitating any activities or business of or with
any Person in any Sanctioned Country.

 

5.14     Class of Securities Not Listed. When the Additional 10.5% Notes and the
Additional Guarantees are issued and delivered pursuant to this Agreement, none
of the Additional 10.5% Notes or the Additional Guarantees will be of the same
class (within the meaning of Rule 144A) as any security of the Issuer or
Hovnanian that is listed on a national securities exchange registered under
Section 6 of the Exchange Act or that is quoted in a United States automated
inter-dealer quotation system.

 

10

--------------------------------------------------------------------------------

 

 

5.15     No Registration. No registration under the Securities Act of the
Additional 10.5% Notes or the Additional Guarantees is required for the sale of
the Additional 10.5% Notes and the Additional Guarantees to the Purchasers in
the manner contemplated by this Agreement, assuming the accuracy of the
Purchasers’ representations and warranties and agreements set forth in Article
VI hereof; and it is not necessary to qualify an indenture in respect of the
10.5% Notes under the Trust Indenture Act of 1939, as amended.

 

5.16     No General Solicitation; No Directed Selling Efforts. Neither the
Issuer, nor any Guarantor, nor any of their respective affiliates, nor any
person acting on its or their behalf (i) has, within the six-month period prior
to the date hereof, offered or sold in the United States or to any U.S. person
(as such terms are defined in Regulation S under the Securities Act) the
Additional 10.5% Notes or any security of the same class or series as the
Additional 10.5% Notes, (ii) has offered or will offer or sell the Additional
10.5% Notes (A) in the United States by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) or (B) by
means of any directed selling efforts within the meaning of Rule 902(c) of
Regulation S or (iii) has, directly or indirectly, solicited any offer to buy,
sold, or offered to sell any security which is or would be integrated with the
sale of the Additional 10.5% Notes in a manner that would require the Additional
10.5% Notes to be registered under the Securities Act.

 

5.17     Accounting Controls. The Issuer and Hovnanian and its subsidiaries (i)
maintain systems of internal control over financial reporting (as such term is
defined in Rule 13a-15(f) under the Exchange Act) that comply with the
requirements of the Exchange Act and have been designed by, or under the
supervision of, their principal executive and principal financial officers, or
persons performing similar functions, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with GAAP and Hovnanian’s
internal control over financial reporting is effective in all material respects
to perform the functions for which it was established and Hovnanian is not aware
of any material weaknesses in its internal control over financial reporting.

 

ARTICLE VI     

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

Each Purchaser, severally for itself only and not with respect to any other
Purchaser, hereby represents and warrants to the Issuer and each of the
Guarantors that:

 

6.01     Nature of Purchase. It is acquiring the Additional 10.5% Notes for
investment, solely for its own account (or for the account of those for whom or
for which, as the case may be, it is acting as investment advisor, sub-advisor,
manager or in a similar capacity) and not with a view to, or for resale in
connection with, the distribution thereof in violation of applicable securities
laws. Such Purchaser will not resell, transfer, assign or distribute the
Additional 10.5% Notes acquired by it, except in compliance with this Agreement,
the registration requirements of the Securities Act, and applicable state
securities laws or pursuant to an available exemption therefrom.

 

11

--------------------------------------------------------------------------------

 

 

6.02     No Registration. Such Purchaser understands that it must bear the
economic risk of its investment for an indefinite period of time because the
Additional 10.5% Notes will not be registered under the Securities Act or any
applicable state securities laws and may not be resold unless subsequently
registered under the Securities Act or unless an exemption from such
registration is available. Such Purchaser further understands that the exemption
from registration afforded by Rule 144 depends on the satisfaction of various
conditions, and that, if applicable, Rule 144 may afford the basis for sales
only in limited amounts. Such Purchaser acknowledges that the Issuer is relying
on the representations and warranties of such Purchaser in this Article VI and
such Purchaser agrees to notify any subsequent purchaser of the Additional 10.5%
Notes from it of the resale restrictions referred to herein, as applicable. Such
Purchaser, also acknowledges that there is no established public market for the
Additional 10.5% Notes and there can be no assurance that there will be any
public market for the Additional 10.5% Notes in the foreseeable future. Each
Purchaser acknowledges that the Additional 10.5% Notes shall bear legends upon
issuance and as and when required by the Indenture.

 

6.03     Power and Authority. Such Purchaser has all requisite power and
authority to enter into this Agreement and to carry out the transactions
contemplated by, and perform its respective obligations under, this Agreement.

 

6.04     Authorization. The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary action on its part. This Agreement is the legally valid and binding
obligation of it and enforceable against it in accordance with its terms, except
as enforceability may be limited by the Enforceability Exceptions.

 

6.05     No Conflicts. The execution, delivery and performance of this Agreement
by such Purchaser, compliance by such Purchaser with all provisions hereof and
thereof and the consummation of the transactions contemplated hereby and thereby
will not (i) conflict with or constitute a breach of any of the terms or
provisions of the charter, by-laws or other organizational documents of such
Purchaser, (ii) conflict with or constitute a breach of any of the terms or
provisions of, or a default under, any indenture, loan agreement, mortgage,
lease or other agreement or instrument that is material to such Purchaser, to
which such Purchaser is a party or by which such Purchaser or its respective
property is bound, or (iii) violate or conflict with any applicable law or any
rule, regulation, judgment, order or decree of any court or any governmental
body or agency having jurisdiction over such Purchaser or its property, except
in the case of clauses (ii) and (iii), for such conflicts, breaches or defaults
that would not, singly or in the aggregate, have a material adverse effect on
such Purchaser’s ability to perform its obligations under this Agreement.

 

6.06     Governmental Consents. The execution, delivery and performance by it of
this Agreement do not and will not require any registration or filing with,
consent or approval of, or notice to, or other action to, with or by, any
federal, state or other governmental authority or regulatory body, assuming the
accuracy of the representations of the Issuer and Hovnanian in Article V hereof
and the Purchasers’ representations in Article VI hereof, other than any filings
with the SEC required to be made by the Issuer and Hovnanian.

 

12

--------------------------------------------------------------------------------

 

 

6.07     Information. Such Purchaser acknowledges that (a) it has conducted its
own investigation of the Issuer, Hovnanian and its subsidiaries and the terms of
the Additional 10.5% Notes and the Additional Guarantees, (b) it has had access
to such financial and other information as it deems necessary to make its
decision to purchase the Additional 10.5% Notes and the Additional Guarantees,
(c) it has been offered the opportunity to ask questions of the Issuer,
Hovnanian and its subsidiaries and received answers thereto, as it deemed
necessary in connection with the decision to purchase the Additional 10.5% Notes
and the Additional Guarantees and (d) it has not relied on the advice of, or any
representations by, any third party in making such decision.

 

6.08     Investment Experience. Each Purchaser is an “Accredited Investor” (as
such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act) and a “Qualified Institutional Buyer” (as such term is defined
in Rule 144A promulgated under the Securities Act). It is a sophisticated
institutional investor and its knowledge and experience in financial and
business matters is such that it, together with the assistance of professional
and legal advisors of its choosing, is capable of evaluating the merits and
risks of an investment in the Additional 10.5% Notes. Such Purchaser
acknowledges that no representations, express or implied, are being made with
respect to the Issuer and Hovnanian, the Additional 10.5% Notes or otherwise,
other than those expressly set forth herein. In making its decision to purchase
the Additional 10.5% Notes, such Purchaser has relied upon the information and
representations referred to in the preceding sentence and independent
investigations made by such Purchaser and, to the extent believed by such
Purchaser to be appropriate, such Purchaser’s representatives, including such
Purchaser’s own professional, tax and other advisors, but otherwise has not
relied upon on any person or entity (including any of the Issuer and Hovnanian’s
advisors) in its evaluation and decision with respect to the purchase of the
Additional 10.5% Notes. Such Purchaser and its representatives have been given
the opportunity to examine all documents and to ask questions of, and to receive
answers from, the Issuer and Hovnanian and their respective representatives
concerning the terms and conditions of the purchase of the Additional 10.5%
Notes.

 

6.09     Source of Funds. The source of funds to be used by such Purchaser to
pay the Purchase Price does not include assets of (i) any employee benefit plan
(as defined in Section 3(3) of ERISA) that is subject to the fiduciary
responsibility provisions of Title I of ERISA, (ii) any plan, individual
retirement account or arrangement that constitutes a “plan” within the meaning
of Section 4975(e)(1) of the Code subject to Section 4975 of the Code, (iii) any
other entity the assets of which are deemed to be “plan assets” of employee
benefit plans or plans for purposes of Department of Labor regulation Section
2510.3-101, as modified by Section 3(42) of ERISA or (iv) an arrangement subject
to provisions under state, local, non-U.S. or other laws or regulations that are
substantially similar to Section 406 of ERISA or Section 4975 of the Code which
could cause such assets to constitute the assets of any US state, local or
non-U.S. governmental plan.

 

13

--------------------------------------------------------------------------------

 

 

ARTICLE VII
COVENANTS

 

7.01     Mortgage Amendments. If Issuer is advised by its local counsel in a
jurisdiction where Mortgages are recorded that further action is necessary to
secure the Additional 10.5% Notes, then the Issuer shall deliver to the
Collateral Agent an amendment to any such Mortgage in accordance with the
requirements under the Additional 10.5% Notes Supplemental Indenture (each, a
“Mortgage Amendment” and, collectively, the “Mortgage Amendments”).

 

ARTICLE VIII

EXPENSES

 

8.01     Expenses. Each party hereto understands and agrees that it shall be
responsible for its own fees and expenses incurred in connection with the
transactions contemplated by this Agreement, including the fees and expenses of
its counsel and other representatives engaged by it in connection with the
transactions contemplated hereby.

 

ARTICLE IX

MISCELLANEOUS

 

9.01     Amendments, Consents and Waivers. This Agreement and any provision
hereof may not be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Issuer, the Guarantors and the
Purchasers.

 

9.02     Notices. Notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by fax or electronic mail, as follows:

 

If to the Issuer and/or any Guarantor:

 

K. Hovnanian Enterprises, Inc.

c/o Hovnanian Enterprises, Inc.
110 West Front Street, P.O. Box 500
Red Bank, New Jersey 07701
Attention: Corporate Counsel
Fax.: 732-383-2945
Email: mdiscafani@khov.com

 

with copies to (which shall not constitute notice):

 

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attention: Marisa Stavenas
Fax: 212-455-2505
Email: mstavenas@stblaw.com

 

14

--------------------------------------------------------------------------------

 

 

If to Purchasers:

 

c/o GSO Capital Partners LP
345 Park Ave

New York, NY 10154
Attention: Ryan Mollett and Jacob Gladstone
Email: Ryan.Mollett@gsocap.com,

 Jacob.Gladstone@gsocap.com and

 GSOLegal@blackstone.com

 

with copies to (which shall not constitute notice):

 

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038
Attention: Kristopher M. Hansen, Jeffrey Lowenthal and Jonathan D. Canfield
Email: khansen@stroock.com

 jlowenthal@stroock.com

 jcanfield@stroock.com

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or electronic mail or on the date three Business Days after dispatch by
certified or registered mail if mailed, in each case, delivered, sent or mailed
(properly addressed) to such party as provided in this Section 9.02 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 9.02; provided, that if any fax or electronic mail
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient.

 

9.03     Binding Effect; Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. This Agreement shall become effective when it
shall have been executed by the Issuer, the Guarantors and each of the
Purchasers, and when each such person shall have received counterparts hereof
(including delivery via facsimile or by electronic mail in .pdf, .tif, or
similar format) which, when taken together, bear the signatures of each of the
other parties hereto. Delivery of an executed signature page to this Agreement
by facsimile transmission or other electronic means shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

9.04     Successors and Assigns. All covenants, promises and agreements by or on
behalf of the Issuer, Hovnanian or any Purchaser that are contained in this
Agreement shall bind and inure to the benefit of their respective successors.
Neither the Issuer, nor Hovnanian, nor any of the Purchasers shall assign or
delegate any of their respective rights or duties hereunder without the prior
written consent of the other party hereto, and any attempted assignment without
such consent shall be null and void.

 

15

--------------------------------------------------------------------------------

 

 

9.05     Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to such
state’s choice of law provisions which would require the application of the law
of any other jurisdiction. By its execution and delivery of this Agreement, each
of the Parties hereto hereby irrevocably and unconditionally (a) consents to
submit to the exclusive jurisdiction of the courts of the State of New York
sitting in New York County and of the United States of America located in the
Southern District of New York for any actions, suits or proceedings arising out
of or relating to this Agreement or the transactions contemplated hereby or
thereby in the Transaction Documents, or for recognition or enforcement of any
judgment, and agrees that all claims in respect of any such action or proceeding
may be heard and determined in such New York State court or, to the extent
permitted by law, in such Federal court, and further agrees that service of any
process, summons, notice or document by U.S. registered mail to the respective
addresses set forth above shall be effective service of process for any action,
suit or proceeding brought against the parties in any such court, (b) waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated herby or thereby in the Transaction Documents in any such New York
State court or in any such Federal court and (c) waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action, suit or proceeding in any such court. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY IN THE TRANSACTION DOCUMENTS. FURTHERMORE, EACH
PARTY WAIVES ANY RIGHT TO CONSOLIDATE ANY ACTION IN WHICH A JURY TRIAL HAS BEEN
WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO
THIS AGREEMENT.

 

9.06     Entire Agreement. This Agreement, the Commitment Letter and the other
Transaction Documents constitute the entire contract between the parties
relative to sale of the Additional 10.5% Notes to the Purchasers. Any other
previous agreement among the parties with respect to the subject matter hereof
is superseded by this Agreement and the other Transaction Documents. Nothing in
this Agreement or in the other Transaction Documents, expressed or implied, is
intended to confer upon any person (other than the parties hereto and thereto,
their respective successors and assigns permitted hereunder) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Transaction Documents.

 

9.07     Severability. In the event any one or more of the provisions contained
in this Agreement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 

16

--------------------------------------------------------------------------------

 

 

9.08     Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

 

9.09     Several Obligations of the Purchasers. Except as otherwise provided for
in this Agreement, the obligations of the Purchasers hereunder are several and
no Purchaser shall be responsible for the obligations of any other Purchaser
hereunder.

 

9.10     No Personal Liability. Notwithstanding anything to the contrary
contained herein, it is expressly understood and the Purchasers expressly agree
that nothing contained herein or in any other document contemplated hereby
(whether from a covenant, representation, warranty or other provision herein or
therein) shall create, or be construed as creating, any personal liability of
any stockholder, director, officer, member, partner, manager or employee of
Hovnanian, the Issuer and their respective subsidiaries (excluding any such
person which is a Guarantor or other express obligor on the Additional 10.5%
Notes) in such person’s capacity as such, with respect to (a) any payment
obligation of Hovnanian, the Issuer or any of their subsidiaries, (b) any
obligation of Hovnanian, the Issuer or any of their respective subsidiaries to
perform any covenant, undertaking, indemnification or agreement, either express
or implied, contained herein, (c) any representation or warranty contained
herein, (d) any other claim or liability to the Purchasers under or arising
under this Agreement or in any other document contemplated hereby, or (e) any
credit extended or loan made; provided that nothing herein shall be deemed to be
a waiver of claims arising from fraud.

 

*  *  *  *  *  *

 

17

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

K. HOVNANIAN ENTERPRISES, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:    

Title:     

 

 

 

 

HOVNANIAN ENTERPRISES, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:    

Title:     

 

 

 

 

K. HOV IP, II, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:    

Title:     

 

 

 

 

On behalf of each other entity named in

Schedule I hereto

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:    

Title:     

 

 

 

Note Purchase Agreement Signature Page

 

--------------------------------------------------------------------------------

 

 

 

THE PURCHASERS1:

 

              [GSO CAPITAL PARTNERS LP]  

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:    

Title:     

 

 

 

[Purchaser]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:    

Title:     

 

 

 

 

[Purchaser]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:    

Title:     

 

 

 

 

--------------------------------------------------------------------------------

1 To be updated.

 

 

Note Purchase Agreement Signature Page

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

Schedule of Guarantors

 

[To be included at the Closing Date]

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE II

 

Schedule of Purchasers

 

Purchaser

 

Principal Amount of Notes

   

Total Purchase Price

      $       $                           $       $                           $
      $                      

Total

  $ 25,000,000     $    

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE IIIA

 

Existing Collateral Documents

 

1. Second Amended and Restated Mortgage Tax Collateral Agency Agreement,
including any joinders thereto on or prior to the date of this Agreement

 

2. Amended and Restated Intercreditor Agreement, including any joinders thereto
on or prior to the date of this Agreement

 

3. Security Agreement, including any joinders thereto

 

4. Pledge Agreement, dated as of July 27, 2017, by and among the Issuer,
Hovnanian, the guarantors named therein, and Wilmington Trust, National
Association, as collateral agent, including any joinders thereto

 

5. Collateral Agency Agreement

 

6. Trademark Security Agreement, dated as of July 27, 2017, by and between K.
HOV IP, II, Inc. and Wilmington Trust, National Association, as collateral agent
and any additional intellectual property security agreements executed prior to
the date of this Agreement

 

7. Control agreements in respect of Deposit Accounts (as defined in the Security
Agreement) and Securities Accounts (as defined in the Security Agreement) except
with respect to Excluded Accounts (as defined in the Security Agreement)

 

i

--------------------------------------------------------------------------------

 

 

SCHEDULE IIIB

 

Existing Collateral Documents

 

1. Recorded UCC financing statements

 

2. Existing Mortgages

 

3. Confirmation of receipt of certificated securities by the applicable first
lien collateral agent as of the date of this Agreement

 

i

--------------------------------------------------------------------------------

 

 

SCHEDULE IV

 

Purchase Price Calculation

 

(For Illustrative Purposes Only)

 

 

 

 

Coupon

10.50%

Maturity

7/15/2024

Settlement Date

1/15/2019

Assumed VWAY2

8.00%

Less 50 bps

0.50%

Required Yield

7.50%

Price to attain Required Yield

113.320

Price per $1,000 principal amount of Additional 10.5% Notes

$1,133.20

 

 

 

--------------------------------------------------------------------------------

2 Based on an assumed VWAY of 8.00% (for illustrative purposes only), the
Required Yield (as defined in the Agreement) was 7.50%.

 

ii

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Indenture

 

See Exhibit 4(f) to Hovnanian’s Annual Report on Form 10-K for the fiscal year
ended October 31, 2017.

 

i

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Form of Additional 10.5% Notes Supplemental Indenture

 

 

ii

--------------------------------------------------------------------------------

 

 

 

 

 

 

[●] SUPPLEMENTAL INDENTURE

 

dated as of January 15, 2019

 

among

 

K. HOVNANIAN ENTERPRISES, INC.

 

HOVNANIAN ENTERPRISES, INC.

 

The Other Guarantors Party Hereto

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

 

as Trustee and Collateral Agent

 

____________________________

 

10.500% Senior Secured Notes due 2024

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

THIS [●] SUPPLEMENTAL INDENTURE (this “[●] Supplemental Indenture”), entered
into as of January 15, 2019 (the “Additional Securities Issue Date”), among K.
Hovnanian Enterprises, Inc., a California corporation (the “Issuer”), Hovnanian
Enterprises, Inc. (the “Company”), each of the other guarantors listed on
Schedule I hereto (the “Subsidiary Guarantors” and, together with the Company,
the “Guarantors”) and Wilmington Trust, National Association, a national banking
association, as Trustee (the “Trustee”) and as Collateral Agent (the “Collateral
Agent”).

 

RECITALS

 

WHEREAS, the Issuer, the Company, the subsidiary guarantors party thereto, the
Trustee and the Collateral Agent entered into an indenture, dated as of July 27,
2017 (as amended and supplemented to the date hereof, the “Indenture”),
providing for the issuance of the Issuer’s 10.500% Senior Secured Notes due 2024
(the “Notes”), initially in the aggregate principal amount of $400,000,000;

 

WHEREAS, the issuance and sale of Additional Notes in the aggregate principal
amount of $25,000,000 (the “Additional Securities”) and the execution and
delivery of this [●] Supplemental Indenture have been authorized by resolutions
adopted by the Board of Directors of the Issuer and all things necessary to make
this [●] Supplemental Indenture a valid agreement of the Issuer, in accordance
with its terms, have been done, and the Issuer has done all things necessary to
make the Additional Securities, when duly issued and executed by the Issuer and
authenticated and delivered by the Trustee, the valid obligations of the Issuer
as hereinafter provided;

 

WHEREAS, the guarantees of the Additional Securities and the execution and
delivery of this [●] Supplemental Indenture by the Company and the Subsidiary
Guarantors have been duly authorized by the Boards of Directors of the Company
and such Subsidiary Guarantors (or the ultimate managing member or sole member
of such Subsidiary Guarantors, as applicable) and all things necessary to make
this [●] Supplemental Indenture a valid agreement of each Guarantor, in
accordance with its terms, have been done, and each Guarantor has done all
things necessary to make the Guarantees of the Additional Securities when duly
issued and executed by each Guarantor and when the Additional Securities have
been authenticated and delivered by the Trustee, the valid obligation of such
Guarantor as hereinafter provided;

 

WHEREAS, Sections 2.2 and 9.1 of the Indenture provide that the Issuer, the
Company, the Subsidiary Guarantors, the Trustee and the Collateral Agent are
authorized to execute and deliver this [●] Supplemental Indenture to provide for
the issuance of the Additional Securities without notice to or the consent of
any Holder;

 

 

--------------------------------------------------------------------------------

 

 

WHEREAS, the Issuer and the Company have complied with all conditions precedent
provided for in the Indenture relating to this [●] Supplemental Indenture;

 

WHEREAS, the Additional Securities and the Notes shall vote together and shall
be treated as a single class for all purposes under the Indenture (as
supplemented by this [●] Supplemental Indenture, including, without limitation,
waivers, amendments, redemptions and offers to purchase); and

 

WHEREAS, the Issuer and the Company have requested that the Trustee and the
Collateral Agent execute and deliver this [●] Supplemental Indenture.

 

 

--------------------------------------------------------------------------------

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Issuer, the Company, the Subsidiary Guarantors, the Trustee
and the Collateral Agent mutually covenant and agree for the equal and ratable
benefit of the holders of the Additional Securities as follows:

 

Section 1.  Capitalized terms used herein and not otherwise defined herein are
used as defined in the Indenture.

 

Section 2.  The following terms relating to the Additional Securities are hereby
established:

 

(a)     The aggregate principal amount of the Additional Securities that may be
authenticated and delivered under this [●] Supplemental Indenture shall be
$25,000,000.

 

(b)     The issue price of the Additional Securities shall be [●]%3 of the
aggregate principal amount of the Additional Securities and the issuance date of
the Additional Securities shall be the Issue Date. The date from which interest
shall accrue on the Additional Securities shall be January 15, 2019.

 

(c)     The Additional Securities shall have the other terms set forth in the
form of global note attached hereto as Exhibit A and shall be issued as one or
more Global Notes.

 

(d)     The Additional Securities shall be considered Additional Notes issued
pursuant to Section 2.2 of the Indenture.

 

Section 3.  The Additional Securities and the Trustee’s certificate of
authentication shall be substantially in the form of Exhibit A attached hereto. 
The Additional Securities shall be executed on behalf of each of the Issuer, the
Company and the Subsidiary Guarantors and authenticated by the Trustee pursuant
to Section 2.2 of the Indenture.

 

Section 4.  The Issuer and each Guarantor shall take all appropriate steps to
cause the Liens on the Collateral to be perfected Pari Passu Liens (subject to
Permitted Liens) with respect to the Additional Securities, pursuant to, and to
the extent required by, the Security Documents and the Indenture as supplemented
by this [●] Supplemental Indenture. [Without limiting the generality of the
foregoing,  within 145 days following the Additional Securities Issue Date, the
Issuer and each Guarantor shall execute and deliver to the Trustee, and cause to
be recorded, one or more mortgage amendments or modifications in any
jurisdiction where local counsel in such jurisdiction advises that without
recording amendments or modification in the real property records, the
Additional Securities will not be secured by the existing mortgage(s) recorded
in such jurisdiction. Neither the Trustee nor the Collateral Agent shall be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any security interest.

 

 

--------------------------------------------------------------------------------

3 To be determined in accordance with the Note Purchase Agreement

 

 

--------------------------------------------------------------------------------

 

 

Section 5.  This [●] Supplemental Indenture shall be governed by and construed
in accordance with the laws of the State of New York.

 

Section 6.  This [●] Supplemental Indenture may be signed in various
counterparts which together will constitute one and the same instrument.

 

Section 7.  This [●] Supplemental Indenture is an amendment supplemental to the
Indenture (as amended and supplemented to the date hereof) and the Indenture and
this [●] Supplemental Indenture will henceforth be read together.

 

Section 8.  Except as expressly provided herein, all of the terms, provisions
and conditions of the Indenture and the Notes shall remain in full force and
effect.

 

Section 9.  The Trustee shall not be responsible in any manner whatsoever for or
in respect of the validity or sufficiency of this [●] Supplemental Indenture or
for or in respect of the Recitals contained herein, all of which are made solely
by the Issuer, the Company and each of the Subsidiary Guarantors.

 

[Signature page follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this [●] Supplemental
Indenture to be duly executed as of the date first above written.

 

 

K. HOVNANIAN ENTERPRISES, INC., as Issuer

   

By:

 

Name:

Title:

 

 

HOVNANIAN ENTERPRISES, INC.

   

By:

 

Name:

Title:

 

 

On behalf of each of the entities listed on

  Schedule I hereto

   

By:

 

Name:

Title:

 

 

 

 

 

[Signature page to [●] Supplemental Indenture]

 

 

--------------------------------------------------------------------------------

 

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION, as Trustee

   

By:

 

Name:

Title:

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION, as Collateral Agent

   

By:

 

Name:

Title:

 

 

 

 

 

 

[Signature page to [●] Supplemental Indenture]

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

Subsidiary Guarantors

 

[To be provided at Closing Date]

 

S-1

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

[FACE OF NOTE]

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED. TRANSFERS OF THIS GLOBAL NOTE ARE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER
NOMINEE OF DTC OR BY DTC OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A
NOMINEE OF SUCH SUCCESSOR DEPOSITARY AND TRANSFERS OF PORTIONS OF THIS GLOBAL
NOTE ARE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE TRANSFER PROVISIONS OF
THE INDENTURE.

 

THIS NOTE (OR ITS PREDECESSOR) HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHIN THE UNITED STATES OR TO,
OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS, EXCEPT AS SET FORTH IN THE NEXT
SENTENCE. BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE
HOLDER:

 

(1)     REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED
IN RULE 144A UNDER THE SECURITIES ACT) (A “QIB”), (B) IT HAS ACQUIRED THIS NOTE
IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S UNDER THE SECURITIES
ACT OR (C) IT IS AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN RULE
501(a)(1), (2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES ACT) (AN “IAI”),

 

A-1

--------------------------------------------------------------------------------

 

 

(2)     AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH
IT HAS PURCHASED NOTES, NOT TO OFFER, SELL, OR OTHERWISE TRANSFER THIS NOTE OR
ANY BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE (THE “RESALE RESTRICTION
TERMINATION DATE”) THAT IS ONE YEAR AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF, THE ORIGINAL ISSUE DATE OF THE ISSUANCE OF ANY ADDITIONAL NOTES AND THE
LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE ISSUER WAS THE OWNER OF
THIS NOTE (OR ANY PREDECESSOR OF SUCH NOTE), ONLY (A) TO THE ISSUER, THE COMPANY
OR ANY OF ITS SUBSIDIARIES, (B) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES
IS A QIB PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (C) IN AN OFFSHORE
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR 904 OF REGULATION S OF THE
SECURITIES ACT, (D) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144 UNDER
THE SECURITIES ACT, (E) TO AN IAI THAT, PRIOR TO SUCH TRANSFER, FURNISHES THE
TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
RELATING TO THE TRANSFER OF THIS NOTE (THE FORM OF WHICH CAN BE OBTAINED FROM
THE TRUSTEE) AND, IF SUCH TRANSFER IS IN RESPECT OF AN AGGREGATE PRINCIPAL
AMOUNT OF NOTES LESS THAN $250,000, AN OPINION OF COUNSEL ACCEPTABLE TO THE
ISSUER AND THE TRUSTEE THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE SECURITIES
ACT, (F) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE
ISSUER AND THE TRUSTEE) OR (G) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
AND, IN EACH CASE, IN ACCORDANCE WITH THE APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION (THIS LEGEND
WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION
TERMINATION DATE); AND

 

(3)     AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN
INTEREST HEREIN IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND.

 

AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTIONS” AND “UNITED STATES” HAVE THE
MEANINGS GIVEN TO THEM BY RULE 902 OF REGULATION S UNDER THE SECURITIES ACT. THE
INDENTURE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO REGISTER ANY
TRANSFER OF THIS NOTE IN VIOLATION OF THE FOREGOING.

 

A-2

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN ENTERPRISES, INC.

 

10.500% Senior Secured Notes Due 2024

 

  CUSIP No.: 442488CE0    

No. 144A-2

$25,000,000, or such other amount as is provided in the schedule of exchanges of
interests in global notes attached hereto

 

K. Hovnanian Enterprises, Inc., a California corporation (the “Issuer,” which
term includes any successor under the Indenture hereinafter referred to), for
value received, promises to pay to Cede & Co., or its registered assigns, the
principal sum of TWENTY-FIVE MILLION DOLLARS ($25,000,000), or such other amount
as is provided in the schedule of exchanges of interests in global notes
attached hereto, on July 15, 2024.

 

Interest Rate:     10.500% per annum.

 

Interest Payment Dates: January 15 and July 15, commencing July 15, 2019.

 

Record Dates: January 1 and July 1.

 

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which will for all purposes have the same effect as if set forth
at this place.

 

A-3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be signed manually or by
facsimile by its duly authorized officer.

 

Dated: [●]

K. HOVNANIAN ENTERPRISES, INC.

   

By:

 

Name:

Title:

 

A-4

--------------------------------------------------------------------------------

 

 

Trustee’s Certificate of Authentication

 

This is one of the 10.500% Senior Secured Notes Due 2024 described in the
Indenture referred to in this Note.

 

 

WILMINGTON TRUST, NATIONAL

 ASSOCIATION, as Trustee

   

By:

 

Authorized Signatory

 

A-5

--------------------------------------------------------------------------------

 

 

[REVERSE SIDE OF NOTE]

 

K. HOVNANIAN ENTERPRISES, INC.

 

10.500% Senior Secured Notes Due 2024

 

Capitalized terms used herein are used as defined in the Indenture referred to
below unless otherwise indicated. References to “Notes” or “Note” herein refer
to only the 10.500% Senior Secured Notes due 2024.

 

 

1.

Principal and Interest.

 

K. Hovnanian Enterprises, Inc. (the “Issuer,” which term includes any successor
under the Indenture hereinafter referred to), a California corporation, promises
to pay the principal of this Note on July 15, 2024.

 

The Issuer promises to pay interest on the principal amount of this Note (which
represents Additional Notes) on each Interest Payment Date, as set forth on the
face of this Note, at the rate of 10.500% per annum.

 

Interest will be payable semiannually (to the holders of record of the Notes at
the close of business on the January 1 or July 1 immediately preceding the
Interest Payment Date) on each Interest Payment Date, commencing July 15, 2019.

 

Interest on this Note will accrue from the most recent date to which interest
has been paid on this Note or the Note surrendered in exchange for this Note
(or, if there is no existing default in the payment of interest and if this Note
is authenticated between a regular record date and the next Interest Payment
Date, from such Interest Payment Date) or, if no interest has been paid, from
January 15, 2019. Interest will be computed on the basis of a 360-day year of
twelve 30-day months.

 

2.

Paying Agent and Registrar.

 

Initially, Wilmington Trust, National Association (the “Trustee”) will act as
Paying Agent and Registrar. The Issuer may change or appoint any Paying Agent,
Registrar or co-Registrar without notice to any Holder. The Issuer or any of its
Subsidiaries may act as Paying Agent, Registrar or co-Registrar.

 

3.

Indenture; Liens; Guarantees.

 

This is one of the 10.500% Senior Secured Notes due 2024 issued under an
Indenture dated as of July 27, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Indenture”), among the Issuer, the
Guarantors party thereto, the Trustee and the Collateral Agent. The terms of the
Notes include those stated in the Indenture and only those expressly made part
of the Indenture by reference to the Trust Indenture Act, and Holders are
referred to the Indenture and the Trust Indenture Act for a statement of such
terms. To the extent permitted by applicable law, in the event of any
inconsistency between the terms of this Note and the terms of the Indenture, the
terms of the Indenture will control.

 

i

--------------------------------------------------------------------------------

 

 

The Notes are general obligations of the Issuer, secured by Liens on the
Collateral as described in the Indenture and the Security Documents. The
Indenture limits the original aggregate principal amount of the Notes issued
thereunder to $400,000,000 but Additional Notes of the same series may be issued
pursuant to the Indenture (subject to the conditions stated therein), and the
originally issued Notes and all such Additional Notes vote together for all
purposes as a single class. This Note is guaranteed by the Guarantors as set
forth in the Indenture and the Guarantee endorsed hereon.

 

Reference is hereby made to the Indenture for a statement of the respective
rights, duties and obligations thereunder of the Issuer, the Guarantors, the
Trustee, the Collateral Agent and the Holders.

 

4.

Optional Redemption; Redemption with Proceeds of Equity Offering.

 

(a)     The Issuer may, at its option, redeem the Notes, in whole, at any time,
or in part, from time to time, prior to July 15, 2020, at a redemption price
equal to the sum of:

 

(i)     100% of the principal amount thereof, plus accrued and unpaid interest
thereon to, but excluding, the redemption date, if any (subject to the right of
Holders of record on the relevant Record Date to receive interest on the
relevant Interest Payment Date); plus

 

(ii)     the Make-Whole Amount.

 

The term “Make-Whole Amount” shall mean, in connection with any optional
redemption of any Note, the excess, if any, of:

 

(i) the present value at such redemption date of (i) the redemption price of the
Note at July 15, 2020 (such redemption price being set forth in the table
appearing in 4(b) below) plus (ii) all required interest payments due on the
Note through July 15, 2020 (excluding accrued but unpaid interest), computed
using a discount rate equal to the Treasury Rate as of such redemption date plus
50 basis points; over

 

(ii) the principal amount of the Note being redeemed.

 

In no case shall the Trustee be responsible for calculating or determining the
Make-Whole Amount.

 

“Treasury Rate” means, in connection with the calculation of any Make-Whole
Amount with respect to any Note, as calculated by the Company, the yield to
maturity at the time of computation of United States Treasury securities with a
constant maturity, as compiled by and published in the most recent Federal
Reserve Statistical Release H.15 (519) that has become publicly available at
least two Business Days prior to the redemption date (or, if such Statistical
Release is no longer published, any publicly available source or similar market
data), most nearly equal to the period from the redemption date to July 15,
2020; provided, however, that if the period from the redemption date to July 15,
2020 is not equal to the constant maturity of a United States Treasury security
for which a weekly average yield is given, the Treasury Rate shall be obtained
by linear interpolation (calculated to the nearest one-twelfth of a year) from
the weekly average yields of United States Treasury securities for which such
yields are given, except that if the period from the redemption date to July 15,
2020 is less than one year, the weekly average yield on actually traded United
States Treasury securities adjusted to a constant maturity of one year will be
used.

 

ii

--------------------------------------------------------------------------------

 

 

(b)     At any time and from time to time on or after July 15, 2020, the Issuer
may redeem the Notes, in whole or in part, at a redemption price equal to the
percentage of the principal amount set forth below for the period during which
the redemption date falls plus accrued and unpaid interest thereon, if any, to,
but excluding, the applicable redemption date (subject to the right of Holders
of record on the relevant Record Date to receive interest on the relevant
Interest Payment Date).

 

Period Commencing

 

Percentage

July 15, 2020

 

100.525%

July 15, 2021

 

102.625%

July 15, 2022 and thereafter

 

100.000%

 

(c)     At any time and from time to time prior to July 15, 2020, the Issuer may
redeem Notes with the net cash proceeds received by the Issuer from any Equity
Offering at a redemption price equal to 110.500% of the principal amount plus
accrued and unpaid interest to, but excluding, the applicable redemption date
(subject to the right of Holders of record on the relevant Record Date to
receive interest on the relevant Interest Payment Date), in an aggregate
principal amount for all such redemptions not to exceed 35% of the original
aggregate principal amount of the Notes (including Additional Notes of the same
series), provided that:

 

(i)     in each case the redemption takes place not later than 60 days after the
closing of the related Equity Offering, and

 

(ii)     not less than 65% of the original aggregate principal amount of the
Notes (including Additional Notes of the same series) remains outstanding
immediately thereafter.

 

(d)     If Holders of not less than 90% in aggregate principal amount of the
outstanding Notes of a series validly tender and do not validly withdraw such
Notes in a Change of Control Offer in connection with a Change of Control and
the Issuer, or any third party making a Change of Control Offer in lieu of the
Issuer as permitted by Section 4.12 of the Indenture, purchases of all of the
Notes validly tendered and not validly withdrawn by such Holders, the Issuer or
such third party shall have the right, upon not less than 10 nor more than 60
days’ prior notice to the Holders (with a copy to the Trustee), given not more
than 30 days following such purchase pursuant to the Change of Control Offer
described in Section 4.12 of the Indenture, to redeem all Notes that remain
outstanding following such purchase at a redemption price in cash equal to 101%
of the principal amount thereof plus accrued and unpaid interest, if any, to,
but not including, the date of redemption.

 

iii

--------------------------------------------------------------------------------

 

 

If fewer than all of the Notes are being redeemed, the Notes to be redeemed
shall be selected by the Trustee by lot, pro rata or such other method as the
Trustee deems fair and appropriate in consultation with the Issuer, subject to
applicable DTC procedures and compliance with the rules of any securities
exchange on which the Notes may be listed.

 

Notes shall be redeemed in denominations of $2,000 principal amount or any
multiple of $1,000 in excess thereof. Notices of any redemption may be given
prior to the completion thereof, and may, at the Issuer’s discretion, be subject
to one or more conditions precedent, including, but not limited to, completion
of a related Equity Offering. If a redemption is subject to one or more
conditions precedent, such notice shall describe each condition precedent.

 

If any Note is to be redeemed in part only, the notice of redemption that
relates to that Note shall state the portion of the principal amount thereof to
be redeemed. A new Note in principal amount equal to the unredeemed portion of
the original Note will be issued in the name of the Holder thereof upon
cancellation of the original Note. Notes called for redemption become due on the
date fixed for redemption. On and after the redemption date, interest ceases to
accrue on Notes or portions thereof called for redemption. Any notice of
redemption will be given in accordance with Article III of the Indenture.

 

5.

Repurchase Provisions.

 

If a Change of Control occurs, each Holder shall have the right, at such
Holder’s option, to require the Issuer to purchase all or any part (equal to
$2,000 principal amount or any multiple of $1,000 in excess thereof) of such
Holder’s Notes on a date that is no later than 90 days after notice of the
Change of Control, at a purchase price equal to 101% of the principal amount
thereof, plus accrued and unpaid interest, if any, to the date of repurchase as
provided in, and subject to the terms of, the Indenture.

 

6.

Mandatory Redemption.

 

There is no sinking fund for, or mandatory redemption of, the Notes.

 

7.

Discharge and Defeasance.

 

If the Issuer deposits with the Trustee money in U.S. dollars and/or U.S.
Government Obligations sufficient to pay the then outstanding principal of,
premium, interest and accrued interest on the Notes to redemption or maturity,
as the case may be, the Issuer, the Company and the Guarantors may in certain
circumstances be discharged from the Indenture, the Notes, the Guarantees and
the Security Documents or may be discharged from certain of their obligations
under certain provisions of the Indenture. In such circumstances, the Liens
securing the Notes and the Guarantees will also be released.

 

8.

Registered Form; Denominations; Transfer; Exchange.

 

The Notes are in registered form only without coupons in denominations of $2,000
principal amount and any multiple of $1,000 in excess thereof. A Holder may
register the transfer or exchange of Notes in accordance with the Indenture. The
Trustee may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and to pay any taxes and fees required by
law or permitted by the Indenture. Pursuant to the Indenture, there are certain
periods during which the Trustee will not be required to issue, register the
transfer of, or exchange any Note or certain portions of a Note.

 

iv

--------------------------------------------------------------------------------

 

 

9.

Persons Deemed Owners.

 

The registered Holder of this Note shall be treated as the owner of it for all
purposes.

 

10.

Defaults and Remedies.

 

If an Event of Default occurs and is continuing, the Trustee or the Holders of
at least 25% in principal amount of the Notes may declare all the Notes to be
due and payable immediately. If a bankruptcy or insolvency default with respect
to the Issuer or the Company occurs and is continuing, the Notes automatically
become immediately due and payable. Holders may not enforce the Indenture or the
Notes except as provided in the Indenture. The Trustee may require reasonable
indemnity or security satisfactory to it before it enforces the Indenture or the
Notes. Subject to certain limitations, Holders of a majority in principal amount
of the Notes then outstanding may direct the Trustee in its exercise of
remedies; provided, that for purposes of directing the Collateral Agent with
respect to the Collateral under Section 5.4(b) of the Indenture, Holders of a
majority in aggregate principal amount of the Notes and the Issuer’s 10.000%
Senior Secured Notes due 2022 then outstanding shall vote, act and be treated
together as a single series for purposes of Section 5.4(b) of the Indenture and
the determination of such majority.

 

11.

Amendment, Supplement and Waiver.

 

Subject to certain exceptions, the Indenture, the Notes, the Guarantees and the
Security Documents may be amended or supplemented, or future compliance
therewith may be waived, with the consent of the Holders of a majority in
principal amount of the outstanding Notes. Without notice to or the consent of
any Holder, the Company, the Issuer, the Guarantors, the Trustee, the Collateral
Agent, the Joint Collateral Agent and the Mortgage Tax Collateral Agent, as
applicable, may amend or supplement the Indenture, the Notes, the Guarantees or
the Security Documents to, among other things, cure any ambiguity, defect or
inconsistency or if such amendment or supplement does not adversely affect the
legal rights of any Holder. Without the consent of the Holders of at least 66⅔%
in principal amount of the Notes, the Company, the Issuer, the Guarantors, the
Trustee, the Collateral Agent, the Joint Collateral Agent and the Mortgage Tax
Collateral Agent may not effect a release of all or substantially all of the
Collateral other than pursuant to the terms of the Security Documents or as
otherwise permitted under the Indenture.

 

12.

Trustee Dealings With Issuer.

 

The Trustee, in its individual or any other capacity, may become the owner or
pledgee of Notes and may otherwise deal with the Issuer or its affiliates, with
the same rights as if it were not Trustee; however, if it acquires any
conflicting interest (as defined in the Trust Indenture Act), it must eliminate
such conflict or resign.

 

v

--------------------------------------------------------------------------------

 

 

13.

No Recourse Against Others.

 

An incorporator, and any past, present or future director, officer, partner,
employee or stockholder, as such, of the Issuer, the Company or the Guarantors
shall not have any liability for any obligations of the Issuer, the Company or
the Guarantors under the Notes, the Indenture or the Guarantees or for any claim
based on, in respect of, or by reason of, such obligations or their creation.
Each Holder by accepting a Note waives and releases all such liability. The
waiver and release are part of the consideration for the issue of the Notes.

 

14.

Governing Law.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

15.

CUSIP Numbers.

 

Pursuant to a recommendation promulgated by the Committee on Uniform Note
Identification Procedures, the Issuer has caused CUSIP numbers to be printed on
the Notes, and the Trustee may use CUSIP numbers in notices as a convenience to
Holders. No representation is made as to the accuracy of such numbers either as
printed on the Notes or as contained in any notice and reliance may be placed
only on the other identification numbers placed thereon.

 

16.

Authentication.

 

This Note is not valid until the Trustee (or Authenticating Agent) manually
signs the certificate of authentication on the other side of this Note.

 

17.

Abbreviations.

 

Customary abbreviations may be used in the name of a Holder or an assignee, such
as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties), JT TEN
(= joint tenants with right of survivorship and not as tenants in common), CUST
(= Custodian) and U/G/M/A/ (= Uniform Gifts to Minors Act).

 

The Issuer will furnish a copy of the Indenture to any Holder upon written
request and without charge.

 

vi

--------------------------------------------------------------------------------

 

 

[FORM OF TRANSFER NOTICE]

 

FOR VALUE RECEIVED the undersigned registered holder hereby sell(s), assign(s)
and transfer(s) unto

 

Insert Social Security or Taxpayer Identification No.

 

   

Please print or typewrite name and address, including zip code, of assignee

     

the within Note and all rights thereunder, hereby irrevocably constituting and
appointing

 

 

 

 

 

agent to transfer this Note on the books of the Issuer with full power of
substitution in the premises.

 

 

 

 

Dated:______________________________________

Signed:______________________________________________

 

(sign exactly as name appears on the other side of this

Note)

 

Signature
Guarantee4:__________________________________________________________________________________

 

 

 

 

--------------------------------------------------------------------------------

4 Signatures must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Trustee, which requirements include membership or
participation in the Note Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Trustee in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

vii

--------------------------------------------------------------------------------

 

 

[THE FOLLOWING PROVISION TO BE INCLUDED ON ALL CERTIFICATES BEARING A RESTRICTED
LEGEND]

 

In connection with any transfer of this Note occurring prior to the Resale
Restriction Termination Date (as defined in this Note), the undersigned confirms
that such transfer is made without utilizing any general solicitation or general
advertising in connection with the transfer and further as follows:

 

Check One

 

☐          (1) This Note is being transferred to a “qualified institutional
buyer” in compliance with Rule 144A under the Securities Act of 1933, as
amended, and certification in the form of Exhibit F to the Indenture is being
furnished herewith.

 

☐          (2) This Note is being transferred to a non-“U.S. Person,” as defined
in Rule 902 of Regulation S under the Securities Act in compliance with the
exemption from registration under the Securities Act of 1933, as amended,
provided by Regulation S thereunder, and certification in the form of Exhibit E
to the Indenture is being furnished herewith.

 

or

 

☐          (3) This Note is being transferred other than in accordance with (1)
or (2) above and documents are being furnished herewith which comply with the
conditions of transfer set forth in this Note and the Indenture.

 

If none of the foregoing boxes is checked, the Trustee is not obligated to
register this Note in the name of any Person other than the Holder hereof unless
and until the conditions to any such transfer of registration set forth herein
and in the Indenture have been satisfied.

 

Dated:_________________________

 

 

Transferor

 

 

Signed:

 

 

  NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

 

viii

--------------------------------------------------------------------------------

 

 

Signature Guarantee5: _________________________________

 

By:_____________________________

(To be executed by an executive officer)

 

 

 

 

--------------------------------------------------------------------------------

5 Signatures must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Registrar, which requirements include membership or
participation in the Note Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

ix

--------------------------------------------------------------------------------

 

 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you wish to have all of this Note purchased by the Issuer pursuant to Section
4.10 or Section 4.12 of the Indenture, check the box: ☐

 

If you wish to have a portion of this Note purchased by the Issuer pursuant to
Section 4.10 or Section 4.12 of the Indenture, state the amount (in original
principal amount) below:

 

$_____________________.

 

Date:____________

 

Your Signature:__________________________

 

(Sign exactly as your name appears on the other side of this Note)

 

Signature Guarantee6: _____________________________

 

 

 

 

--------------------------------------------------------------------------------

6 Signatures must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Trustee, which requirements include membership or
participation in the Note Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Trustee in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

x

--------------------------------------------------------------------------------

 

 

SCHEDULE OF EXCHANGES OF INTERESTS IN GLOBAL NOTES

 

The following exchanges of a part of this Global Note for Certificated Notes or
an interest in another Global Note, or exchanges of a part of another Global
Note or Certificated Note for an interest in this Global Note, have been made:

 

 

Date of Exchange

 

Amount of

decrease in

principal amount

of this Global Note

 

Amount of

increase in

principal amount

of this Global Note

 

Principal amount

of this Global Note

following such

decrease or increase

 

Signature of

authorized officer

of Trustee

                 

 

xi

--------------------------------------------------------------------------------

 

 

[FORM OF NOTATION ON NOTE RELATING TO GUARANTEE]

 

GUARANTEE

 

The undersigned (the “Guarantors”) have unconditionally guaranteed, jointly and
severally (such guarantee by each Guarantor being referred to herein as the
“Guarantee”) (i) the due and punctual payment of the principal of and interest
on the Issuer’s 10.500% Senior Secured Notes due 2024 (the “Notes”), whether at
maturity or on an Interest Payment Date, by acceleration or otherwise, on the
Notes, to the extent lawful, and of all other obligations of the Issuer to the
Holders or the Trustee all in accordance with the terms set forth in Article VI
of the Indenture and (ii) in case of any extension of time of payment or renewal
of any Notes or any of such other obligations, that the same will be promptly
paid in full when due or performed in accordance with the terms of the extension
or renewal, whether at stated maturity, by acceleration or otherwise. This
Guarantee is secured by Liens on the Collateral as described in the Indenture
and the Security Documents.

 

No past, present or future stockholder, officer, director, employee, partner or
incorporator, as such, of any of the Guarantors shall have any liability under
the Guarantee evidenced hereby by reason of such person’s status as stockholder,
officer, director, employee, partner or incorporator. Each Holder of a Note by
accepting a Note waives and releases all such liability. This waiver and release
are part of the consideration for the issuance of the Guarantee.

 

Each Holder of a Note by accepting a Note agrees that any Guarantor named below
shall have no further liability with respect to its Guarantee if such Guarantor
otherwise ceases to be liable in respect of its Guarantee in accordance with the
terms of the Indenture.

 

The Guarantee evidenced hereby shall not be valid or obligatory for any purpose
until the certificate of authentication on the Notes upon which the Guarantee is
noted shall have been executed by the Trustee under the Indenture by the manual
signature of one of its authorized officers.

 

This Guarantee shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

[List of guarantors to be provided at Closing Date]

 

 

 

 

 

By:

 

Name:

Title:  Authorized Officer

 

This Guarantee relates to K. Hovnanian Enterprises, Inc.’s 10.500% Senior
Secured Notes due 2024– CUSIP No.: 442488CE0                          

 

xii

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

Form of Confirmation and Acknowledgment

 

(Amended and Restated the Intercreditor Agreement and Second Amended and
Restated Mortgage Tax Collateral Agency Agreement)

 

xiii

--------------------------------------------------------------------------------

 

 

CONFIRMATION AND ACKNOWLEDGEMENT

 

(Amended and Restated Intercreditor Agreement and Second Amended and Restated
Mortgage Tax Collateral Agency Agreement)

 

Reference is made to (a) the Amended and Restated Intercreditor Agreement, dated
as of September 8, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”), by and among
Hovnanian Enterprises, Inc. (the “Company”), K. Hovnanian Enterprises, Inc. (the
“Issuer”), each other Grantor from time to time party thereto, Wilmington Trust,
National Association, in its capacity as the Senior Credit Agreement
Administrative Agent under the Senior Credit Agreement Documents, Wilmington
Trust, National Association, in its capacity as the Mortgage Tax Collateral
Agent, and Wilmington Trust, National Association, in its capacity as the Junior
Joint Collateral Agent, among others, (b) the Second Amended and Restated
Mortgage Tax Collateral Agency Agreement, dated as of July 27, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Mortgage
Tax Collateral Agency Agreement”), among the Company, each other Grantor from
time to time party thereto, Wilmington Trust, National Association, in its
capacity as the Senior Credit Agreement Administrative Agent under the Senior
Credit Agreement Documents, Wilmington Trust, National Association, in its
capacity as the Mortgage Tax Collateral Agent, and Wilmington Trust, National
Association, in its capacity as the Junior Joint Collateral Agent, and (c) the
Indenture, dated as of July 27, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Indenture”), among the Company, the Issuer,
each other Guarantor (as defined therein) from time to time party thereto, and
Wilmington Trust, National Association, in its capacity, as trustee (in such
capacity, the “Trustee”) and as collateral agent (in such capacity, the
“Collateral Agent”), pursuant to which the Company issued, and may from time to
time issue, (a) 10.000% Senior Secured Notes due 2022 (the “10.000% Notes”) and
(b) 10.500% Senior Secured Notes due 2024 (the “10.500% Notes” and together with
the 10.000% Notes, the “Senior Secured Notes”). Capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Intercreditor
Agreement and the Mortgage Tax Collateral Agency Agreement, as applicable.

 

This Confirmation and Acknowledgement, dated as of January 15, 2019 (this
“Confirmation”), is being delivered in connection with the execution and
delivery of that certain Supplemental Indenture dated as of the date hereof,
among the Company, the Issuer, each other Guarantor (as defined therein) party
thereto, the Trustee and the Collateral Agent, pursuant to which the Issuer is
issuing additional 10.500% Senior Secured Notes due 2024 (the “Additional
10.500% Notes”). The parties hereto hereby acknowledge that any Senior Secured
Notes (including without limitation, the Additional 10.500% Notes) issued on the
date hereof or issued after the date hereof shall constitute Secured Notes and
Junior Claims, and the holders of such Secured Notes and Junior Claims
constitute Noteholders and Junior Creditors, in each case for all purposes under
the Intercreditor Agreement (subject to the terms and conditions therein) and
the Mortgage Tax Collateral Agency Agreement.

 

 

--------------------------------------------------------------------------------

 

 

This Confirmation may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract. THIS CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties caused this Confirmation to be duly executed and
delivered as of the day and year first above written.

 

 

 

 

Collateral Agent

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as Collateral Agent

 

 

 

 

 

 

By:

 

 

 

 

Name:

Title:

 

 

 

 

 

 

 

Trustee

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as trustee

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely as Junior

Joint Collateral Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Title:

 

 

 

 

 

 

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity as Senior

Credit Agreement Administrative Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely as Mortgage

Tax Collateral Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

K. HOVNANIAN ENTERPRISES, INC.    

  By:

 

Name:

Title:

 

 

HOVNANIAN ENTERPRISES, INC.        

  By:

 

Name:

Title:

 

K. HOV IP, II, Inc.        

  By:

 

Name:

Title:

 

 

On behalf of each other entity named in Schedule A

hereto

       

By:

 

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

 

Schedule A

 

[To be included at the Closing Date]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

Form of Confirmation and Acknowledgment

 

(Collateral Agency Agreement)

 

 

--------------------------------------------------------------------------------

 

 

CONFIRMATION AND ACKNOWLEDGEMENT

 

(Collateral Agency Agreement)

 

Reference is made to (a) the Collateral Agency Agreement, dated as of July 27,
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Agency Agreement”), among Hovnanian Enterprises, Inc. (the
“Company”), K. Hovnanian Enterprises, Inc. (the “Issuer”) and each other Grantor
from time to time party thereto, Wilmington Trust, National Association, in its
capacity as the Collateral Agent, and (b) the Indenture, dated as of July 27,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Indenture”), among the Company, the Issuer, each other Guarantor (as defined
therein) from time to time party thereto, and Wilmington Trust, National
Association, in its capacity, as trustee (in such capacity, the “Trustee”) and
as collateral agent (in such capacity, the “Collateral Agent”), pursuant to
which the Company issued, and may from time to time issue, (a) 10.000% Senior
Secured Notes due 2022 (the “10.000% Notes”) and (b) 10.500% Senior Secured
Notes due 2024 (the “10.500% Notes” and together with the 10.000% Notes, the
“Senior Secured Notes”). Capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Collateral Agency Agreement.

 

This Confirmation and Acknowledgement, dated as of January 15, 2019 (this
“Confirmation”), is being delivered in connection with the execution and
delivery of that certain Supplemental Indenture dated as of the date hereof,
among the Company, the Issuer, each other Guarantor (as defined therein) party
thereto, the Trustee and the Collateral Agent, pursuant to which the Issuer is
issuing additional 10.500% Senior Secured Notes due 2024 (the “Additional
10.500% Notes”). The parties hereto hereby acknowledge that any Senior Secured
Notes (including without limitation, the Additional 10.500% Notes) issued on the
date hereof or issued after the date hereof shall constitute Secured Notes, and
the holders of such Secured Notes constitute Secured Noteholder Parties, in each
case for all purposes under the Collateral Agency Agreement.

 

 

--------------------------------------------------------------------------------

 

 

This Confirmation may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract. THIS CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties caused this Confirmation to be duly executed and
delivered as of the day and year first above written.

 

 

 

Collateral Agent

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely in its capacity

as Collateral Agent

       

By:

 

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION

not in its individual capacity but solely as Collateral

Agent under the Junior Collateral Documents

       

By:

 

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN ENTERPRISES, INC.    

  By:

 

Name:

Title:

 

 

HOVNANIAN ENTERPRISES, INC.        

  By:

 

Name:

Title:

 

K. HOV IP, II, Inc.        

  By:

 

Name:

Title:

 

 

On behalf of each other entity named in Schedule A

hereto

       

By:

 

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

 

Schedule A

 

[To be included at the Closing Date]

 

 

Schedule A-1

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT L

 

Form of UNSECURED NOTE REDEMPTION NOTICE

 

NOTICE OF CONDITIONAL REDEMPTION

 

To the Holders of

 

K. Hovnanian Enterprises, Inc.

8.000% Senior Notes due 2019
CUSIP Nos. 442488 BW1 and U48654 AS3

ISIN No. US442488BW14 and USU48654AS33

 

NOTICE IS HEREBY GIVEN that, pursuant to Section 3.04(b) of the Indenture, dated
as of November 5, 2014 (as amended or supplemented as of the date hereof, the
“Indenture”), among K. Hovnanian Enterprises, Inc. (the “Issuer”), Hovnanian
Enterprises, Inc., as guarantor (“Hovnanian”), the other guarantors party
thereto and Wilmington Trust, National Association, as trustee (the “Trustee”),
relating to the Issuer’s 8.000% Senior Notes due 2019 (the “Notes”), the Issuer
has elected to redeem (the “Redemption”) $[●] aggregate principal amount of
Notes, which represents all of the Notes outstanding represented by the CUSIP
Nos. written above (the “Redeemed Notes”) on May 28, 2018 (the “Redemption
Date”) or such later date, if any, as the Financing Condition (defined below)
has been satisfied at a redemption price of 100.000% of the principal amount of
the Redeemed Notes, plus accrued and unpaid interest on the Redeemed Notes to,
but not including, the Redemption Date, plus the Make-Whole Amount with respect
to the Redeemed Notes determined in accordance with the Indenture (the
“Redemption Price”). All capitalized terms used herein and not defined herein
shall have the meanings ascribed to them in the Indenture.

 

The Issuer’s obligation to redeem any of the Redeemed Notes and to pay the
Redemption Price on the Redemption Date is conditioned upon consummation of the
Issuer’s term loan borrowings under that certain Credit Agreement, dated as of
January 29, 2018, among the Issuer, Hovnanian, the other guarantors party
thereto, the lenders party thereto and Wilmington Trust, National Association,
as administrative agent, providing proceeds to the Issuer of not less than [the
Redemption Price in respect of the Redeemed Notes] [$80,000,000]10 (the
“Financing Condition”). In accordance with the Indenture, if the Financing
Condition has not been satisfied by the Redemption Date, the Issuer, in its sole
discretion, may delay the Redemption until such time as the Financing Condition
is satisfied or rescind the Redemption at any time prior to the Redemption Date,
or the Redemption Date as so delayed.

 

 

--------------------------------------------------------------------------------

10 Insert lesser amount at the time of the notice.

 

 

Exhibit L-1

 

--------------------------------------------------------------------------------

 

 

No representation is made as to the correctness of the CUSIP or ISIN number
either as printed on the Redeemed Notes or as contained in this Notice of
Conditional Full Redemption. Reliance may be placed only on the other
identification numbers placed on the Notes. The Trustee is the Paying Agent with
respect to the Redeemed Notes. Payment of the Redemption Price on the Redeemed
Notes will be payable with presentation and surrender of the Notes to the
Trustee, as Paying Agent, in accordance with The Depository Trust Company’s
applicable procedures or at one of the following addresses:

 

First Class/Registered/Certified

Mail

Express Delivery Only 

By Hand Only 

Wilmington Trust, National

Association
Rodney Square North

1100 North Market Street, 5th

Floor
Wilmington, DE 19890-1600
Att:  Global Capital Markets—

Workflow Management

Wilmington Trust, National

Association
Rodney Square North

1100 North Market Street, 5th

Floor
Wilmington, DE 19890-1600
Att:  Global Capital Markets—

Workflow Management

Wilmington Trust, National

Association
Rodney Square North

1100 North Market Street, 5th

Floor
Wilmington, DE 19890-1600
Att:  :  Global Capital Markets—

Workflow Management

 

 

Notes called for Redemption must be surrendered to the Paying Agent to collect
the Redemption Price.

 

On the Redemption Date, the Redemption Price will become due and payable in
respect of the Redeemed Notes and interest on the Redeemed Notes will cease to
accrue on and after the Redemption Date or Redemption Date as so delayed to the
extent that the Issuer does not default in the payment of the Redemption Price.

 

Federal tax law requires the Paying Agent to withhold a portion of your payment
if your social security number or federal employer identification number has not
been provided, unless you otherwise establish your eligibility for an exemption
from such withholding. Please furnish a completed Internal Revenue Service Form
W-9 (or applicable Internal Revenue Service Form W-8 if you are a non-U.S.
person) when presenting your Notes to avoid any such withholding.

 

Direct inquiries to the Trustee by telephone at 302-636-6524 or by fax at
302-636-4149.

 

  K. Hovnanian Enterprises, Inc.              

By:

Wilmington Trust, National Association,
as Trustee

 

 

Dated: [●]